EXHIBIT A
            275 Battery Street, 29th Floor                250 Hudson Street, 8th Floor
            San Francisco, CA 94111-3339                   New York, NY 10013-1413
              Telephone: 415.956.1000                      Telephone: 212.355.9500
              Facsimile: 415.956.1008                       Facsimile: 212.355.9592

                                 222 2nd Avenue South, Suite 1640
                                        Nashville, TN 37201
                                     Telephone: 615.313.9000
                                     Facsimile: 615.313.9965

                                     Email: mail@lchb.com
                                  Website: www.lieffcabraser.com


FIRM PROFILE:
         Lieff Cabraser Heimann & Bernstein, LLP, is a 90-plus attorney AV-rated law firm
founded in 1972 with offices in San Francisco, New York, and Nashville. We have a diversified
practice, successfully representing plaintiffs in the fields of personal injury and mass torts,
securities and financial fraud, employment discrimination and unlawful employment practices,
product defect, consumer protection, antitrust and intellectual property, environmental and
toxic exposures, False Claims Act, digital privacy and data security, and human rights. Our
clients include individuals, classes and groups of people, businesses, and public and private
entities.
        Lieff Cabraser has served as Court-appointed Plaintiffs’ Lead or Class Counsel in state
and federal coordinated, multi-district, and complex litigation throughout the United States.
With co-counsel, we have represented clients across the globe in cases filed in American courts.
Lieff Cabraser is among the largest firms in the United States that only represent plaintiffs.
        Described by The American Lawyer as “one of the nation’s premier plaintiffs’ firms,”
Lieff Cabraser enjoys a national reputation for professional integrity and the successful
prosecution of our clients’ claims. We possess sophisticated legal skills and the financial
resources necessary for the handling of large, complex cases, and for litigating against some of
the nation’s largest corporations. We take great pride in the leadership roles our firm plays in
many of this country’s major cases, including those resulting in landmark decisions and
precedent-setting rulings.



1043044.1
        Lieff Cabraser has litigated and resolved thousands of individual lawsuits and hundreds
of class and group actions, including some of the most important civil cases in the United States
over the past four decades. We have assisted our clients in recovering over $118 billion in
verdicts and settlements. Twenty-seven cases were resolved for over $1 billion; another 44 have
resulted in verdicts or settlements at or in excess of $100 million.

        The National Law Journal has recognized Lieff Cabraser as one of the nation’s top
plaintiffs’ law firms for fourteen years, and we are a member of its Plaintiffs’ Hot List Hall of
Fame, “representing the best qualities of the plaintiffs’ bar and demonstrating unusual
dedication and creativity.” The National Law Journal separately recognized Lieff Cabraser as
one of the 50 Leading Plaintiffs Firms in America.

        For 2019, Lieff Cabraser has 20 lawyers named to the “Best Lawyers in America” listing,
and we were 2018 finalists for Benchmark Litigation’s “Plaintiff Law Firm of the Year” and for
the National Law Journal’s “Elite Trial Lawyers” in the fields of Mass Tort/Personal Injury,
Environmental Protection, and Cybersecurity/Data Breach. We were named the Daily Journal’s
“California Lawyers of the Year 2018” as well as having eight lawyers named to Benchmark
Litigation’s “40 and Under Hot List 2018,” and 21 lawyers named to the 2018 Super Lawyers
“Super Lawyer” and “Rising Star” lists.

        U.S. News and Best Lawyers has selected Lieff Cabraser as a national “Law Firm of the
Year” six times in the last eight years, in categories including Mass Torts Litigation/Class
Actions – Plaintiffs and Employment Law – Individuals. In 2017, Lieff Cabraser’s Digital Privacy
and Data Security practice group was named “Privacy Group of the Year” by Law360, and the
firm's Consumer Protection practice group was named “Consumer Protection Group of the Year”
by the publication as well.

         In 2017, Law360 named Lieff Cabraser one of six “California Powerhouse” firms for
litigation, the only plaintiffs’ firm so honored. In 2016, Benchmark Litigation named Lieff
Cabraser to its “Top 10 Plaintiff Firms in America” list, The National Law Journal chose our
firm as one of nine “Elite Trial Lawyers” nationwide, and Law360 selected Lieff Cabraser as one
of the “Top 50 Law Firms Nationwide for Litigation.” The publication separately noted that our
firm “persists as a formidable agency of change, producing world class legal work against some
of the most powerful corporate players in the world today.”

CASE PROFILES:

I.          Personal Injury and Products Liability Litigation

            A.    Current Cases

                  1.    Jane Doe et al. v. George Tyndall and the University of
                        Southern California, Case No. 2:18-cv-05010 (C.D. Cal.). In June of
                        2018, Lieff Cabraser and co-counsel filed a class action lawsuit on behalf
                        of women who were sexually abused, harassed, and molested by
                        gynecologist George Tyndall, M.D., while they were students at University
                        of Southern California (“USC”). As alleged in the complaint, despite the
                        fact that USC has publicly admitted that it received numerous complaints


1043044.1                                       -2-
                 of Tyndall’s sexually abusive behavior, dating back to at least the year
                 2000, USC actively and deliberately concealed Tyndall’s sexual abuse for
                 years, continuing to grant Tyndall unfettered sexual access to the female
                 USC students in his care. USC hid the complaints despite the fact that
                 many of the complaints came directly from its own employees and staff,
                 including nurses and medical assistants who were physically present
                 during the examinations as “chaperones,” and witnessed the sexual
                 misconduct firsthand. Despite receiving years of serious complaints of
                 significant misconduct about Tyndall, including sexual misconduct, USC
                 failed to take any meaningful action to address the complaints until it was
                 finally forced to do so in June 2016.

                 On February 12, 2019, University of Southern California (USC) students
                 and alumni filed a class action settlement agreement resolving claims
                 related to gynecologist George Tyndall, M.D. that will require USC to
                 adopt and implement significant and permanent procedures for
                 identification, prevention, and reporting of sexual and racial misconduct,
                 as well as recognize all of Tyndall’s patients through a $215 million fund
                 that gives every survivor a choice in how to participate. The settlement
                 proposes a tiered structure for recovery that allows victims to choose the
                 level of engagement they wish to have with the claims process and how
                 they wish to communicate their stories. All women who USC’s records
                 show saw Tyndall for a women’s health visit will automatically get a
                 $2,500 check, and the further tiers are structured to allow victims to
                 choose their level of engagement with the process – if they only want to
                 submit claims in writing, they can choose that, which allows them a
                 certain range of potential claim payments above the 2,500 floor; if they
                 are willing and able to provide an interview, they can be eligible for a
                 range up to the highest $250,000 amount. But at all levels, the settlement
                 is designed to provide victims with a safe process within which to come
                 forward, where they have control over how much they want to engage at
                 their chosen level of comfort.

            2.   In re Toyota Motor Corp. Unintended Acceleration Marketing,
                 Sales Practices, and Products Liability Litigation, MDL No. 2151
                 (C.D. Cal.). Lieff Cabraser serves as Co-Lead Counsel for the plaintiffs in
                 the Toyota injury cases in federal court representing individuals injured,
                 and families of loved ones who died, in Toyota unintended acceleration
                 accidents. The complaints charge that Toyota took no action despite years
                 of complaints that its vehicles accelerated suddenly and could not be
                 stopped by proper application of the brake pedal. The complaints further
                 allege that Toyota breached its duty to manufacture and sell safe
                 automobiles by failing to incorporate a brake override system and other
                 readily available safeguards that could have prevented unintended
                 acceleration.



1043044.1                                -3-
                 In December 2013, Toyota announced its intention to begin to settle the
                 cases. In 2014, Lieff Cabraser played a key role in turning Toyota’s
                 intention into a reality through assisting in the creation of an innovative
                 resolution process that has settled scores of cases in streamlined,
                 individual conferences. The settlements are confidential. Before Toyota
                 agreed to settle the litigation, plaintiffs’ counsel overcame significant
                 hurdles in the challenging litigation. In addition to defeating Toyota’s
                 motion to dismiss the litigation, Lieff Cabraser and co-counsel
                 demonstrated that the highly-publicized government studies that denied
                 unintended acceleration, or attributed it to mechanical flaws and driver
                 error, were flawed and erroneous.

            3.   Individual General Motors Ignition Switch Defect Injury
                 Lawsuits, MDL No. 2543 (S.D. N.Y.). Lieff Cabraser represents over
                 100 persons injured nationwide, and families of loved ones who died, in
                 accidents involving GM vehicles sold with a defective ignition switch.
                 Without warning, the defect can cause the car’s engine and electrical
                 system to shut off, disabling the air bags. For over a decade GM was
                 aware of this defect and failed to inform government safety regulators and
                 public. The defect has been has been implicated in the deaths of over 300
                 people in crashes where the front air bags did not deploy. On August 15,
                 2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                 Cabraser as Co-Lead Plaintiffs’ Counsel in the GM ignition switch
                 litigation in federal court.

            4.   Retrievable Inferior Vena Cava Blood Filter Injuries, In re
                 Bard IVC Filters Prods. Liab. Litig., MDL No. 2641 (D. Ariz.).
                 Inferior Vena Cava blood filters or IVC filters are small, basket-like
                 medical devices that are inserted into the inferior vena cava, the main
                 blood vessel that returns blood from the lower half of the body to the
                 heart. Tens of thousands of patients in the U.S. are implanted with IVC
                 filters in order to provide temporary protection from pulmonary
                 embolisms. However, these devices have resulted in multiple
                 complications including device fracture, device migration, perforation of
                 various organs, and an increased risk for venous thrombosis. Due to
                 these complications, patients may have to undergo invasive device
                 removal surgery or suffer heart attacks, hemorrhages, or other major
                 injuries. We represent injured patients and their families in individual
                 personal injury and wrongful death lawsuits against IVC filter
                 manufacturers, and Lieff Cabraser attorney Wendy R. Fleishman serves
                 on the Plaintiffs Executive Committee in the IVC Filter cases in the federal
                 multidistrict litigation.

            5.   Injury and Death Lawsuits Involving Wrongful Driver
                 Conduct and Defective Tires, Transmissions, Cars and/or
                 Vehicle Parts (Seat Belts, Roof Crush, Defective seats, and


1043044.1                                -4-
                 Other Defects). Lieff Cabraser has an active practice prosecuting
                 claims for clients injured, or the families of loved ones who have died, by
                 wrongful driver conduct and by unsafe and defective vehicles,
                 tires, restraint systems, seats, and other automotive equipment. The firm
                 also represent clients in actions involving fatalities and serious
                 injuries from tire and transmission failures as well as rollover accidents
                 (and defective roofs, belts, seat back and other parts) as well as defective
                 transmissions and/or shifter gates that cause vehicles to self-shift from
                 park or false park into reverse. Our attorneys have received awards and
                 recognition from California Lawyer magazine (Lawyer of the Year
                 Award), the Consumer Attorneys of California, and the San Francisco
                 Trial Lawyers Association for their dedication to their clients and
                 outstanding success in vehicle injury cases.

            6.   In Re: Abilify (Aripiprazole) Products Liability Litigation, MDL
                 No. 2734 (N.D. Fla.). We represent clients who have incurred crippling
                 financial losses and pain and suffering from compulsive gambling caused
                 by the drug Abilify. In May 2016 the FDA warned that Abilify can lead to
                 damaging compulsive behaviors, including uncontrollable gambling. The
                 gambling additions can be so severe that patients lose their homes,
                 livelihoods, and marriages. The $6+ billion a year-earning drug was
                 prescribed for nearly 9 million patients in 2014 alone. In December 2016,
                 Lieff Cabraser partner Lexi Hazam was appointed by the court overseeing
                 the nationwide Abilify gambling injuries MDL litigation to the Plaintiffs
                 Executive Committee and Co-Chairs the Science and Expert Sub-
                 Committee for the nationwide Abilify MDL litigation. Discovery in the
                 case is ongoing.

            7.   In re Engle Cases, No. 3:09-cv-10000-J-32 JBT (M.D. Fl.). Lieff
                 Cabraser represents Florida smokers, and the spouses and families of
                 loved ones who died, in litigation against the tobacco companies for their
                 50-year conspiracy to conceal the hazards of smoking and the addictive
                 nature of cigarettes.

                 On February 25th, 2015, a settlement was announced of more than 400
                 Florida smoker lawsuits against the major cigarette companies Philip
                 Morris USA Inc., R.J. Reynolds Tobacco Company, and Lorillard Tobacco
                 Company. As a part of the settlement, the companies will collectively pay
                 $100 million to injured smokers or their families. This was the first
                 settlement ever by the cigarette companies of smoker cases on a group
                 basis.

                 Lieff Cabraser attorneys tried over 20 cases in Florida federal court
                 against the tobacco industry on behalf of individual smokers or their
                 estates, and with co-counsel obtained over $105 million in judgments for
                 our clients. Two of the jury verdicts Lieff Cabraser attorneys obtained in


1043044.1                                -5-
                  the litigation were ranked by The National Law Journal as among the
                  Top 100 Verdicts of 2014.

            8.    In re Takata Airbag Litigation, MDL No. 2599 (S.D. Fl.). Lieff
                  Cabraser serves on the Plaintiffs’ Steering Committee in the national
                  litigation against Takata Corporation. Nearly 34 million vehicles, mostly
                  manufactured prior to 2009, have been recalled worldwide due to
                  defective and dangerous airbags manufactured by Japanese-based Takata
                  Corporation. This is the largest automotive recall in U.S. history. At least
                  20 deaths and more than 130 injuries have been linked to the airbag
                  defect.

                  The recalled Takata airbags contain a propellant that may cause the
                  airbag to explode upon impact in an accident, shooting metal casing
                  debris towards drivers and passengers. The complaints charge that the
                  company knew of defects in its airbags a decade ago, after conducting
                  secret tests of the products that showed dangerous flaws. Rather than
                  alert federal safety regulators to these risks, Takata allegedly ordered its
                  engineers to delete the test data.

                  In November 2017, the U.S. District Court in Florida granted final
                  approval to an aggregate settlement of $741 with Toyota, BMW, Subaru
                  and Mazda over claims relating to vehicles containing dangerous and
                  defective Takata airbags, linked to more than 100 injuries and 17 deaths
                  worldwide.

            9.    Stryker Metal Hip Implant Litigation, MDL No. 2441 (D. Minn.).
                  Lieff Cabraser represents over 60 hip replacement patients nationwide
                  who received the recalled Stryker Rejuvenate and ABG II modular hip
                  implant systems. Wendy Fleishman serves on the Plaintiffs’ Lead Counsel
                  Committee of the multidistrict litigation cases. These patients have
                  suffered tissue damage and have high metal particle levels in their blood
                  stream. For many patients, the Stryker hip implant failed necessitating
                  painful revision surgery to extract and replace the artificial hip.

                  On November 3, 2014, a settlement was announced in the litigation
                  against Stryker Corporation for the recall of its Rejuvenate and ABG II
                  artificial hip implants. Under the settlement, Stryker will provide a base
                  payment of $300,000 to patients that received the Rejuvenate or ABG II
                  hip systems and underwent revision surgery by November 3, 2014, to
                  remove and replace the devices. Stryker’s liability is not capped. It is
                  expected that the total amount of payments under the settlement will far
                  exceed $1 billion dollars. Payments under the settlement program are
                  projected for disbursement at the end of 2015.

            10.   DePuy Metal Hip Implants Litigation, MDL No. 2244 (N.D. Tex.).
                  Lieff Cabraser represents nearly 200 patients nationwide who received

1043044.1                                  -6-
                  the ASR XL Acetabular and ASR Hip Resurfacing systems manufactured
                  by DePuy Orthopedics, a unit of Johnson & Johnson. In 2010, DePuy
                  Orthopedics announced the recall of its all-metal ASR hip implants, which
                  were implanted in approximately 40,000 U.S. patients from 2006
                  through August 2010. The complaints allege that DePuy Orthopedics was
                  aware its ASR hip implants were failing at a high rate, yet continued to
                  manufacture and sell the device. In January 2011, in In re DePuy
                  Orthopaedics, Inc. ASR Hip Implant Products, MDL No. 2197, the Court
                  overseeing all DePuy recall lawsuits in federal court appointed Lieff
                  Cabraser attorney Wendy R. Fleishman to the Plaintiffs’ Steering
                  Committee for the organization and coordination of the litigation. In July
                  2011, in the coordinated proceedings in California state court, the Court
                  appointed Lieff Cabraser attorney Robert J. Nelson to serve on the
                  Plaintiffs’ Steering Committee.

                  In 2013, Johnson & Johnson announced its agreement to pay at least $2.5
                  billion to resolve thousands of defective DePuy ASR hip implant lawsuits.
                  Under the settlement, J&J offers to pay a base award of $250,000 to U.S.
                  citizens and residents who are more than 180 days from their hip
                  replacement surgery, and prior to August 31, 2013, had to undergo
                  revision surgery to remove and replace their faulty DePuy hip ASR XL or
                  ASR resurfacing hip. The $250,000 base award payment will be adjusted
                  upward or downward depending on medical factors specific to each
                  patient. Lieff Cabraser also represents nearly 100 patients whose DePuy
                  Pinnacle artificial hips containing a metal insert called the Ultamet metal
                  liner have prematurely failed.

            11.   Mirena Litigation. A widely-used, plastic intrauterine device (IUD)
                  that releases a hormone into the uterus to prevent pregnancy, Mirena is
                  manufactured by Bayer Healthcare Pharmaceuticals. Lieff Cabraser
                  represents patients who have suffered serious injuries linked to the IUD.
                  These injuries include uterine perforation (the IUD tears through the
                  cervix or the wall of the uterus), ectopic pregnancy (when the embryo
                  implants outside the uterine cavity), pelvic infections and pelvic
                  inflammatory disease, and thrombosis (blood clots).

            12.   Birth Defects Litigation. Lieff Cabraser represents children and their
                  parents who have suffered birth defects as a result of problematic
                  pregnancies and improper medical care, improper prenatal genetic
                  screening, ingestion by the mother of prescription drugs during
                  pregnancy which had devastating effects on their babies. These birth
                  defects range from heart defects, physical malformations, and severe
                  brain damage associated with complex emotional and developmental
                  delays. Taking of antidepressants during pregnancy has been linked to
                  multiple types of birth defects, neonatal abstinence syndrome from



1043044.1                                 -7-
                  experiencing withdrawal of the drug, and persistent pulmonary
                  hypertension of the newborn (PPHN).

            13.   Vaginal Surgical Mesh Litigation. Lieff Cabraser represents more
                  than 300 women nationwide who have been seriously injured as a result
                  of polypropylene vaginal surgical mesh implantation as a treatment for
                  pelvic organ prolapse or stress urinary incontinence. Manufactured by
                  Johnson & Johnson, Boston Scientific, AMS, Bard, Caldera, Coloplast,
                  and others, these products have been linked to serious side effects
                  including erosion into the vaginal wall or other organs, infection, internal
                  organ damage, and urinary problems. As of early 2016, the firm is in all
                  phases of litigation and settlement on these cases.

            14.   Xarelto Litigation. Lieff Cabraser represents patients prescribed
                  Xarelto sold in the U.S. by Janssen Pharmaceuticals, a subsidiary of
                  Johnson & Johnson. The complaints charge that Xarelto, approved to
                  prevent blood clots, is a dangerous and defective drug because it triggers
                  in certain patients uncontrolled bleeding and other life-threatening
                  complications. Unlike Coumadin, an anti-clotting drug approved over 50
                  years ago, the concentration of Xarelto in a patient’s blood cannot be
                  reversed in the case of overdose or other serious complications. If a
                  Xarelto patient has an emergency bleeding event -- such as from a severe
                  injury or major brain or GI tract bleeding -- the results can be fatal.

            15.   Benicar Litigation, MDL No. 2606 (D. N.J.). Lieff Cabraser represents
                  patients prescribed the high blood pressure medication Benicar who have
                  experienced chronic diarrhea with substantial weight loss, severe
                  gastrointestinal problems, and the life-threatening conditions of sprue-
                  like enteropathy and villous atrophy in litigation against Japan-based
                  Daiichi Sankyo, Benicar’s manufacturer, and Forest Laboratories, which
                  marketed Benicar in the U.S.

                  The complaints allege that Benicar was insufficiently tested and not
                  accompanied by adequate instructions and warnings to apprise
                  consumers of the full risks and side effects associated with its use. Lieff
                  Cabraser attorney Lexi J. Hazam serves on the Plaintiffs’ Steering
                  Committee for the nationwide Benicar MDL litigation and was appointed
                  Co-Chair of the Benicar MDL Plaintiffs’ Science and Experts Committee.
                  Plaintiffs recently filed motions to compel defense to produce additional
                  discovery. The judge ruled with plaintiffs in the fall of 2015. In August
                  2017, a settlement with Daiichi Sankyo Inc. and Forest Laboratories Inc.
                  valued at $300 million covering approximately 2,300 Benicar injury cases
                  in both state and federal courts was announced.

            16.   Risperdal Litigation. In 2013, Johnson & Johnson and its subsidiary
                  Janssen Pharmaceuticals, the manufacture of the antipsychotic
                  prescription drugs Risperdal and Invega, entered into a $2.2 billion

1043044.1                                 -8-
                       settlement with the U.S. Department of Justice for over promoting the
                       drugs. The government alleged that J&J and Janssen knew Risperdal
                       triggered the production of prolactin, a hormone that stimulates breast
                       development (gynecomastia) and milk production.

                       Lieff Cabraser represents parents whose sons developed abnormally large
                       breasts while prescribed Risperdal and Invega in lawsuits charging that
                       Risperdal is a defective and dangerous prescription drug and seeking
                       monetary damages for the mental anguish and physical injuries the young
                       men suffered. As of 2017, our firm is still filing new Risperdal cases in
                       federal court in the Central District of California.

                 17.   Power Morcellators Litigation, MDL No. 2652 (D. Kan.). Lieff
                       Cabraser represents women who underwent a hysterectomy (the removal
                       of the uterus) or myomectomy (the removal of uterine fibroids) in which a
                       laparoscopic power morcellator was used. In November 2014, the FDA
                       warned surgeons that they should avoid the use of laparoscopic power
                       morcellators for removing uterine tissue in the vast majority of cases due
                       to the risk of the devices spreading unsuspected cancer. Based on current
                       data, the FDA estimates that 1 in 350 women undergoing hysterectomy or
                       myomectomy for the treatment of fibroids have an unsuspected uterine
                       sarcoma, a type of uterine cancer that includes leiomyosarcoma.

                 18.   In re New England Compounding Pharmacy Inc. Products
                       Liability Litigation, MDL No. 2419 (D. Mass.). Lieff Cabraser
                       represents patients injured or killed by a nationwide fungal meningitis
                       outbreak in 2012. More than 14,000 patients across the U.S. were injected
                       with a contaminated medication that caused the outbreak. The New
                       England Compounding Center (“NECC”) in Framingham, Massachusetts,
                       manufactured and sold the drug – an epidural steroid treatment designed
                       to relieve back pain. The contaminated steroid was sold to patients at a
                       number of pain clinics. Nearly 800 patients developed fungal meningitis,
                       and more than 70 patients died.

                       Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                       multi-district litigation, and our attorneys act as federal-state liaison
                       counsel. In May 2015, the U.S. Bankruptcy Court approved a $200 million
                       partial settlement for victims of the outbreak. Bellwether trials against
                       remaining defendants commenced in 2016. Lieff Cabraser is expected to
                       play a lead role in the bellwether trials.

            B.   Successes

                 1.    Multi-State Tobacco Litigation. Lieff Cabraser represented the
                       Attorneys General of Massachusetts, Louisiana and Illinois, several
                       additional states, and 21 cities and counties in California, in litigation
                       against Philip Morris, R.J. Reynolds and other cigarette manufacturers.


1043044.1                                      -9-
                 The suits were part of the landmark $206 billion settlement announced in
                 November 1998 between the tobacco industry and the states’ attorneys
                 general. The states, cities and counties sought both to recover the public
                 costs of treating smoking-related diseases and require the tobacco
                 industry to undertake extensive modifications of its marketing and
                 promotion activities in order to reduce teenage smoking. In California
                 alone, Lieff Cabraser’s clients were awarded an estimated $12.5 billion to
                 be paid through 2025.

            2.   In re Vioxx Products Liability Litigation, MDL No. 1657 (E.D. La.).
                 Lieff Cabraser represented patients who suffered heart attacks or strokes,
                 and the families of loved ones who died, after having been prescribed the
                 arthritis and pain medication Vioxx. In individual personal injury lawsuits
                 against Merck, the manufacturer of Vioxx, our clients allege that Merck
                 falsely promoted the safety of Vioxx and failed to disclose the full range of
                 the drug’s dangerous side effects. In April 2005, in the federal
                 multidistrict litigation, the Court appointed Elizabeth J. Cabraser to the
                 Plaintiffs’ Steering Committee, which has the responsibility of conducting
                 all pretrial discovery of Vioxx cases in federal court and pursuing all
                 settlement options with Merck. In August 2006, Lieff Cabraser was co-
                 counsel in Barnett v. Merck, which was tried in the federal court in New
                 Orleans. Lieff Cabraser attorneys Don Arbitblit and Jennifer Gross
                 participated in the trial, working closely with attorneys Mark Robinson
                 and Andy Birchfield. The jury reached a verdict in favor of Mr. Barnett,
                 finding that Vioxx caused his heart attack, and that Merck’s conduct
                 justified an award of punitive damages. In November 2007, Merck
                 announced it had entered into an agreement with the executive
                 committee of the Plaintiffs’ Steering Committee as well as representatives
                 of plaintiffs’ counsel in state coordinated proceedings. Merck paid
                 $4.85 billion into a settlement fund for qualifying claims.

            3.   In re Silicone Gel Breast Implants Products Liability
                 Litigation, MDL No. 926 (N.D. Ala.). Lieff Cabraser served on the
                 Plaintiffs’ Steering Committee and was one of five members of the
                 negotiating committee which achieved a $4.25 billion global settlement
                 with certain defendants of the action. This was renegotiated in 1995, and
                 is referred to as the Revised Settlement Program (“RSP”). Over 100,000
                 recipients have received initial payments, reimbursement for the
                 explanation expenses and/or long term benefits.

            4.   Fen-Phen (“Diet Drugs”) Litigation. Since the recall was
                 announced in 1997, Lieff Cabraser has represented individuals who
                 suffered injuries from the “Fen-Phen” diet drugs fenfluramine (sold as
                 Pondimin) and/or dexfenfluramine (sold as Redux). The firm served as
                 counsel for the plaintiff who filed the first nationwide class action lawsuit
                 against the diet drug manufacturers alleging that they had failed to


1043044.1                                - 10 -
                 adequately warn physicians and consumers of the risks associated with
                 the drugs. In In re Diet Drugs (Phentermine / Fenfluramine /
                 Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D.
                 Pa.), the Court appointed Elizabeth J. Cabraser to the Plaintiffs’
                 Management Committee which organized and directed the Fen-Phen diet
                 drugs litigation in federal court. In August 2000, the Court approved a
                 $4.75 billion settlement offering both medical monitoring relief for
                 persons exposed to the drug and compensation for persons with
                 qualifying damage. Lieff Cabraser represented over 2,000 persons that
                 suffered valvular heart disease, pulmonary hypertension or other
                 problems (such as needing echocardiogram screening for damage) due
                 to and/or following exposure to Fen-Phen and obtained more than $350
                 million in total for clients in individual cases and/or claims. The firm
                 continues to represent persons who suffered valvular heart disease due to
                 Fen-Phen and received compensation under the Diet Drugs Settlement
                 who now require heart value surgery. These persons may be eligible to
                 submit a new claim and receive additional compensation under the
                 settlement.

            5.   In re Actos (Pioglitazone) Products Liability Litigation, MDL
                 No. 2299 (W.D. La.). Lieff Cabraser represents 90 diabetes patients who
                 developed bladder cancer after exposure to the prescription drug
                 pioglitazone, sold as Actos by Japan-based Takeda Pharmaceutical
                 Company and its American marketing partner, Eli Lilly.

                 Lieff Cabraser is a member of the Plaintiffs’ Steering Committee in the
                 Actos MDL. In 2014, Lieff Cabraser served on the trial team in the case of
                 Allen v. Takeda, working closely with lead trial counsel in federal court in
                 Louisiana. The jury awarded $9 billion in punitive damages, finding that
                 Takeda and Lilly failed to adequately warn about the bladder cancer risks
                 of Actos and had acted with wanton and reckless disregard for patient
                 safety. The trial judge reduced the punitive damage award but upheld the
                 jury’s findings of misconduct, and ruled that a multiplier of 25 to 1 for
                 punitive damages was justified.

                 In April 2015, Takeda agreed to settle all bladder cancer claims brought
                 by Type 2 diabetes patients who took Actos prior to December 1, 2011 and
                 who were diagnosed with bladder cancer on or before April 28, 2015 and
                 were represented by counsel by May 1, 2015. The settlement amount is
                 $2.4 billion. Average payments of about $250,000 per person will be
                 increased for more severe injuries.

            6.   Yaz and Yasmin Litigation. Lieff Cabraser represented women
                 prescribed Yasmin and Yaz oral contraceptives who suffered blood clots,
                 deep vein thrombosis, strokes, and heart attacks, as well as the families of
                 loved ones who died suddenly while taking these medications. The


1043044.1                                - 11 -
                 complaints alleged that Bayer, the manufacturer of Yaz and Yasmin, failed
                 to adequately warn patients and physicians of the increased risk of serious
                 adverse effects from Yasmin and Yaz. The complaints also charged that
                 these oral contraceptives posed a greater risk of serious side effects than
                 other widely available birth control drugs. To date, Bayer has announced
                 settlements of 7,660 claims – totaling $1.6 billion – in the Yaz birth
                 control lawsuits.

            7.   Sulzer Hip and Knee Prosthesis Liability Litigation. In
                 December 2000, Sulzer Orthopedics, Inc., announced the recall of
                 approximately 30,000 units of its Inter-Op Acetabular Shell Hip Implant,
                 followed in May 2001 with a notification of failures of its Natural Knee II
                 Tibial Baseplate Knee Implant. In coordinated litigation in California
                 state court, In re Hip Replacement Cases, JCCP 4165, Lieff Cabraser
                 served as Court-appointed Plaintiffs’ Liaison Counsel and Co-Lead
                 Counsel. In the federal litigation, In re Sulzer Hip Prosthesis and Knee
                 Prosthesis Liability Litigation, MDL No. 1410, Lieff Cabraser played a
                 significant role in negotiating a revised global settlement of the litigation
                 valued at more than $1 billion. The revised settlement, approved by the
                 Court in May 2002, provided patients with defective implants almost
                 twice the cash payment as under an initial settlement. On behalf of our
                 clients, Lieff Cabraser objected to the initial settlement.

            8.   In re Bextra/Celebrex Marketing Sales Practices and Products
                 Liability Litigation, MDL No. 1699 (N.D. Cal.). Lieff Cabraser served
                 as Plaintiffs’ Liaison Counsel and Elizabeth J. Cabraser chaired the
                 Plaintiffs’ Steering Committee (PSC) charged with overseeing all personal
                 injury and consumer litigation in federal courts nationwide arising out of
                 the sale and marketing of the COX-2 inhibitors Bextra and Celebrex,
                 manufactured by Pfizer, Inc. and its predecessor companies Pharmacia
                 Corporation and G.D. Searle, Inc.

                 Under the global resolution of the multidistrict tort and consumer
                 litigation announced in October 2008, Pfizer paid over $800 million to
                 claimants, including over $750 million to resolve death and injury claims.

                 In a report adopted by the Court on common benefit work performed by
                 the PSC, the Special Master stated:

                        [L]eading counsel from both sides, and the attorneys from
                        the PSC who actively participated in this litigation,
                        demonstrated the utmost skill and professionalism in
                        dealing with numerous complex legal and factual
                        issues. The briefing presented to the Special Master, and
                        also to the Court, and the development of evidence by both
                        sides was exemplary. The Special Master particularly
                        wishes to recognize that leading counsel for both sides

1043044.1                                - 12 -
                         worked extremely hard to minimize disputes, and when
                         they arose, to make sure that they were raised with a
                         minimum of rancor and a maximum of candor before the
                         Special Master and Court.

            9.    In re Guidant Implantable Defibrillators Products Liability
                  Litigation, MDL No. 1708 (D. Minn.). Lieff Cabraser served as
                  Plaintiffs’ Co-Lead Counsel in litigation in federal court arising out of the
                  recall of Guidant cardiac defibrillators implanted in patients because of
                  potential malfunctions in the devices. At the time of the recall, Guidant
                  admitted it was aware of 43 reports of device failures, and two patient
                  deaths. Guidant subsequently acknowledged that the actual rate of failure
                  may be higher than the reported rate and that the number of associated
                  deaths may be underreported since implantable cardio-defibrillators are
                  not routinely evaluated after death. In January 2008, the parties reached
                  a global settlement of the action. Guidant’s settlements of defibrillator-
                  related claims will total $240 million.

            10.   In re Copley Pharmaceutical, Inc., “Albuterol” Products
                  Liability Litigation, MDL No. 1013 (D. Wyo.). Lieff Cabraser served
                  on the Plaintiffs’ Steering Committee in a class action lawsuit against
                  Copley Pharmaceutical, which manufactured Albuterol, a bronchodilator
                  prescription pharmaceutical. Albuterol was the subject of a nationwide
                  recall in January 1994 after a microorganism was found to have
                  contaminated the solution, allegedly causing numerous injuries including
                  bronchial infections, pneumonia, respiratory distress and, in some cases,
                  death. In October 1994, the District Court certified a nationwide class on
                  liability issues. In re Copley Pharmaceutical, 161 F.R.D. 456 (D. Wyo.
                  1995). In November 1995, the District Court approved a $150 million
                  settlement of the litigation.

            11.   In re Telectronics Pacing Systems Inc., Accufix Atrial “J”
                  Leads Products Liability Litigation, MDL No. 1057 (S.D. Ohio).
                  Lieff Cabraser served on the Court-appointed Plaintiffs’ Steering
                  Committee in a nationwide products liability action alleging that
                  defendants placed into the stream of commerce defective pacemaker
                  leads. In April 1997, the District Court re-certified a nationwide class of
                  “J” Lead implantees with subclasses for the claims of medical monitoring,
                  negligence and strict product liability. A summary jury trial, utilizing jury
                  instructions and interrogatories designed by Lieff Cabraser, occurred in
                  February 1998. A partial settlement was approved thereafter by the
                  District Court but reversed by the Court of Appeals. In March 2001, the
                  District Court approved a renewed settlement that included a $58 million
                  fund to satisfy all past, present and future claims by patients for their
                  medical care, injuries, or damages arising from the lead.



1043044.1                                 - 13 -
            12.   Mraz v. DaimlerChrysler, No. BC 332487 (Cal. Supr. Ct.). In March
                  2007, the jury returned a $54.4 million verdict, including $50 million in
                  punitive damages, against DaimlerChrysler for intentionally failing to
                  cure a known defect in millions of its vehicles that led to the death of
                  Richard Mraz, a young father. Mr. Mraz suffered fatal head injuries when
                  the 1992 Dodge Dakota pickup truck he had been driving at his work site
                  ran him over after he exited the vehicle believing it was in park. The jury
                  found that a defect in the Dodge Dakota’s automatic transmission, called
                  a park-to-reverse defect, played a substantial factor in Mr. Mraz’s death
                  and that DaimlerChrysler was negligent in the design of the vehicle for
                  failing to warn of the defect and then for failing to adequately recall or
                  retrofit the vehicle.

                  For their outstanding service to their clients in Mraz and advancing the
                  rights of all persons injured by defective products, Lieff Cabraser partner
                  Robert J. Nelson, the lead trial counsel, received the 2008 California
                  Lawyer of the Year (CLAY) Award in the field of personal injury law, and
                  was also selected as finalists for Attorney of the Year by the Consumer
                  Attorneys of California and the San Francisco Trial Lawyers Association.

                  In March 2008, a Louisiana-state jury found DaimlerChrysler liable for
                  the death of infant Collin Guillot and injuries to his parents Juli and
                  August Guillot and their then 3-year-old daughter, Madison. The jury
                  returned a unanimous verdict of $5,080,000 in compensatory damages.
                  The jury found that a defect in the Jeep Grand Cherokee’s transmission,
                  called a park-to-reverse defect, played a substantial factor in Collin
                  Guillot’s death and the severe injuries suffered by Mr. and Mrs. Guillot
                  and their daughter. Lieff Cabraser served as co-counsel in the trial.

            13.   Craft v. Vanderbilt University, Civ. No. 3-94-0090 (M.D. Tenn.).
                  Lieff Cabraser served as Lead Counsel of a certified class of over 800
                  pregnant women and their children who were intentionally fed
                  radioactive iron isotopes without consent while receiving prenatal care at
                  the Vanderbilt University hospital as part of a study on iron absorption
                  during pregnancy. The women were not informed of the nature and risks
                  of the study. Instead, they were told that the solution they were fed was a
                  “vitamin cocktail.” In the 1960’s, Vanderbilt conducted a follow-up study
                  to determine the health effects of the plaintiffs’ prior radiation exposure.
                  Throughout the follow-up study, Vanderbilt concealed from plaintiffs the
                  fact that they had been involuntarily exposed to radiation, and that the
                  purpose of the follow-up study was to determine whether there had been
                  an increased rate of childhood cancers among those exposed in utero.
                  Vanderbilt also did not inform plaintiffs of the results of the follow-up
                  study, which revealed a disproportionately high incidence of cancers
                  among the children born to the women fed the radioactive iron.



1043044.1                                 - 14 -
                  The facts surrounding the administration of radioactive iron to the
                  pregnant women and their children in utero only came to light as a result
                  of U.S. Energy Secretary Hazel O’Leary’s 1993 disclosures of government-
                  sponsored human radiation experimentation during the Cold War.
                  Defendants’ attempts to dismiss the claims and decertify the class were
                  unsuccessful. 18 F. Supp.2d 786 (M.D. Tenn. 1998). The case was settled
                  in July 1998 for a total of $10.3 million and a formal apology from
                  Vanderbilt.

            14.   Simply Thick Litigation. Lieff Cabraser represented parents whose
                  infants died or suffered gave injuries linked to Simply Thick, a thickening
                  agent for adults that was promoted to parents, caregivers, and health
                  professional for use by infants to assist with swallowing. The individual
                  lawsuits alleged that Simply Thick when fed to infants caused necrotizing
                  enterocolitis (NEC), a life-threatening condition characterized by the
                  inflammation and death of intestinal tissue. In 2014, the litigation was
                  resolved on confidential terms.

            15.   Medtronic Infuse Litigation. Lieff Cabraser represented patients
                  who suffered serious injuries from the off-label use of the Infuse bone
                  graft, manufactured by Medtronic Inc. The FDA approved Infuse for only
                  one type of spine surgery, the anterior lumbar fusion. Many patients,
                  however, received an off-label use of Infuse and were never informed of
                  the off-label nature of the surgery. Serious complications associated with
                  Infuse included uncontrolled bone growth and chronic pain from nerve
                  injuries. In 2014, the litigation was settled on confidential terms.

            16.   Wright Medical Hip Litigation. The Profemur-Z system
                  manufactured by Wright Medical Technology consisted of three separate
                  components: a femoral head, a modular neck, and a femoral stem. Prior
                  to 2009, Profemur-Z hip system included a titanium modular neck
                  adapter and stem which was implanted in 10,000 patients. Lieff Cabraser
                  represented patients whose Profemur-Z hip implant fractured, requiring a
                  revision surgery. In 2013 and 2014, the litigation was resolved on
                  confidential terms.

            17.   In re Zimmer Durom Cup Product Liability Litigation, MDL No.
                  2158 (D. N.J.). Lieff Cabraser served as Co-Liaison Counsel for patients
                  nationwide injured by the defective Durom Cup manufactured by Zimmer
                  Holdings. First sold in the U.S. in 2006, Zimmer marketed its ‘metal-on-
                  metal’ Durom Cup implant as providing a greater range of motion and
                  less wear than traditional hip replacement components. In July 2008,
                  Zimmer announced the suspension of Durom sales. The complaints
                  charged that the Durom cup was defective and led to the premature
                  failure of the implant. In 2011 and 2012, the patients represented by Lieff
                  Cabraser settled their cases with Zimmer on favorable, confidential terms.


1043044.1                                 - 15 -
            18.   Luisi v. Medtronic, No. 07 CV 4250 (D. Minn.). Lieff Cabraser
                  represented over seven hundred heart patients nationwide who were
                  implanted with recalled Sprint Fidelis defibrillator leads manufactured by
                  Medtronic Inc. Plaintiffs charge that Medtronic has misrepresented the
                  safety of the Sprint Fidelis leads and a defect in the device triggered their
                  receiving massive, unnecessary electrical shocks. A settlement of the
                  litigation was announced in October 2010.

            19.   Blood Factor VIII And Factor IX Litigation, MDL No. 986 (D. Il.)
                  Working with counsel in Asia, Europe, Central and South America and the
                  Middle East, Lieff Cabraser represented over 1,500 hemophiliacs
                  worldwide, or their survivors and estates, who contracted HIV and/or
                  Hepatitis C (HCV), and Americans with hemophilia who contracted HCV,
                  from contaminated and defective blood factor products produced by
                  American pharmaceutical companies. In 2004, Lieff Cabraser was
                  appointed Plaintiffs’ Lead Counsel of the “second generation” Blood
                  Factor MDL litigation presided over by Judge Grady in the Northern
                  District of Illinois. The case was resolved through a global settlement
                  signed in 2009.

            20.   In Re Yamaha Motor Corp. Rhino ATV Products Liability
                  Litigation, MDL No. 2016 (W.D. Ky.) Lieff Cabraser served as Plaintiffs’
                  Lead Counsel in the litigation in federal court and Co-Lead Counsel in
                  coordinated California state court litigation arising out of serious injuries
                  and deaths in rollover accidents involving the Yamaha Rhino. The
                  complaints charged that the Yamaha Rhino contained numerous design
                  flaws, including the failure to equip the vehicles with side doors, which
                  resulted in repeated broken or crushed legs, ankles or feet for riders.
                  Plaintiffs alleged also that the Yamaha Rhino was unstable due to a
                  narrow track width and high center of gravity leading to rollover accidents
                  that killed and/or injured scores of persons across the nation.

                  On behalf of victims and families of victims and along with the Center for
                  Auto Safety, and the San Francisco Trauma Foundation, Lieff Cabraser
                  advocated for numerous safety changes to the Rhino in reports submitted
                  to the U.S. Consumer Product Safety Commission (CPSC). On March 31,
                  2009, the CPSC, in cooperation with Yamaha Motor Corp. U.S.A.,
                  announced a free repair program for all Rhino 450, 660, and 700 models
                  to improve safety, including the addition of spacers and removal of a rear
                  only anti-sway bar.

            21.   Advanced Medical Optics Complete MoisturePlus Litigation.
                  Lieff Cabraser represented consumers nationwide in personal injury
                  lawsuits filed against Advanced Medical Optics arising out of the May
                  2007 recall of AMO’s Complete MoisturePlus Multi-Purpose Contact Lens
                  Solution. The product was recalled due to reports of a link between a


1043044.1                                 - 16 -
                  rare, but serious eye infection, Acanthamoeba keratitis, caused by a
                  parasite and use of AMO’s contact lens solution. Though AMO promoted
                  Complete MoisturePlus Multi-Purpose as “effective against the
                  introduction of common ocular microorganisms,” the complaints charged
                  that AMO’s lens solution was ineffective and vastly inferior to other
                  multipurpose solutions on the market. In many cases, patients were
                  forced to undergo painful corneal transplant surgery to save their vision
                  and some have lost all or part of their vision permanently. The patients
                  represented by Lieff Cabraser resolved their cases with AMO on favorable,
                  confidential terms.

            22.   Gol Airlines Flight 1907 Amazon Crash. Lieff Cabraser served as
                  Plaintiffs’ Liaison Counsel and represents over twenty families whose
                  loved ones died in the Gol Airlines Flight 1907 crash. On September 29,
                  2006, a brand-new Boeing 737-800 operated by Brazilian air carrier Gol
                  plunged into the Amazon jungle after colliding with a smaller plane
                  owned by the American company ExcelAire Service, Inc. None of the 149
                  passengers and six crew members on board the Gol flight survived the
                  accident.

                  The complaint charged that the pilots of the ExcelAire jet were flying at an
                  incorrect altitude at the time of the collision, failed to operate the jet's
                  transponder and radio equipment properly, and failed to maintain
                  communication with Brazilian air traffic control in violation of
                  international civil aviation standards. If the pilots of the ExcelAire
                  aircraft had followed these standards, the complaint charged that the
                  collision would not have occurred.

                  At the time of the collision, the ExcelAire aircraft’s transponder,
                  manufactured by Honeywell, was not functioning. A transponder
                  transmits a plane’s altitude and operates its automatic anti-collision
                  system. The complaint charged that Honeywell shares responsibility for
                  the tragedy because it defectively designed the transponder on the
                  ExcelAire jet, and failed to warn of dangers resulting from foreseeable
                  uses of the transponder. The cases settled after they were sent to Brazil
                  for prosecution.

            23.   Comair CRJ-100 Commuter Flight Crash in Lexington,
                  Kentucky. A Bombardier CRJ-100 commuter plane operated by
                  Comair, Inc., a subsidiary of Delta Air Lines, crashed on August 27, 2006
                  shortly after takeoff at Blue Grass Airport in Lexington, Kentucky, killing
                  47 passengers and two crew members. The aircraft attempted to take off
                  from the wrong runway. The families represented by Lieff Cabraser
                  obtained substantial economic recoveries in a settlement of the case.

            24.   In re ReNu With MoistureLoc Contact Lens Solution Products
                  Liability Litigation, MDL No. 1785 (D. S.C.). Lieff Cabraser served on

1043044.1                                 - 17 -
                  the Plaintiffs’ Executive Committee in federal court litigation arising out
                  of Bausch & Lomb’s 2006 recall of its ReNu with MoistureLoc contact
                  lens solution. Consumers who developed Fusarium keratitis, a rare and
                  dangerous fungal eye infection, as well as other serious eye infections,
                  alleged the lens solution was defective. Some consumers were forced to
                  undergo painful corneal transplant surgery to save their vision; others lost
                  all or part of their vision permanently. The litigation was resolved under
                  favorable, confidential settlements with Bausch & Lomb.

            25.   Helios Airways Flight 522 Athens, Greece Crash. On August 14,
                  2005, a Boeing 737 operating as Helios Airways flight 522 crashed north
                  of Athens, Greece, resulting in the deaths of all passengers and crew. The
                  aircraft was heading from Larnaca, Cyprus to Athens International
                  Airport when ground controllers lost contact with the pilots, who had
                  radioed in to report problems with the air conditioning system. Press
                  reports about the official investigation indicate that a single switch for the
                  pressurization system on the plane was not properly set by the pilots, and
                  eventually both were rendered unconscious, along with most of the
                  passengers and cabin crew.

                  Lieff Cabraser represented the families of several victims, and filed
                  complaints alleging that a series of design defects in the Boeing 737-300
                  contributed to the pilots’ failure to understand the nature of the problems
                  they were facing. Foremost among those defects was a confusing
                  pressurization warning “horn” which uses the same sound that alerts
                  pilots to improper takeoff and landing configurations. The families
                  represented by Lieff Cabraser obtained substantial economic recoveries in
                  a settlement of the case.

            26.   Legend Single Engine “Turbine Legend” Kit Plane Crash. On
                  November 19, 2005, a single engine “Turbine Legend” kit plane operated
                  by its owner crashed shortly after takeoff from a private airstrip in
                  Tucson, Arizona, killing both the owner/pilot and a passenger. Witnesses
                  report that the aircraft left the narrow runway during the takeoff roll and
                  although the pilot managed to get the plane airborne, it rolled to the left
                  and crashed.

                  Lieff Cabraser investigated the liability of the pilot and others, including
                  the manufacturer of the kit and the operator of the airport from which the
                  plane took off. The runway was 16 feet narrower than the minimum width
                  recommended by the Federal Aviation Administration. Lieff Cabraser
                  represented the widow of the passenger, and the case was settled on
                  favorable, confidential terms.

            27.   Manhattan Tourist Helicopter Crash. On June 14, 2005, a Bell 206
                  helicopter operated by Helicopter Flight Services, Inc. fell into the East
                  River shortly after taking off for a tourist flight over New York City. The

1043044.1                                 - 18 -
                  pilot and six passengers were immersed upside-down in the water as the
                  helicopter overturned. Lieff Cabraser represented a passenger on the
                  helicopter and the case was settled on favorable, confidential terms.

            28.   U.S. Army Blackhawk Helicopter Tower Collision. Lieff Cabraser
                  represented the family of a pilot who died in the November 29, 2004
                  crash of a U.S. Army Black Hawk Helicopter. The Black Hawk was flying
                  during the early morning hours at an altitude of approximately 500 feet
                  when it hit cables supporting a 1,700 foot-tall television tower, and
                  subsequently crashed 30 miles south of Waco, Texas, killing both pilots
                  and five passengers, all in active Army service. The tower warning lights
                  required by government regulations were inoperative. The case was
                  resolved through a successful, confidential settlement.

            29.   Air Algerie Boeing 737 Crash. Together with French co-counsel, Lieff
                  Cabraser represented the families of several passengers who died in the
                  March 6, 2003 crash of a Boeing 737 airplane operated by Air Algerie. The
                  aircraft crashed soon after takeoff from the Algerian city of Tamanrasset,
                  after one of the engines failed. All but one of the 97 passengers were
                  killed, along with six crew members. The families represented by Lieff
                  Cabraser obtained economic recoveries in a settlement of the case.

            30.   In re Baycol Products Litigation, MDL No. 1431 (D. Minn.). Baycol
                  was one of a group of drugs called statins, intended to reduce cholesterol.
                  In August 2001, Bayer A.G. and Bayer Corporation, the manufacturers of
                  Baycol, withdrew the drug from the worldwide market based upon reports
                  that Baycol was associated with serious side effects and linked to the
                  deaths of over 100 patients worldwide. In the federal multidistrict
                  litigation, Lieff Cabraser served as a member of the Plaintiffs’ Steering
                  Committee (PSC) and the Executive Committee of the PSC. In addition,
                  Lieff Cabraser represented approximately 200 Baycol patients who
                  suffered injuries or family members of patients who died allegedly as a
                  result of ingesting Baycol. In these cases, our clients reached confidential
                  favorable settlements with Bayer.

            31.   United Airlines Boeing 747 Disaster. Lieff Cabraser served as
                  Plaintiffs’ Liaison Counsel on behalf of the passengers and families of
                  passengers injured and killed in the United Airlines Boeing 747 cargo
                  door catastrophe near Honolulu, Hawaii on February 24, 1989. Lieff
                  Cabraser organized the litigation of the case, which included claims
                  brought against United Airlines and The Boeing Company.

                  Among other work, Lieff Cabraser developed a statistical system for
                  settling the passengers' and families’ damages claims with certain
                  defendants, and coordinated the prosecution of successful individual
                  damages trials for wrongful death against the non-settling defendants.



1043044.1                                 - 19 -
                  32.   Aeroflot-Russian International Airlines Airbus Disaster. Lieff
                        Cabraser represented the families of passengers who were on Aeroflot-
                        Russian International Airlines Flight SU593 that crashed in Siberia on
                        March 23, 1994. The plane was en route from Moscow to Hong Kong. All
                        passengers on board died.

                        According to a transcript of the cockpit voice recorder, the pilot’s two
                        children entered the cockpit during the flight and took turns flying the
                        plane. The autopilot apparently was inadvertently turned off during this
                        time, and the pilot was unable to remove his son from the captain’s seat in
                        time to avert the plane’s fatal dive.

                        Lieff Cabraser, alongside French co-counsel, filed suit in France, where
                        Airbus, the plane’s manufacturer, was headquartered. The families Lieff
                        Cabraser represented obtained substantial economic recoveries in
                        settlement of the action.

                  33.   Lockheed F-104 Fighter Crashes. In the late 1960s and extending
                        into the early 1970s, the United States sold F-104 Star Fighter jets to the
                        German Air Force that were manufactured by Lockheed Aircraft
                        Corporation in California. Although the F-104 Star Fighter was designed
                        for high-altitude fighter combat, it was used in Germany and other
                        European countries for low-level bombing and attack training missions.

                        Consequently, the aircraft had an extremely high crash rate, with over
                        300 pilots killed. Commencing in 1971, the law firm of Belli Ashe Ellison
                        Choulos & Lieff filed hundreds of lawsuits for wrongful death and other
                        claims on behalf of the widows and surviving children of the pilots.

                        Robert Lieff continued to prosecute the cases after the formation of our
                        firm. In 1974, the lawsuits were settled with Lockheed on terms favorable
                        to the plaintiffs. This litigation helped establish the principle that citizens
                        of foreign countries could assert claims in United States courts and obtain
                        substantial recoveries against an American manufacturer, based upon
                        airplane accidents or crashes occurring outside the United States.

II.         Securities and Financial Fraud

            A.    Current Cases

                  1.    BlackRock Global Allocation Fund, Inc., et al. v. Valeant
                        Pharmaceuticals International, Inc., et al., No. 3:18-cv-00343
                        (D.N.J.); Senzar Healthcare Master Fund, LP, et al. v. Valeant
                        Pharmaceuticals International, Inc., et al., No. 3:18-cv-02286-
                        MAS-LHG (D.N.J.) (collectively, “Valeant”). Lieff Cabraser represents
                        certain funds and accounts of institutional investors BlackRock and
                        Senzar in these recently-filed individual actions against Valeant


1043044.1                                       - 20 -
                 Pharmaceuticals International, Inc. and certain of Valeant’s senior
                 officers and directors for violations of the Securities Act of 1933 and/or
                 the Securities Exchange Act of 1934 arising from Defendants’ scheme to
                 generate revenues through massive price increases for Valeant-branded
                 drugs while concealing from investors the truth regarding the Company’s
                 business operations, financial results, and other material facts. In
                 September 2018, the court denied defendants’ partial motions to dismiss
                 in both action, and BlackRock plaintiffs filed an amended complaint.

            2.   In re Wells Fargo & Company Shareholder Derivative
                 Litigation, No. 3:16-cv-05541 (N.D. Cal.). Lieff Cabraser was appointed
                 as Co-Lead Counsel for Lead Plaintiffs FPPACO and The City of
                 Birmingham Retirement and Relief System in this consolidated
                 shareholder derivative action alleging that, since at least 2011, the Board
                 and executive management of Wells Fargo knew or consciously
                 disregarded that Wells Fargo employees were illicitly creating millions of
                 deposit and credit card accounts for their customers, without those
                 customers’ consent, as part of Wells Fargo’s intense effort to drive up its
                 “cross-selling” statistics. Revelations regarding the scheme, and the
                 defendants’ knowledge or blatant disregard of it, have deeply damaged
                 Wells Fargo’s reputation and cost it millions of dollars in regulatory fines
                 and lost business. In May and October 2017, the court largely denied
                 Wells Fargo’s and the Director and Officer Defendants’ motions to dismiss
                 Lead Plaintiffs’ amended complaint. Discovery is ongoing.

            3.   Houston Municipal Employees Pension System v. BofI
                 Holding, Inc., et al., No. 3:15-cv-02324-GPC-KSC (S.D. Cal.). Lieff
                 Cabraser serves as lead counsel for court-appointed lead plaintiff,
                 Houston Municipal Employees Pension System (“HMEPS”), in this
                 securities fraud class action against BofI Holding, Inc. and certain of its
                 senior officers. The action charges defendants with issuing materially
                 false and misleading statements and failing to disclose material adverse
                 facts about BofI’s business, operations, and performance The action
                 charges defendants with issuing materially false and misleading
                 statements and failing to disclose material adverse facts about BofI’s
                 business, operations, and performance. On March 21, 2018, the court
                 issued an order and entered judgment dismissing the third amended
                 complaint, which HMEPS appealed to the Ninth Circuit. Parties are
                 currently briefing the appeal.

            4.   Lord Abbett Affiliated Fund, Inc., et al. v. Navient Corporation,
                 et al., No. 1:16-cv-112-GMS (D. Del.). Lieff Cabraser serves as lead
                 counsel for the court-appointed lead plaintiff, a group of Lord Abbett
                 funds, in this securities fraud class action arising under the PSLRA
                 against Navient, certain of Navient’s senior officers and directors, and the
                 underwriters of certain of Navient’s public debt offerings. The


1043044.1                                - 21 -
                      consolidated actions allege that defendants misrepresented or failed to
                      disclose that (i) Navient’s loan-servicing practices violated applicable
                      federal regulations and jeopardized a contingency collection contract with
                      the U.S. Department of Education; (ii) the Company had an increased
                      number of higher-risk borrowers who were not repaying their loans and
                      Navient failed to properly account for this increased risk of loss in its
                      reported financial results; (iii) Navient’s operating structure was
                      inefficient as a result of its spin-off from Sallie Mae; and (iv) a significant
                      portion of the Company’s low-rate credit facilities were at risk of being
                      reduced or eliminated. The parties are awaiting the court’s ruling on
                      defendants’ motion to dismiss which is fully briefed.

                 5.   Normand, et al. v. Bank of New York Mellon Corp., No. 1:16-cv-
                      00212-LAK-JLC (S.D.N.Y.). Lieff Cabraser, together with co-counsel,
                      represents a proposed class of holders of American Depositary Receipts
                      (“ADRs”) (negotiable U.S. securities representing ownership of publicly
                      traded shares in a non-U.S. corporation), for which BNY Mellon served as
                      the depositary bank. Plaintiffs allege that under the contractual
                      agreements underlying the ADRs, BNY Mellon was responsible for
                      “promptly” converting cash distributions (such as dividends) received for
                      ADRs into U.S. dollars for the benefit of ADR holders, and was required to
                      act without bad faith. Plaintiffs allege that, instead, when doing the ADR
                      cash conversions, BNY Mellon used the range of exchange rates available
                      during the trading session in a manner that was unfavorable for ADR
                      holders, and in doing so, improperly skimmed profits from distributions
                      owed and payable to the class. In September 2016, the court denied, in
                      substantial part, defendant’s motion to dismiss, and plaintiffs have since
                      filed a consolidated amended complaint. The case is currently in
                      discovery.

                 6.   In re Facebook, Inc. IPO Securities And Derivative Litigation,
                      MDL No. 12-2389 (RWS) (S.D.N.Y.). Lieff Cabraser is counsel for two
                      individual investor class representatives in the securities class litigation
                      arising under the Private Securities Litigation Reform Act of 1995 (the
                      “PSLRA”) concerning Facebook’s initial public offering in May 2012. In
                      February 2018, the court granted plaintiffs’ motion for preliminary
                      approval of a settlement of the litigation. A motion for final approval of
                      the settlement is now pending before the court.

            B.   Successes

                 1.   Arkansas Teacher Retirement System v. State Street Corp.,
                      Case No. 11cv10230 (MLW) (D. Mass.). Lieff Cabraser served as co-
                      counsel for a nationwide class of institutional custodial clients of State
                      Street, including public pension funds and ERISA plans, who allege that
                      defendants deceptively charged class members on FX trades done in


1043044.1                                     - 22 -
                 connection with the purchase and sale of foreign securities. The
                 complaint charged that between 1999 and 2009, State Street consistently
                 incorporated hidden and excessive mark-ups or mark-downs relative to
                 the actual FX rates applicable at the times of the trades conducted for
                 State Street’s custodial FX clients.

                 State Street allegedly kept for itself, as an unlawful profit, the “spread”
                 between the prices for foreign currency available to it in the FX
                 marketplace and the rates it charged to its customers. Plaintiffs sought
                 recovery under Massachusetts’ Consumer Protection Law and common
                 law tort and contract theories. On November 2, 2016, U.S. District Senior
                 Judge Mark L. Wolf granted final approval to a $300 million settlement of
                 the litigation.

            2.   Janus Overseas Fund, et al. v. Petróleo Brasileiro S.A. -
                 Petrobras, et al., No. 1:15-cv-10086-JSR (S.D.N.Y.); Dodge & Cox
                 Global Stock Fund, et al. v. Petróleo Brasileiro S.A. -
                 Petrobras, et al., No. 1:15-cv-10111-JSR (S.D.N.Y.). Lieff Cabraser
                 represented certain Janus and Dodge & Cox funds and investment
                 managers in these individual actions against Petróleo Brasileiro S.A. –
                 Petrobras (“Petrobras”), related Petrobras entities, and certain of
                 Petrobras’s senior officers and directors for misrepresenting and failing to
                 disclose a pervasive and long-running scheme of bribery and corruption
                 at Petrobras. As a result of the misconduct, Petrobras overstated the
                 value of its assets by billions of dollars and materially misstated its
                 financial results during the relevant period. The actions charged
                 defendants with violations of the Securities Act of 1933 (the “Securities
                 Act”) and/or the Securities Exchange Act of 1934 (“Exchange Act”). The
                 action recently settled on confidential terms favorable to plaintiffs.

            3.   The Regents of the University of California v. American
                 International Group, No. 1:14-cv-01270-LTS-DCF (S.D.N.Y.). Lieff
                 Cabraser represented The Regents of the University of California in this
                 individual action against American International Group, Inc. (“AIG”) and
                 certain of its officers and directors for misrepresenting and omitting
                 material information about AIG’s financial condition and the extent of its
                 exposure to the subprime mortgage market. The complaint charged
                 defendants with violations of the Exchange Act, as well as common law
                 fraud and unjust enrichment. The litigation settled in 2015.

            4.   Biotechnology Value Fund, L.P. v. Celera Corp., 3:13-cv-03248-
                 WHA (N.D. Cal.). Lieff Cabraser represented a group of affiliated funds
                 investing in biotechnology companies in this individual action arising
                 from misconduct in connection with Quest Diagnostics Inc.’s 2011
                 acquisition of Celera Corporation. Celera, Celera’s individual directors,
                 and Credit Suisse were charged with violations of Sections 14(e) and 20(a)


1043044.1                               - 23 -
                 of the Exchange Act and breach of fiduciary duty. In February 2014, the
                 Court denied in large part defendants’ motion to dismiss the second
                 amended complaint. In September 2014, the plaintiffs settled with Credit
                 Suisse for a confidential amount. After the completion of fact and expert
                 discovery, and prior to a ruling on defendants’ motion for summary
                 judgment, the plaintiffs settled with the Celera defendants in January
                 2015 for a confidential amount.

            5.   The Charles Schwab Corp. v. BNP Paribas Sec. Corp., No. CGC-
                 10-501610 (Cal. Super. Ct.); The Charles Schwab Corp. v. J.P.
                 Morgan Sec., Inc., No. CGC-10-503206 (Cal. Super. Ct.); The Charles
                 Schwab Corp. v. J.P. Morgan Sec., Inc., No. CGC-10-503207 (Cal.
                 Super. Ct.); and The Charles Schwab Corp. v. Banc of America
                 Sec. LLC, No. CGC-10-501151 (Cal. Super. Ct.). Lieff Cabraser, along
                 with co-counsel, represents Charles Schwab in four separate individual
                 securities actions against certain issuers and sellers of mortgage-backed
                 securities (“MBS”) for materially misrepresenting the quality of the loans
                 underlying the securities in violation of California state law. Charles
                 Schwab Bank, N.A., a subsidiary of Charles Schwab, suffered significant
                 damages by purchasing the securities in reliance on defendants’
                 misstatements. The court largely overruled defendants’ demurrers in
                 January 2012. Settlements have been reached with dozens of defendants
                 for confidential amounts.

            6.   Honeywell International Inc. Defined Contribution Plans
                 Master Savings Trust. v. Merck & Co., No. 14-cv 2523-SRC-CLW
                 (S.D.N.Y.); Janus Balanced Fund v. Merck & Co., No. 14-cv-3019-
                 SRC-CLW (S.D.N.Y.); Lord Abbett Affiliated Fund v. Merck & Co.,
                 No. 14-cv-2027-SRC-CLW (S.D.N.Y.); Nuveen Dividend Value Fund
                 (f/k/a Nuveen Equity Income Fund), on its own behalf and as
                 successor in interest to Nuveen Large Cap Value Fund (f/k/a
                 First American Large Cap Value Fund) v. Merck & Co., No. 14-
                 cv-1709-SRC-CLW (S.D.N.Y.). Lieff Cabraser represented certain
                 Nuveen, Lord Abbett, and Janus funds, and two Honeywell International
                 trusts in these individual actions against Merck & Co., Inc. (“Merck”) and
                 certain of its senior officers and directors for misrepresenting the
                 cardiovascular safety profile and commercial viability of Merck’s
                 purported “blockbuster” drug, VIOXX. The actions charged defendants
                 with violations of the Exchange Act. The action settled on confidential
                 terms.

            7.   In re First Capital Holdings Corp. Financial Products
                 Securities Litigation, MDL No. 901 (C.D. Cal.). Lieff Cabraser served
                 as Co-Lead Counsel in a class action brought to recover damages
                 sustained by policyholders of First Capital Life Insurance Company and
                 Fidelity Bankers Life Insurance Company policyholders resulting from the


1043044.1                               - 24 -
                 insurance companies’ allegedly fraudulent or reckless investment and
                 financial practices, and the manipulation of the companies’ financial
                 statements. This policyholder settlement generated over $1 billion in
                 restored life insurance policies. The settlement was approved by both
                 federal and state courts in parallel proceedings and then affirmed by the
                 Ninth Circuit on appeal.

            8.   In re Bank of New York Mellon Corp. Foreign Exchange
                 Transactions Litigation, MDL 2335 (S.D. N.Y.). Lieff Cabraser
                 served as co-lead class counsel for a proposed nationwide class of
                 institutional custodial customers of The Bank of New York Mellon
                 Corporation (“BNY Mellon”). The litigation stemmed from alleged
                 deceptive overcharges imposed by BNY Mellon on foreign currency
                 exchanges (FX) that were done in connection with custodial customers’
                 purchases or sales of foreign securities. Plaintiffs alleged that for more
                 than a decade, BNY Mellon consistently charged its custodial customers
                 hidden and excessive mark-ups on exchange rates for FX trades done
                 pursuant to “standing instructions,” using “range of the day” pricing,
                 rather than the rates readily available when the trades were actually
                 executed.

                 In addition to serving as co-lead counsel for a nationwide class of affected
                 custodial customers, which included public pension funds, ERISA funds,
                 and other public and private institutions, Lieff Cabraser was one of three
                 firms on Plaintiffs’ Executive Committee tasked with managing all
                 activities on the plaintiffs’ side in the multidistrict consolidated litigation.
                 Prior to the cases being transferred and consolidated in the Southern
                 District of New York, Lieff Cabraser defeated, in its entirety, BNY Mellon’s
                 motion to dismiss claims brought on behalf of ERISA and other funds
                 under California’s and New York’s consumer protection laws.

                 The firm’s clients and class representatives in the consolidated litigation
                 included the Ohio Police & Fire Pension Fund, the School Employees
                 Retirement System of Ohio, and the International Union of Operating
                 Engineers, Stationary Engineers Local 39 Pension Trust Fund.

                 In March 2015, a global resolution of the private and governmental
                 enforcement actions against BNY Mellon was announced, in which $504
                 million will be paid back to BNY Mellon customers ($335 million of which
                 is directly attributable to the class litigation).

                 On September 24, 2015, U.S. District Court Judge Lewis A. Kaplan
                 granted final approval to the settlement. Commenting on the work of
                 plaintiffs’ counsel, Judge Kaplan stated, “This really was an extraordinary
                 case in which plaintiff’s counsel performed, at no small risk, an
                 extraordinary service. They did a wonderful job in this case, and I’ve seen
                 a lot of wonderful lawyers over the years. This was a great performance.

1043044.1                                 - 25 -
                  They were fought tooth and nail at every step of the road. It undoubtedly
                  vastly expanded the costs of the case, but it’s an adversary system, and
                  sometimes you meet adversaries who are heavily armed and well
                  financed, and if you’re going to win, you have to fight them and it costs
                  money. This was an outrageous wrong committed by the Bank of New
                  York Mellon, and plaintiffs’ counsel deserve a world of credit for taking it
                  on, for running the risk, for financing it and doing a great job.”

            9.    In re Broadcom Corporation Derivative Litigation, No. CV 06-
                  3252-R (C.D. Cal.). Lieff Cabraser served as Court-appointed Lead
                  Counsel in a shareholders derivative action arising out of stock options
                  backdating in Broadcom securities. The complaint alleged that
                  defendants intentionally manipulated their stock option grant dates
                  between 1998 and 2003 at the expense of Broadcom and Broadcom
                  shareholders. By making it seem as if stock option grants occurred on
                  dates when Broadcom stock was trading at a comparatively low per share
                  price, stock option grant recipients were able to exercise their stock option
                  grants at exercise prices that were lower than the fair market value of
                  Broadcom stock on the day the options were actually granted. In
                  December 2009, U.S. District Judge Manuel L. Real granted final
                  approval to a partial settlement in which Broadcom Corporation’s
                  insurance carriers paid $118 million to Broadcom. The settlement
                  released certain individual director and officer defendants covered by
                  Broadcom’s directors’ and officers’ policy.

                  Plaintiffs’ counsel continued to pursue claims against William J. Ruehle,
                  Broadcom’s former Chief Financial Officer, Henry T. Nicholas, III,
                  Broadcom’s co-founder and former Chief Executive Officer, and Henry
                  Samueli, Broadcom’s co-founder and former Chief Technology Officer. In
                  May 2011, the Court approved a settlement with these defendants. The
                  settlement provided substantial consideration to Broadcom, consisting of
                  the receipt of cash and cancelled options from Dr. Nicholas and Dr.
                  Samueli totaling $53 million in value, plus the release of a claim by Mr.
                  Ruehle, which sought damages in excess of $26 million.

                  Coupled with the earlier $118 million partial settlement, the total recovery
                  in the derivative action was $197 million, which constitutes the third-
                  largest settlement ever in a derivative action involving stock options
                  backdating.

            10.   In re Scorpion Technologies Securities Litigation I, No. C-93-
                  20333-EAI (N.D. Cal.); Dietrich v. Bauer, No. C-95-7051-RWS
                  (S.D.N.Y.); Claghorn v. Edsaco, No. 98-3039-SI (N.D. Cal.). Lieff
                  Cabraser served as Lead Counsel in class action suits arising out of an
                  alleged fraudulent scheme by Scorpion Technologies, Inc., certain of its
                  officers, accountants, underwriters and business affiliates to inflate the


1043044.1                                 - 26 -
                  company’s earnings through reporting fictitious sales. In Scorpion I, the
                  Court found plaintiffs had presented sufficient evidence of liability under
                  Federal securities acts against the accounting firm Grant Thornton for the
                  case to proceed to trial. In re Scorpion Techs., 1996 U.S. Dist. LEXIS
                  22294 (N.D. Cal. Mar. 27, 1996). In 1988, the Court approved a
                  $5.5 million settlement with Grant Thornton. In 2000, the Court
                  approved a $950,000 settlement with Credit Suisse First Boston
                  Corporation. In April 2002, a federal jury in San Francisco, California
                  returned a $170.7 million verdict against Edsaco Ltd. The jury found that
                  Edsaco aided Scorpion in setting up phony European companies as part of
                  a scheme in which Scorpion reported fictitious sales of its software to
                  these companies, thereby inflating its earnings. Included in the jury
                  verdict, one of the largest verdicts in the U.S. in 2002, was $165 million in
                  punitive damages. Richard M. Heimann conducted the trial for plaintiffs.

                  On June 14, 2002, U.S. District Court Judge Susan Illston commented on
                  Lieff Cabraser’s representation: “[C]ounsel for the plaintiffs did a very
                  good job in a very tough situation of achieving an excellent recovery for
                  the class here. You were opposed by extremely capable lawyers. It was an
                  uphill battle. There were some complicated questions, and then there was
                  the tricky issue of actually collecting anything in the end. I think based on
                  the efforts that were made here that it was an excellent result for the
                  class. . . [T]he recovery that was achieved for the class in this second trial
                  is remarkable, almost a hundred percent.”

            11.   In re Diamond Foods, Inc., Securities Litigation, No. 11-cv-
                  05386-WHA (N.D. Cal.). Lieff Cabraser served as local counsel for Lead
                  Plaintiff Public Employees’ Retirement System of Mississippi
                  (“MissPERS”) and the class of investors it represented in this securities
                  class action lawsuit arising under the PSLRA. The complaint charged
                  Diamond Foods and certain senior executives of the company with
                  violations of the Exchange Act for knowingly understating the cost of
                  walnuts Diamond Foods purchased in order to inflate the price of
                  Diamond Foods’ common stock. In January 2014, the Court granted final
                  approval of a settlement of the action requiring Diamond Foods to pay $11
                  million in cash and issue 4.45 million common shares worth $116.3
                  million on the date of final approval based on the stock’s closing price on
                  that date.

            12.   Merrill Lynch Fundamental Growth Fund and Merrill Lynch
                  Global Value Fund v. McKesson HBOC, No. 02-405792 (Cal. Supr.
                  Ct.). Lieff Cabraser served as counsel for two Merrill Lynch sponsored
                  mutual funds in a private lawsuit alleging that a massive accounting fraud
                  occurred at HBOC & Company (“HBOC”) before and following its 1999
                  acquisition by McKesson Corporation (“McKesson”). The funds charged
                  that defendants, including the former CFO of McKesson HBOC, the name


1043044.1                                 - 27 -
                  McKesson adopted after acquiring HBOC, artificially inflated the price of
                  securities in McKesson HBOC, through misrepresentations and omissions
                  concerning the financial condition of HBOC, resulting in approximately
                  $135 million in losses for plaintiffs. In a significant discovery ruling in
                  2004, the California Court of Appeal held that defendants waived the
                  attorney-client and work product privileges in regard to an audit
                  committee report and interview memoranda prepared in anticipation of
                  shareholder lawsuits by disclosing the information to the U.S. Attorney
                  and SEC. McKesson HBOC, Inc. v. Supr. Court, 115 Cal. App. 4th 1229
                  (2004). Lieff Cabraser’s clients recovered approximately $145 million,
                  representing nearly 104% of damages suffered by the funds. This amount
                  was approximately $115-120 million more than the Merrill Lynch funds
                  would have recovered had they participated in the federal class action
                  settlement.

            13.   Informix/Illustra Securities Litigation, No. C-97-1289-CRB (N.D.
                  Cal.). Lieff Cabraser represented Richard H. Williams, the former Chief
                  Executive Officer and President of Illustra Information Technologies, Inc.
                  (“Illustra”), and a class of Illustra shareholders in a class action suit on
                  behalf of all former Illustra securities holders who tendered their Illustra
                  preferred or common stock, stock warrants or stock options in exchange
                  for securities of Informix Corporation (“Informix”) in connection with
                  Informix’s 1996 purchase of Illustra. Pursuant to that acquisition, Illustra
                  stockholders received Informix securities representing approximately 10%
                  of the value of the combined company. The complaint alleged claims for
                  common law fraud and violations of Federal securities law arising out of
                  the acquisition. In October 1999, U.S. District Judge Charles E. Breyer
                  approved a global settlement of the litigation for $136 million,
                  constituting one of the largest settlements ever involving a high
                  technology company alleged to have committed securities fraud. Our
                  clients, the Illustra shareholders, received approximately 30% of the net
                  settlement fund.

            14.   In re Qwest Communications International Securities and
                  “ERISA” Litigation (No. II), No. 06-cv-17880-REB-PAC (MDL
                  No. 1788) (D. Colo.). Lieff Cabraser represented the New York State
                  Common Retirement Fund, Fire and Police Pension Association of
                  Colorado, Denver Employees’ Retirement Plan, San Francisco Employees’
                  Retirement System, and over thirty BlackRock managed mutual funds in
                  individual securities fraud actions (“opt out” cases) against Qwest
                  Communications International, Inc., Philip F. Anschutz, former co-
                  chairman of the Qwest board of directors, and other senior executives at
                  Qwest. In each action, the plaintiffs charged defendants with massively
                  overstating Qwest’s publicly-reported growth, revenues, earnings, and
                  earnings per share from 1999 through 2002. The cases were filed in the
                  wake of a $400 million settlement of a securities fraud class action


1043044.1                                - 28 -
                  against Qwest that was announced in early 2006. The cases brought by
                  Lieff Cabraser’s clients settled in October 2007 for recoveries totaling
                  more than $85 million, or more than 13 times what the clients would have
                  received had they remained in the class.

            15.   In re AXA Rosenberg Investor Litigation, No. CV 11-00536 JSW
                  (N.D. Cal). Lieff Cabraser served as Co-Lead Counsel for a class of
                  institutional investors, ERISA-covered plans, and other investors in
                  quantitative funds managed by AXA Rosenberg Group, LLC and its
                  affiliates (“AXA”). Plaintiffs alleged that AXA breached its fiduciary duties
                  and violated ERISA by failing to discover a material computer error that
                  existed in its system for years, and then failing to remedy it for months
                  after its eventual discovery in 2009. By the time AXA disclosed the error
                  in 2010, investors had suffered losses and paid substantial investment
                  management fees to AXA. After briefing motions to dismiss and working
                  with experts to analyze data obtained from AXA relating to the impact of
                  the error, Lieff Cabraser reached a $65 million settlement with AXA that
                  the Court approved in April 2012.

            16.   In re National Century Financial Enterprises, Inc. Investment
                  Litigation, MDL No. 1565 (S.D. Ohio). Lieff Cabraser served as outside
                  counsel for the New York City Employees’ Retirement System, Teachers’
                  Retirement System for the City of New York, New York City Police
                  Pension Fund, and New York City Fire Department Pension Fund in this
                  multidistrict litigation arising from fraud in connection with NCFE’s
                  issuance of notes backed by healthcare receivables. The New York City
                  Pension Funds recovered more than 70% of their $89 million in losses,
                  primarily through settlements achieved in the federal litigation and
                  another NCFE-matter brought on their behalf by Lieff Cabraser.

            17.   BlackRock Global Allocation Fund v. Tyco International Ltd.,
                  et al., No. 2:08-cv-519 (D. N.J.); Nuveen Balanced Municipal and
                  Stock Fund v. Tyco International Ltd., et al., No. 2:08-cv-518 (D.
                  N.J.). Lieff Cabraser represented multiple funds of the investment firms
                  BlackRock Inc. and Nuveen Asset Management in separate, direct
                  securities fraud actions against Tyco International Ltd., Tyco Electronics
                  Ltd., Covidien Ltd, Covidien (U.S.), L. Dennis Kozlowski, Mark H. Swartz,
                  and Frank E. Walsh, Jr. Plaintiffs alleged that defendants engaged in a
                  massive criminal enterprise that combined the theft of corporate assets
                  with fraudulent accounting entries that concealed Tyco’s financial
                  condition from investors. As a result, plaintiffs purchased Tyco common
                  stock and other Tyco securities at artificially inflated prices and suffered
                  losses upon disclosures revealing Tyco’s true financial condition and
                  defendants’ misconduct. In 2009, the parties settled the claims against
                  the corporate defendants (Tyco International Ltd., Tyco Electronics Ltd.,
                  Covidien Ltd., and Covidien (U.S.). The litigation concluded in 2010. The


1043044.1                                 - 29 -
                  total settlement proceeds paid by all defendants were in excess of $57
                  million.

            18.   Kofuku Bank and Namihaya Bank v. Republic New York
                  Securities Corp., No. 00 CIV 3298 (S.D.N.Y.); and Kita Hyogo Shinyo-
                  Kumiai v. Republic New York Securities Corp., No. 00 CIV 4114
                  (S.D.N.Y.). Lieff Cabraser represented Kofuku Bank, Namihaya Bank and
                  Kita Hyogo Shinyo-Kumiai (a credit union) in individual lawsuits against,
                  among others, Martin A. Armstrong and HSBC, Inc., the successor-in-
                  interest to Republic New York Corporation, Republic New York Bank and
                  Republic New York Securities Corporation for alleged violations of federal
                  securities and racketeering laws. Through a group of interconnected
                  companies owned and controlled by Armstrong—the Princeton
                  Companies—Armstrong and the Republic Companies promoted and sold
                  promissory notes, known as the “Princeton Notes,” to more than eighty of
                  the largest companies and financial institutions in Japan. Lieff Cabraser’s
                  lawsuits, as well as the lawsuits of dozens of other Princeton Note
                  investors, alleged that the Princeton and Republic Companies made
                  fraudulent misrepresentations and non-disclosures in connection with the
                  promotion and sale of Princeton Notes, and that investors’ monies were
                  commingled and misused to the benefit of Armstrong, the Princeton
                  Companies and the Republic Companies. In December 2001, the claims
                  of our clients and those of the other Princeton Note investors were settled.
                  As part of the settlement, our clients recovered more than $50 million,
                  which represented 100% of the value of their principal investments less
                  money they received in interest or other payments.

            19.   Alaska State Department of Revenue v. America Online,
                  No. 1JU-04-503 (Alaska Supr. Ct.). In December 2006, a $50 million
                  settlement was reached in a securities fraud action brought by the Alaska
                  State Department of Revenue, Alaska State Pension Investment Board
                  and Alaska Permanent Fund Corporation against defendants America
                  Online, Inc. (“AOL”), Time Warner Inc. (formerly known as AOL Time
                  Warner (“AOLTW”)), Historic TW Inc. When the action was filed, the
                  Alaska Attorney General estimated total losses at $70 million. The
                  recovery on behalf of Alaska was approximately 50 times what the state
                  would have received as a member of the class in the federal securities
                  class action settlement. The lawsuit, filed in 2004 in Alaska State Court,
                  alleged that defendants misrepresented advertising revenues and growth
                  of AOL and AOLTW along with the number of AOL subscribers, which
                  artificially inflated the stock price of AOL and AOLTW to the detriment of
                  Alaska State funds.

                  The Alaska Department of Law retained Lieff Cabraser to lead the
                  litigation efforts under its direction. “We appreciate the diligence and
                  expertise of our counsel in achieving an outstanding resolution of the


1043044.1                                 - 30 -
                  case,” said Mark Morones, spokesperson for the Department of Law,
                  following announcement of the settlement.

            20.   Allocco v. Gardner, No. GIC 806450 (Cal. Supr. Ct.). Lieff Cabraser
                  represented Lawrence L. Garlick, the co-founder and former Chief
                  Executive Officer of Remedy Corporation and 24 other former senior
                  executives and directors of Remedy Corporation in a private (non-class)
                  securities fraud lawsuit against Stephen P. Gardner, the former Chief
                  Executive Officer of Peregrine Systems, Inc., John J. Moores, Peregrine’s
                  former Chairman of the Board, Matthew C. Gless, Peregrine’s former
                  Chief Financial Officer, Peregrine’s accounting firm Arthur Andersen and
                  certain entities that entered into fraudulent transactions with Peregrine.
                  The lawsuit, filed in California state court, arose out of Peregrine’s August
                  2001 acquisition of Remedy. Plaintiffs charged that they were induced to
                  exchange their Remedy stock for Peregrine stock on the basis of false and
                  misleading representations made by defendants. Within months of the
                  Remedy acquisition, Peregrine began to reveal to the public that it had
                  grossly overstated its revenue during the years 2000-2002, and
                  eventually restated more than $500 million in revenues.

                  After successfully defeating demurrers brought by defendants, including
                  third parties who were customers of Peregrine who aided and abetted
                  Peregrine’s accounting fraud under California common law, plaintiffs
                  reached a series of settlements. The settling defendants included Arthur
                  Andersen, all of the director defendants, three officer defendants and the
                  third party customer defendants KPMG, British Telecom, Fujitsu,
                  Software Spectrum and Bindview. The total amount received in
                  settlements was approximately $45 million.

            21.   In re Cablevision Systems Corp. Shareholder Derivative
                  Litigation, No. 06-cv-4130-DGT-AKT (E.D.N.Y.). Lieff Cabraser served
                  as Co-Lead Counsel in a shareholders’ derivative action against the board
                  of directors and numerous officers of Cablevision. The suit alleged that
                  defendants intentionally manipulated stock option grant dates to
                  Cablevision employees between 1997 and 2002 in order to enrich certain
                  officer and director defendants at the expense of Cablevision and
                  Cablevision shareholders. According to the complaint, Defendants made
                  it appear as if stock options were granted earlier than they actually were
                  in order to maximize the value of the grants. In September 2008, the
                  Court granted final approval to a $34.4 million settlement of the action.
                  Over $24 million of the settlement was contributed directly by individual
                  defendants who either received backdated options or participated in the
                  backdating activity.

            22.   In re Media Vision Technology Securities Litigation, No. CV-94-
                  1015 (N.D. Cal.). Lieff Cabraser served as Co-Lead Counsel in a class


1043044.1                                 - 31 -
                  action lawsuit which alleged that certain Media Vision’s officers, outside
                  directors, accountants and underwriters engaged in a fraudulent scheme
                  to inflate the company’s earnings and issued false and misleading public
                  statements about the company’s finances, earnings and profits. By 1998,
                  the Court had approved several partial settlements with many of Media
                  Vision’s officers and directors, accountants and underwriters which
                  totaled $31 million. The settlement proceeds have been distributed to
                  eligible class members. The evidence that Lieff Cabraser developed in the
                  civil case led prosecutors to commence an investigation and ultimately file
                  criminal charges against Media Vision’s former Chief Executive Officer
                  and Chief Financial Officer. The civil action against Media Vision’s CEO
                  and CFO was stayed pending the criminal proceedings against them. In
                  the criminal proceedings, the CEO pled guilty on several counts, and the
                  CFO was convicted at trial. In October 2003, the Court granted Plaintiffs’
                  motions for summary judgment and entered a judgment in favor of the
                  class against the two defendants in the amount of $188 million.

            23.   In re California Micro Devices Securities Litigation, No. C-94-
                  2817-VRW (N.D. Cal.). Lieff Cabraser served as Liaison Counsel for the
                  Colorado Public Employees’ Retirement Association and the California
                  State Teachers’ Retirement System, and the class they represented. Prior
                  to 2001, the Court approved $19 million in settlements. In May 2001, the
                  Court approved an additional settlement of $12 million, which, combined
                  with the earlier settlements, provided class members an almost complete
                  return on their losses. The settlement with the company included multi-
                  million dollar contributions by the former Chairman of the Board and
                  Chief Executive Officer.

                  Commenting in 2001 on Lieff Cabraser’s work in Cal Micro Devices, U.S.
                  District Court Judge Vaughn R. Walker stated, “It is highly unusual for a
                  class action in the securities area to recover anywhere close to the
                  percentage of loss that has been recovered here, and counsel and the lead
                  plaintiffs have done an admirable job in bringing about this most
                  satisfactory conclusion of the litigation.” One year later, in a related
                  proceeding and in response to the statement that the class had received
                  nearly a 100% recovery, Judge Walker observed, “That’s pretty
                  remarkable. In these cases, 25 cents on the dollar is considered to be a
                  magnificent recovery, and this is [almost] a hundred percent.”

            24.   In re Network Associates, Inc. Securities Litigation, No. C-99-
                  1729-WHA (N.D. Cal.). Following a competitive bidding process, the
                  Court appointed Lieff Cabraser as Lead Counsel for the Lead Plaintiff and
                  the class of investors. The complaint alleged that Network Associates
                  improperly accounted for acquisitions in order to inflate its stock price.
                  In May 2001, the Court granted approval to a $30 million settlement.



1043044.1                                - 32 -
                  In reviewing the Network Associates settlement, U.S. District Court
                  Judge William H. Alsup observed, “[T]he class was well served at a good
                  price by excellent counsel . . . We have class counsel who’s one of the
                  foremost law firms in the country in both securities law and class actions.
                  And they have a very excellent reputation for the conduct of these kinds of
                  cases . . .”

            25.   In re FPI/Agretech Securities Litigation, MDL No. 763 (D. Haw.,
                  Real, J.). Lieff Cabraser served as Lead Class Counsel for investors
                  defrauded in a “Ponzi-like” limited partnership investment scheme. The
                  Court approved $15 million in partial, pretrial settlements. At trial, the
                  jury returned a $24 million verdict, which included $10 million in
                  punitive damages, against non-settling defendant Arthur Young & Co. for
                  its knowing complicity and active and substantial assistance in the
                  marketing and sale of the worthless limited partnership offerings. The
                  Appellate Court affirmed the compensatory damages award and
                  remanded the case for a retrial on punitive damages. In 1994, the Court
                  approved a $17 million settlement with Ernst & Young, the successor to
                  Arthur Young & Co.

            26.   Nguyen v. FundAmerica, No. C-90-2090 MHP (N.D. Cal., Patel, J.),
                  1990 Fed. Sec. L. Rep. (CCH) ¶¶ 95,497, 95,498 (N.D. Cal. 1990). Lieff
                  Cabraser served as Plaintiffs’ Class Counsel in this securities/RICO/tort
                  action seeking an injunction against alleged unfair “pyramid” marketing
                  practices and compensation to participants. The District Court certified a
                  nationwide class for injunctive relief and damages on a mandatory basis
                  and enjoined fraudulent overseas transfers of assets. The Bankruptcy
                  Court permitted class proof of claims. Lieff Cabraser obtained dual
                  District Court and Bankruptcy Court approval of settlements distributing
                  over $13 million in FundAmerica assets to class members.

            27.   In re Brooks Automation, Inc. Securities Litigation, No. 06 CA
                  11068 (D. Mass.). Lieff Cabraser served as Court-Appointed Lead Counsel
                  for Lead Plaintiff the Los Angeles County Employees Retirement
                  Association and co-plaintiff Sacramento County Employees’ Retirement
                  System in a class action lawsuit on behalf of purchasers of Brooks
                  Automation securities. Plaintiffs charged that Brooks Automation, its
                  senior corporate officers and directors violated federal securities laws by
                  backdating company stock options over a six-year period, and failed to
                  disclose the scheme in publicly filed financial statements. Subsequent to
                  Lieff Cabraser’s filing of a consolidated amended complaint in this action,
                  both the Securities and Exchange Commission and the United States
                  Department of Justice filed complaints against the Company’s former
                  C.E.O., Robert Therrien, related to the same alleged practices. In October
                  2008, the Court approved a $7.75 million settlement of the action.



1043044.1                                - 33 -
                 28.   In re A-Power Energy Generation Systems, Ltd. Securities
                       Litigation, No. 2:11-ml-2302-GW- (CWx) (C.D. Cal.). Lieff Cabraser
                       served as Court-appointed Lead Counsel for Lead Plaintiff in this
                       securities class action that charged defendants with materially
                       misrepresenting A-Power Energy Generation Systems, Ltd.’s financial
                       results and business prospects in violation of the antifraud provisions of
                       the Securities Exchange Act of 1934. The Court approved a $3.675 million
                       settlement in August 2013.

                 29.   Bank of America-Merrill Lynch Merger Securities Cases. In two
                       cases—DiNapoli, et al. v. Bank of America Corp., No. 10 CV 5563 (S.D.
                       N.Y.) and Schwab S&P 500 Index Fund, et al. v. Bank of America Corp.,
                       et al., No. 11-cv- 07779 PKC (S.D. N.Y.). Lieff Cabraser sought recovery on
                       a direct, non-class basis for losses that a number of public pension funds
                       and mutual funds incurred as a result of Bank of America’s alleged
                       misrepresentations and concealment of material facts in connection with
                       its acquisition of Merrill Lynch & Co., Inc. Lieff Cabraser represented the
                       New York State Common Retirement Fund, the New York State Teachers’
                       Retirement System, the Public Employees’ Retirement Association of
                       Colorado, and fourteen mutual funds managed by Charles Schwab
                       Investment Management. Both cases settled in 2013 on confidential
                       terms favorable for our clients.

                 30.   Albert v. Alex. Brown Management Services; Baker v. Alex.
                       Brown Management Services (Del. Ch. Ct.). In May 2004, on behalf
                       of investors in two investment funds controlled, managed and operated by
                       Deutsche Bank and advised by DC Investment Partners, Lieff Cabraser
                       filed lawsuits for alleged fraudulent conduct that resulted in an aggregate
                       loss of hundreds of millions of dollars. The suits named as defendants
                       Deutsche Bank and its subsidiaries Alex. Brown Management Services
                       and Deutsche Bank Securities, members of the funds’ management
                       committee, as well as DC Investments Partners and two of its principals.
                       Among the plaintiff-investors were 70 high net worth individuals. In the
                       fall of 2006, the cases settled by confidential agreement.

III.        Employment Discrimination and Unfair Employment Practices

            A.   Current Cases

                 1.    Kennicott v. Sandia National Laboratories, No. 17-cv-188
                       (D.N.M.). Lieff Cabraser represents female employees in a gender a
                       discrimination class action lawsuit against Sandia National Laboratories,
                       a major defense contractor for the United States Department of Energy.
                       Sandia’s research focuses on nuclear weapons and other security
                       technologies with major facilities in California and New Mexico. The
                       lawsuit alleges that Sandia discriminates against female employees with
                       respect to compensation, promotion, and performance evaluation.


1043044.1                                     - 34 -
                 Plaintiffs contend that Sandia has implemented its policies despite
                 knowing of their discriminatory effect—and that when women complain
                 of gender discrimination, Sandia retaliates against them. With its work
                 shrouded in secrecy, the defense industry has not been held accountable
                 for gender inequity and a hostile environment for women. This lawsuit
                 seeks to change the policies and practices that perpetuate gender
                 discrimination, as well as to compensate women whose careers have
                 suffered because of this discrimination. The lawsuit alleges violations of
                 Title VII of the Civil Rights Act of 1964 and the New Mexico Human
                 Rights Act, and has received significant media coverage.

            2.   Chen-Oster v. Goldman Sachs, No. 10-6950 (S.D.N.Y.). Lieff
                 Cabraser serves as Co-Lead Counsel for plaintiffs in a gender
                 discrimination class action lawsuit against Goldman Sachs alleging
                 Goldman Sachs has engaged in systemic and pervasive discrimination
                 against its female professional employees in violation of Title VII of the
                 Civil Rights Act of 1964 and New York City Human Rights Law. The
                 complaint charges that, among other things, Goldman Sachs pays its
                 female professionals less than similarly situated males, disproportionately
                 promotes men over equally or more qualified women, and offers better
                 business opportunities and professional support to its male professionals.
                 In 2012, the Court denied defendant’s motion to strike class allegations.

                 On March 10, 2015, Magistrate Judge James C. Francis IV issued a
                 recommendation against certifying the class. In April of 2017, District
                 Court Judge Analisa Torres granted plaintiffs’ motion to amend their
                 complaint and add new representative plaintiffs, denied Goldman Sachs’
                 motions to dismiss the new plaintiffs’ claims, and ordered the parties to
                 submit proposals by April 26, 2017, on a process for addressing
                 Magistrate Judge Francis’ March 2015 Report and Recommendation on
                 class certification.

                 On March 30, 2018, Judge Torres issued an order certifying the plaintiffs’
                 damages class under Federal Rule of Civil Procedure Rule 23(b)(3). Judge
                 Torres certified plaintiffs’ claims for both disparate impact and disparate
                 treatment discrimination, relying on statistical evidence of discrimination
                 in pay, promotions, and performance evaluations, as well as anecdotal
                 evidence of Goldman’s hostile work environment. In so ruling, the court
                 also granted plaintiffs’ motion to exclude portions of Goldman’s expert
                 evidence as unreliable, and denied all of Goldman’s motions to exclude
                 plaintiffs’ expert evidence.

            3.   Moussouris v. Microsoft Corp., No. 15-cv-01483 (W.D. Wash.). Lieff
                 Cabraser and co-counsel represent a former female Microsoft technical
                 professional in a gender discrimination class action lawsuit on behalf of
                 herself and all current and former female technical professionals


1043044.1                               - 35 -
                 employed by Microsoft in the U.S. since September 16, 2009. The
                 complaint alleges that Microsoft has engaged in systemic and pervasive
                 discrimination against female employees in technical and engineering
                 roles with respect to performance evaluations, pay, promotions, and other
                 terms and conditions of employment. The unchecked gender bias that
                 pervades Microsoft’s corporate culture has resulted in female technical
                 professionals receiving less compensation than similar men, the
                 promotion of men over equally or more qualified women, and less
                 favorable performance evaluation of female technical professionals
                 compared to male peers. Microsoft’s continuing policy, pattern, and
                 practice of sex discrimination against female technical employees, the
                 complaint alleges, violates federal and state laws, including Title VII of
                 the Civil Rights Act of 1964 and the Washington Law Against
                 Discrimination.

                 Plaintiffs filed a motion for class certification on October 27, 2017, and
                 subsequently filed a reply brief in support of the motion on February 9,
                 2018. The motion seeks certification of a class of female employees who
                 worked in the Engineering or I/T Operations Professions and in stock
                 levels 59-67 from September 16, 2012 to the present. In June 2018, the
                 district court denied plaintiffs’ motion for class certification. In July 2018,
                 plaintiffs petitioned the court for permission to appeal that denial.

            4.   Benedict v. Hewlett-Packard Company, No. C13-0119 (N.D.
                 Cal.). Lieff Cabraser represents former Hewlett-Packard (“HP”) technical
                 support employees who filed a nationwide class action lawsuit charging
                 that HP failed to pay them and other former and current technical
                 support employees for all overtime hours worked in violation of the
                 federal Fair Labor Standards Act (“FLSA”) and state law. The complaint
                 charges that HP has a common practice of misclassifying its technical
                 support workers as exempt and refusing to pay them overtime. On
                 February 13, 2014, the Court granted plaintiffs’ motion for conditional
                 certification of a FSLA overtime action.

            5.   Kassman v. KPMG, LLP, Case No. 11-03743 (S.D.N.Y.). Lieff Cabraser
                 serves as Co-Lead Counsel for plaintiffs in a gender discrimination class
                 and collective action lawsuit alleging that KPMG has engaged in systemic
                 and pervasive discrimination against its female Client Service and
                 Support Professionals in pay and promotion, discrimination based on
                 pregnancy, and chronic failure to properly investigate and resolve
                 complaints of discrimination and harassment. The complaint alleges
                 violations of the Equal Pay Act, Title VII of the Civil Rights Act of 1964,
                 the New York Executive Law § 296, and the New York City Administrative
                 Code § 8-107. For purposes of the Equal Pay Act claim, plaintiffs
                 represent a conditionally-certified collective of 1,100 female Client Service
                 and Support Professionals who have opted in to the lawsuit.


1043044.1                                - 36 -
                 On November 27, 2018, Plaintiffs filed a motion in U.S. District Court for
                 the Southern District of New York seeking class certification in the long-
                 running lawsuit challenging gender disparities in pay and promotion on
                 behalf of approximately 10,000 female Advisory and Tax professionals.
                 Plaintiffs also sought final certification of the Equal Pay Act collective on
                 behalf of the approximately 1,100 opt-in plaintiffs.

                 On November 30, 2018, the Court declined to certify the class and
                 decertified the Equal Pay Act collective. While the Court acknowledged
                 KPMG’s common pay and promotion policies and its gender disparities in
                 pay and promotion, the Court held that the women challenging KPMG’s
                 pay and promotion policies cannot pursue their claims together. On
                 December 14, 2018, Plaintiffs filed a Petition to Appeal the Denial of Class
                 Certification under Rule 23(f) with the United States Court of Appeals for
                 the Second Circuit. Plaintiffs are awaiting a decision from the Court of
                 Appeals about whether to hear the appeal.

            6.   Strauch v. Computer Sciences Corporation, No. 2:14-cv-00956 (D.
                 Conn.). In 2005, Computer Sciences Corporation (“CSC”) settled for $24
                 million a nationwide class and collective action lawsuit alleging that CSC
                 misclassified thousands of its information technology support workers as
                 exempt from overtime pay in violation of in violation of the federal Fair
                 Labor Standards Act (“FLSA”) and state law. Notwithstanding that
                 settlement, a complaint filed on behalf of current and former CSC IT
                 workers in 2014 by Lieff Cabraser and co-counsel alleges that CSC
                 misclassifies many information technology support workers as exempt
                 even though they perform primarily nonexempt work. Plaintiffs are
                 current and former CSC System Administrators assigned the primary duty
                 of the installation, maintenance, and/or support of computer software
                 and/or hardware for CSC clients. On June 9, 2015, the Court granted
                 plaintiffs’ motion for conditional certification of a FLSA collective action.
                 Since then, more than 1,000 System Administrators have opted into the
                 case. On June 30, 2017, the Court granted plaintiffs motion for
                 certification of Rule 23 classes for System Administrators in California
                 and Connecticut.

                 On December 20, 2017, a jury in federal court in Connecticut ruled that
                 Computer Sciences Corporation (CSC), which recently merged with
                 Hewlett Packard Enterprise Services to form DXC Technology (NYSE:
                 DXC), wrongly and willfully denied overtime pay to approximately 1,000
                 current and former technology support workers around the country. After
                 deliberating over two days, the Connecticut jury unanimously rejected
                 CSC’s claim that its System Administrators in the “Associate Professional”
                 and “Professional” job titles are exempt under federal, Connecticut and
                 California law, ruling instead that the workers should have been classified
                 as nonexempt and paid overtime. The jury found CSC’s violations to be


1043044.1                                - 37 -
                      willful, triggering additional damages. The misclassifications were made
                      despite the fact that, in 2005, CSC paid $24 million to settle similar
                      claims from a previous group of technical support workers. The case will
                      next proceed to a damages phase, where the court will determine how
                      much CSC owes each class member.

                 7.   Senne v. Major League Baseball, No. 14-cv-00608 (N.D. Cal.). Lieff
                      Cabraser represents current and former Minor League Baseball players
                      employed under uniform player contracts in a class and collective action
                      seeking unpaid overtime and minimum wages under the Fair Labor
                      Standards Act and state laws. The complaint alleges that Major League
                      Baseball (“MLB”), the MLB franchises, and other defendants paid minor
                      league players a uniform monthly fixed salary that, in light of the hours
                      worked, amounts to less than the minimum wage and an unlawful denial
                      of overtime pay.

                 8.   Jang v. E.I. Du Pont De Nemours & Co., No. 15-03719-NC (N.D.
                      Cal.). Lieff Cabraser represents certain former DuPont employees in a
                      breach of contract action alleging that DuPont unlawfully terminated
                      employees’ unvested stock options. DuPont’s standard stock option award
                      contract states that unvested options will continue to vest in accordance
                      with their vesting schedule. In practice, however, DuPont unilaterally
                      cancelled unvested stock options one year from employees’ termination,
                      regardless of whether the options had vested. The complaint was filed on
                      August 15, 2015. DuPont filed a motion to dismiss the complaint, which
                      was granted by United States Magistrate Judge Nathanael Cousins on
                      November 19, 2015. Plaintiffs appealed the decision to the Ninth Circuit
                      Court of Appeals, and oral argument was held on April 21, 2017. The
                      Ninth Circuit has not yet issued a decision.

            B.   Successes

                 1.   Butler v. Home Depot, No. C94-4335 SI (N.D. Cal.). Lieff Cabraser
                      and co-counsel represented a class of approximately 25,000 female
                      employees and applicants for employment with Home Depot’s West Coast
                      Division who alleged gender discrimination in connection with hiring,
                      promotions, pay, job assignment, and other terms and conditions of
                      employment. The class was certified in January 1995. In January 1998,
                      the Court approved a $87.5 million settlement of the action that included
                      comprehensive injunctive relief over the term of a five-year Consent
                      Decree. Under the terms of the settlement, Home Depot modified its
                      hiring, promotion, and compensation practices to ensure that interested
                      and qualified women were hired for, and promoted to, sales and
                      management positions.

                      On January 14, 1998, U.S. District Judge Susan Illston commented that
                      the settlement provides “a very significant monetary payment to the class

1043044.1                                    - 38 -
                 members for which I think they should be grateful to their counsel. . . .
                 Even more significant is the injunctive relief that’s provided for . . .” By
                 2003, the injunctive relief had created thousands of new job opportunities
                 in sales and management positions at Home Depot, generating the
                 equivalent of over approximately $100 million per year in wages for
                 female employees.

                 In 2002, Judge Illston stated that the injunctive relief has been a
                 “win/win . . . for everyone, because . . . the way the Decree has been
                 implemented has been very successful and it is good for the company as
                 well as the company’s employees.”

            2.   Rosenburg v. IBM, No. C 06-0430 PJH (N.D. Cal.). In July 2007, the
                 Court granted final approval to a $65 million settlement of a class action
                 suit by current and former technical support workers for IBM seeking
                 unpaid overtime. The settlement constitutes a record amount in litigation
                 seeking overtime compensation for employees in the computer industry.
                 Plaintiffs alleged that IBM illegally misclassified its employees who install
                 or maintain computer hardware or software as “exempt” from the
                 overtime pay requirements of federal and state labor laws.

            3.   Satchell v. FedEx Express, No. C 03-2659 SI; C 03-2878 SI (N.D.
                 Cal.). In 2007, the Court granted final approval to a $54.9 million
                 settlement of the race discrimination class action lawsuit by African
                 American and Latino employees of FedEx Express. The settlement
                 requires FedEx to reform its promotion, discipline, and pay practices.
                 Under the settlement, FedEx will implement multiple steps to promote
                 equal employment opportunities, including making its performance
                 evaluation process less discretionary, discarding use of the “Basic Skills
                 Test” as a prerequisite to promotion into certain desirable positions, and
                 changing employment policies to demonstrate that its revised practices do
                 not continue to foster racial discrimination. The settlement, covering
                 20,000 hourly employees and operations managers who have worked in
                 the western region of FedEx Express since October 1999, was approved by
                 the Court in August 2007.

            4.   Gonzalez v. Abercrombie & Fitch Stores, No. C03-2817 SI (N.D.
                 Cal.). In April 2005, the Court approved a settlement, valued at
                 approximately $50 million, which requires the retail clothing giant
                 Abercrombie & Fitch to provide monetary benefits of $40 million to the
                 class of Latino, African American, Asian American and female applicants
                 and employees who charged the company with discrimination. The
                 settlement included a six-year period of injunctive relief requiring the
                 company to institute a wide range of policies and programs to promote
                 diversity among its workforce and to prevent discrimination based on race
                 or gender. Lieff Cabraser served as Lead Class Counsel and prosecuted


1043044.1                                - 39 -
                 the case with a number of co-counsel firms, including the Mexican
                 American Legal Defense and Education Fund, the Asian Pacific American
                 Legal Center and the NAACP Legal Defense and Educational Fund, Inc.

            5.   Giles v. Allstate, JCCP Nos. 2984 and 2985. Lieff Cabraser represented
                 a class of Allstate insurance agents seeking reimbursement of out-of-
                 pocket costs. The action settled for approximately $40 million.

            6.   Calibuso v. Bank of America Corporation, Merrill Lynch & Co.,
                 No. CV10-1413 (E.D. N.Y.). Lieff Cabraser served as Co-Lead Counsel for
                 female Financial Advisors who alleged that Bank of America and Merrill
                 Lynch engaged in a pattern and practice of gender discrimination with
                 respect to business opportunities and compensation. The complaint
                 charged that these violations were systemic, based upon company-wide
                 policies and practices. In December 2013, the Court approved a $39
                 million settlement. The settlement included three years of programmatic
                 relief, overseen by an independent monitor, regarding teaming and
                 partnership agreements, business generation, account distributions,
                 manager evaluations, promotions, training, and complaint processing and
                 procedures, among other things. An independent consultant also
                 conducted an internal study of the bank’s Financial Advisors’ teaming
                 practices.

            7.   Frank v. United Airlines, No. C-92-0692 MJJ (N.D. Cal.). Lieff
                 Cabraser and co-counsel obtained a $36.5 million settlement in February
                 2004 for a class of female flight attendants who were required to weigh
                 less than comparable male flight attendants. Former U.S. District Court
                 Judge Charles B. Renfrew (ret.), who served as a mediator in the case,
                 stated, “As a participant in the settlement negotiations, I am familiar with
                 and know the reputation, experience and skills of lawyers involved. They
                 are dedicated, hardworking and able counsel who have represented their
                 clients very effectively.” U.S. District Judge Martin J. Jenkins, in granting
                 final approval to the settlement, found “that the results achieved here
                 could be nothing less than described as exceptional,” and that the
                 settlement “was obtained through the efforts of outstanding counsel.”

            8.   Barnett v. Wal-Mart, No. 01-2-24553-SNKT (Wash.). The Court
                 approved in July 2009 a settlement valued at up to $35 million on behalf
                 of workers in Washington State who alleged they were deprived of meal
                 and rest breaks and forced to work off-the-clock at Wal-Mart stores and
                 Sam’s Clubs. In addition to monetary relief, the settlement provided
                 injunctive relief benefiting all employees. Wal-Mart was required to
                 undertake measures to prevent wage and hour violations at its 50 stores
                 and clubs in Washington, measures that included the use of new
                 technologies and compliance tools.




1043044.1                                - 40 -
                  Plaintiffs filed their complaint in 2001. Three years later, the Court
                  certified a class of approximately 40,000 current and former Wal-Mart
                  employees. The eight years of litigation were intense and adversarial.
                  Wal-Mart, currently the world’s third largest corporation, vigorously
                  denied liability and spared no expense in defending itself.

                  This lawsuit and similar actions filed against Wal-Mart across America
                  served to reform the pay procedures and employment practices for Wal-
                  Mart’s 1.4 million employees nationwide. In a press release announcing
                  the Court’s approval of the settlement, Wal-Mart spokesperson Daphne
                  Moore stated, “This lawsuit was filed years ago and the allegations are not
                  representative of the company we are today.” Lieff Cabraser served as
                  Court-appointed Co-Lead Class Counsel.

            9.    Amochaev. v. Citigroup Global Markets, d/b/a Smith Barney,
                  No. C 05-1298 PJH (N.D. Cal.). In August 2008, the Court approved a
                  $33 million settlement for the 2,411 members of the Settlement Class in a
                  gender discrimination case against Smith Barney. Lieff Cabraser
                  represented Female Financial Advisors who charged that Smith Barney,
                  the retail brokerage unit of Citigroup, discriminated against them in
                  account distributions, business leads, referral business, partnership
                  opportunities, and other terms of employment. In addition to the
                  monetary compensation, the settlement included comprehensive
                  injunctive relief for four years designed to increase business opportunities
                  and promote equality in compensation for female brokers.

            10.   Vedachalam v. Tata Consultancy Services, C 06-0963 CW (N.D.
                  Cal.). Lieff Cabraser served as Co-Lead Counsel for 12,700 foreign
                  nationals sent by the Indian conglomerate Tata to work in the U.S. After 7
                  years of hard-fought litigation, the District Court in July 2013 granted
                  final approval to a $29.75 million settlement. The complaint charged that
                  Tata breached the contracts of its non-U.S.-citizen employees by requiring
                  them to sign over their federal and state tax refund checks to Tata, and by
                  failing to pay its non-U.S.-citizen employees the monies promised to those
                  employees before they came to the United States. In 2007 and again in
                  2008, the District Court denied Tata’s motions to compel arbitration of
                  Plaintiffs’ claims in India. The Court held that no arbitration agreement
                  existed because the documents purportedly requiring arbitration in India
                  applied one set of rules to the Plaintiffs and another set to Tata. In 2009,
                  the Ninth Circuit Court of Appeals affirmed this decision. In July 2011,
                  the District Court denied in part Tata’s motion for summary judgment,
                  allowing Plaintiffs’ legal claims for breach of contract and certain
                  violations of California wage laws to go forward. In 2012, the District
                  Court found that the plaintiffs satisfied the legal requirements for a class
                  action and certified two classes.



1043044.1                                 - 41 -
            11.   Giannetto v. Computer Sciences Corporation, No. 03-CV-8201
                  (C.D. Cal.). In one of the largest overtime pay dispute settlements ever in
                  the information technology industry, the Court approved a $24 million
                  settlement with Computer Sciences Corporation in 2005. Plaintiffs
                  charged that the global conglomerate had a common practice of refusing
                  to pay overtime compensation to its technical support workers involved in
                  the installation and maintenance of computer hardware and software in
                  violation of the Fair Labor Standards Act, California’s Unfair Competition
                  Law, and the wage and hour laws of 13 states.

            12.   Curtis-Bauer v. Morgan Stanley & Co., Case No. C-06-3903 (TEH).
                  In October 2008, the Court approved a $16 million settlement in the class
                  action against Morgan Stanley. The complaint charged that Morgan
                  Stanley discriminated against African-American and Latino Financial
                  Advisors and Registered Financial Advisor Trainees in the Global Wealth
                  Management Group of Morgan Stanley in compensation and business
                  opportunities. The settlement included comprehensive injunctive relief
                  regarding account distributions, partnership arrangements, branch
                  manager promotions, hiring, retention, diversity training, and complaint
                  processing, among other things. The settlement also provided for the
                  appointment of an independent Diversity Monitor and an independent
                  Industrial Psychologist to effectuate the terms of the agreement.

            13.   Church v. Consolidated Freightways, No. C90-2290 DLJ (N.D.
                  Cal.). Lieff Cabraser was the Lead Court-appointed Class Counsel in this
                  class action on behalf of the exempt employees of Emery Air Freight, a
                  freight forwarding company acquired by Consolidated Freightways in
                  1989. On behalf of the employee class, Lieff Cabraser prosecuted claims
                  for violation of the Employee Retirement Income Security Act, the
                  securities laws, and the Age Discrimination in Employment Act. The case
                  settled in 1993 for $13.5 million.

            14.   Gerlach v. Wells Fargo & Co., No. C 05-0585 CW (N.D. Cal.). In
                  January 2007, the Court granted final approval to a $12.8 million
                  settlement of a class action suit by current and former business systems
                  employees of Wells Fargo seeking unpaid overtime. Plaintiffs alleged that
                  Wells Fargo illegally misclassified those employees, who maintained and
                  updated Wells Fargo’s business tools according to others’ instructions, as
                  “exempt” from the overtime pay requirements of federal and state labor
                  laws.

            15.   Buccellato v. AT&T Operations, No. C10-00463-LHK (N.D. Cal.).
                  Lieff Cabraser represented a group of current and former AT&T technical
                  support workers who alleged that AT&T misclassified them as exempt and
                  failed to pay them for all overtime hours worked, in violation of federal




1043044.1                                - 42 -
                  and state overtime pay laws. In June 2011, the Court approved a $12.5
                  million collective and class action settlement.

            16.   Buttram v. UPS, No. C-97-01590 MJJ (N.D. Cal.). Lieff Cabraser and
                  several co-counsel represented a class of approximately 14,000 African-
                  American part-time hourly employees of UPS’s Pacific and Northwest
                  Regions alleging race discrimination in promotions and job advancement.
                  In 1999, the Court approved a $12.14 million settlement of the action.
                  Under the injunctive relief portion of the settlement, Class Counsel
                  monitored the promotions of African-American part-time hourly
                  employees to part-time supervisor and full-time package car drivers.

            17.   Goddard, et al. v. Longs Drug Stores Corporation, et al.,
                  No. RG04141291 (Cal. Supr. Ct.). Store managers and assistant store
                  managers of Longs Drugs charged that the company misclassified them as
                  exempt from overtime wages. Managers regularly worked in excess of
                  8 hours per day and 40 hours per week without compensation for their
                  overtime hours. Following mediation, in 2005, Longs Drugs agreed to
                  settle the claims for a total of $11 million. Over 1,000 current and former
                  Longs Drugs managers and assistant managers were eligible for
                  compensation under the settlement, over 98% of the class submitted
                  claims.

            18.   Trotter v. Perdue Farms, No. C 99-893-RRM (JJF) (MPT) (D. Del.).
                  Lieff Cabraser represented a class of chicken processing employees of
                  Perdue Farms, Inc., one of the nation’s largest poultry processors, for
                  wage and hour violations. The suit challenged Perdue’s failure to
                  compensate its assembly line employees for putting on, taking off, and
                  cleaning protective and sanitary equipment in violation of the Fair Labor
                  Standards Act, various state wage and hour laws, and the Employee
                  Retirement Income Security Act. Under a settlement approved by the
                  Court in 2002, Perdue paid $10 million for wages lost by its chicken
                  processing employees and attorneys’ fees and costs. The settlement was
                  in addition to a $10 million settlement of a suit brought by the
                  Department of Labor in the wake of Lieff Cabraser’s lawsuit.

            19.   Gottlieb v. SBC Communications, No. CV-00-04139 AHM (MANx)
                  (C.D. Cal.). With co-counsel, Lieff Cabraser represented current and
                  former employees of SBC and Pacific Telesis Group (“PTG”) who
                  participated in AirTouch Stock Funds, which were at one time part of
                  PTG’s salaried and non-salaried savings plans. After acquiring PTG, SBC
                  sold AirTouch, which PTG had owned, and caused the AirTouch Stock
                  Funds that were included in the PTG employees’ savings plans to be
                  liquidated. Plaintiffs alleged that in eliminating the AirTouch Stock
                  Funds, and in allegedly failing to adequately communicate with
                  employees about the liquidation, SBC breached its duties to 401k plan


1043044.1                                - 43 -
                  participants under the Employee Retirement Income Security Act. In
                  2002, the Court granted final approval to a $10 million settlement.

            20.   Ellis v. Costco Wholesale Corp., No. 04-03341-EMC (N.D. Cal.).
                  Lieff Cabraser served as Co-Lead Counsel for current and former female
                  employees who charged that Costco discriminated against women
                  in promotion to management positions. In January 2007, the Court
                  certified a class consisting of over 750 current and former female Costco
                  employees nationwide who were denied promotion to General Manager or
                  Assistant Manager since January 3, 2002. Costco appealed. In
                  September 2011, the U.S. Court of Appeals for the Ninth Circuit remanded
                  the case to the District Court to make class certification findings
                  consistent with the U.S. Supreme Court’s ruling in Wal-Mart v. Dukes,
                  131 S.Ct. 2541 (2011). In September 2012, U.S. District Court Judge
                  Edward M. Chen granted plaintiffs’ motion for class certification and
                  certified two classes of over 1,250 current and former female Costco
                  employees, one for injunctive relief and the other for monetary relief. On
                  May 27, 2014, the Court approved an $8 million settlement.

            21.   In Re Farmers Insurance Exchange Claims Representatives’
                  Overtime Pay Litigation, MDL No. 1439 (D. Ore.). Lieff Cabraser and
                  co-counsel represented claims representatives of Farmers’ Insurance
                  Exchange seeking unpaid overtime. Lieff Cabraser won a liability phase
                  trial on a classwide basis, and then litigated damages on an individual
                  basis before a special master. The judgment was partially upheld on
                  appeal. In August 2010, the Court approved an $8 million settlement.

            22.   Zuckman v. Allied Group, No. 02-5800 SI (N.D. Cal.). In September
                  2004, the Court approved a settlement with Allied Group and Nationwide
                  Mutual Insurance Company of $8 million plus Allied/Nationwide’s share
                  of payroll taxes on amounts treated as wages, providing plaintiffs a 100%
                  recovery on their claims. Plaintiffs, claims representatives of Allied /
                  Nationwide, alleged that the company misclassified them as exempt
                  employees and failed to pay them and other claims representatives in
                  California overtime wages for hours they worked in excess of eight hours
                  or forty hours per week. In approving the settlement, U.S. District Court
                  Judge Susan Illston commended counsel for their “really good lawyering”
                  and stated that they did “a splendid job on this” case.

            23.   Thomas v. California State Automobile Association, No.
                  CH217752 (Cal. Supr. Ct.). With co-counsel, Lieff Cabraser represented
                  1,200 current and former field claims adjusters who worked for the
                  California State Automobile Association (“CSAA”). Plaintiffs alleged that
                  CSAA improperly classified their employees as exempt, therefore denying
                  them overtime pay for overtime worked. In May 2002, the Court
                  approved an $8 million settlement of the case.


1043044.1                                - 44 -
            24.   Higazi v. Cadence Design Systems, No. C 07-2813 JW (N.D. Cal.).
                  In July 2008, the Court granted final approval to a $7.664 million
                  settlement of a class action suit by current and former technical support
                  workers for Cadence seeking unpaid overtime. Plaintiffs alleged that
                  Cadence illegally misclassified its employees who install, maintain, or
                  support computer hardware or software as “exempt” from the overtime
                  pay requirements of federal and state labor laws.

            25.   Zaborowski v. MHN Government Services, No. 12-CV-05109-SI
                  (N.D. Cal.) Lieff Cabraser represented current and former Military and
                  Family Life Consultants (“MFLCs”) in a class action lawsuit against MHN
                  Government Services, Inc. (“MHN”) and Managed Health Network, Inc.,
                  seeking overtime pay under the federal Fair Labor Standards Act and
                  state laws. The complaint charged that MHN misclassified the MFLCs as
                  independent contractors and as “exempt” from overtime and failed to pay
                  them overtime pay for hours worked over 40 per week. In April 2013, the
                  Court denied MHN’s motion to compel arbitration and granted plaintiff’s
                  motion for conditional certification of a FLSA collective action. In
                  December 2014, the U.S. Court of Appeals for the Ninth Circuit upheld
                  the district court’s determination that the arbitration clause in MHN’s
                  employee contract was procedurally and substantively unconscionable.
                  MHN appealed to the United States Supreme Court.

                  MHN did not contest that its agreement had several unconscionable
                  components; instead, it asked the Supreme Court to sever the
                  unconscionable terms of its arbitration agreement and nonetheless send
                  the MFLCs’ claims to arbitration. The Supreme Court granted MHN’s
                  petition for certiorari on October 1, 2015, and was scheduled to hear the
                  case in the 2016 spring term in MHN Gov’t Servs., Inc. v. Zaborowski,
                  No. 14-1458. While the matter was pending before the Supreme Court, an
                  arbitrator approved a class settlement in the matter, which resulted in
                  payment of $7,433,109.19 to class members.

            26.   Sandoval v. Mountain Center, Inc., et al., No. 03CC00280 (Cal.
                  Supr. Ct.). Cable installers in California charged that defendants owed
                  them overtime wages, as well as damages for missed meal and rest breaks
                  and reimbursement for expenses incurred on the job. In 2005, the Court
                  approved a $7.2 million settlement of the litigation, which was distributed
                  to the cable installers who submitted claims.

            27.   Martin v. Bohemian Club, No. SCV-258731(Cal. Supr. Ct.). Lieff
                  Cabraser and co-counsel represented a class of approximately 659
                  individuals who worked seasonally as camp valets for the Bohemian
                  Club. Plaintiffs alleged that they had been misclassified as independent
                  contractors, and thus were not paid for overtime or meal-and-rest breaks




1043044.1                                - 45 -
                  as required under California law. The Court granted final approval of a $7
                  million settlement resolving all claims in September 2016.

            28.   Lewis v. Wells Fargo, No. 08-cv-2670 CW (N.D. Cal.). Lieff Cabraser
                  served as Lead Counsel on behalf of approximately 330 I/T workers who
                  alleged that Wells Fargo had a common practice of misclassifying them as
                  exempt and failing to pay them for all overtime hours worked in violation
                  of federal and state overtime pay laws. In April 2011, the Court granted
                  collective action certification of the FLSA claims and approved a $6.72
                  million settlement of the action.

            29.   Kahn v. Denny’s, No. BC177254 (Cal. Supr. Ct.). Lieff Cabraser
                  brought a lawsuit alleging that Denny’s failed to pay overtime wages to its
                  General Managers and Managers who worked at company-owned
                  restaurants in California. The Court approved a $4 million settlement of
                  the case in 2000.

            30.   Wynne v. McCormick & Schmick’s Seafood Restaurants, No. C
                  06-3153 CW (N.D. Cal.). In August 2008, the Court granted final
                  approval to a settlement valued at $2.1 million, including substantial
                  injunctive relief, for a class of African American restaurant-level hourly
                  employees. The consent decree created hiring benchmarks to increase the
                  number of African Americans employed in front of the house jobs (e.g.,
                  server, bartender, host/hostess, waiter/waitress, and cocktail server), a
                  registration of interest program to minimize discrimination in
                  promotions, improved complaint procedures, and monitoring and
                  enforcement mechanisms.

            31.   Sherrill v. Premera Blue Cross, No. 2:10-cv-00590-TSZ (W.D.
                  Wash.). In April 2010, a technical worker at Premera Blue Cross filed a
                  lawsuit against Premera seeking overtime pay from its misclassification of
                  technical support workers as exempt. In June 2011, the Court approved a
                  collective and class action settlement of $1.45 million.

            32.   Holloway v. Best Buy, No. C05-5056 PJH (N.D. Cal.). Lieff Cabraser,
                  with co-counsel, represented a class of current employees of Best Buy that
                  alleged Best Buy stores nationwide discriminated against women, African
                  Americans, and Latinos. The complaint charged that these employees
                  were assigned to less desirable positions and denied promotions, and that
                  class members who attained managerial positions were paid less than
                  white males. In November 2011, the Court approved a settlement of the
                  class action in which Best Buy agreed to changes to its personnel policies
                  and procedures that will enhance the equal employment opportunities of
                  the tens of thousands of women, African Americans, and Latinos
                  employed by Best Buy nationwide.




1043044.1                                - 46 -
               33.    Lyon v. TMP Worldwide, No. 993096 (Cal. Supr. Ct.). Lieff Cabraser
                      served as Class Counsel for a class of certain non-supervisory employees
                      in an advertising firm. The settlement, approved in 2000, provided
                      almost a 100% recovery to class members. The suit alleged that TMP
                      failed to pay overtime wages to these employees.

               34.    Lusardi v. McHugh, Secretary of the Army, No. 0120133395 (U.S.
                      EEOC). Lieff Cabraser and the Transgender Law Center represent
                      Tamara Lusardi, a transgender civilian software specialist employed by
                      the U.S. Army. In a groundbreaking decision in April 2015, the Equal
                      Employment Opportunity Commission reversed a lower agency decision
                      and held that the employer subjected Lusardi to disparate treatment and
                      harassment based on sex in violation of Title VII of the Civil Rights Act of
                      1964 when (1) the employer restricted her from using the common female
                      restroom (consistent with her gender identity) and (2) a team leader
                      intentionally and repeatedly referred to her by male pronouns and made
                      hostile remarks about her transition and gender.

         Lieff Cabraser attorneys have had experience representing employees in additional
cases, including cases involving race, gender, sexual orientation, gender identity, and age
discrimination; False Claims Act (whistleblower) claims; breach of contract claims; unpaid
wages or exempt misclassification (wage/hour) claims; pension plan abuses under ERISA; and
other violations of the law. For example, as described in the Antitrust section of this resume,
Lieff Cabraser serves as plaintiffs’ Co-Lead Counsel in a class action charging that Adobe
Systems Inc., Apple Inc., Google Inc., and Intel Corporation violated antitrust laws by
conspiring to suppress the wages of certain salaried employees.

       Lieff Cabraser is currently investigating charges of discrimination, wage/hour violations,
and wage suppression claims against several companies. In addition, our attorneys frequently
write amicus briefs on cutting-edge legal issues involving employment law.

        In 2015, The Recorder named Lieff Cabraser’s employment group as a Litigation
Department of the Year in the category of California Labor and Employment Law. The
Litigation Department of the Year awards recognize “California litigation practices that deliver
standout results on their clients’ most critical matters.” The Recorder editors consider the
degree of difficulty, dollar value and importance of each matter to the client; the depth and
breadth of the practice; and the use of innovative approaches.

        U.S. News and Best Lawyers selected Lieff Cabraser as a 2013 national “Law Firm of the
Year” in the category of Employment Law – Individuals. U.S. News and Best Lawyers ranked
firms nationally in 80 different practice areas based on extensive client feedback and
evaluations from 70,000 lawyers nationwide. Only one law firm in the U.S. in each practice area
receives the “Law Firm of the Year” designation.

      Benchmark Plaintiff, a guide to the nation’s leading plaintiffs’ firms, has given Lieff
Cabraser’s employment practice group a Tier 1 national ranking, its highest rating. The Legal


1043044.1                                     - 47 -
500 guide to the U.S. legal profession has recognized Lieff Cabraser as having one of the leading
plaintiffs’ employment practices in the nation for the past four years.

      Kelly M. Dermody chairs the firm’s employment practice group and leads the firm’s
employment cases. She also serves as Managing Partner of Lieff Cabraser’s San Francisco office.

       In 2015, the College of Labor and Employment Lawyers named Ms. Dermody a Fellow.
Nomination to the College is by ones colleagues only, and recognizes those lawyers who have
demonstrated sustained and exceptional services to their clients, bar, bench, and public, and the
highest level of character, integrity, professional expertise, and leadership.

       The Daily Journal has selected Ms. Dermody as one of the top 100 attorneys in
California (2012-2015), top 75 labor and employment lawyers in California (2011-2015), and top
100 women litigators in California (2007, 2010, 2012-2016). She has been named a Northern
California “Super Lawyer” every year since 2004, including being named a “Top 10 Lawyer” in
2014.

       Since 2010, Ms. Dermody has annually been recognized by her peers for inclusion in The
Best Lawyers in America in the fields of Employment Law – Individuals and Litigation – Labor
and Employment. In 2014, she was named “Lawyer of the Year” by Best Lawyers in the category
of Employment Law – Individuals in San Francisco. In 2007, California Lawyer magazine
awarded Ms. Dermody its prestigious California Lawyer Attorney of the Year (CLAY) Award.

IV.         Consumer Protection

            A.   Current Cases

                 1.    In re Arizona Theranos, Inc. Litigation, No. 2:16-cv-2138-HRH (D.
                       Ariz.). This class action alleges that Walgreens and startup company
                       Theranos Inc. (along with its two top executives) committed fraud and
                       battery by prematurely marketing to consumers blood testing services
                       that were still in-development, not ready-for-market, and dangerously
                       unreliable. Hundreds of thousands of consumers in Arizona and
                       California submitted to these “testing” services and blood draws under
                       false pretenses. Consumers also made major health decisions (including
                       taking actions and medication, and refraining from taking actions and
                       medications) in reliance on these unreliable tests. Plaintiffs allege that
                       Walgreens’ and Theranos’ conduct violates Arizona and California
                       consumer protection statutes and common law.

                 2.    Fiat Chrysler Dodge Jeep Ecodiesel Litigation, 17-MD-02777-
                       EMC. Lieff Cabraser represents owners and lessors of affected Fiat
                       Chrysler vehicles in litigation accusing Fiat Chrysler of using secret
                       software to allow excess emissions in violation of the law for at least
                       104,000 2014-2016 model year diesel vehicles, including Jeep Grand
                       Cherokees and Dodge Ram 1500 trucks with 3-liter diesel engines sold in
                       the United States from late 2013 through 2016 (model years 2014, 2015,

1043044.1                                     - 48 -
                 and 2016). In June 2017, Judge Edward M. Chen of the Northern District
                 of California named Elizabeth Cabraser sole Lead Counsel for Plaintiffs
                 and Chair of the Plaintiffs’ Steering Committee for consolidated litigation
                 of the case.

            3.   In Re: General Motors Corp. Air Conditioning Marketing and
                 Sales Practices Litigation, MDL No. 2818 (E.D. Mich.). Lieff
                 Cabraser serves as Co-Lead Plaintiffs’ Counsel in a consumer fraud class
                 action MDL against General Motors Company consolidated in Michigan
                 federal court on behalf of all persons who purchased or leased certain GM
                 vehicles equipped with an allegedly defective air conditioning systems.
                 The lawsuit claims the vehicles have a serious defect that causes the air
                 conditioning systems to crack and leak refrigerant, lose pressure, and fail
                 to function properly to provide cooled air into the vehicles. These failures
                 lead owners and lessees to incur significant costs for repair, often
                 successive repairs as the repaired parts prove defective as well. The
                 complaint lists causes of action for violations of various states’ Consumer
                 Protection Acts, fraudulent concealment, breach of warranty, and unjust
                 enrichment, and seeks declaratory and injunctive relief, including an
                 order requiring GM to permanently repair the affected vehicles within a
                 reasonable time period, as well as compensatory, exemplary, and
                 statutory damages.

            4.   In re Checking Account Overdraft Litigation, MDL No. 2036 (S.D.
                 Fl.). Lieff Cabraser serves on the Plaintiffs’ Executive Committee (“PEC”)
                 in Multi-District Litigation against 35 banks, including Bank of America,
                 Chase, Citizens, PNC, Union Bank, and U.S. Bank. The complaints
                 alleged that the banks entered debit card transactions from the “largest to
                 the smallest” to draw down available balances more rapidly and maximize
                 overdraft fees. In March 2010, the Court denied defendants’ motions to
                 dismiss the complaints. The Court has approved nearly $1 billion in
                 settlements with the banks.

                 In November 2011, the Court granted final approval to a $410 million
                 settlement of the case against Bank of America. Lieff Cabraser was the
                 lead plaintiffs’ law firm on the PEC that prosecuted the case against Bank
                 of America. In approving the settlement with Bank of America, U.S.
                 District Court Judge James Lawrence King stated, “This is a marvelous
                 result for the members of the class.” Judge King added, “[B]ut for the
                 high level of dedication, ability and massive and incredible hard work by
                 the Class attorneys . . . I do not believe the Class would have ever seen . . .
                 a penny.”

                 In September 2012, the Court granted final approval to a $35 million of
                 the case against Union Bank. In approving the settlement, Judge King
                 again complimented plaintiffs’ counsel for their outstanding work and


1043044.1                                 - 49 -
                 effort in resolving the case: “The description of plaintiffs’ counsel, which
                 is a necessary part of the settlement, is, if anything, understated. In my
                 observation of the diligence and professional activity, it’s superb. I know
                 of no other class action case anywhere in the country in the last couple of
                 decades that’s been handled as efficiently as this one has, which is a
                 tribute to the lawyers.”

            5.   Hale, et al. v. State Farm Mut. Auto. Ins. Co., et al., Case No.
                 3:12-cv-00660-DRH-SCW. In 1997, Lieff Cabraser and co-counsel filed a
                 class action in Illinois state court, accusing State Farm of approving the
                 use of lower-quality non-original equipment manufacturer (non-OEM)
                 automotive parts for repairs to the vehicles of more than 4 million State
                 Farm policyholders, contrary to the company’s policy language. Plaintiffs
                 won a verdict of more than nearly $1.2 billion that included $600 million
                 in punitive damages. The state appeals court affirmed the judgment, but
                 reduced it slightly to $1.05 billion. State Farm appealed to the Illinois
                 Supreme Court in May 2013.

                 A two-plus-year delay in that Court’s decision led to a vacancy in the
                 Illinois Supreme Court. Plaintiffs alleged that State Farm recruited a
                 little-known trial judge, Judge Lloyd A. Karmeier, to run for the vacant
                 Supreme Court seat, and then managed his campaign behind the scenes,
                 and secretly funded it to the tune of almost $4 million. Then, after Justice
                 Karmeier was elected, State Farm hid its involvement in his campaign to
                 ensure that Justice Karmeier could participate in the pending appeal of
                 the $1.05 billion judgment. State Farm’s scheme was successful: Justice
                 Karmeier joined the otherwise “deadlocked” deliberations and voted to
                 decertify the class and overturn the judgment.

                 In a 2012 lawsuit filed in federal court, Plaintiffs alleged that this secretive
                 scheme to seat a sympathetic justice—and then to lie about it, so as secure
                 that justice’s participation in the pending appeal—violated the Racketeer
                 Influenced and Corrupt Organization Act (“RICO”), and deprived
                 Plaintiffs of their interest in the billion-dollar judgment. Judge David R.
                 Herndon certified the class in October 2016, and the Seventh Circuit
                 denied State Farm’s petition to appeal the ruling in December 2016 and
                 again in May 2017. On August 21, 2018, Judge David R. Herndon issued
                 two new Orders favorable to plaintiffs relating to evidence and testimony
                 to be included in the trial. On September 4, 2018, the day the trial was to
                 begin, Judge Herndon gave preliminary approval to a $250 million
                 settlement of the case, and on December 13, 2018, Judge Herndon gave
                 the settlement final approval.

            6.   Carrollton Family Clinic, LLC, et al. v. eClinicalWorks, LLC,
                 No. 17-cv-12530-RGS (E.D. Mass.). Lieff Cabraser represents healthcare
                 providers in a class action lawsuit against eClinicalWorks, LLC, a provider


1043044.1                                 - 50 -
                 of electronic health record (“EHR”) software. According to the complaint,
                 a critical component of eClinicalWorks’ products and services relating to
                 Electronic Health Records (“EHR”) are its guarantees to client healthcare
                 providers that its products meet certain federal standards by, for example,
                 using a government-approved code set for electronically-transmitted
                 prescriptions (“ePrescriptions”) and ensuring that patient records can be
                 transferred easily and accurately.

                 eClinicalWorks’ customers claim the company’s software failed to meet
                 these and other requirements for years. In May 2017, eClinicalWorks
                 paid $155 million and entered into a Corporate Integrity Agreement to
                 settle a lawsuit by the United States and a qui tam relator based in part on
                 these same false statements, but that settlement does not call for any
                 compensatory payments to the customers harmed by eClinicalWorks’
                 misconduct and its customers have not been made whole for their losses,
                 including payments to eClinicalWorks that should be refunded, out-of-
                 pocket costs, and, in some cases, lost or forfeited incentive payments
                 made by government programs.

            7.   Dover v. British Airways, Case No. 1:12-cv-05567 (E.D.N.Y.). Lieff
                 Cabraser represents participants in British Airways’ (“BA”) frequent flyer
                 program, known as the Executive Club, in a breach of contract class action
                 lawsuit. BA imposes a very high “fuel surcharge,” often in excess of $500,
                 on Executive Club reward tickets. Plaintiffs alleged that the “fuel
                 surcharge” was not based upon the price of fuel, and that it therefore
                 violated the terms of the contract. The case was heavily litigated for five
                 years, and settled on the verge of trial for a $42.5 million common fund.
                 Class members have the choice of a cash refund or additional flyer miles
                 based on the number of tickets redeemed during the class period. If all
                 class members claim the miles instead of the cash, the total settlement
                 value will be up to $63 million. U.S. Magistrate Judge Cheryl Pollak
                 signed off on the settlement on May 30, 2018: “In light of the court’s
                 experience throughout the course of this litigation — and particularly in
                 light of the contentiousness of earlier proceedings, the inability of the
                 parties to settle during previous mediation attempts and the parties’
                 initial positions when they appeared for the settlement conferences with
                 the court — the significant benefit that the settlement will provide to class
                 members is remarkable.”

            8.   Telephone Consumer Protection Act Litigation. Lieff Cabraser
                 serves as a leader in nationwide Telephone Consumer Protection Act
                 (“TCPA”) class actions challenging abusing and harassing automated
                 calls. Based on Lieff Cabraser’s experience and expertise in these cases,
                 Judge Amy J. St. Eve appointed Lieff Cabraser as lead counsel in
                 consolidated TCPA class actions against State Farm. Smith v. State
                 Farm Mut. Auto. Ins. Co., 301 F.R.D. 284 (N.D. Ill. 2014). Lieff


1043044.1                                - 51 -
                  Cabraser also maintains leadership roles in ongoing nationwide class
                  actions against American Express (Ossola v. American Express Co.,
                  et al., Case No. 1:13-CV-4836 (N.D. Ill)), DirecTV (Brown v. DirecTV
                  LLC, Case No. 2:13-cv-01170-DMG-E (C.D. Cal.)), National Grid
                  (Jenkins v. National Grid USA, et al., Case No. 2:15-cv-01219-JS-
                  GRB (E.D.N.Y.), and several other companies that make automated debt-
                  collection or telemarketing calls.

            9.    Rushing v. The Walt Disney Company, et al., Case No. 3:17-cv-
                  4419 (N.D. Cal.); Rushing v. Viacom, Inc., et al., Case No. 3:17-cv-
                  4492 (N.D. Cal.); McDonald, et al. v. Kiloo Aps, et al., Case No. Case
                  No. 3:17-cv-4344 (N.D. Cal.). Lieff Cabraser represents parents, on behalf
                  of their children, in federal class action litigation against numerous online
                  game and app producers including Disney, Viacom, and the makers of the
                  vastly popular Subway Surfers game (Kiloo), over allegations the
                  companies unlawfully collected, used, and disseminated the personal
                  information of children who played the gaming apps on smart phones,
                  tablets, and other mobile device. The actions are proceeding under time-
                  honored laws protecting privacy: a California common law invasion of
                  privacy claim, a California Constitution right of privacy claim, a California
                  unfair competition claim, a New York General Business Law claim, a
                  Massachusetts Unfair and Deceptive Trade Practices claim, and a
                  Massachusetts statutory right to privacy claim.

            10.   The People of the State of California v. J.C. Penny Corporation,
                  Inc., Case No. BC643036 (Los Angeles County Sup. Ct); The People of
                  the State of California v. Kohl's Department Stores, Inc., Case
                  No. BC643037 (Los Angeles County Sup. Ct); The People of the State
                  of California v. Macy's, Inc., Case No. BC643040 (Los Angeles
                  County Sup. Ct); The People of the State of California v. Sears,
                  Roebuck and Co., et al., Case No. BC643039 (Los Angeles County Sup.
                  Ct). Working with the office of the Los Angeles City Attorney, Lieff
                  Cabraser and co-counsel represent the People of California in consumer
                  fraud and false advertising civil enforcement actions against national
                  retailers J.C. Penney, Kohl’s, Macy’s, and Sears alleging that each of these
                  companies has pervasively used “false reference pricing” schemes —
                  whereby the companies advertise products at a purported “discount” from
                  false “original” or “regular” prices — to mislead customers into believing
                  they are receiving bargains. Because such practices are misleading — and
                  effective — California law prohibits them. The suits seek civil penalties
                  and injunctive relief. The cases are ongoing.

            11.   Cody v. SoulCycle, Inc., Case No. 2:15-cv-06457 (C.D. Cal.). Lieff
                  Cabraser represents consumers in a class action lawsuit alleging that
                  indoor cycling fitness company SoulCycle sells illegally expiring gift
                  certificates. The suit alleges that SoulCycle defrauded customers by


1043044.1                                 - 52 -
                  forcing them to buy gift certificates with short enrollment windows and
                  keeping the expired certificates' unused balances in violation of the U.S.
                  Electronic Funds Transfer Act and California’s Unfair Competition Law,
                  and seeks reinstatement of expired classes or customer reimbursements
                  as well as policy changes. In October of 2017, U.S. District Judge Michael
                  W. Fitzgerald granted final approval to a settlement of the litigation
                  valued between $6.9 million and $9.2 million that provides significant
                  economic consideration to settlement class members as well as
                  meaningful changes to SoulCycle's business practices.

            12.   Moore v. Verizon Communications, No. 09-cv-01823-SBA (N.D.
                  Cal.); Nwabueze v. AT&T, No. 09-cv-1529 SI (N.D. Cal.); Terry v.
                  Pacific Bell Telephone Co., No. RG 09 488326 (Alameda County Sup.
                  Ct.). Lieff Cabraser, with co-counsel, represents nationwide classes of
                  landline telephone customers subjected to the deceptive business practice
                  known as “cramming.” In this practice, a telephone company bills
                  customers for unauthorized third-party charges assessed by billing
                  aggregators on behalf of third-party providers. A U.S. Senate committee
                  has estimated that Verizon, AT&T, and Qwest place 300 million such
                  charges on customer bills each year (amounting to $2 billion in charges),
                  many of which are unauthorized. Various sources estimate that 90-99%
                  of third-party charges are unauthorized. Both Courts have granted
                  preliminary approval of settlements that allow customers to receive 100%
                  refunds for all unauthorized charges from 2005 to the present, plus
                  extensive injunctive relief to prevent cramming in the future. The
                  Nwabueze and Terry cases are ongoing.

            13.   James v. UMG Recordings, Inc., No. CV-11-1613 (N.D. Cal);
                  Zombie v. UMG Recordings, Inc., No. CV-11-2431 (N.D. Cal). Lieff
                  Cabraser and its co-counsel represent music recording artists in
                  a proposed class action against Universal Music Group. Plaintiffs allege
                  that Universal failed to pay the recording artists full royalty
                  income earned from customers’ purchases of digitally downloaded music
                  from vendors such as Apple iTunes. The complaint alleges that Universal
                  licenses plaintiffs’ music to digital download providers, but in its
                  accounting of the royalties plaintiffs have earned, treats such licenses as
                  “records sold” because royalty rate for “records sold” is lower than the
                  royalty rate for licenses. Plaintiffs legal claims include breach of contract
                  and violation of California unfair competition laws. In November 2011
                  the Court denied defendant’s motion to dismiss plaintiffs’ unfair
                  competition law claims.

            14.   White v. Experian Information Solutions, No. 05-CV-1070 DOC
                  (C.D. Cal.). In 2005, plaintiffs filed nationwide class action lawsuits on
                  behalf of 750,000 claimants against the nation’s three largest repositories
                  of consumer credit information, Experian Information Solutions, Inc.,


1043044.1                                 - 53 -
                  Trans Union, LLC, and Equifax Information Services, LLC. The
                  complaints charged that defendants violated the Fair Credit Reporting Act
                  (“FCRA”) by recklessly failing to follow reasonable procedures to ensure
                  the accurate reporting of debts discharged in bankruptcy and by refusing
                  to adequately investigate consumer disputes regarding the status of
                  discharged accounts. In April 2008, the District Court approved a partial
                  settlement of the action that established an historic injunction. This
                  settlement required defendants comply with detailed procedures for the
                  retroactive correction and updating of consumers’ credit file information
                  concerning discharged debt (affecting one million consumers who had
                  filed for bankruptcy dating back to 2003), as well as new procedures to
                  ensure that debts subject to future discharge orders will be similarly
                  treated. As noted by the District Court, “Prior to the injunctive relief
                  order entered in the instant case, however, no verdict or reported decision
                  had ever required Defendants to implement procedures to cross-check
                  data between their furnishers and their public record providers.” In 2011,
                  the District Court approved a $45 million settlement of the class claims
                  for monetary relief. In April 2013, the Court of Appeals for the Ninth
                  Circuit reversed the order approving the monetary settlement and
                  remanded the case for further proceedings.

            15.   Healy v. Chesapeake Appalachia, No. 1:10cv00023 (W.D. Va.);
                  Hale v. CNX Gas, No. 1:10cv00059 (W.D. Va.); Estate of Holman v.
                  Noble Energy, No. 03 CV 9 (Dist. Ct., Co.); Droegemueller v.
                  Petroleum Development Corporation, No. 07 CV 2508 JLK (D.
                  Co.); Anderson v. Merit Energy Co., No. 07 CV 00916 LTB (D. Co.);
                  Holman v. Petro-Canada Resources (USA), No. 07 CV 416 (Dist.
                  Ct., Co.). Lieff Cabraser serves as Co-Lead Counsel in several cases
                  pending in federal court in Virginia, in which plaintiffs allege that certain
                  natural gas companies improperly underpaid gas royalties to the owners
                  of the gas. In one case that recently settled, the plaintiffs recovered
                  approximately 95% of the damages they suffered. Lieff Cabraser also
                  achieved settlements on behalf of natural gas royalty owners in five other
                  class actions outside Virginia. Those settlements -- in which class
                  members recovered between 70% and 100% of their damages, excluding
                  interest -- were valued at more than $160 million.

            16.   Adkins v. Morgan Stanley, No. 12 CV 7667 (S.D.N.Y.). Five African-
                  American residents from Detroit, Michigan, joined by Michigan Legal
                  Services, have brought a class action lawsuit against Morgan Stanley for
                  discrimination in violation of the Fair Housing Act and other civil rights
                  laws. The plaintiffs charge that Morgan Stanley actively ensured the
                  proliferation of high-cost mortgage loans with specific risk factors in
                  order to bundle and sell mortgage-backed securities to investors. The
                  lawsuit is the first to seek to hold a bank in the secondary market
                  accountable for the adverse racial impact of such policies and conduct.


1043044.1                                 - 54 -
                       Plaintiffs seek certification of the case as a class action for as many as
                       6,000 African-Americans homeowners in the Detroit area who may have
                       suffered similar discrimination. Lieff Cabraser serves as plaintiffs’
                       counsel with the American Civil Liberties Union, the ACLU of Michigan,
                       and the National Consumer Law Center.

                 17.   Marcus A. Roberts et al. v. AT&T Mobility LLC, No. 3:15-cv-3418
                       (N.D. Cal.). Lieff Cabraser represents consumers in a proposed class
                       action lawsuit against AT&T claiming that AT&T falsely advertised that its
                       “unlimited” mobile phone plans provide “unlimited” data, while
                       purposefully failing to disclose that it regularly “throttles” (i.e.,
                       intentionally slows) customers’ data speed once they reach certain data
                       usage thresholds. The lawsuit also challenges AT&T’s attempts to force
                       consumers into non-class arbitration, claiming that AT&T’s arbitration
                       clause in its Wireless Customer Agreement violates consumers’
                       fundamental constitutional First Amendment right to petition courts for a
                       redress of grievances.

            B.   Successes

                 1.    In re Volkswagen ‘Clean Diesel’ Marketing, Sales Practices,
                       and Products Liability Litigation, MDL No. 2672 (N.D. Cal.). In
                       September of 2015, the U.S. Environmental Protection Agency issued a
                       Notice of Violation to Volkswagen relating to 475,000 diesel-powered cars
                       in the United States sold since 2008 under the VW and Audi brands on
                       which VW installed “cheat device” software that intentionally changed the
                       vehicles’ emissions production during official testing. Only when the
                       programming detected that the vehicles were undergoing official
                       emissions testing did the cars turn on their full emission control systems.
                       The controls were turned off during actual road use, producing up to 40x
                       more pollutants than the testing amounts in an extraordinary violation of
                       U.S. clean air laws.

                       Private vehicle owners, state governments, agencies, and attorneys
                       general, as well as federal agencies, all sought compensation and relief
                       from VW through litigation in U.S. courts. More than 1,000 individual
                       civil cases and numerous accompanying government claims were
                       consolidated in federal court in Northern California, and U.S. District
                       Judge Charles R. Breyer appointed Lieff Cabraser founding partner
                       Elizabeth Cabraser as Lead Counsel and Chair of the 22-member Plaintiffs
                       Steering Committee in February of 2016.

                       After nine months of intensive negotiation and extraordinary
                       coordination led on the class plaintiffs’ side by Elizabeth Cabraser, a set of
                       interrelated settlements totaling $14.7 billion were given final approval by
                       Judge Breyer on October 25, 2016. The settlements offer owners and
                       lessees of Volkswagen and Audi 2.0-liter diesel vehicles substantial

1043044.1                                      - 55 -
                 compensation through buybacks and lease terminations, government-
                 approved emissions modifications, and cash payments, while fixing or
                 removing these polluting vehicles from the road. On May 11, 2017, a
                 further settlement with a value of at least $1.2 billion relating to VW’s 3.0-
                 liter engine vehicles received final approval. This deal offers a
                 combination of a projected emissions modification or buybacks for older
                 3.0-liter models. If a government-approved modification can’t be found,
                 VW will have to buy back all the vehicles, which could increase its costs
                 for the 3.0-liter model settlement to as much as $4 billion.

                 The consumer class settlements have garnered overwhelming approval
                 and response. Over 380,000 diesel owners have already signed up for the
                 settlement, most doing so even before final approval was granted by
                 Judge Breyer, who is overseeing all federal “clean diesel” litigation.

                 The Volkswagen emissions settlement is one of the largest payments in
                 American history and the largest known consumer class settlement. It
                 exemplifies the best of the American judicial system, illustrating the
                 resolution of a significant portion of one of the most massive multidistrict
                 class actions at what Law360 referred to as “lightning speed.” The
                 settlements are unprecedented also for their scope and complexity,
                 involving the Department of Justice, Environmental Protection Agency
                 (EPA), California Air Resources Board (CARB) and California Attorney
                 General, the Federal Trade Commission (FTC) and private plaintiffs.

            2.   Williamson v. McAfee, Inc., No. 14-cv-00158-EJD (N.D. Cal.). This
                 nationwide class action alleged that McAfee falsely represented the prices
                 of its computer anti-virus software to customers enrolled in its “auto-
                 renewal” program. Plaintiffs alleged that McAfee: (a) offers non-auto-
                 renewal subscriptions at stated “discounts” from a “regular” sales price;
                 however, the stated discounts are false because McAfee does not ever sell
                 subscriptions at the stated “regular” price to non-auto-renewal customers;
                 and (b) charges the auto-renewal customers the amount of the false
                 “regular” sales price, claiming it to be the “current” regular price even
                 though it does not sell subscriptions at that price to any other
                 customer. Plaintiffs alleged that McAfee’s false reference price scheme
                 violated California’s and New York’s unfair competition and false
                 advertising laws. In 2017, a class settlement was approved that included
                 monetary payments to claimants and practice changes.

            3.   Hansell v. TracFone Wireless, No. 13-cv-3440-EMC (N.D. Cal.);
                 Blaqmoor v. TracFone Wireless, No. 13-cv-05295-EMC (N.D. Cal.);
                 Gandhi v. TracFone Wireless, No. 13-cv-05296-EMC (N.D. Cal.). In
                 January 2015, Michael W. Sobol, the chair of Lieff Cabraser’s consumer
                 protection practice group, announced that consumers nationwide who
                 purchased service plans with “unlimited data” from TracFone Wireless,


1043044.1                                - 56 -
                 Inc., were eligible to receive payments under a $40 million settlement of a
                 series of class action lawsuits. One of the nation’s largest wireless
                 carriers, TracFone uses the brands Straight Talk, Net10, Telcel America,
                 and Simple Mobile to sell mobile phones with prepaid wireless plans at
                 Walmart and other retail stores nationwide. The class action alleged that
                 TracFone falsely advertised its wireless mobile phone plans as providing
                 “unlimited data,” while actually maintaining monthly data usage limits
                 that were not disclosed to customers. It further alleged that TracFone
                 regularly throttled (i.e. significantly reduces the speed of) or terminated
                 customers’ data plans pursuant to the secret limits. Approved by the
                 Court in July 2015, the settlement permanently enjoins TracFone from
                 making any advertisement or other representation about amount of data
                 its cell phone plans offer without disclosing clearly and conspicuously all
                 material restrictions on the amount and speed of the data plan. Further,
                 TracFone and its brands may not state in their advertisements and
                 marketing materials that any plan provides “unlimited data” unless there
                 is also clear, prominent, and adjoining disclosure of any applicable
                 throttling caps or limits. The litigation is notable in part because,
                 following two years of litigation by class counsel, the Federal Trade
                 Commission joined the litigation and filed a Consent Order with TracFone
                 in the same federal court where the class action litigation is pending. All
                 compensation to consumers will be provided through the class action
                 settlement.

            4.   Gutierrez v. Wells Fargo Bank, No. C 07-05923 WHA (N.D. Cal.).
                 Following a two week bench class action trial, U.S. District Court Judge
                 William Alsup in August 2010 issued a 90-page opinion holding that
                 Wells Fargo violated California law by improperly and illegally assessing
                 overdraft fees on its California customers and ordered $203 million in
                 restitution to the certified class. Instead of posting each transaction
                 chronologically, the evidence presented at trial showed that Wells Fargo
                 deducted the largest charges first, drawing down available balances more
                 rapidly and triggering a higher volume of overdraft fees.

                 Wells Fargo appealed. In December 2012, the Appellate Court issued an
                 opinion upholding and reversing portions of Judge Alsup’s order, and
                 remanded the case to the District Court for further proceedings. In May
                 2013, Judge Alsup reinstated the $203 million judgment against Wells
                 Fargo and imposed post-judgment interest bringing the total award to
                 nearly $250 million. On October 29, 2014, the Appellate Court affirmed
                 the Judge Alsup’s order reinstating the judgment.

                 For his outstanding work as Lead Trial Counsel and the significance of the
                 case, California Lawyer magazine recognized Richard M. Heimann with a
                 California Lawyer Attorney of the Year (CLAY) Award. In addition, the
                 Consumer Attorneys of California selected Mr. Heimann and Michael W.


1043044.1                               - 57 -
                 Sobol as Finalists for the Consumer Attorney of the Year Award for their
                 success in the case.

                 In reviewing counsel’s request for attorneys’ fees, Judge Alsup stated on
                 May 21, 2015: “Lieff, Cabraser, on the other hand, entered as class
                 counsel and pulled victory from the jaws of defeat. They bravely
                 confronted several obstacles including the possibility of claim preclusion
                 based on a class release entered in state court (by other counsel), federal
                 preemption, hard-fought dispositive motions, and voluminous discovery.
                 They rescued the case [counsel that originally filed] had botched and
                 secured a full recovery of $203 million in restitution plus injunctive
                 relief. Notably, Attorney Richard Heimann’s trial performance ranks as
                 one of the best this judge has seen in sixteen years on the bench. Lieff,
                 Cabraser then twice defended the class on appeal. At oral argument on the
                 present motion, in addition to the cash restitution, Wells Fargo
                 acknowledged that since 2010, its posting practices changed nationwide,
                 in part, because of the injunction. Accordingly, this order allows a
                 multiplier of 5.5 mainly on account of the fine results achieved on behalf
                 of the class, the risk of non-payment they accepted, the superior quality of
                 their efforts, and the delay in payment.”

            5.   Kline v. The Progressive Corporation, Circuit No. 02-L-6 (Circuit
                 Court of the First Judicial Circuit, Johnson County, Illinois). Lieff
                 Cabraser served as settlement class counsel in a nationwide consumer
                 class action challenging Progressive Corporation’s private passenger
                 automobile insurance sales practices. Plaintiffs alleged that the
                 Progressive Corporation wrongfully concealed from class members the
                 availability of lower priced insurance for which they qualified. In 2002,
                 the Court approved a settlement valued at approximately $450 million,
                 which included both cash and equitable relief. The claims program,
                 implemented upon a nationwide mail and publication notice program,
                 was completed in 2003.

            6.   Catholic Healthcare West Cases, JCCP No. 4453 (Cal. Supr. Ct.).
                 Plaintiff alleged that Catholic Healthcare West (“CHW”) charged
                 uninsured patients excessive fees for treatment and services, at rates far
                 higher than the rates charged to patients with private insurance or on
                 Medicare. In January 2007, the Court approved a settlement that
                 provides discounts, refunds and other benefits for CHW patients valued at
                 $423 million. The settlement requires that CHW lower its charges and
                 end price discrimination against all uninsured patients, maintain
                 generous charity case policies allowing low-income and uninsured
                 patients to receive free or heavily discounted care, and protect uninsured
                 patients from unfair collections practices. Lieff Cabraser served as Lead
                 Counsel in the coordinated action.



1043044.1                               - 58 -
            7.   In re Neurontin Marketing and Sales Practices Litigation, MDL
                 No. 1629 (D. Mass.). Lieff Cabraser served on the Plaintiffs’ Steering
                 Committee in multidistrict litigation arising out of the sale and marketing
                 of the prescription drug Neurontin, manufactured by Parke-Davis, a
                 division of Warner-Lambert Company, which was later acquired by Pfizer,
                 Inc. Lieff Cabraser served as co-counsel to Kaiser Foundation Health
                 Plan, Inc. and Kaiser Foundation Hospitals (“Kaiser”) in Kaiser’s trial
                 against Pfizer in the litigation. On March 25, 2010, a federal court jury
                 determined that Pfizer violated a federal antiracketeering law by
                 promoting its drug Neurontin for unapproved uses and found Pfizer must
                 pay Kaiser damages up to $142 million. At trial, Kaiser presented
                 evidence that Pfizer knowingly marketed Neurontin for unapproved uses
                 without proof that it was effective. Kaiser said it was misled into believing
                 neuropathic pain, migraines, and bipolar disorder were among the
                 conditions that could be treated effectively with Neurontin, which was
                 approved by the FDA as an adjunctive therapy to treat epilepsy and later
                 for post-herpetic neuralgia, a specific type of neuropathic pain. In
                 November 2010, the Court issued Findings of Fact and Conclusions of
                 Law on Kaiser’s claims arising under the California Unfair Competition
                 Law, finding Pfizer liable and ordering that it pay restitution to Kaiser of
                 approximately $95 million. In April 2013, the First Circuit Court of
                 Appeals affirmed both the jury’s and the District Court’s verdicts. In
                 November 2014, the Court approved a $325 million settlement on behalf
                 of a nationwide class of third party payors.

            8.   Sutter Health Uninsured Pricing Cases, JCCP No. 4388 (Cal. Supr.
                 Ct.). Plaintiffs alleged that they and a Class of uninsured patients treated
                 at Sutter hospitals were charged substantially more than patients with
                 private or public insurance, and many times above the cost of providing
                 their treatment. In December 2006, the Court granted final approval to a
                 comprehensive and groundbreaking settlement of the action. As part of
                 the settlement, Class members were entitled to make a claim for refunds
                 or deductions of between 25% to 45% from their prior hospital bills, at an
                 estimated total value of $276 million. For a three year period, Sutter
                 agreed to provide discounted pricing policies for uninsureds. In addition,
                 Sutter agreed to maintain more compassionate collections policies that
                 will protect uninsureds who fall behind in their payments. Lieff Cabraser
                 served as Lead Counsel in the coordinated action.

            9.   Citigroup Loan Cases, JCCP No. 4197 (San Francisco Supr. Ct., Cal.).
                 In 2003, the Court approved a settlement that provided approximately
                 $240 million in relief to former Associates’ customers across America.
                 Prior to its acquisition in November 2000, Associates First Financial,
                 referred to as The Associates, was one of the nation’s largest “subprime”
                 lenders. Lieff Cabraser represented former customers of The Associates
                 charging that the company added unwanted and unnecessary insurance


1043044.1                                - 59 -
                  products onto mortgage loans and engaged in improper loan refinancing
                  practices. Lieff Cabraser served as nationwide Plaintiffs’ Co-Liaison
                  Counsel.

            10.   Telephone Consumer Protection Act Litigation. Lieff Cabraser
                  has spearheaded a series of groundbreaking class actions under the
                  Telephone Consumer Protection Act (“TCPA”), which prohibits abusive
                  telephone practices by lenders and marketers, and places strict limits on
                  the use of autodialers to call or send texts to cell phones. The settlements
                  in these cases have collectively put a stop to millions of harassing calls by
                  debt collectors and others and resulted in the recovery by consumers
                  across America of over $300 million.

                  In 2012, Lieff Cabraser achieved a $24.15 million class settlement with
                  Sallie Mae – the then-largest settlement in the history of the TCPA. See
                  Arthur v. Sallie Mae, Inc., No. C10-0198 JLR, 2012 U.S. Dist. LEXIS
                  132413 (W.D. Wash. Sept. 17, 2012). In subsequent cases, Lieff Cabraser
                  and co-counsel eclipsed this record, including a $32,083,905 settlement
                  with Bank of America (Duke v. Bank of America, No. 5:12-cv-04009-
                  EJD (N.D. Cal.)), a $39,975,000 settlement with HSBC (Wilkins v.
                  HSBC Bank Nev., N.A., Case No. 14-cv-190 (N.D. Ill.)), and a
                  $75,455,098.74 settlement with Capital One (In re Capital One
                  Telephone Consumer Protection Act Litigation, Master Docket
                  No. 1:12-cv-10064 (N.D. Ill.)). In the HSBC matter, Judge James F.
                  Holderman commented on “the excellent work” and “professionalism” of
                  Lieff Cabraser and its co-counsel. As noted above, Lieff Cabraser’s class
                  settlements in TCPA cases have collectively resulted in the recovery by
                  consumers of over $300 million.

            11.   Thompson v. WFS Financial, No. 3-02-0570 (M.D. Tenn.);
                  Pakeman v. American Honda Finance Corporation, No. 3-02-
                  0490 (M.D. Tenn.); Herra v. Toyota Motor Credit Corporation,
                  No. CGC 03-419 230 (San Francisco Supr. Ct.). Lieff Cabraser with co-
                  counsel litigated against several of the largest automobile finance
                  companies in the country to compensate victims of—and stop future
                  instances of—racial discrimination in the setting of interest rates in
                  automobile finance contracts. The litigation led to substantial changes in
                  the way Toyota Motor Credit Corporation (“TMCC”), American Honda
                  Finance Corporation (“American Honda”) and WFS Financial, Inc. sell
                  automobile finance contracts, limiting the discrimination that can occur.
                  In approving the settlement in Thompson v. WFS Financial, the Court
                  recognized the “innovative” and “remarkable settlement” achieved on
                  behalf of the nationwide class. In 2006 in Herra v. Toyota Motor Credit
                  Corporation, the Court granted final approval to a nationwide class action
                  settlement on behalf of all African-American and Hispanic customers of
                  TMCC who entered into retail installment contracts that were assigned to


1043044.1                                 - 60 -
                  TMCC from 1999 to 2006. The monetary benefit to the class was
                  estimated to be between $159-$174 million.

            12.   In re John Muir Uninsured Healthcare Cases, JCCP No. 4494
                  (Cal. Supr. Ct.). Lieff Cabraser represented nearly 53,000 uninsured
                  patients who received care at John Muir hospitals and outpatient centers
                  and were charged inflated prices and then subject to overly aggressive
                  collection practices when they failed to pay. In November 2008, the
                  Court approved a final settlement of the John Muir litigation. John Muir
                  agreed to provide refunds or bill adjustments of 40-50% to uninsured
                  patients who received medical care at John Muir over a six year period,
                  bringing their charges to the level of patients with private insurance, at a
                  value of $115 million. No claims were required. Every class member
                  received a refund or bill adjustment. Furthermore, John Muir was
                  required to (1) maintain charity care policies to give substantial
                  discounts—up to 100%—to low income, uninsured patients who meet
                  certain income requirements; (2) maintain an Uninsured Patient
                  Discount Policy to give discounts to all uninsured patients, regardless of
                  income, so that they pay rates no greater than those paid by patients with
                  private insurance; (3) enhance communications to uninsured patients so
                  they are better advised about John Muir’s pricing discounts, financial
                  assistance, and financial counseling services; and (4) limit the practices
                  for collecting payments from uninsured patients.

            13.   Providian Credit Card Cases, JCCP No. 4085 (San Francisco Supr.
                  Ct.). Lieff Cabraser served as Co-Lead Counsel for a certified national
                  Settlement Class of Providian credit cardholders who alleged that
                  Providian had engaged in widespread misconduct by charging
                  cardholders unlawful, excessive interest and late charges, and by
                  promoting and selling to cardholders “add-on products” promising
                  illusory benefits and services. In November 2001, the Court granted final
                  approval to a $105 million settlement of the case, which also required
                  Providian to implement substantial changes in its business practices. The
                  $105 million settlement, combined with an earlier settlement by
                  Providian with Federal and state agencies, represents the largest
                  settlement ever by a U.S. credit card company in a consumer protection
                  case.

            14.   In re Chase Bank USA, N.A. “Check Loan” Contract Litigation,
                  MDL No. 2032 (N.D. Cal.). Lieff Cabraser served as Plaintiffs’ Liaison
                  Counsel and on the Plaintiffs’ Executive Committee in Multi-District
                  Litigation (“MDL”) charging that Chase Bank violated the implied
                  covenant of good faith and fair dealing by unilaterally modifying the
                  terms of fixed rate loans. The MDL was established in 2009 to coordinate
                  more than two dozen cases that were filed in the wake of the conduct at
                  issue. The nationwide, certified class consisted of more than 1 million


1043044.1                                 - 61 -
                  Chase cardholders who, in 2008 and 2009, had their monthly minimum
                  payment requirements unilaterally increased by Chase by more than
                  150%. Plaintiffs alleged that Chase made this change, in part, to induce
                  cardholders to give up their promised fixed APRs in order to avoid the
                  unprecedented minimum payment hike. In November 2012, the Court
                  approved a $100 million settlement of the case.

            15.   In re Synthroid Marketing Litigation, MDL No. 1182 (N.D. Ill.).
                  Lieff Cabraser served as Co-Lead Counsel for the purchasers of the
                  thyroid medication Synthroid in litigation against Knoll Pharmaceutical,
                  the manufacturer of Synthroid. The lawsuits charged that Knoll misled
                  physicians and patients into keeping patients on Synthroid despite
                  knowing that less costly, but equally effective drugs, were available. In
                  2000, the District Court gave final approval to a $87.4 million settlement
                  with Knoll and its parent company, BASF Corporation, on behalf of a class
                  of all consumers who purchased Synthroid at any time from 1990 to 1999.
                  In 2001, the Court of Appeals upheld the order approving the settlement
                  and remanded the case for further proceedings. 264 F.3d 712 (7th Cir.
                  2001). The settlement proceeds were distributed in 2003.

            16.   R.M. Galicia v. Franklin; Franklin v. Scripps Health, No. IC
                  859468 (San Diego Supr. Ct., Cal.). Lieff Cabraser served as Lead Class
                  Counsel in a certified class action lawsuit on behalf of 60,750 uninsured
                  patients who alleged that the Scripps Health hospital system imposed
                  excessive fees and charges for medical treatment. The class action
                  originated in July 2006, when uninsured patient Phillip Franklin filed a
                  class action cross-complaint against Scripps Health after Scripps sued
                  Mr. Franklin through a collection agency. Mr. Franklin alleged that he,
                  like all other uninsured patients of Scripps Health, was charged
                  unreasonable and unconscionable rates for his medical treatment. In
                  June 2008, the Court granted final approval to a settlement of the action
                  which includes refunds or discounts of 35% off of medical bills,
                  collectively worth $73 million. The settlement also required Scripps
                  Health to modify its pricing and collections practices by (1) following an
                  Uninsured Patient Discount Policy, which includes automatic discounts
                  from billed charges for Hospital Services; (2) following a Charity Care
                  Policy, which provides uninsured patients who meet certain income tests
                  with discounts on Health Services up to 100% free care, and provides for
                  charity discounts under other special circumstances; (3) informing
                  uninsured patients about the availability and terms of the above financial
                  assistance policies; and (4) restricting certain collections practices and
                  actively monitoring outside collection agents.

            17.   In re Lawn Mower Engine Horsepower Marketing and Sales
                  Practices Litigation, MDL No. 1999 (E.D. Wi.). Lieff Cabraser served
                  as co-counsel for consumers who alleged manufacturers of certain


1043044.1                                - 62 -
                  gasoline-powered lawn mowers misrepresented, and significantly
                  overstated, the horsepower of the product. As the price for lawn mowers is
                  linked to the horsepower of the engine -- the higher the horsepower, the
                  more expensive the lawn mower -- defendants’ alleged misconduct caused
                  consumers to purchase expensive lawn mowers that provided lower
                  horsepower than advertised. In August 2010, the Court approved a $65
                  million settlement of the action.

            18.   Strugano v. Nextel Communications, No. BC 288359 (Los Angeles
                  Supr. Ct). In May 2006, the Los Angeles Superior Court granted final
                  approval to a class action settlement on behalf of all California customers
                  of Nextel from January 1, 1999 through December 31, 2002, for
                  compensation for the harm caused by Nextel’s alleged unilateral
                  (1) addition of a $1.15 monthly service fee and/or (2) change from second-
                  by-second billing to minute-by-minute billing, which caused “overage”
                  charges (i.e., for exceeding their allotted cellular plan minutes). The total
                  benefit conferred by the Settlement directly to Class Members was
                  between approximately $13.5 million and $55.5 million, depending on
                  which benefit Class Members selected.

            19.   Curry v. Fairbanks Capital Corporation, No. 03-10895-DPW (D.
                  Mass.). In 2004, the Court approved a $55 million settlement of a class
                  action lawsuit against Fairbanks Capital Corporation arising out of
                  charges against Fairbanks of misconduct in servicing its customers’
                  mortgage loans. The settlement also required substantial changes in
                  Fairbanks’ business practices and established a default resolution
                  program to limit the imposition of fees and foreclosure proceedings
                  against Fairbanks’ customers. Lieff Cabraser served as nationwide Co-
                  Lead Counsel for the homeowners.

            20.   Payment Protection Credit Card Litigation. Lieff Cabraser
                  represented consumers in litigation in federal court against some of the
                  nation’s largest credit card issuers, challenging the imposition of charges
                  for so-called “payment protection” or “credit protection” programs. The
                  complaints charged that the credit card companies imposed payment
                  protection without the consent of the consumer and/or deceptively
                  marketed the service, and further that the credit card companies unfairly
                  administered their payment protection programs to the detriment of
                  consumers. In 2012 and 2013, the Courts approved monetary settlements
                  with HSBC ($23.5 million), Bank of America ($20 million), and Discover
                  ($10 million) that also required changes in the marketing and sale of
                  payment protection to consumers.

            21.   California Title Insurance Industry Litigation. Lieff Cabraser, in
                  coordination with parallel litigation brought by the Attorney General,
                  reached settlements in 2003 and 2004 with the leading title insurance


1043044.1                                 - 63 -
                  companies in California, resulting in historic industry-wide changes to the
                  practice of providing escrow services in real estate closings. The
                  settlements brought a total of $50 million in restitution to California
                  consumers, including cash payments. In the lawsuits, plaintiffs alleged,
                  among other things, that the title companies received interest payments
                  on customer escrow funds that were never reimbursed to their customers.
                  The defendant companies include Lawyers’ Title, Commonwealth Land
                  Title, Stewart Title of California, First American Title, Fidelity National
                  Title, and Chicago Title.

            22.   Vytorin/Zetia Marketing, Sales Practices & Products Liability
                  Litigation, MDL No. 1938 (D. N.J.). Lieff Cabraser served on the
                  Executive Committee of the Plaintiffs’ Steering Committee representing
                  plaintiffs alleging that Merck/Schering-Plough Pharmaceuticals falsely
                  marketed anti-cholesterol drugs Vytorin and Zetia as being more effective
                  than other anti-cholesterol drugs. Plaintiffs further alleged that
                  Merck/Schering-Plough Pharmaceuticals sold Vytorin and Zetia at higher
                  prices than other anti-cholesterol medication when they were no more
                  effective than other drugs. In 2010, the Court approved a $41.5 million
                  settlement for consumers who bought Vytorin or Zetia between November
                  2002 and February 2010.

            23.   Morris v. AT&T Wireless Services, No. C-04-1997-MJP (W.D.
                  Wash.). Lieff Cabraser served as class counsel for a nationwide settlement
                  class of cell phone customers subjected to an end-of-billing cycle
                  cancellation policy implemented by AT&T Wireless in 2003 and alleged to
                  have breached customers’ service agreements. In May 2006, the New
                  Jersey Superior Court granted final approval to a class settlement that
                  guarantees delivery to the class of $40 million in benefits. Class members
                  received cash-equivalent calling cards automatically, and had the option
                  of redeeming them for cash. Lieff Cabraser had been prosecuting the
                  class claims in the Western District of Washington when a settlement in
                  New Jersey state court was announced. Lieff Cabraser objected to that
                  settlement as inadequate because it would have only provided $1.5 million
                  in benefits without a cash option, and the Court agreed, declining to
                  approve it. Thereafter, Lieff Cabraser negotiated the new settlement
                  providing $40 million to the class, and the settlement was approved.

            24.   Berger v. Property I.D. Corporation, No. CV 05-5373-GHK (C.D.
                  Cal.). In January 2009, the Court granted final approval to a
                  $39.4 million settlement with several of the nation’s largest real estate
                  brokerages, including companies doing business as Coldwell Banker,
                  Century 21, and ERA Real Estate, and California franchisors for
                  RE/MAX and Prudential California Realty, in an action under the Real
                  Estate Settlement Procedures Act on behalf of California
                  home sellers. Plaintiffs charged that the brokers and Property I.D.


1043044.1                                - 64 -
                  Corporation set up straw companies as a way to disguise kickbacks for
                  referring their California clients’ natural hazard disclosure report business
                  to Property I.D. (the report is required to sell a home in California).
                  Under the settlement, hundreds of thousands of California home sellers
                  were eligible to receive a full refund of the cost of their report, typically
                  about $100.

            25.   In re Tri-State Crematory Litigation, MDL No. 1467 (N.D. Ga.). In
                  March 2004, Lieff Cabraser delivered opening statements and began
                  testimony in a class action by families whose loved ones were improperly
                  cremated and desecrated by Tri-State Crematory in Noble, Georgia. The
                  families also asserted claims against the funeral homes that delivered the
                  decedents to Tri-State Crematory for failing to ensure that the crematory
                  performed cremations in the manner required under the law and by
                  human decency. One week into trial, settlements with the remaining
                  funeral home defendants were reached and brought the settlement total
                  to approximately $37 million. Trial on the class members’ claims against
                  the operators of crematory began in August 2004. Soon thereafter, these
                  defendants entered into a $80 million settlement with plaintiffs. As part
                  of the settlement, all buildings on the Tri-State property were razed. The
                  property will remain in a trust so that it will be preserved in peace and
                  dignity as a secluded memorial to those whose remains were mistreated,
                  and to prevent crematory operations or other inappropriate activities
                  from ever taking place there. Earlier in the litigation, the Court granted
                  plaintiffs’ motion for class certification in a published order. 215 F.R.D.
                  660 (2003).

            26.   In re American Family Enterprises, MDL No. 1235 (D. N.J.). Lieff
                  Cabraser served as Co-Lead Counsel for a nationwide class of persons who
                  received any sweepstakes materials sent under the name “American
                  Family Publishers.” The class action lawsuit alleged that defendants
                  deceived consumers into purchasing magazine subscriptions and
                  merchandise in the belief that such purchases were necessary to win an
                  American Family Publishers’ sweepstakes prize or enhanced their chances
                  of winning a sweepstakes prize. In September 2000, the Court granted
                  final approval of a $33 million settlement of the class action. In April
                  2001, over 63,000 class members received refunds averaging over
                  $500 each, representing 92% of their eligible purchases. In addition,
                  American Family Publishers agreed to make significant changes to the
                  way it conducts the sweepstakes.

            27.   Walsh v. Kindred Healthcare Inc., No. 3:11-cv-00050 (N.D.
                  Cal.). Lieff Cabraser and co-counsel represented a class of 54,000 current
                  and former residents, and families of residents, of skilled nursing care
                  facilities in a class action against Kindred Healthcare for failing to
                  adequately staff its nursing facilities in California. Since January 1, 2000,


1043044.1                                 - 65 -
                  skilled nursing facilities in California have been required to provide at
                  least 3.2 hours of direct nursing hours per patient day (NHPPD), which
                  represented the minimum staffing required for patients at skilled nursing
                  facilities.

                  The complaint alleged a pervasive and intentional failure by Kindred
                  Healthcare to comply with California’s required minimum standard for
                  qualified nurse staffing at its facilities. Understaffing is uniformly viewed
                  as one of the primary causes of the inadequate care and often unsafe
                  conditions in skilled nursing facilities. Studies have repeatedly shown a
                  direct correlation between inadequate skilled nursing care and serious
                  health problems, including a greater likelihood of falls, pressure sores,
                  significant weight loss, incontinence, and premature death. The
                  complaint further charged that Kindred Healthcare collected millions of
                  dollars in payments from residents and their family members, under the
                  false pretense that it was in compliance with California staffing laws and
                  would continue to do so.

                  In December 2013, the Court approved a $8.25 million settlement which
                  included cash payments to class members and an injunction requiring
                  Kindred Healthcare to consistently utilize staffing practices which would
                  ensure they complied with applicable California law. The injunction,
                  subject to a third party monitor, was valued at between $6 to $20 million.

            28.   Cincotta v. California Emergency Physicians Medical Group,
                  No. 07359096 (Cal. Supr. Ct.). Lieff Cabraser served as class counsel for
                  nearly 100,000 uninsured patients that alleged they were charged
                  excessive and unfair rates for emergency room service across 55 hospitals
                  throughout California. The settlement, approved on October 31, 2008,
                  provided complete debt elimination, 100% cancellation of the bill, to
                  uninsured patients treated by California Emergency Physicians Medical
                  Group during the 4-year class period. These benefits were valued at
                  $27 million. No claims were required, so all of these bills were cancelled.
                  In addition, the settlement required California Emergency Physicians
                  Medical Group prospectively to (1) maintain certain discount policies for
                  all charity care patients; (2) inform patients of the available discounts by
                  enhanced communications; and (3) limit significantly the type of
                  collections practices available for collecting from charity care patients.

            29.   In re Ameriquest Mortgage Co. Mortgage Lending Practices
                  Litigation, MDL No. 1715. Lieff Cabraser served as Co-Lead Counsel for
                  borrowers who alleged that Ameriquest engaged in a predatory lending
                  scheme based on the sale of loans with illegal and undisclosed fees and
                  terms. In August 2010, the Court approved a $22 million settlement.

            30.   ING Bank Rate Renew Cases, Case No. 11-154-LPS (D. Del.). Lieff
                  Cabraser represented borrowers in class action lawsuits charging that

1043044.1                                 - 66 -
                  ING Direct breached its promise to allow them to refinance their
                  mortgages for a flat fee. From October 2005 through April 2009, ING
                  promoted a $500 or $750 flat-rate refinancing fee called “Rate Renew” as
                  a benefit of choosing ING for mortgages over competitors. Beginning in
                  May 2009, however, ING began charging a higher fee of a full monthly
                  mortgage payment for refinancing using “Rate Renew,” despite ING’s
                  earlier and lower advertised price. As a result, the complaint alleged that
                  many borrowers paid more to refinance their loans using “Rate Renew”
                  than they should have, or were denied the opportunity to refinance their
                  loan even though the borrowers met the terms and conditions of ING’s
                  original “Rate Renew” offer. In August 2012, the Court certified a class of
                  consumers in ten states who purchased or retained an ING mortgage from
                  October 2005 through April 2009. A second case on behalf of California
                  consumers was filed in December 2012. In October 2014, the Court
                  approved a $20.35 million nationwide settlement of the litigation. The
                  settlement provided an average payment of $175 to the nearly 100,000
                  class members, transmitted to their accounts automatically and without
                  any need to file a claim form.

            31.   Yarrington v. Solvay Pharmaceuticals, No. 09-CV-2261 (D.
                  Minn.). In March 2010, the Court granted final approval to a
                  $16.5 million settlement with Solvay Pharmaceuticals, one of the
                  country’s leading pharmaceutical companies. Lieff Cabraser served as Co-
                  Lead Counsel, representing a class of persons who purchased Estratest—a
                  hormone replacement drug. The class action lawsuit alleged that Solvay
                  deceptively marketed and advertised Estratest as an FDA-approved drug
                  when in fact Estratest was not FDA-approved for any use. Under the
                  settlement, consumers obtained partial refunds for up to 30% of the
                  purchase price paid of Estratest. In addition, $8.9 million of the
                  settlement was allocated to fund programs and activities devoted to
                  promoting women’s health and well-being at health organizations,
                  medical schools, and charities throughout the nation.

            32.   Reverse Mortgage Cases, JCCP No. 4061 (San Mateo County Supr.
                  Ct., Cal.). Transamerica Corporation, through its subsidiary
                  Transamerica Homefirst, Inc., sold “reverse mortgages” marketed under
                  the trade name “Lifetime.” The Lifetime reverse mortgages were sold
                  exclusively to seniors, i.e., persons 65 years or older. Lieff Cabraser, with
                  co-counsel, filed suit on behalf of seniors alleging that the terms of the
                  reverse mortgages were unfair, and that borrowers were misled as to the
                  loan terms, including the existence and amount of certain charges and
                  fees. In 2003, the Court granted final approval to an $8 million
                  settlement of the action.

            33.   Brazil v. Dell, No. C-07-01700 RMW (N.D. Cal.). Lieff Cabraser served
                  as Class Counsel representing a certified class of online consumers in


1043044.1                                 - 67 -
                  California who purchased certain Dell computers based on the
                  advertisement of an instant-off (or “slash-through”) discount. The
                  complaint challenged Dell’s pervasive use of “slash-through” reference
                  prices in its online marketing. Plaintiffs alleged that these “slash-
                  through” reference prices were interpreted by consumers as representing
                  Dell’s former or regular sales prices, and that such reference prices (and
                  corresponding representations of “savings”) were false because Dell
                  rarely, if ever, sold its products at such prices. In October 2011, the Court
                  approved a settlement that provided a $50 payment to each class member
                  who submitted a timely and valid claim. In addition, in response to the
                  lawsuit, Dell changed its methodology for consumer online advertising,
                  eliminating the use of “slash-through” references prices.

            34.   Hepting v. AT&T Corp., Case No. C-06-0672-VRW (N.D.
                  Cal.). Plaintiffs alleged that AT&T collaborated with the National Security
                  Agency in a massive warrantless surveillance program that illegally
                  tracked the domestic and foreign communications and communications
                  records of millions of Americans in violation of the U.S. Constitution,
                  Electronic Communications Privacy Act, and other statutes. The case was
                  filed on January 2006. The U.S. government quickly intervened and
                  sought dismissal of the case. By the Spring of 2006, over 50 other
                  lawsuits were filed against various telecommunications companies, in
                  response to a USA Today article confirming the surveillance of
                  communications and communications records. The cases were combined
                  into a multi-district litigation proceeding entitled In re National Security
                  Agency Telecommunications Record Litigation, MDL No. 06-1791. In
                  June of 2006, the District Court rejected both the government’s attempt
                  to dismiss the case on the grounds of the state secret privilege and AT&T’s
                  arguments in favor of dismissal. The government and AT&T appealed the
                  decision and the U.S. Court of Appeals for the Ninth Circuit heard
                  argument one year later. No decision was issued. In July 2008, Congress
                  granted the government and AT&T “retroactive immunity” for liability for
                  their wiretapping program under amendments to the Foreign Intelligence
                  Surveillance Act that were drafted in response to this litigation. Signed
                  into law by President Bush in 2008, the amendments effectively
                  terminated the litigation. Lieff Cabraser played a leading role in the
                  litigation working closely with co-counsel from the Electronic Frontier
                  Foundation.

            35.   In Re Apple and AT&T iPad Unlimited Data Plan Litigation, No.
                  5:10-cv-02553 RMW (N.D. Ca.). Lieff Cabraser served as class counsel in
                  an action against Apple and AT&T charging that Apple and AT&T
                  misrepresented that consumers purchasing an iPad with 3G capability
                  could choose an unlimited data plan for a fixed monthly rate and switch in
                  and out of the unlimited plan on a monthly basis as they wished. Less
                  than six weeks after its introduction to the U.S. market, AT&T and Apple


1043044.1                                 - 68 -
                       discontinued their unlimited data plan for any iPad 3G customers not
                       currently enrolled and prohibited current unlimited data plan customers
                       from switching back and forth from a less expensive, limited data plan. In
                       March 2014, Apple agreed to compensate all class members $40 and
                       approximately 60,000 claims were paid. In addition, sub-class members
                       who had not yet entered into an agreement with AT&T were offered a data
                       plan.

V.          Economic Injury Product Defects

            A.   Current Cases

                 1.    McClellan, et al. v. Fitbit, Inc., Case Nos. 16-cv-00036-JD; 16-cv-
                       00777-JD (N.D. Cal.). Lieff Cabraser represents consumers nationwide in
                       litigation against Fitbit that alleges the Fitbit Blaze, Charge HR and Fitbit
                       Surge heart monitors do not and cannot consistently record accurate
                       heart rates during the intense physical activity for which Fitbit expressly
                       markets the devices in widespread advertising. The lawsuit contends —
                       and expert testing confirms — that the Fitbit heart rate monitors
                       consistently mis-record heart rates by a significant margin, particularly
                       during intense exercise. Not only are accurate heart readings important
                       for those engaging in fitness, they can be critical to the health and well-
                       being of people whose medical conditions require them to maintain (or
                       not exceed) a certain heart rate. In May 2016, plaintiffs filed an amended
                       complaint including comprehensive new studies conducted by researchers
                       at California State Polytechnic University, Pomona confirming that
                       Fitbit's monitors are "highly inaccurate during elevated physical activity."
                       The litigation is ongoing.

                 2.    Front-Loading Washer Products Liability Litigation. Lieff
                       Cabraser represents consumers in multiple states who have filed separate
                       class action lawsuits against Whirlpool, Sears and LG Corporations. The
                       complaints charge that certain front-loading automatic washers
                       manufactured by these companies are defectively designed and that the
                       design defects create foul odors from mold and mildew that permeate
                       washing machines and customers’ homes. Many class members have
                       spent money for repairs and on other purported remedies. As the
                       complaints allege, none of these remedies eliminates the problem.

                 3.    In Re General Motors LLC Ignition Switch Litigation, MDL No.
                       2543 (S.D. N.Y.). Lieff Cabraser represents proposed nationwide classes
                       of GM vehicle owners and lessees whose cars include defective ignition
                       switches in litigation focusing on economic loss claims. On August 15,
                       2014, U.S. District Court Judge Jesse M. Furman appointed Elizabeth J.
                       Cabraser as Co-Lead Plaintiffs’ Counsel in the litigation, which seeks
                       compensation on behalf of consumers who purchased or leased GM
                       vehicles containing a defective ignition switch, over 500,000 of which


1043044.1                                      - 69 -
                 have now been recalled. The consumer complaints allege that the ignition
                 switches in these vehicles share a common, uniform, and defective
                 design. As a result, these cars are of a lesser quality than GM represented,
                 and class members overpaid for the cars. Further, GM’s public disclosure
                 of the ignition switch defect has caused the value of these cars to
                 materially diminish. The complaints seek monetary relief for the
                 diminished value of the class members’ cars.

            4.   Honda Window Defective Window Litigation. Case No. 2:21-cv-
                 01142-SVW-PLA (C.D. CA). Lieff Cabraser represents consumers in a
                 class action lawsuit filed against Honda Motor Company, Inc. for
                 manufacturing and selling vehicles with allegedly defective window
                 regulator mechanisms. Windows in these vehicles allegedly can, without
                 warning, drop into the door frame and break or become permanently
                 stuck in the fully-open position.

                 The experience of one Honda Element owner, as set forth in the
                 complaint, exemplifies the problem: The driver’s side window in his
                 vehicle slid down suddenly while he was driving on a smooth road. A few
                 months later, the window on the passenger side of the vehicle also slid
                 down into the door and would not move back up. The owner incurred
                 more than $300 in repair costs, which Honda refused to pay for.
                 Discovery in the action is ongoing.

            5.   Moore, et al. v. Samsung Electronics America and Samsung
                 Electronics Co., Ltd., Case No. 2:16-cv-4966 (D.N.J.). Lieff Cabraser
                 represents consumers in federal court in New Jersey in cases focusing on
                 complaints about Samsung top-loading washing machines that explode in
                 the home, causing damage to walls, doors, and other equipment and
                 presenting significant injury risks. Owners report Samsung top-load
                 washers exploding as early as the day of installation, while others have
                 seen their machines explode months or even more than a year after
                 purchase. The lawsuit seeks injunctive relief as well as remedial and
                 restitutionary actions and damages.

            6.   In re Chinese-Manufactured Drywall Products Liability
                 Litigation, No. 10-30568 (E.D. La.). Lieff Cabraser with co-counsel
                 represents a proposed class of builders who suffered economic losses as a
                 result of the presence of Chinese-manufactured drywall in homes and
                 other buildings they constructed. From 2005 to 2008, hundreds-of-
                 millions of square feet of gypsum wallboard manufactured in China were
                 exported to the U.S., primarily to the Gulf Coast states, and installed in
                 newly-constructed and reconstructed properties. After installation of this
                 drywall, owners and occupants of the properties began noticing unusual
                 odors, blackening of silver and copper items and components, and the
                 failure of appliances, including microwaves, refrigerators, and air-


1043044.1                               - 70 -
                      conditioning units. Some residents of the affected homes also experienced
                      health problems, such as skin and eye irritation, respiratory issues, and
                      headaches.

                      Lieff Cabraser’s client, Mitchell Company, Inc., was the first to perfect
                      service on Chinese defendant Taishan Gypsum Co. Ltd. (“TG”), and
                      thereafter secured a default judgment against TG. Lieff Cabraser
                      participated in briefing that led to the District Court’s denial of TG’s
                      motion to dismiss the class action complaint for lack of personal
                      jurisdiction. On May 21, 2014, the U.S. Court of Appeals for the Fifth
                      Court affirmed the District Court’s default judgment against TG, finding
                      jurisdiction based on ties of the company and its agent with state
                      distributors. 753 F.3d 521 (5th Cir. 2014).

            B.   Successes

                 1.   Allagas v. BP Solar, No. 3:14-cv-00560-SI (N.D. Cal.). Lieff Cabraser
                      and co-counsel represented California consumers in a class action lawsuit
                      against BP Solar and Home Depot charging the companies sold solar
                      panels with defective junction boxes that caused premature failures and
                      fire risks. In January 2017, Judge Susan Illston granted final approval to a
                      consumer settlement valued at more than $67 million that extends relief
                      to a nationwide class as well as eliminating the serious fire risks.

                 2.   In re Mercedes-Benz Tele-Aid Contract Litigation, MDL No. 1914
                      (D. N.J.). Lieff Cabraser represented owners and lessees of Mercedes-
                      Benz cars and SUVs equipped with the Tele-Aid system, an emergency
                      response system which links subscribers to road-side assistance operators
                      by using a combination of global positioning and cellular technology. In
                      2002, the Federal Communications Commission issued a rule, effective
                      2008, eliminating the requirement that wireless phone carriers provide
                      analog-based networks. The Tele-Aid system offered by Mercedes-Benz
                      relied on analog signals. Plaintiffs charged that Mercedes-Benz
                      committed fraud in promoting and selling the Tele-Aid system without
                      disclosing to buyers of certain model years that the Tele-Aid system as
                      installed would become obsolete in 2008.

                      In an April 2009 published order, the Court certified a nationwide class of
                      all persons or entities in the U.S. who purchased or leased a Mercedes-
                      Benz vehicle equipped with an analog-only Tele Aid system after
                      August 8, 2002, and (1) subscribed to Tele Aid service until being
                      informed that such service would be discontinued at the end of 2007, or
                      (2) purchased an upgrade to digital equipment. In September 2011, the
                      Court approved a settlement that provided class members between a $650
                      check or a $750 to $1,300 certificate toward the purchase or lease of new
                      Mercedes-Benz vehicle, depending upon whether or not they paid for an
                      upgrade of the analog Tele Aid system and whether they still owned their

1043044.1                                     - 71 -
                 vehicle. In approving the settlement, U.S. District Court Judge Dickinson
                 R. Debevoise stated, “I want to thank counsel for the . . . very effective
                 and good work . . . . It was carried out with vigor, integrity and
                 aggressiveness with never going beyond the maxims of the Court.”

            3.   McLennan v. LG Electronics USA, No. 2:10-cv-03604 (D.
                 N.J.). Lieff Cabraser represented consumers who alleged several LG
                 refrigerator models had a faulty design that caused the interior lights to
                 remain on even when the refrigerator doors were closed (identified as the
                 “light issue”), resulting in overheating and food spoilage. In March 2012,
                 the Court granted final approval to a settlement of the nationwide class
                 action lawsuit. The settlement provides that LG reimburse class members
                 for all out-of-pocket costs (parts and labor) to repair the light issue prior
                 to the mailing of the class notice and extends the warranty with respect to
                 the light issue for 10 years from the date of the original retail purchase of
                 the refrigerator. The extended warranty covers in-home refrigerator
                 repair performed by LG and, in some cases, the cost of a replacement
                 refrigerator. In approving the settlement, U.S. District Court Judge
                 William J. Martini stated, “The Settlement in this case provides for both
                 the complete reimbursement of out-of-pocket expenses for repairs fixing
                 the Light Issue, as well as a warranty for ten years from the date of
                 refrigerator purchase. It would be hard to imagine a better recovery for
                 the Class had the litigation gone to trial. Because Class members will
                 essentially receive all of the relief to which they would have been entitled
                 after a successful trial, this factor weighs heavily in favor of settlement.”

            4.   Grays Harbor Adventist Christian School v. Carrier
                 Corporation, No. 05-05437 (W.D. Wash.). In April 2008, the Court
                 approved a nationwide settlement for current and past owners of high-
                 efficiency furnaces manufactured and sold by Carrier Corporation and
                 equipped with polypropylene-laminated condensing heat exchangers
                 (“CHXs”). Carrier sold the furnaces under the Carrier, Bryant, Day &
                 Night and Payne brand-names. Plaintiffs alleged that starting in 1989
                 Carrier began manufacturing and selling high efficiency condensing
                 furnaces manufactured with a secondary CHX made of inferior materials.
                 Plaintiffs alleged that as a result, the CHXs, which Carrier warranted and
                 consumers expected to last for 20 years, failed prematurely. The
                 settlement provides an enhanced 20-year warranty of free service and free
                 parts for consumers whose furnaces have not yet failed. The settlement
                 also offers a cash reimbursement for consumers who already paid to
                 repair or replace the CHX in their high-efficiency Carrier furnaces.

                 An estimated three million or more consumers in the U.S. and Canada
                 purchased the furnaces covered under the settlement. Plaintiffs valued
                 the settlement to consumers at over $300 million based upon the



1043044.1                                - 72 -
                 combined value of the cash reimbursement and the estimated cost of an
                 enhanced warranty of this nature.

            5.   Carideo v. Dell, No. C06-1772 JLR (W.D. Wash.). Lieff Cabraser
                 represented consumers who owned Dell Inspiron notebook computer
                 model numbers 1150, 5100, or 5160. The class action lawsuit complaint
                 charged that the notebooks suffered premature failure of their cooling
                 system, power supply system, and/or motherboards. In December 2010,
                 the Court approved a settlement which provided class members that paid
                 Dell for certain repairs to their Inspiron notebook computer a
                 reimbursement of all or a portion of the cost of the repairs.

            6.   Cartwright v. Viking Industries, No. 2:07-cv-2159 FCD (E.D. Cal.)
                 Lieff Cabraser represented California homeowners in a class action
                 lawsuit which alleged that over one million Series 3000 windows
                 produced and distributed by Viking between 1989 and 1999 were
                 defective. The plaintiffs charged that the windows were not watertight
                 and allowed for water to penetrate the surrounding sheetrock, drywall,
                 paint or wallpaper. Under the terms of a settlement approved by the
                 Court in August 2010, all class members who submitted valid claims were
                 entitled to receive as much as $500 per affected property.

            7.   Pelletz v. Advanced Environmental Recycling Technologies
                 (W.D. Wash.). Lieff Cabraser served as Co-Lead Counsel in a case alleging
                 that ChoiceDek decking materials, manufactured by AERT, developed
                 persistent and untreatable mold spotting throughout their surface. In a
                 published opinion in January 2009, the Court approved a settlement that
                 provided affected consumers with free and discounted deck treatments,
                 mold inhibitor applications, and product replacement and
                 reimbursement.

            8.   Create-A-Card v. Intuit, No. C07-6452 WHA (N.D. Cal.). Lieff
                 Cabraser, with co-counsel, represented business users of QuickBooks Pro
                 for accounting that lost their QuickBooks data and other files due to faulty
                 software code sent by Intuit, the producer of QuickBooks. In September
                 2009, the Court granted final approval to a settlement that provided all
                 class members who filed a valid claim with a free software upgrade and
                 compensation for certain data-recovery costs. Commenting on the
                 settlement and the work of Lieff Cabraser on September 17, 2009, U.S.
                 District Court Judge William H. Alsup stated, “I want to come back to
                 something that I observed in this case firsthand for a long time now. I
                 think you’ve done an excellent job in the case as class counsel and the
                 class has been well represented having you and your firm in the case.”

            9.   Weekend Warrior Trailer Cases, JCCP No. 4455 (Cal. Supr. Ct.).
                 Lieff Cabraser, with co-counsel, represented owners of Weekend Warrior
                 trailers manufactured between 1998 and 2006 that were equipped with

1043044.1                                - 73 -
                  frames manufactured, assembled, or supplied by Zieman Manufacturing
                  Company. The trailers, commonly referred to as “toy haulers,” were used
                  to transport outdoor recreational equipment such as motorcycles and all-
                  terrain vehicles. Plaintiffs charged that Weekend Warrior and Zieman
                  knew of design and performance problems, including bent frames,
                  detached siding, and warped forward cargo areas, with the trailers, and
                  concealed the defects from consumers. In February 2008, the Court
                  approved a $5.5 million settlement of the action that provided for the
                  repair and/or reimbursement of the trailers. In approving the settlement,
                  California Superior Court Judge Thierry P. Colaw stated that class counsel
                  were “some of the best” and “there was an overwhelming positive reaction
                  to the settlement” among class members.

            10.   Lundell v. Dell, No. C05-03970 (N.D. Cal.). Lieff Cabraser served as
                  Lead Class Counsel for consumers who experienced power problems with
                  the Dell Inspiron 5150 notebook. In December 2006, the Court granted
                  final approval to a settlement of the class action which extended the one-
                  year limited warranty on the notebook for a set of repairs related to the
                  power system. In addition, class members that paid Dell or a third party
                  for repair of the power system of their notebook were entitled to a 100%
                  cash refund from Dell.

            11.   Kan v. Toshiba American Information Systems, No. BC327273
                  (Los Angeles Super. Ct.). Lieff Cabraser served as Co-Lead Counsel for a
                  class of all end-user persons or entities who purchased or otherwise
                  acquired in the United States, for their own use and not for resale, a new
                  Toshiba Satellite Pro 6100 Series notebook. Consumers alleged a series of
                  defects were present in the notebook. In 2006, the Court approved a
                  settlement that extended the warranty for all Satellite Pro 6100
                  notebooks, provided cash compensation for certain repairs, and
                  reimbursed class members for certain out-of-warranty repair expenses.

            12.   Foothill/DeAnza Community College District v. Northwest
                  Pipe Company, No. C-00-20749 (N.D. Cal.). In June 2004, the Court
                  approved the creation of a settlement fund of up to $14.5 million for
                  property owners nationwide with Poz-Lok fire sprinkler piping that fails.
                  Since 1990, Poz-Lok pipes and pipe fittings were sold in the U.S. as part of
                  fire suppression systems for use in residential and commercial buildings.
                  After leaks in Poz-Lok pipes caused damage to its DeAnza Campus Center
                  building, Foothill/DeAnza Community College District in California
                  retained Lieff Cabraser to file a class action lawsuit against the
                  manufacturers of Poz-Lok. The college district charged that Poz-Lok pipe
                  had manufacturing and design defects that resulted in the premature
                  corrosion and failure of the product. Under the settlement, owners whose
                  Poz-Lok pipes are leaking today, or over the next 15 years, may file a claim
                  for compensation.


1043044.1                                - 74 -
            13.   Toshiba Laptop Screen Flicker Settlement. Lieff Cabraser
                  negotiated a settlement with Toshiba America Information Systems, Inc.
                  (“TAIS”) to provide relief for owners of certain Toshiba Satellite 1800
                  Series, Satellite Pro 4600 and Tecra 8100 personal notebook computers
                  whose screens flickered, dimmed or went blank due to an issue with the
                  FL Inverter Board component. In 2004 under the terms of the
                  Settlement, owners of affected computers who paid to have the FL
                  Inverter issue repaired by either TAIS or an authorized TAIS service
                  provider recovered the cost of that repair, up to $300 for the Satellite
                  1800 Series and the Satellite Pro 4600 personal computers, or $400 for
                  the Tecra 8100 personal computers. TAIS also agreed to extend the
                  affected computers’ warranties for the FL Inverter issue by 18 months.

            14.   McManus v. Fleetwood Enterprises, Inc., No. SA-99-CA-464-FB
                  (W.D. Tex.). Lieff Cabraser served as Class Counsel on behalf of original
                  owners of 1994-2000 model year Fleetwood Class A and Class C motor
                  homes. In 2003, the Court approved a settlement that resolved lawsuits
                  pending in Texas and California about braking while towing with 1994
                  Fleetwood Class A and Class C motor homes. The lawsuits alleged that
                  Fleetwood misrepresented the towing capabilities of new motor homes it
                  sold, and claimed that Fleetwood should have told buyers that a
                  supplemental braking system is needed to stop safely while towing heavy
                  items, such as a vehicle or trailer. The settlement paid $250 to people
                  who bought a supplemental braking system for Fleetwood motor homes
                  that they bought new. Earlier, the appellate court found that common
                  questions predominated under purchasers’ breach of implied warranty of
                  merchantability claim. 320 F.3d 545 (5th Cir. 2003).

            15.   Richison v. American Cemwood Corp., No. 005532 (San Joaquin
                  Supr. Ct., Cal.). Lieff Cabraser served as Co-Lead Class Counsel for an
                  estimated nationwide class of 30,000 owners of homes and other
                  structures on which defective Cemwood Shakes were installed. In
                  November 2003, the Court granted final approval to a $75 million Phase 2
                  settlement in the American Cemwood roofing shakes national class action
                  litigation. This amount was in addition to a $65 million partial settlement
                  approved by the Court in May 2000, and brought the litigation to a
                  conclusion.

            16.   ABS Pipe Litigation, JCCP No. 3126 (Contra Costa County Supr. Ct.,
                  Cal.). Lieff Cabraser served as Lead Class Counsel on behalf of property
                  owners whose ABS plumbing pipe was allegedly defective and caused
                  property damage by leaking. Six separate class actions were filed in
                  California against five different ABS pipe manufacturers, numerous
                  developers of homes containing the ABS pipe, as well as the resin supplier
                  and the entity charged with ensuring the integrity of the product.
                  Between 1998 and 2001, Lieff Cabraser achieved 12 separate settlements


1043044.1                                - 75 -
                  in the class actions and related individual lawsuits for approximately
                  $78 million.

                  Commenting on the work of Lieff Cabraser and co-counsel in the case,
                  California Superior Court (now appellate) Judge Mark B. Simons stated
                  on May 14, 1998: “The attorneys who were involved in the resolution of
                  the case certainly entered the case with impressive reputations and did
                  nothing in the course of their work on this case to diminish these
                  reputations, but underlined, in my opinion, how well deserved those
                  reputations are.”

            17.   Williams v. Weyerhaeuser, No. 995787 (San Francisco Supr. Ct.).
                  Lieff Cabraser served as Class Counsel on behalf of a nationwide class of
                  hundreds of thousands or millions of owners of homes and other
                  structures with defective Weyerhaeuser hardboard siding. A California-
                  wide class was certified for all purposes in February 1999, and withstood
                  writ review by both the California Court of Appeals and Supreme Court of
                  California. In 2000, the Court granted final approval to a nationwide
                  settlement of the case which provides class members with compensation
                  for their damaged siding, based on the cost of replacing or, in some
                  instances, repairing, damaged siding. The settlement has no cap, and
                  requires Weyerhaeuser to pay all timely, qualified claims over a nine year
                  period.

            18.   Naef v. Masonite, No. CV-94-4033 (Mobile County Circuit Ct., Ala.).
                  Lieff Cabraser served as Co-Lead Class Counsel on behalf of a nationwide
                  Class of an estimated 4 million homeowners with allegedly defective
                  hardboard siding manufactured and sold by Masonite Corporation, a
                  subsidiary of International Paper, installed on their homes. The Court
                  certified the class in November 1995, and the Alabama Supreme Court
                  twice denied extraordinary writs seeking to decertify the Class, including
                  in Ex Parte Masonite, 681 So. 2d 1068 (Ala. 1996). A month-long jury
                  trial in 1996 established the factual predicate that Masonite hardboard
                  siding was defective under the laws of most states. The case settled on the
                  eve of a second class-wide trial, and in 1998, the Court approved a
                  settlement. Under a claims program established by the settlement that
                  ran through 2008, class members with failing Masonite hardboard siding
                  installed and incorporated in their property between January 1, 1980 and
                  January 15, 1998 were entitled to make claims, have their homes
                  evaluated by independent inspectors, and receive cash payments for
                  damaged siding. Combined with settlements involving other alleged
                  defective home building products sold by Masonite, the total cash paid to
                  homeowners exceeded $1 billion.

            19.   In re General Motors Corp. Pick-Up Fuel Tank Products
                  Liability Litigation, MDL No. 961 (E.D. Pa.). Lieff Cabraser served as


1043044.1                                - 76 -
                  Court-appointed Co-Lead Counsel representing a class of 4.7 million
                  plaintiffs who owned 1973-1987 GM C/K pickup trucks with allegedly
                  defective gas tanks. The Consolidated Complaint asserted claims under
                  the Lanham Act, the Magnuson-Moss Act, state consumer protection
                  statutes, and common law. In 1995, the Third Circuit vacated the District
                  Court settlement approval order and remanded the matter to the District
                  Court for further proceedings. In July 1996, a new nationwide class
                  action was certified for purposes of an enhanced settlement program
                  valued at a minimum of $600 million, plus funding for independent fuel
                  system safety research projects. The Court granted final approval of the
                  settlement in November 1996.

            20.   In re Louisiana-Pacific Inner-Seal Siding Litigation, No. C-95-
                  879-JO (D. Ore.). Lieff Cabraser served as Co-Lead Class Counsel on
                  behalf of a nationwide class of homeowners with defective exterior siding
                  on their homes. Plaintiffs asserted claims for breach of warranty, fraud,
                  negligence, and violation of consumer protection statutes. In 1996, U.S.
                  District Judge Robert E. Jones entered an Order, Final Judgment and
                  Decree granting final approval to a nationwide settlement requiring
                  Louisiana-Pacific to provide funding up to $475 million to pay for
                  inspection of homes and repair and replacement of failing siding over the
                  next seven years.

            21.   In re Intel Pentium Processor Litigation, No. CV 745729 (Santa
                  Clara Supr. Ct., Cal.). Lieff Cabraser served as one of two Court-
                  appointed Co-Lead Class Counsel, and negotiated a settlement, approved
                  by the Court in June 1995, involving both injunctive relief and damages
                  having an economic value of approximately $1 billion.

            22.   Cox v. Shell, No. 18,844 (Obion County Chancery Ct., Tenn.). Lieff
                  Cabraser served as Class Counsel on behalf of a nationwide class of
                  approximately 6 million owners of property equipped with defective
                  polybutylene plumbing systems and yard service lines. In November
                  1995, the Court approved a settlement involving an initial commitment by
                  Defendants of $950 million in compensation for past and future expenses
                  incurred as a result of pipe leaks, and to provide replacement pipes to
                  eligible claimants. The deadline for filing claims expired in 2009.

            23.   Hanlon v. Chrysler Corp., No. C-95-2010-CAL (N.D. Cal.). In 1995,
                  the District Court approved a $200+ million settlement enforcing
                  Chrysler’s comprehensive minivan rear latch replacement program, and
                  to correct alleged safety problems with Chrysler’s pre-1995 designs. As
                  part of the settlement, Chrysler agreed to replace the rear latches with
                  redesigned latches. The settlement was affirmed on appeal by the Ninth
                  Circuit in Hanlon v. Chrysler Corp., 150 F.3d 1011 (1998).




1043044.1                                - 77 -
                  24.   Gross v. Mobil, No. C 95-1237-SI (N.D. Cal.). Lieff Cabraser served as
                        Plaintiffs’ Class Counsel in this nationwide action involving an estimated
                        2,500 aircraft engine owners whose engines were affected by Mobil AV-1,
                        an aircraft engine oil. Plaintiffs alleged claims for strict liability,
                        negligence, misrepresentation, violation of consumer protection statutes,
                        and for injunctive relief. Plaintiffs obtained a preliminary injunction
                        requiring Defendant Mobil Corporation to provide notice to all potential
                        class members of the risks associated with past use of Defendants’ aircraft
                        engine oil. In addition, Plaintiffs negotiated a proposed Settlement,
                        granted final approval by the Court in November 1995, valued at over
                        $12.5 million, under which all Class Members were eligible to participate
                        in an engine inspection and repair program, and receive compensation for
                        past repairs and for the loss of use of their aircraft associated with damage
                        caused by Mobil AV-1.

VI.         Antitrust/Trade Regulation/Intellectual Property

            A.    Current Cases

                  1.    In Re: Railway Industry Employee No-Poach Antitrust
                        Litigation, MDL No. 2850 (W.D. Pa.). Lieff Cabraser partner Dean M.
                        Harvey serves as Co-Lead Counsel for plaintiffs in the aggregate “no-
                        poach” employee antitrust litigation against rail equipment companies
                        Knorr-Bremse and Wabtac Railway Electronics. Four groups competed
                        for selection as lead counsel for the plaintiffs, with Lieff Cabraser standing
                        out because of our prior experience and success in no-poach cases,
                        including our firm’s proven ability to combine employment and antitrust
                        lawyers to bring a unique concentration of legal acumen and
                        multidimensional approaches to the case. Twenty-one separate antitrust
                        actions were filed alleging these companies illegally agreed not to hire
                        each other’s employees. Such improper “no-poach” agreements, intended
                        to restrict employee mobility and artificially depress employee salaries for
                        the benefit of the companies, are facing increasing scrutiny from the U.S.
                        Department of Justice as well as private plaintiffs.

                  2.    Charles Schwab Bank, N.A. v. Bank of America Corp., MDL No.
                        2262 (N.D. Cal.). Lieff Cabraser serves as counsel for The Charles Schwab
                        Corporation and several of The Charles Schwab Family of Funds and the
                        Bay Area Toll Authority (“BATA”) in individual lawsuits against Bank of
                        America Corporation, Credit Suisse Group AG, J.P. Morgan Chase & Co.,
                        Citibank, Inc., and additional banks for allegedly manipulating the
                        London Interbank Offered Rate (“LIBOR”).

                        The complaints allege that beginning in 2007, the defendants conspired
                        to understate their true costs of borrowing, causing the calculation of
                        LIBOR to be set artificially low. As a result, Schwab, the Schwab Fund
                        Series, and BATA received less than their rightful rates of return on their


1043044.1                                       - 78 -
                 LIBOR-based investments. The complaints assert claims under federal
                 and state law, including the Sherman Act and the statutory and common
                 law of California. The cases are pending.

            3.   In Re: Generic Pharmaceuticals Pricing Antitrust Litigation,
                 MDL No. 2724 (E.D. Pa.). Beginning in February 2015, Lieff Cabraser
                 conducted an extensive investigation into dramatic price increases of
                 certain generic prescription drugs. Lieff Cabraser worked alongside
                 economists and industry experts and interviewed industry participants to
                 evaluate possible misconduct.

                 In December of 2016, Lieff Cabraser, with co-counsel, filed the first case
                 alleging price-fixing of Levothyroxine, the primary treatment for
                 hypothyroidism, among the most widely prescribed drugs in the world.
                 Lieff Cabraser also played a significant role in similar litigation over the
                 drug Propranolol, and the drug Clomipramine. These cases, and other
                 similar cases, were consolidated and transferred to the Eastern District of
                 Pennsylvania as In Re: Generic Pharmaceuticals Pricing Antitrust
                 Litigation, MDL No. 2724. Lieff Cabraser is a member of the End-Payer
                 Plaintiffs’ Steering Committee.

            4.   In re Lithium-Ion Batteries Antitrust Litigation, MDL No. 2420
                 (N.D. Cal.). Lieff Cabraser serves as Interim Co-Lead Indirect Purchaser
                 Counsel representing consumers in a class action filed against LG, GS
                 Yuasa, NEC, Sony, Sanyo, Panasonic, Hitachi, LG Chem, Samsung,
                 Toshiba, and Sanyo for allegedly conspiring from 2002 to 2011 to fix and
                 raise the prices of lithium-ion rechargeable batteries. The defendants are
                 the world’s leading manufacturers of lithium-ion rechargeable batteries,
                 which provide power for a wide variety of consumer electronic products.
                 As a result of the defendants' alleged anticompetitive and unlawful
                 conduct, consumers across the U.S. paid artificially inflated prices for
                 lithium-ion rechargeable batteries. In late 2014, the Court denied in large
                 part defendants' motion to dismiss. Indirect Purchasers have settled with
                 Hitachi, LG Chem, NEC Corp., and Sony for a combined total of $64.45
                 million. Indirect Purchasers have moved for class certification, which is
                 currently pending before the court.

            5.   In re Restasis Antitrust Litigation, MDL No. 2819 (pending). Lieff
                 Cabraser serves as interim co-lead counsel for indirect purchasers (i.e.,
                 consumers) of Restasis, a blockbuster drug used to treat dry-eye disease,
                 in a case alleging a broad-based and ongoing anticompetitive scheme by
                 pharmaceutical giant Allergan, Inc. (“Allergan”). The alleged scheme’s
                 goal was and is to maintain Allergan’s monopoly. Lieff Cabraser, together
                 with co-counsel, filed the first two class actions on behalf of indirect
                 purchasers.




1043044.1                                - 79 -
                 The complaints allege that Allergan (1) fraudulently procured patents it
                 knew were invalid, (2) caused those invalid patents to be listed in the
                 FDA’s “Orange Book” as being applicable to Restasis, (3) used the
                 improper Orange Book listings as grounds for filing baseless patent-
                 infringement litigation, (4) abused the FDA’s “citizen petition” process,
                 and (5) used a “sham” transfer of the invalid patents to the Saint Regis
                 Mohawk Tribe to obtain tribal sovereign immunity and protect the
                 patents from challenge. This alleged scheme of government petitioning
                 delayed competition from generic equivalents to Restasis that would have
                 been just as safe and cheaper for consumers.

                 The complaints assert claims under federal and state law, including the
                 Sherman Act and the statutory and common law of numerous states.
                 Several similar lawsuits have since been filed, and the Judicial Panel on
                 Multidistrict Litigation has granted Lieff Cabraser’s motion to centralize
                 all cases for pretrial proceedings in the Eastern District of New York
                 before the Hon. Nina Gershon.

            6.   Nashville General v. Momenta Pharmaceuticals, et al., No. 3:15-
                 cv-01100 (M.D. Tenn.). Lieff Cabraser represents Nashville General
                 Hospital (the Hospital Authority of Metropolitan Government of
                 Nashville) and American Federation of State, County and Municipal
                 Employees District Council 37 Health & Security Plan in a proposed class-
                 action antitrust case against defendants Momenta Pharmaceuticals and
                 Sandoz, Inc., for their alleged price-fixing of enoxaparin, the generic
                 version of the anti-coagulant blood clotting drug Lovenox.

                 Lovenox, developed by Sanofi-Aventis, is a highly profitable drug with
                 annual sales of more than $1 billion. The drug entered the market in 1995
                 and its patent was invalidated by the federal government in 2008, making
                 generic production possible. The complaint alleges Momenta and Sandoz
                 colluded to manipulate the process by which the federal government
                 allows drugs to become generic in order to ensure that defendants were
                 the only producers of generic enoxaparin, thereby restraining trade and
                 disrupting the market at consumers’ expense.

                 Plaintiffs filed an amended complaint in December 2017. Discovery is
                 ongoing.

            7.   In re Capacitors Antitrust Litigation, No. 3:14-cv-03264 (N.D.
                 Cal.). Lieff Cabraser is a member of the Plaintiffs’ Steering Committee
                 representing indirect purchasers in an electrolytic and film price-fixing
                 class action lawsuit filed against the world's largest manufacturers of
                 capacitors, used to store and regulate current in electronic circuits and
                 computers, phones, appliances, and cameras worldwide. The defendants
                 include Panasonic Corp., Elna Co. Ltd., Hitachi Chemical Co., Ltd.,
                 Nitsuko Electronics Corp., NEC Tokin Corp., SANYO Electric Co., Ltd.,

1043044.1                               - 80 -
                  Matsuo Electric Co., Okaya Electric Industries Co., Nippon Chemi-con
                  Corp., Nichicon Corp., Rubycon Corp., Taitsu Corp., and Toshin Kogyo
                  Co., Ltd. Lieff Cabraser has played a central role in discovery efforts, and
                  assisted in opposing Defendants’ motions to dismiss and in opposing
                  Defendants’ motions for summary judgment.

                  Settlements with defendants NEC Tokin Corp., Nitsuko Electronics Corp.,
                  and Okaya Electric Industries Co., Ltd. have received final approval, and a
                  settlement with Hitachi Chemical and Soshin Electric Co., Ltd. has
                  received preliminary approval. Discovery continues with respect to the
                  remaining defendants.

            8.    In re Disposable Contact Lens Antitrust Litigation, MDL No.
                  2626 (M.D. Fla.). Lieff Cabraser represents consumers who purchased
                  disposable contact lenses manufactured by Alcon Laboratories, Inc.,
                  Johnson & Johnson Vision Care, Inc., Bausch + Lomb, and Cooper Vision,
                  Inc. The complaint challenges the use by contact lens manufacturers of
                  minimum resale price maintenance agreements with independent eye
                  care professionals (including optometrists and ophthalmologists) and
                  wholesalers. These agreements, the complaint alleges, operate to raise
                  retail prices and eliminate price competition and discounts on contact
                  lenses, including from “big box” retail stores, discount buying clubs, and
                  online retailers. As a result, the consumers across the United States have
                  paid artificially inflated prices.

            9.    In re Domestic Airline Travel Antitrust Litigation, 1:15-mc-
                  01404 (District of Columbia). Lieff Cabraser represents consumers in a
                  class action lawsuit against the four largest U.S. airline carriers:
                  American Airlines, Delta Air, Southwest, and United. These airlines
                  collectively account for over 80 percent of all domestic airline travel. The
                  complaint alleges that for years the airlines colluded to restrain capacity,
                  eliminate competition in the market, and increase the price of domestic
                  airline airfares in violation of U.S. antitrust law. The proposed class
                  consists of all persons and entities who purchased domestic airline tickets
                  directly from one or more defendants from July 2, 2011 to the present. In
                  February 2016, Judge Kollar-Kotelly appointed Lieff Cabraser to the
                  three-member Plaintiffs’ Executive Committee overseeing this
                  multidistrict airline price-fixing litigation. Defendants filed a motion to
                  dismiss, which was denied in October 2016. Subsequently, a settlement
                  with Southwest Airlines was granted preliminary approval. Discovery as
                  to the remaining defendants is underway.

            10.   Seaman v. Duke University, No. 1:15-cv-00462 (M.D. N.C.). Lieff
                  Cabraser represents Dr. Danielle M. Seaman in a class action lawsuit
                  against Duke University; Duke University Health System; and Dr. William
                  L. Roper in his official capacity as Dean and Vice-Chancellor of Medical


1043044.1                                 - 81 -
                      Affairs for University of North Carolina at Chapel Hill School of Medicine.
                      The complaint charges that Duke and UNC entered into an express, secret
                      agreement not to hire or attempt to hire certain medical faculty and staff
                      that they each employed. The lawsuit seeks to recover damages and
                      obtain injunctive relief, including treble damages, for defendants’ alleged
                      violations of federal and North Carolina antitrust law.

                      In February 2016, Judge Eagles denied defendants’ motions to dismiss
                      the case on a variety of grounds, including a denial of state action
                      immunity to antitrust liability. The Court rejected Defendants’ argument
                      that they should be exempt from the nation’s antitrust laws because Dr.
                      Roper, an alleged co-conspirator, is an administrator of a state university
                      and health system. Defendants sought permission to appeal from the
                      Fourth Circuit Court of Appeals. In June 2016, a unanimous three-judge
                      panel denied the request.

                      On January 5, 2018, Judge Eagles granted final approval to a partial
                      settlement of antitrust class action claims against Duke University, UNC,
                      and other related parties. The partial settlement implements a variety of
                      measures by the UNC Defendants to ensure that they will not enter into or
                      enforce any unlawful no-hire agreements or similar restraints on
                      competition. The settlement also requires the UNC Defendants to
                      cooperate in providing documents, data and testimony to Dr. Seaman as
                      she continues to pursue her case against the Duke Defendants.

                      On February 1, 2018, Judge Eagles issued an order certifying a faculty
                      class in the antitrust class action lawsuit against Duke University, UNC,
                      and other related parties over their alleged agreement not to compete for
                      certain of each other’s employees. The case is ongoing.

            B.   Successes

                 1.   In re High-Tech Employee Antitrust Litigation, No. 11 CV 2509
                      (N.D. Cal.). Lieff Cabraser served as Co-Lead Class Counsel in a
                      consolidated class action charging that Adobe Systems Inc., Apple Inc.,
                      Google Inc., Intel Corporation, Intuit Inc., Lucasfilm Ltd., and Pixar
                      violated antitrust laws by conspiring to suppress the pay of technical,
                      creative, and other salaried employees. The complaint alleged that the
                      conspiracy among defendants restricted recruiting of each other’s
                      employees. On October 24, 2013, U.S. District Court Judge Lucy H. Koh
                      certified a class of approximately 64,000 persons who worked in
                      Defendants’ technical, creative, and/or research and development jobs
                      from 2005-2009. On September 2, 2015, the Court approved a $415
                      million settlement with Apple, Google, Intel, and Adobe. Earlier, on May
                      15, 2014, the Court approved partial settlements totaling $20 million
                      resolving claims against Intuit, Lucasfilm, and Pixar. The Daily Journal
                      described the case as the “most significant antitrust employment case in

1043044.1                                    - 82 -
                 recent history,” adding that it “has been widely recognized as a legal and
                 public policy breakthrough.”

            2.   Cipro Cases I and II, JCCP Nos. 4154 and 4220 (Cal. Supr. Ct.). Lieff
                 Cabraser represented California consumers and third party payors in a
                 class action lawsuit filed in California state court charging that Bayer
                 Corporation, Barr Laboratories, and other generic prescription drug
                 manufacturers conspired to restrain competition in the sale of Bayer’s
                 blockbuster antibiotic drug Ciprofloxacin, sold as Cipro. Between 1997
                 and 2003, Bayer paid its would-be generic drug competitors nearly $400
                 million to refrain from selling more affordable versions of Cipro. As a
                 result, consumers were forced to pay inflated prices for the drug --
                 frequently prescribed to treat urinary tract, prostate, abdominal, and
                 other infections.

                 The Trial Court granted defendants’ motion for summary judgment,
                 which the Appellate Court affirmed in October 2011. Plaintiffs sought
                 review before the California Supreme Court and were successful.
                 Following briefing, the case was stayed pending the U.S. Supreme Court’s
                 decision in FTC v. Actavis. After the U.S. Supreme Court in Actavis
                 overturned the Appellate Court’s ruling that pay-for-delay deals in the
                 pharmaceutical industry are generally legal, plaintiffs and Bayer entered
                 into settlement negotiations. In November 2013, the Trial Court
                 approved a $74 million settlement with Bayer.

                 On May 7, 2015, the California Supreme Court reversed the grant of
                 summary judgment to Defendants and resoundingly endorsed the rights
                 of consumers to challenge pharmaceutical pay-for-delay settlements
                 under California competition law. The Court held that “[p]arties illegally
                 restrain trade when they privately agree to substitute consensual
                 monopoly in place of potential competition.”

                 Additional settlements were reached with the remaining defendants,
                 bringing total settlements to $399 million (exceeding plaintiffs’ damages
                 estimate by approximately $68 million), a result the Trial Court described
                 as “extraordinary.” The Trial Court granted final approval on April 21,
                 2017, adding that it was “not aware of any case” that “has taken roughly 17
                 years,” where, net of fees, end-payor “claimants will get basically 100
                 cents on the dollar[.]”

                 Some objectors are appealing the settlements. Objectors and their counsel
                 objected to part of the settlement notice and to the attorneys’ fees. As of
                 early 2018, the appeals are slowly progressing.

                 In 2017, the American Antitrust Institute honored Lieff Cabraser’s Cipro
                 team with its Outstanding Private Practice Antitrust Achievement Award
                 for their extraordinary work on the Cipro price-fixing and exclusionary

1043044.1                               - 83 -
                 drug-pricing agreements case. In addition, their work on the Cipro case
                 led Lieff Cabraser attorneys Eric B. Fastiff, Brendan P. Glackin, and Dean
                 M. Harvey to recognition by California Lawyer and the Daily Journal
                 with the 2016 California Lawyer of the Year Award.

            3.   In re Municipal Derivatives Litigation, MDL No. 1950 (S.D.N.Y.).
                 Lieff Cabraser represented the City of Oakland, the County of Alameda,
                 City of Fresno, Fresno County Financing Authority, and East Bay Delta
                 Housing and Finance Agency in a class action lawsuit brought on behalf of
                 themselves and other California entities that purchased guaranteed
                 investment contracts, swaps, and other municipal derivatives products
                 from Bank of America, N.A., JP Morgan Chase & Co., Piper Jaffray & Co.,
                 Societe Generale SA, UBS AG, and other banks, brokers and financial
                 institutions. The complaint charged that Defendants conspired to give
                 cities, counties, school districts, and other governmental agencies
                 artificially low bids for guaranteed investment contracts, swaps, and other
                 municipal derivatives products, which are used by public entities to earn
                 interest on bond proceeds.

                 The complaint further charged that Defendants met secretly to discuss
                 prices, customers, and markets of municipal derivatives sold in the U.S.
                 and elsewhere; intentionally created the false appearance of competition
                 by engaging in sham auctions in which the results were pre-determined or
                 agreed not to bid on contracts; and covertly shared their unjust profits
                 with losing bidders to maintain the conspiracy.

            4.   Natural Gas Antitrust Cases, JCCP Nos. 4221, 4224, 4226 & 4228
                 (Cal. Supr. Ct.). In 2003, the Court approved a landmark of $1.1 billion
                 settlement in class action litigation against El Paso Natural Gas Co. for
                 manipulating the market for natural gas pipeline transmission capacity
                 into California. Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel and
                 Co-Liaison Counsel in the Natural Gas Antitrust Cases I-IV.

                 In June 2007, the Court granted final approval to a $67.39 million
                 settlement of a series of class action lawsuits brought by California
                 business and residential consumers of natural gas against a group of
                 natural gas suppliers, Reliant Energy Services, Inc., Duke Energy Trading
                 and Marketing LLC, CMS Energy Resources Management Company, and
                 Aquila Merchant Services, Inc.

                 Plaintiffs charged defendants with manipulating the price of natural gas
                 in California during the California energy crisis of 2000-2001 by a variety
                 of means, including falsely reporting the prices and quantities of natural
                 gas transactions to trade publications, which compiled daily and monthly
                 natural gas price indices; prearranged wash trading; and, in the case of
                 Reliant, “churning” on the Enron Online electronic trading platform,



1043044.1                               - 84 -
                 which was facilitated by a secret netting agreement between Reliant and
                 Enron.

                 The 2007 settlement followed a settlement reached in 2006 for
                 $92 million partial settlement with Coral Energy Resources, L.P.; Dynegy
                 Inc. and affiliates; EnCana Corporation; WD Energy Services, Inc.; and
                 The Williams Companies, Inc. and affiliates.

            5.   In the Matter of the Arbitration between CopyTele and AU
                 Optronics, Case No. 50 117 T 009883 13 (Internat’l Centre for Dispute
                 Resolution). Lieff Cabraser successfully represented CopyTele, Inc. in a
                 commercial dispute involving intellectual property. In 2011, CopyTele
                 entered into an agreement with AU Optronics (“AUO”) under which both
                 companies would jointly develop two groups of products incorporating
                 CopyTele’s patented display technologies. CopyTele charged that AUO
                 never had any intention of jointly developing the CopyTele technologies,
                 and instead used the agreements to fraudulently obtain and transfer
                 licenses of CopyTele’s patented technologies. The case required the
                 review of thousands of pages of documents in Chinese and in English
                 culminating in a two week arbitration hearing. In December 2014, after
                 the hearing, the parties resolved the matter, with CopyTele receiving $9
                 million.

            6.   Wholesale Electricity Antitrust Cases I & II, JCCP Nos. 4204 &
                 4205 (Cal. Supr. Ct.). Lieff Cabraser served as Co-Lead Counsel in the
                 private class action litigation against Duke Energy Trading & Marketing,
                 Reliant Energy, and The Williams Companies for claims that the
                 companies manipulated California’s wholesale electricity markets during
                 the California energy crisis of 2000-2001. Extending the landmark
                 victories for California residential and business consumers of electricity,
                 in September 2004, plaintiffs reached a $206 million settlement with
                 Duke Energy Trading & Marketing, and in August 2005, plaintiffs reached
                 a $460 million settlement with Reliant Energy, settling claims that the
                 companies manipulated California’s wholesale electricity markets during
                 the California energy crisis of 2000-01. Lieff Cabraser earlier entered into
                 a settlement for over $400 million with The Williams Companies.

            7.   In re TFT-LCD (Flat Panel) Antitrust Litigation, MDL No. 1827
                 (N.D. Cal.). Lieff Cabraser served as Court-appointed Co-Lead Counsel
                 for direct purchasers in litigation against the world’s leading
                 manufacturers of Thin Film Transistor Liquid Crystal Displays. TFT-
                 LCDs are used in flat-panel televisions as well as computer monitors,
                 laptop computers, mobile phones, personal digital assistants, and other
                 devices. Plaintiffs charged that defendants conspired to raise and fix the
                 prices of TFT-LCD panels and certain products containing those panels
                 for over a decade, resulting in overcharges to purchasers of those panels


1043044.1                               - 85 -
                 and products. In March 2010, the Court certified two nationwide classes
                 of persons and entities that directly purchased TFT-LCDs from January 1,
                 1999 through December 31, 2006, one class of panel purchasers, and one
                 class of buyers of laptop computers, computer monitors, and televisions
                 that contained TFT-LCDs. Over the course of the litigation, the classes
                 reached settlements with all defendants except Toshiba. The case against
                 Toshiba proceeded to trial. In July 2012, the jury found that Toshiba
                 participated in the price-fixing conspiracy. The case was subsequently
                 settled, bringing the total settlements in the litigation to over $470
                 million. For his outstanding work in the precedent-setting litigation,
                 California Lawyer recognized Richard M. Heimann with a 2013 California
                 Lawyer of the Year award.

            8.   Sullivan v. DB Investments, No. 04-02819 (D. N.J.). Lieff Cabraser
                 served as Class Counsel for consumers who purchased diamonds from
                 1994 through March 31, 2006, in a class action lawsuit against the De
                 Beers group of companies. Plaintiffs charged that De Beers conspired to
                 monopolize the sale of rough diamonds in the U.S. In May 2008, the
                 District Court approved a $295 million settlement for purchasers of
                 diamonds and diamond jewelry, including $130 million to consumers.
                 The settlement also barred De Beers from continuing its illegal business
                 practices and required De Beers to submit to the jurisdiction of the Court
                 to enforce the settlement. In December 2011, the Third Circuit Court of
                 Appeals affirmed the District Court’s order approving the settlement. 667
                 F.3d 273 (3rd Cir. 2011).

                 For sixty years, De Beers has flouted U.S. antitrust laws. In 1999, De
                 Beers’ Chairman Nicholas Oppenheimer stated that De Beers “likes to
                 think of itself as the world’s . . . longest-running monopoly. [We seek] to
                 manage the diamond market, to control supply, to manage prices and to
                 act collusively with our partners in the business.” The hard-fought
                 litigation spanned several years and nations. Despite the tremendous
                 resources available to the U.S. Department of Justice and state attorney
                 generals, it was only through the determination of plaintiffs’ counsel that
                 De Beers was finally brought to justice and the rights of consumers were
                 vindicated. Lieff Cabraser attorneys played key roles in negotiating the
                 settlement and defending it on appeal. Discussing the DeBeers case, The
                 National Law Journal noted that Lieff Cabraser was “among the plaintiffs’
                 firms that weren’t afraid to take on one of the business world’s great white
                 whales.”

            9.   Haley Paint Co. v. E.I. Dupont De Nemours and Co. et al., No.
                 10-cv-00318-RDB (D. Md.). Lieff Cabraser served as Co-Lead Counsel for
                 direct purchasers of titanium dioxide in a nationwide class action lawsuit
                 against Defendants E.I. Dupont De Nemours and Co., Huntsman
                 International LLC, Kronos Worldwide Inc., and Cristal Global (fka


1043044.1                               - 86 -
                  Millennium Inorganic Chemicals, Inc.), alleging these corporations
                  participated in a global cartel to fix the price of titanium dioxide.
                  Titanium dioxide, a dry chemical powder, is the world’s most widely used
                  pigment for providing whiteness and brightness in paints, paper, plastics,
                  and other products. Plaintiffs charged that defendants coordinated
                  increases in the prices for titanium dioxide despite declining demand,
                  decreasing raw material costs, and industry overcapacity.

                  Unlike some antitrust class actions, Plaintiffs proceeded without the
                  benefit of any government investigation or proceeding. Plaintiffs
                  overcame attacks on the pleadings, discovery obstacles, a rigorous class
                  certification process that required two full rounds of briefing and expert
                  analysis, and multiple summary judgment motions. In August 2012, the
                  Court certified the class. Plaintiffs prepared fully for trial and achieved a
                  settlement with the final defendant on the last business day before
                  trial. In December 2013, the Court approved a series of settlements with
                  defendants totaling $163 million.

            10.   In re Lupron Marketing and Sales Practices Litigation, MDL
                  No. 1430 (D. Mass.). In May 2005, the Court granted final approval to a
                  settlement of a class action lawsuit by patients, insurance companies and
                  health and welfare benefit plans that paid for Lupron, a prescription drug
                  used to treat prostate cancer, endometriosis and precocious puberty. The
                  settlement requires the defendants, Abbott Laboratories, Takeda
                  Pharmaceutical Company Limited, and TAP Pharmaceuticals, to pay
                  $150 million, inclusive of costs and fees, to persons or entities who paid
                  for Lupron from January 1, 1985 through March 31, 2005. Plaintiffs
                  charged that the defendants conspired to overstate the drug’s average
                  wholesale price (“AWP”), which resulted in plaintiffs paying more for
                  Lupron than they should have paid. Lieff Cabraser served as Co-Lead
                  Plaintiffs’ Counsel.

            11.   Marchbanks Truck Service v. Comdata Network, No. 07-cv-
                  01078 (E.D. Pa.). In July 2014, the Court approved a $130 million
                  settlement of a class action brought by truck stops and other retail fueling
                  facilities that paid percentage-based transaction fees to Comdata on
                  proprietary card transactions using Comdata’s over-the-road fleet card.
                  The complaint challenged arrangements among Comdata, its parent
                  company Ceridian LLC, and three national truck stop chains: defendants
                  TravelCenters of America LLC and its wholly owned subsidiaries, Pilot
                  Travel Centers LLC and its predecessor Pilot Corporation, and Love’s
                  Travel Stops & Country Stores, Inc. The alleged anticompetitive conduct
                  insulated Comdata from competition, enhanced its market power, and led
                  to independent truck stops’ paying artificially inflated transaction fees.
                  In addition to the $130 million payment, the settlement required
                  Comdata to change certain business practices that will promote


1043044.1                                 - 87 -
                  competition among payment cards used by over-the-road fleets and
                  truckers and lead to lower merchant fees for the independent truck stops.
                  Lieff Cabraser served as Co-Lead Class Counsel in the litigation.

            12.   California Vitamins Cases, JCCP No. 4076 (Cal. Supr. Ct.). Lieff
                  Cabraser served as Co-Liaison Counsel and Co-Chairman of the Plaintiffs’
                  Executive Committee on behalf of a class of California indirect vitamin
                  purchasers in every level of the chain of distribution. In January 2002,
                  the Court granted final approval of a $96 million settlement with certain
                  vitamin manufacturers in a class action alleging that these and other
                  manufacturers engaged in price fixing of particular vitamins. In
                  December 2006, the Court granted final approval to over $8.8 million in
                  additional settlements.

            13.   In re Buspirone Antitrust Litigation, MDL No. 1413 (S.D. N.Y.). In
                  November 2003, Lieff Cabraser obtained a $90 million cash settlement
                  for individual consumers, consumer organizations, and third party payers
                  that purchased BuSpar, a drug prescribed to alleviate symptoms of
                  anxiety. Plaintiffs alleged that Bristol-Myers Squibb Co. (BMS), Danbury
                  Pharmacal, Inc., Watson Pharmaceuticals, Inc. and Watson Pharma, Inc.
                  entered into an unlawful agreement in restraint of trade under which
                  BMS paid a potential generic manufacturer of BuSpar to drop its
                  challenge to BMS’ patent and refrain from entering the market. Lieff
                  Cabraser served as Plaintiffs’ Co-Lead Counsel.

            14.   Meijer v. Abbott Laboratories, Case No. C 07-5985 CW (N.D. Cal.).
                  Lieff Cabraser served as co-counsel for the group of retailers charging that
                  Abbott Laboratories monopolized the market for AIDS medicines used in
                  conjunction with Abbott’s prescription drug Norvir. These drugs, known
                  as Protease Inhibitors, have enabled patients with HIV to fight off the
                  disease and live longer. In January 2011, the Court denied Abbott’s
                  motion for summary judgment on plaintiffs’ monopolization claim. Trial
                  commenced in February 2011. After opening statements and the
                  presentation of four witnesses and evidence to the jury, plaintiffs and
                  Abbott Laboratories entered into a $52 million settlement. The Court
                  granted final approval to the settlement in August 2011.

            15.   In re Carpet Antitrust Litigation, MDL No. 1075 (N.D. Ga.). Lieff
                  Cabraser served as Class Counsel and a member of the trial team for a
                  class of direct purchasers of twenty-ounce level loop polypropylene
                  carpet. Plaintiffs, distributors of polypropylene carpet, alleged that
                  Defendants, seven manufacturers of polypropylene carpet, conspired to
                  fix the prices of polypropylene carpet by agreeing to eliminate discounts
                  and charge inflated prices on the carpet. In 2001, the Court approved a
                  $50 million settlement of the case.




1043044.1                                - 88 -
                 16.   In re Lasik/PRK Antitrust Litigation, No. CV 772894 (Cal. Supr.
                       Ct.). Lieff Cabraser served as a member of Plaintiffs’ Executive
                       Committee in class actions brought on behalf of persons who underwent
                       Lasik/PRK eye surgery. Plaintiffs alleged that defendants, the
                       manufacturers of the laser system used for the laser vision correction
                       surgery, manipulated fees charged to ophthalmologists and others who
                       performed the surgery, and that the overcharges were passed onto
                       consumers who paid for laser vision correction surgery. In December
                       2001, the Court approved a $12.5 million settlement of the litigation.

                 17.   Methionine Cases I and II, JCCP Nos. 4090 & 4096 (Cal. Supr. Ct.).
                       Lieff Cabraser served as Co-Lead Counsel on behalf of indirect purchasers
                       of methionine, an amino acid used primarily as a poultry and swine feed
                       additive to enhance growth and production. Plaintiffs alleged that the
                       companies illegally conspired to raise methionine prices to super-
                       competitive levels. The case settled.

                 18.   In re Electrical Carbon Products Antitrust Litigation, MDL
                       No. 1514 (D.N.J.). Lieff Cabraser represented the City and County of San
                       Francisco and a class of direct purchasers of carbon brushes and carbon
                       collectors on claims that producers fixed the price of carbon brushes and
                       carbon collectors in violation of the Sherman Act.

VII.        Environmental and Toxic Exposures

            A.   Current Cases

                 1.    In Re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf
                       of Mexico, MDL No. 2179 (E.D. La.). Lieff Cabraser serves on the Court-
                       appointed Plaintiffs’ Steering Committee (“PSC”) and with co-counsel
                       represents fishermen, property owners, business owners, wage earners,
                       and other harmed parties in class action litigation against BP,
                       Transocean, Halliburton, and other defendants involved in the Deepwater
                       Horizon oil rig blowout and resulting oil spill in the Gulf of Mexico on
                       April 20, 2010. The Master Complaints allege that the defendants were
                       insouciant in addressing the operations of the well and the oil rig, ignored
                       warning signs of the impending disaster, and failed to employ and/or
                       follow proper safety measures, worker safety laws, and environmental
                       protection laws in favor of cost-cutting measures.

                       In 2012, the Court approved two class action settlements that will fully
                       compensate hundreds of thousands of victims of the tragedy. The
                       settlements resolve the majority of private economic loss, property
                       damage, and medical injury claims stemming from the Deepwater
                       Horizon Oil Spill, and hold BP fully accountable to individuals and
                       businesses harmed by the spill. Under the settlements, there is no dollar
                       limit on the amount BP will pay. In 2014, the U.S. Supreme Court denied


1043044.1                                     - 89 -
                 review of BP’s challenge to its own class action settlement. Approval of
                 that settlement is now final, and has so far delivered $11.2 billion to
                 compensate claimants’ losses. The medical settlement is also final, and an
                 additional $1 billion settlement has been reached with defendant
                 Halliburton.

            2.   Andrews, et al. v. Plains All American Pipeline, et al., No. 2:15-
                 cv-04113-PSG-JEM (C.D. Cal.). Lieff Cabraser is Court-appointed Class
                 Counsel in this action arising from an oil spill in Santa Barbara County in
                 May 2015. A pipeline owned by Plains ruptured, and oil from the pipeline
                 flowed into the Pacific Ocean, soiling beaches and impacting local
                 fisheries. Lieff Cabraser represents homeowners who lost the use of the
                 beachfront amenity for which they pay a premium, local oil platform
                 workers who were laid off as a result of the spill and subsequent closure of
                 the pipeline, as well as fishers whose catch was impacted by the oil spill.
                 Plaintiffs allege that defendants did not follow basic safety protocols when
                 they installed the pipeline, failed to properly monitor and maintain the
                 pipeline, ignored clear signs that the pipeline was corroded and in danger
                 of bursting, and failed to promptly respond to the oil spill when the
                 inevitable rupture occurred.

                 The Federal District Court recently certified a plaintiff class composed of
                 fishers whose catch diminished as a result of the spill and fish industry
                 businesses that were affected as a result of the decimated fish population.
                 Lieff Cabraser has recently filed a motion to certify additional classes of
                 groups harmed by the spill, including private property owners and lessees
                 near the soiled shoreline, and oil industry workers and businesses that
                 suffered economic injuries associated with the closure of the pipeline.

            3.   Southern California Gas Leak Cases, JCCP No. 4861. Lieff Cabraser
                 has been selected by the Los Angeles County Superior Court to help lead
                 two important class action cases on behalf of homeowners and businesses
                 that suffered economic injuries in the wake of the massive Porter Ranch
                 gas leak, which began in October of 2015 and lasted into February of
                 2016. During this time, huge quantities of natural gas spewed out of an
                 old well at Southern California Gas’s Aliso Canyon Facility and into the air
                 of Porter Ranch, a neighborhood located adjacent to the Facility and 25
                 miles northwest of Los Angeles.

                 This large-scale environmental disaster forced thousands of residents to
                 leave their homes for months on end while the leak continued and for
                 several months thereafter. It also caused local business to dry up during
                 the busy holiday season, as many residents had evacuated the
                 neighborhood and visitors avoided the area. Evidence suggests the leak
                 was caused by at least one old and malfunctioning well used to inject and
                 retrieve gas. Southern California Gas Company allegedly removed the


1043044.1                               - 90 -
                      safety valve on the well that could have prevented the leak. As a result,
                      the gas leak has left a carbon footprint larger than the Deepwater Horizon
                      oil spill.

                      Together with other firms chosen to pursue class relief for these victims,
                      Lieff Cabraser filed two class action complaints − one on behalf of Porter
                      Ranch homeowners, and another on behalf of Porter Ranch businesses.
                      Southern California Gas argued in response that the injuries suffered by
                      homeowners and businesses cannot proceed as class actions. In May
                      2017, the Superior Court rejected these arguments. The class action cases
                      are proceeding with discovery into Southern California Gas Company’s
                      role in this disaster.

            B.   Successes

                 1.   In re Exxon Valdez Oil Spill Litigation, No. 3:89-cv-0095 HRH (D.
                      Al.). The Exxon Valdez ran aground on March 24, 1989, spilling
                      11 million gallons of oil into Prince William Sound. Lieff Cabraser served
                      as one of the Court-appointed Plaintiffs’ Class Counsel. The class
                      consisted of fisherman and others whose livelihoods were gravely affected
                      by the disaster. In addition, Lieff Cabraser served on the Class Trial Team
                      that tried the case before a jury in federal court in 1994. The jury
                      returned an award of $5 billion in punitive damages.

                      In 2001, the Ninth Circuit Court of Appeals ruled that the original
                      $5 billion punitive damages verdict was excessive. In 2002, U.S. District
                      Court Judge H. Russell Holland reinstated the award at $4 billion. Judge
                      Holland stated that, “Exxon officials knew that carrying huge volumes of
                      crude oil through Prince William sound was a dangerous business, yet
                      they knowingly permitted a relapsed alcoholic to direct the operation of
                      the Exxon Valdez through Prince William Sound.” In 2003, the Ninth
                      Circuit again directed Judge Holland to reconsider the punitive damages
                      award under United States Supreme Court punitive damages guidelines.
                      In January 2004, Judge Holland issued his order finding that Supreme
                      Court authority did not change the Court’s earlier analysis.

                      In December 2006, the Ninth Circuit Court of Appeals issued its ruling,
                      setting the punitive damages award at $2.5 billion. Subsequently, the
                      U.S. Supreme Court further reduced the punitive damages award to
                      $507.5 million, an amount equal to the compensatory damages. With
                      interest, the total award to the plaintiff class was $977 million.

                 2.   In re Imprelis Herbicide Marketing, Sales Practices and
                      Products Liability Litigation, MDL No. 2284 (E.D. Pa.). Lieff
                      Cabraser served as Co-Lead Counsel for homeowners, golf course
                      companies and other property owners in a nationwide class action lawsuit
                      against E.I. du Pont de Nemours & Company (“DuPont”), charging that its


1043044.1                                    - 91 -
                 herbicide Imprelis caused widespread death among trees and other non-
                 targeted vegetation across the country. DuPont marketed Imprelis as an
                 environmentally friendly alternative to the commonly used 2,4-D
                 herbicide. Just weeks after Imprelis’ introduction to the market in late
                 2010, however, complaints of tree damage began to surface. Property
                 owners reported curling needles, severe browning, and dieback in trees
                 near turf that had been treated with Imprelis. In August 2011, the U.S.
                 Environmental Protection Agency banned the sale of Imprelis.

                 The complaint charged that DuPont failed to disclose the risks Imprelis
                 posed to trees, even when applied as directed, and failed to provide
                 instructions for the safe application of Imprelis. In response to the
                 litigation, DuPont created a process for property owners to submit claims
                 for damages. Approximately $400 million was paid to approximately
                 25,000 claimants. In October 2013, the Court approved a settlement of
                 the class action that substantially enhanced the DuPont claims process,
                 including by adding an extended warranty, a more limited release of
                 claims, the right to appeal the denial of claim by DuPont to an
                 independent arborist, and publication of DuPont’s tree payment schedule.

            3.   In re GCC Richmond Works Cases, JCCP No. 2906 (Cal. Supr. Ct.).
                 Lieff Cabraser served as Co-Liaison Counsel and Lead Class Counsel in
                 coordinated litigation arising out of the release on July 26, 1993, of a
                 massive toxic sulfuric acid cloud which injured an estimated 50,000
                 residents of Richmond, California. The Coordination Trial Court granted
                 final approval to a $180 million class settlement for exposed residents.

            4.   In re Unocal Refinery Litigation, No. C 94-04141 (Cal. Supr. Ct.).
                 Lieff Cabraser served as one of two Co-Lead Class Counsel and on the
                 Plaintiffs’ Steering Committee in this action against Union Oil Company
                 of California (“Unocal”) arising from a series of toxic releases from
                 Unocal’s San Francisco refinery in Rodeo, California. The action was
                 settled in 1997 on behalf of approximately 10,000 individuals for
                 $80 million.

            5.   West v. G&H Seed Co., et al., No. 99-C-4984-A (La. State Ct.). With
                 co-counsel, Lieff Cabraser represented a certified class of 1,500 Louisiana
                 crawfish farmers who charged in a lawsuit that Fipronil, an insecticide
                 sold under the trade name ICON, damaged their pond-grown crawfish
                 crops. In Louisiana, rice and crawfish are often farmed together, either in
                 the same pond or in close proximity to one another.

                 After its introduction to the market in 1999, ICON was used extensively in
                 Louisiana to kill water weevils that attacked rice plants. The lawsuit
                 alleged that ICON also had a devastating effect on crawfish harvests with
                 some farmers losing their entire crawfish crop. In 2004, the Court
                 approved a $45 million settlement with Bayer CropScience, which during

1043044.1                               - 92 -
                 the litigation purchased Aventis CropScience, the original manufacturer
                 of ICON. The settlement was reached after the parties had presented
                 nearly a month’s worth of evidence at trial and were on the verge of
                 making closing arguments to the jury.

            6.   Kingston, Tennessee TVA Coal Ash Spill Litigation, No. 3:09-cv-
                 09 (E.D. Tenn.). Lieff Cabraser represented hundreds of property owners
                 and businesses harmed by the largest coal ash spill in U.S. history. On
                 December 22, 2008, more than a billion gallons of coal ash slurry spilled
                 when a dike burst on a retention pond at the Kingston Fossil Plant
                 operated by the Tennessee Valley Authority (TVA) in Roane County,
                 Tennessee. A wall of coal ash slurry traveled across the Emory River,
                 polluting the river and nearby waterways, and covering nearly 300 acres
                 with toxic sludge, including 12 homes and damaging hundreds of
                 properties. In March 2010, the Court denied in large part TVA’s motion
                 to dismiss the litigation. In the Fall of 2011, the Court conducted a four
                 week bench trial on the question of whether TVA was liable for releasing
                 the coal ash into the river system. The issue of damages was reserved for
                 later proceedings. In August 2012, the Court found in favor of plaintiffs
                 on their claims of negligence, trespass, and private nuisance. In August
                 2014, the case came to a conclusion with TVA’s payment of $27.8 million
                 to settle the litigation.

            7.   In re Sacramento River Spill Cases I and II, JCCP Nos. 2617 &
                 2620 (Cal. Supr. Ct.). On July 14, 1991, a Southern Pacific train tanker car
                 derailed in northern California, spilling 19,000 gallons of a toxic
                 pesticide, metam sodium, into the Sacramento River near the town of
                 Dunsmir at a site along the rail lines known as the Cantara Loop. The
                 metam sodium mixed thoroughly with the river water and had a
                 devastating effect on the river and surrounding ecosystem. Within a
                 week, every fish, 1.1 million in total, and all other aquatic life in a 45-mile
                 stretch of the Sacramento River was killed. In addition, many residents
                 living along the river became ill with symptoms that included headaches,
                 shortness of breath, and vomiting. The spill considered the worst inland
                 ecological disaster in California history.

                 Lieff Cabraser served as Court-appointed Plaintiffs’ Liaison Counsel and
                 Lead Class Counsel, and chaired the Plaintiffs’ Litigation Committee in
                 coordinated proceedings that included all of the lawsuits arising out of
                 this toxic spill. Settlement proceeds of approximately $16 million were
                 distributed pursuant to Court approval of a plan of allocation to four
                 certified plaintiff classes: personal injury, business loss, property
                 damage/diminution, and evacuation.

            8.   Kentucky Coal Sludge Litigation, No. 00-CI-00245 (Cmmw. Ky.).
                 On October 11, 2000, near Inez, Kentucky, a coal waste storage facility


1043044.1                                - 93 -
                          ruptured, spilling 1.25 million tons of coal sludge (a wet mixture produced
                          by the treatment and cleaning of coal) into waterways in the region and
                          contaminating hundreds of properties. This was one of the worst
                          environmental disasters in the Southeastern United States. With co-
                          counsel, Lieff Cabraser represented over 400 clients in property damage
                          claims, including claims for diminution in the value of their homes and
                          properties. In April 2003, the parties reached a confidential settlement
                          agreement on favorable terms to the plaintiffs.

                   9.     Toms River Childhood Cancer Incidents, No. L-10445-01 MT (Sup.
                          Ct. NJ). With co-counsel, Lieff Cabraser represented 69 families in Toms
                          River, New Jersey, each with a child having cancer, that claimed the
                          cancers were caused by environmental contamination in the Toms River
                          area. Commencing in 1998, the parties—the 69 families, Ciba Specialty
                          Chemicals, Union Carbide and United Water Resources, Inc., a water
                          distributor in the area—participated in an unique alternative dispute
                          resolution process, which lead to a fair and efficient consideration of the
                          factual and scientific issues in the matter. In December 2001, under the
                          supervision of a mediator, a confidential settlement favorable to the
                          families was reached.

VIII. False Claims Act

            A.     Current Cases

                    Lieff Cabraser represents whistleblowers in a wide range of False Claims Act
            cases, including Medicare kickback and healthcare fraud, defense contractor fraud, and
            securities and financial fraud. We have more than a dozen whistleblower cases currently
            under seal and investigation in federal and state jurisdictions across the U.S. For that
            reason, we do not list all of our current False Claims Act and qui tam cases in our
            resume.

                   1.     United States ex rel. Matthew Cestra v. Cephalon, No. 14-01842
                          (E.D. Pa.); United States ex rel. Bruce Boise et al. v. Cephalon,
                          No. 08-287 (E.D. Pa.) Lieff Cabraser, with co-counsel, represents four
                          whistleblowers bringing claims on behalf of the U.S. Government and
                          various states under the federal and state False Claims Acts against
                          Cephalon, Inc., a pharmaceutical company. The complaints allege that
                          Cephalon has engaged in unlawful off-label marketing of certain of its
                          drugs, largely through misrepresentations, kickbacks, and other unlawful
                          or fraudulent means, causing the submission of hundreds of thousands of
                          false claims for reimbursement to federal and state health care programs.
                          The Boise case involves Provigil and its successor drug Nuvigil, limited-
                          indication wakefulness drugs that are unsafe and/or not efficacious for
                          the wide array of off-label psychiatric and neurological conditions for
                          which Cephalon has marketed them, according to the allegations. The
                          Cestra case involves an expensive oncological drug called Treanda, which


1043044.1                                        - 94 -
                      is approved only for second-line treatment of indolent non-Hodgkin’s
                      Lymphoma despite what the relators allege to be the company’s off-label
                      marketing of the drug for first-line treatment. Various motions are
                      pending.

            B.   Successes

                 1.   United States ex rel. Mary Hendow and Julie Albertson v.
                      University of Phoenix, No. 2:03-cv-00457-GEB-DAD (E.D. Cal.).
                      Lieff Cabraser obtained a record whistleblower settlement against the
                      University of Phoenix that charged the university had violated the
                      incentive compensation ban of the Higher Education Act (HEA) by
                      providing improper incentive pay to its recruiters. The HEA prohibits
                      colleges and universities whose students receive federal financial aid from
                      paying their recruiters based on the number of students enrolled, which
                      creates a risk of encouraging recruitment of unqualified students who,
                      Congress has determined, are more likely to default on their loans. High
                      student loan default rates not only result in wasted federal funds, but the
                      students who receive these loans and default are burdened for years with
                      tremendous debt without the benefit of a college degree.

                      The complaint alleged that the University of Phoenix defrauded the U.S.
                      Department of Education by obtaining federal student loan and Pell Grant
                      monies from the federal government based on false statements of
                      compliance with HEA. In December 2009, the parties announced a
                      $78.5 million settlement. The settlement constitutes the second-largest
                      settlement ever in a False Claims Act case in which the federal
                      government declined to intervene in the action and largest settlement
                      ever involving the Department of Education. The University of Phoenix
                      case led to the Obama Administration passing new regulations that took
                      away the so-called “safe harbor” provisions that for-profit universities
                      relied on to justify their alleged recruitment misconduct. For his
                      outstanding work as Lead Counsel and the significance of the case,
                      California Lawyer magazine recognized Lieff Cabraser attorney Robert J.
                      Nelson with a California Lawyer of the Year (CLAY) Award.

                 2.   State of California ex rel. Sherwin v. Office Depot, No. BC410135
                      (Cal. Supr. Ct.). In February 2015, the Court approved a $77.5 million
                      settlement with Office Depot to settle a whistleblower lawsuit brought
                      under the California False Claims Act. The whistleblower was a former
                      Office Depot account manager. The City of Los Angeles, County of Santa
                      Clara, Stockton Unified School District, and 16 additional California cities,
                      counties, and school districts intervened in the action to assert their
                      claims (including common-law fraud and breach of contract) against
                      Office Depot directly. The governmental entities purchased office
                      supplies from Office Depot under a nationwide supply contract known as


1043044.1                                     - 95 -
                 the U.S. Communities contract. Office Depot promised in the U.S.
                 Communities contract to sell office supplies at its best governmental
                 pricing nationwide. The complaint alleged that Office Depot repeatedly
                 failed to give most of its California governmental customers the lowest
                 price it was offering other governmental customers. Other pricing
                 misconduct was also alleged.

            3.   State of California ex rel. Rockville Recovery Associates v.
                 Multiplan, No. 34-2010-00079432 (Sacramento Supr. Ct., Cal.). In a
                 case that received widespread media coverage, Lieff Cabraser represented
                 whistleblower Rockville Recovery Associates in a qui tam suit for civil
                 penalties under the California Insurance Frauds Prevention Act (“IFPA”),
                 Cal. Insurance Code § 1871.7, against Sutter Health, one of California’s
                 largest healthcare providers, and obtained the largest penalty ever
                 imposed under the statute. The parties reached a $46 million settlement
                 that was announced in November 2013, shortly before trial was scheduled
                 to commence.

                 The complaint alleged that the 26 Sutter hospitals throughout California
                 submitted false, fraudulent, or misleading charges for anesthesia services
                 (separate from the anesthesiologist’s fees) during operating room
                 procedures that were already covered in the operating room bill.

                 After Lieff Cabraser defeated Sutter Health’s demurrer and motion to
                 compel arbitration, California Insurance Commissioner Dave Jones
                 intervened in the litigation in May 2011. Lieff Cabraser attorneys
                 continued to serve as lead counsel, and litigated the case for over two
                 more years. In all, plaintiffs defeated no less than 10 dispositive motions,
                 as well as three writ petitions to the Court of Appeals.

                 In addition to the monetary recovery, Sutter Health agreed to a
                 comprehensive series of billing and transparency reforms, which
                 California Insurance Commissioner Dave Jones called “a groundbreaking
                 step in opening up hospital billing to public scrutiny.” On the date the
                 settlement was announced, the California Hospital Association recognized
                 its significance by issuing a press release stating that the settlement
                 “compels industry-wide review of anesthesia billing.” Defendant
                 Multiplan, Inc., a large leased network Preferred Provider Organization,
                 separately paid a $925,000 civil penalty for its role in enabling Sutter’s
                 alleged false billing scheme.

            4.   United States ex rel. Dye v. ATK Launch Systems, No. 1:06-CV-
                 39-TS (D. Utah). Lieff Cabraser served as co-counsel for a whistleblower
                 who alleged that ATK Launch Systems knowingly sold defective and
                 potentially dangerous illumination flares to the United States military in
                 violation of the federal False Claims Act. The specialized flares were used
                 in nighttime combat, covert missions, and search and rescue operations.

1043044.1                               - 96 -
                        A key design specification set by the Defense Department was that these
                        highly flammable and dangerous items ignite only under certain
                        conditions. The complaint alleged that the ATK flares at issue could ignite
                        when dropped from a height of less than 10 feet – and, according to ATK’s
                        own analysis, from as little as 11.6 inches – notwithstanding contractual
                        specifications that they be capable of withstanding such a drop. In April
                        2012, the parties reached a settlement valued at $37 million.

                  5.    United States ex rel. Mauro Vosilla and Steven Rossow v.
                        Avaya, Inc., No. CV04-8763 PA JTLx (C.D. Cal.). Lieff Cabraser
                        represented a whistleblower in litigation alleging that defendants Avaya,
                        Lucent Technologies, and AT&T violated the Federal False Claims Act and
                        state false claims statutes. The complaint alleged that defendants charged
                        governmental agencies for the lease, rental, and post-warranty
                        maintenance of telephone communications systems and services that the
                        governmental agencies no longer possessed and/or were no longer
                        maintained by defendants. In November 2010, the parties entered into a
                        $21.75 million settlement of the litigation.

                  6.    State of California ex rel. Associates Against FX Insider State
                        Street Corp., No. 34-2008-00008457 (Sacramento Supr. Ct., Cal.)
                        (“State Street I”). Lieff Cabraser served as co-counsel for the
                        whistleblowers in this action against State Street Corporation. The
                        Complaint alleged that State Street violated the California False Claims
                        Act with respect to certain foreign exchange transactions it executed with
                        two California public pension fund custodial clients. The California
                        Attorney General intervened in the case in October 2009.

IX.         Digital Privacy and Data Security

            A.    Current Cases

                  1.    Balderas v. Tiny Lab Productions, et al., Case 6:18-cv-00854 (D.
                        New Mexico). Lieff Cabraser, with co-counsel, is working with the
                        Attorney General of the State of New Mexico to represent parents, on
                        behalf of their children, in a federal lawsuit seeking to protect children in
                        the state from a foreign developer of child-directed apps and its marketing
                        partners. The lawsuit alleges that the child-app developer Tiny Lab
                        Productions and its co-defendants (including Google, Twitter, and
                        AdMob) surreptitiously harvest children’s personal information for the
                        purpose of profiling and targeting children for commercial exploitation,
                        without adequate disclosures and verified parental consent. When
                        children play Tiny Lab’s gaming apps on their mobile devices, their
                        geolocation, demographic characteristics, online activity, and other
                        personal data, are exfiltrated to third-parties and their marketing
                        networks in order to target the children with advertisements. The apps at
                        issue, clearly and indisputably designed for children, include Fun Kid


1043044.1                                       - 97 -
                 Racing, Candy Land Racing, and GummyBear and Friends Speed Racing.
                 The action brings claims under the federal Children's Online Privacy
                 Protection Act, as well as New Mexico state laws.

            2.   In re Google Inc. Street View Electronic Communications
                 Litigation, No. 3:10-md-021784-CRB (N.D. Cal.). Lieff Cabraser
                 represents individuals whose right to privacy was violated when Google
                 intentionally equipped its Google Maps “Street View” vehicles with Wi-Fi
                 antennas and software that collected data transmitted by those persons’
                 Wi-Fi networks located in their nearby homes. Google collected not only
                 basic identifying information about individuals’ Wi-Fi networks, but also
                 personal, private data being transmitted over their Wi-Fi networks such
                 as emails, usernames, passwords, videos, and documents. Plaintiffs allege
                 that Google’s actions violated the federal Wiretap Act, as amended by the
                 Electronic Communications Privacy Act. On September 10, 2013, the
                 Ninth Circuit Court of Appeals held that Google’s actions are not exempt
                 from the Act.

            3.   Campbell v. Facebook, No. 4:13-cv-05996 (N.D. Cal.). Lieff Cabraser
                 serves as Co-Lead Counsel in a nationwide class action lawsuit alleging
                 that Facebook intercepts certain private data in users’ personal and
                 private messages on the social network and profits by sharing that
                 information with third parties. When a user composes a private Facebook
                 message and includes a link (a “URL”) to a third party website, Facebook
                 allegedly scans the content of the message, follows the URL, and searches
                 for information to profile the message-sender’s web activity. This enables
                 Facebook to data mine aspects of user data and profit from that data by
                 sharing it with advertisers, marketers, and other data aggregators. In
                 December 2014, the Court in large part denied Facebook’s motion to
                 dismiss. In rejecting one of Facebook’s core arguments, U.S. District
                 Court Judge Phyllis Hamilton stated: “An electronic communications
                 service provider cannot simply adopt any revenue-generating practice and
                 deem it ‘ordinary’ by its own subjective standard.” In August of 2017,
                 Judge Hamilton granted final approval to an injunctive relief settlement
                 of the action. As part of the settlement, Facebook has ceased the offending
                 practices and has made changes to its operative relevant user disclosures.

            4.   In re Carrier IQ Privacy Litigation, MDL No. 2330 (N.D. Cal.).
                 Lieff Cabraser represents a plaintiff in Multi-District Litigation against
                 Samsung, LG, Motorola, HTC, and Carrier IQ alleging that smartphone
                 manufacturers violated privacy laws by installing tracking software, called
                 IQ Agent, on millions of cell phones and other mobile devices that use the
                 Android operating system. Without notifying users or obtaining consent,
                 IQ Agent tracks users’ keystrokes, passwords, apps, text messages,
                 photos, videos, and other personal information and transmits this data to
                 cellular carriers. In a 96-page order issued in January 2015, U.S. District


1043044.1                               - 98 -
                 Court Judge Edward Chen granted in part, and denied in part,
                 defendants’ motion to dismiss. Importantly, the Court permitted the core
                 Wiretap Act claim to proceed as well as the claims for violations of the
                 Magnuson-Moss Warranty Act and the California Unfair Competition Law
                 and breach of the common law duty of implied warranty.

            5.   Diaz v. Intuit, No. 5:15-CV-01778-PSG (N.D. Cal.). Lieff Cabraser
                 represents identity theft victims in a nationwide class action lawsuit
                 against Intuit for allegedly failing to protect consumers’ data from
                 foreseeable and preventable breaches, and by facilitating the filing of
                 fraudulent tax returns through its TurboTax software program. The
                 complaint alleges that Intuit failed to protect data provided by consumers
                 who purchased TurboTax, used to file an estimated 30 million tax returns
                 for American taxpayers every year, from easy access by hackers and other
                 cybercriminals. The complaint further alleges that Intuit was aware of the
                 widespread use of TurboTax exclusively for the filing of fraudulent tax
                 returns. Yet, Intuit failed to adopt basic cyber security policies to prevent
                 this misuse of TurboTax. As a result, fraudulent tax returns were filed in
                 the names of the plaintiffs and thousands of other individuals across
                 America, including persons who never purchased TurboTax.

            6.   Henson v. Turn, No. 3:15-CV-01497 (N.D. Cal.). Lieff Cabraser
                 represents plaintiffs in class action litigation alleging that internet
                 marketing company Turn, Inc. violates users’ digital privacy by installing
                 software tracking beacons on smartphones, tablets, and other mobile
                 computing devices. The complaint alleges that in an effort to thwart
                 standard privacy settings and features, Turn deploys so-called “zombie
                 cookies” that cannot be detected or deleted, and that track smartphone
                 activity across various browsers and applications. Turn uses the data
                 harvested by these cookies to build robust user profiles and sell targeted
                 and profitable advertising, all without the user’s knowledge or consent.
                 The complaint alleges that Turn’s conduct violates consumer protection
                 laws and amounts to trespass.

            7.   McDowell v. CGI Group, No. 1:15-cv-01157-GK (D.D.C.). Lieff
                 Cabraser represents individuals in class action litigation against CGI
                 Group, Inc. and CGI Federal, Inc. (collectively “CGI”) for allegedly
                 facilitating a data breach affecting more than 1,000 U.S. citizens. The
                 U.S. government contracts with CGI to manage all U.S. passport
                 application activities. Passport applicants must provide their name, date
                 of birth, city of birth, state of birth, country of birth, social security
                 number, sex, height, hair color, eye color, occupation, and evidence of
                 U.S. citizenship, such as a previously issued U.S. passport, or U.S. birth
                 certificate. Between 2010 and May 2, 2015, CGI employees allegedly stole
                 and sold personal information of passport applicants to cybercriminals.
                 The mass identity theft allowed cybercriminals to use stolen information


1043044.1                                - 99 -
                      to buy cell phones and computers, and to obtain lines of credit. The
                      complaint alleges that CGI failed to fulfill its legal duty to protect
                      customers’ sensitive personal and financial information.

            B.   Successes

                 1.   Fowles v. Anthem, No. 3:15-cv-2249 (N.D. Cal.). Lieff Cabraser
                      represents individuals in a class action lawsuit against Anthem for its
                      alleged failure to safeguard and secure the medical records and other
                      personally identifiable information of its members. The second largest
                      health insurer in the U.S., Anthem provides coverage for 37.5 million
                      Americans. Anthem’s customer database was allegedly attacked by
                      international hackers on December 10, 2014. Anthem says it discovered
                      the breach on January 27, 2015, and reported it about a week later on
                      February 4, 2015. California customers were informed around March 18,
                      2015. The theft included names, birth dates, social security numbers,
                      billing information, and highly confidential health information. The
                      complaint charged that Anthem violated its duty to safeguard and protect
                      consumers’ personal information, and violated its duty to disclose the
                      breach to consumers in a timely manner. In addition, the complaint
                      charged that Anthem was on notice about the weaknesses in its computer
                      security defenses for at least a year before the breach occurred.

                      In August 2018, Judge Lucy H. Koh of the U. S. District Court for the
                      Northern District of California granted final approval to a class action
                      settlement which required Anthem to undertake significant additional
                      cybersecurity measures to better safeguard information going forward,
                      and to pay $115 million into a settlement fund from which benefits to
                      settlement class members will be paid.

                 2.   Matera v. Google Inc., No. 5:15-cv-04062 (N.D. Cal.). Lieff Cabraser
                      represented consumers in a digital privacy class action against Google Inc.
                      over claims the popular Gmail service conducted unauthorized scanning
                      of email messages to build marketing profiles and serve targeted ads. The
                      complaint alleged that Google routinely scanned email messages that
                      were sent by non-Gmail users to Gmail subscribers, analyzed the content
                      of those messages, and then shared that data with third parties in order to
                      target ads to Gmail users, an invasion of privacy that violated the
                      California Invasion of Privacy Act and the federal Electronic
                      Communications Privacy Act. In February 2018, the Court granted final
                      approval to a $2.2 million settlement of the action. Under the settlement,
                      Google made business-related changes to its Gmail service, as part of
                      which, Google will no longer scan the contents of emails sent to Gmail
                      accounts for advertising purposes, whether during the transmission
                      process or after the emails have been delivered to the Gmail user’s inbox.




1043044.1                                    - 100 -
                 The proposed changes, which will not apply to scanning performed to
                 prevent the spread of spam or malware, will run for at least three years.

            3.   Ebarle et al. v. LifeLock Inc., No. 3:15-cv-00258 (N.D. Cal.). Lieff
                 Cabraser represented consumers who subscribed to LifeLock’s identity
                 theft protection services in a nationwide class action fraud lawsuit. The
                 complaint alleged LifeLock did not protect the personal information of its
                 subscribers from hackers and criminals, and specifically that, contrary to
                 its advertisements and statements, LifeLock lacked a comprehensive
                 monitoring network, failed to provide “up-to-the-minute” alerts of
                 suspicious activity, and did an inferior job of providing the same theft
                 protection services that banks and credit card companies provide, often
                 for free. On September 21, 2016, U.S. District Judge Haywood Gilliam, Jr.
                 granted final approval to a $68 million settlement of the case.

            4.   Perkins v. LinkedIn, No. 13-CV-04303-LHK (N.D. Cal.). Lieff
                 Cabraser represented individuals who joined LinkedIn's network and,
                 without their consent or authorization, had their names and likenesses
                 used by LinkedIn to endorse LinkedIn's services and send repeated emails
                 to their contacts asking that they join LinkedIn. On February 16, 2016,
                 the Court granted final approval to a $13 million settlement, one of the
                 largest per-class member settlements ever in a digital privacy class action.
                 In addition to the monetary relief, LinkedIn agreed to make significant
                 changes to Add Connections disclosures and functionality. Specifically,
                 LinkedIn revised disclosures to real-time permission screens presented to
                 members using Add Connections, agreed to implement new functionality
                 allowing LinkedIn members to manage their contacts, including viewing
                 and deleting contacts and sending invitations, and to stop reminder
                 emails from being sent if users have sent connection invitations
                 inadvertently.

            5.   Corona v. Sony Pictures Entertainment, No. 2:14-CV-09660-RGK
                 (C.D. Cal.). Lieff Cabraser served as Plaintiffs’ Co-Lead Counsel in class
                 action litigation against Sony for failing to take reasonable measures to
                 secure the data of its employees from hacking and other attacks. As a
                 result, personally identifiable information of thousands of current and
                 former Sony employees and their families was obtained and published on
                 websites across the Internet. Among the staggering array of personally
                 identifiable information compromised were medical records, Social
                 Security Numbers, birth dates, personal emails, home addresses, salaries,
                 tax information, employee evaluations, disciplinary actions, criminal
                 background checks, severance packages, and family medical histories.
                 The complaint charged that Sony owed a duty to take reasonable steps to
                 secure the data of its employees from hacking. Sony allegedly breached
                 this duty by failing to properly invest in adequate IT security, despite
                 having already succumbed to one of the largest data breaches in history


1043044.1                               - 101 -
                        only three years ago. In October 2015, an $8 million settlement was
                        reached under which Sony agreed to reimburse employees for losses and
                        harm.

X.          International and Human Rights Litigation

            A.    Successes

                  1.    Holocaust Cases. Lieff Cabraser was one of the leading firms that
                        prosecuted claims by Holocaust survivors and the heirs of Holocaust
                        survivors and victims against banks and private manufacturers and other
                        corporations who enslaved and/or looted the assets of Jews and other
                        minority groups persecuted by the Nazi Regime during the Second World
                        War era. The firm served as Settlement Class Counsel in the case against
                        the Swiss banks for which the Court approved a U.S. $1.25 billion
                        settlement in July 2000. Lieff Cabraser donated its attorneys’ fees in the
                        Swiss Banks case, in the amount of $1.5 million, to endow a Human
                        Rights clinical chair at Columbia University Law School. The firm was
                        also active in slave labor and property litigation against German and
                        Austrian defendants, and Nazi-era banking litigation against French
                        banks. In connection therewith, Lieff Cabraser participated in multi-
                        national negotiations that led to Executive Agreements establishing an
                        additional approximately U.S. $5 billion in funds for survivors and
                        victims of Nazi persecution.

                        Commenting on the work of Lieff Cabraser and co-counsel in the litigation
                        against private German corporations, entitled In re Holocaust Era
                        German Industry, Bank & Insurance Litigation (MDL No. 1337), U.S.
                        District Court Judge William G. Bassler stated on November 13, 2002:

                               Up until this litigation, as far as I can tell, perhaps with
                               some minor exceptions, the claims of slave and forced
                               labor fell on deaf ears. You can say what you want to say
                               about class actions and about attorneys, but the fact of the
                               matter is, there was no attention to this very, very large
                               group of people by Germany, or by German industry until
                               these cases were filed. . . . What has been accomplished
                               here with the efforts of the plaintiffs’ attorneys and defense
                               counsel is quite incredible. . . . I want to thank counsel for
                               the assistance in bringing us to where we are today. Cases
                               don’t get settled just by litigants. It can only be settled by
                               competent, patient attorneys.

                  2.    Cruz v. U.S., Estados Unidos Mexicanos, Wells Fargo Bank, et
                        al., No. 01-0892-CRB (N.D. Cal.). Working with co-counsel, Lieff
                        Cabraser succeeded in correcting an injustice that dated back 60 years.
                        The case was brought on behalf of Mexican workers and laborers, known


1043044.1                                      - 102 -
                       as Braceros (“strong arms”), who came from Mexico to the United States
                       pursuant to bilateral agreements from 1942 through 1946 to aid American
                       farms and industries hurt by employee shortages during World War II in
                       the agricultural, railroad, and other industries. As part of the Braceros
                       program, employers held back 10% of the workers’ wages, which were to
                       be transferred via United States and Mexican banks to savings accounts
                       for each Bracero. The Braceros were never reimbursed for the portion of
                       their wages placed in the forced savings accounts.

                       Despite significant obstacles including the aging and passing away of
                       many Braceros, statutes of limitation hurdles, and strong defenses to
                       claims under contract and international law, plaintiffs prevailed in a
                       settlement in February 2009. Under the settlement, the Mexican
                       government provided a payment to Braceros, or their surviving spouses or
                       children, in the amount of approximately $3,500 (USD). In approving the
                       settlement on February 23, 2009, U.S. District Court Judge Charles
                       Breyer stated:

                              I’ve never seen such litigation in eleven years on the bench
                              that was more difficult than this one. It was enormously
                              challenging. . . . It had all sorts of issues . . . that
                              complicated it: foreign law, constitutional law, contract
                              law, [and] statute of limitations. . . . Notwithstanding all
                              of these issues that kept surfacing . . . over the years, the
                              plaintiffs persisted. I actually expected, to tell you the
                              truth, at some point that the plaintiffs would just give up
                              because it was so hard, but they never did. They never did.
                              And, in fact, they achieved a settlement of the case, which I
                              find remarkable under all of these circumstances.



FIRM BIOGRAPHY:

            PARTNERS

        ELIZABETH J. CABRASER, Admitted to practice in California, 1978; U.S. Supreme
Court, 1996; U.S. Tax Court, 1979; California Supreme Court, 1978; U.S. District Court,
Northern District of California, 1978; U.S. District Court, Eastern District of California, 1979;
U.S. District Court, Central District of California and Southern District of California, 1992; U.S.
District Court, Eastern District of Michigan, 2005; U.S. Court of Appeals, First Circuit, 2011;
U.S. Court of Appeals, Second Circuit, 2009; U.S. Court of Appeals, Third Circuit, 1994; U.S.
Court of Appeals, Fifth Circuit, 1992; U.S. Court of Appeals, Sixth Circuit, 1992; U.S. Court of
Appeals, Seventh Circuit, 2001; U.S. Court of Appeals, Ninth Circuit, 1979; U.S. Court of
Appeals, Tenth Circuit, 1992; U.S. Court of Appeals, Eleventh Circuit, 1992; U.S. District Court,
District of Hawaii, 1986; Fourth Circuit Court of Appeals, 2013. Education: University of
California, Berkeley, School of Law (Berkeley Law), Berkeley, California (J.D., 1978); University


1043044.1                                     - 103 -
of California at Berkeley (A.B., 1975). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; ; selected for inclusion by peers in The Best Lawyers in America in the
fields of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Personal Injury Litigation –
Plaintiffs, Product Liability Litigation – Plaintiffs,” 2005-2019; “Northern California Super
Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, recognized in the
category of Mass Tort Litigation/Class Actions - Plaintiffs and Product Liability Litigation -
Plaintiffs for San Francisco, 2014, 2016, 2018; “Elite Women of the Plaintiffs Bar,” National Law
Journal, 2018; “Champion of Justice,” Public Justice, 2018; “Titan of the Plaintiffs’ Bar,”
Law360, 2018; “Top California Women Lawyers,” Daily Journal, 2007-2018; “National Trial
Lawyers Hall of Fame,” National Trial Lawyers Association, 2018; “Lifetime Achievement
Award,” National Law Journal, 2017; “Plaintiff Lawyer of the Year,” Benchmark Litigation,
2017; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Top Plaintiff
Lawyers,” Daily Journal, 2016-2017; “Leader in the Field” for General Commercial Litigation
(California); Product Liability – Plaintiffs (Nationwide), Chambers USA, 2017; “Energy and
Environmental Law Trailblazer,” National Law Journal, 2017; “Top 10 Northern California
Super Lawyers,” Super Lawyers, 2018; “Top 50 Women Northern California Super Lawyers,”
Super Lawyers, 2005-2018; “Top 100 Northern California Super Lawyers,” Super Lawyers,
2005-2018; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2017;
“California Litigation Star,” Benchmark Litigation, 2012-2017; “Litigator of the Week,”
American Lawyer Litigation Daily, October 28, 2016; “25 Most Influential Women in Securities
Law,” Law360, 2016 ; “MVP for Class Action Law,” Law360, 2016; “Judge Learned Hand
Award,” American Jewish Committee, 2016; “Top 10 Female Litigators,” Benchmark Litigation,
2016; “Women Trailblazers in the Law,” Senior Lawyers Division, American Bar Association,
2015 “Top 100 Trial Lawyers in America,” Benchmark Litigation, 2015; “Top Trial Lawyer,”
Benchmark Litigation, 2016; “Top 100 Attorneys in California,” Daily Journal, 2002-2007,
2010-2015; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2005-2015;
“Outstanding Women Lawyer,” National Law Journal, 2015; “Top 10 Northern California Super
Lawyer,” Super Lawyers, 2011-2016; “Recommended Lawyer,” The Legal 500 (U.S. edition,
2000-2014); “100 Most Influential Lawyers in America,” The National Law Journal, 1997,
2000, 2006, & 2013; “Lifetime Achievement Award,” American Association for Justice, 2012;
“Outstanding Achievement Award,” Chambers USA, 2012; “Margaret Brent Women Lawyers of
Achievement Award,” American Bar Association Commission on Women in the Profession,
2010; “Edward Pollock Award,” Consumer Attorneys of California, 2008; “Lawdragon 500
Leading Plaintiffs’ Lawyers,” Lawdragon, Winter 2007; “50 Most Influential Women Lawyers in
America,” The National Law Journal, 1998 & 2007; “Award For Public Interest Excellence,”
University of San Francisco School of Law Public Interest Law Foundation, 2007; “Top 75
Women Litigators,” Daily Journal, 2005-2006; “Lawdragon 500 Leading Litigators in
America,” Lawdragon, 2006; “Distinguished Leadership Award,” Legal Community Against
Violence, 2006; “Women of Achievement Award,” Legal Momentum (formerly the NOW Legal
Defense & Education Fund), 2006; “Top 30 Securities Litigator,” Daily Journal, 2005; “Top 50
Women Litigators,” Daily Journal, 2004; “Citation Award,” University of California, Berkeley,
School of Law (Berkeley Law), 2003; “Distinguished Jurisprudence Award,” Anti-Defamation
League, 2002; “Top 30 Women Litigators,” California Daily Journal, 2002; “Top Ten Women
Litigators,” The National Law Journal, 2001; “Matthew O. Tobriner Public Service Award,”
Legal Aid Society, 2000; “California Law Business Top 100 Lawyers,” California Daily Journal,
2000; “California Lawyer of the Year (CLAY),” California Lawyer, 1998; “Presidential Award of


1043044.1                                    - 104 -
Merit,” Consumer Attorneys of California, 1998; “Public Justice Achievement Award,” Public
Justice, 1997. Publications & Presentations: Editor-in-Chief, California Class Actions Practice
and Procedure, LexisNexis (updated annually); “Punitive Damages,” Proving and Defending
Damage Claims, Chapter 8, Aspen Publishers (updated annually); “Symposium: Enforcing the
Social Contract through Representative Litigation,” 33 Connecticut Law Review 1239 (Summer
2011); “Apportioning Due Process: Preserving The Right to Affordable Justice,” 87 Denver U.
L.Rev. 437 (2010); “Due Process Pre-Empted: Stealth Preemption As a Consequence of Agency
Capture” (2010); “When Worlds Collide: The Supreme Court Confronts Federal Agencies with
Federalism in Wyeth v. Levine,” 84 Tulane L. Rev. 1275 (2010); “Just Choose: The
Jurisprudential Necessity to Select a Single Governing Law for Mass Claims Arising from
Nationally Marketed Consumer Goods and Services,” Roger Williams University Law Review
(Winter 2009); “California Class Action Classics,” Consumer Attorneys of California
(January/February Forum 2009); Executive Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2008-2010; Coordinating Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2006-2007; “The Manageable Nationwide Class: A Choice-of-Law Legacy of
Phillips Petroleum Co. v. Shutts,” University of Missouri- Kansas City Law Review, Volume 74,
Number 3, Spring 2006; Co-Author with Fabrice N. Vincent, “Class Actions Fairness Act of
2005,” California Litigation, Vol. 18, No. 3 (2005); Co-Author with Joy A. Kruse, Bruce Leppla,
“Selective Waiver: Recent Developments in the Ninth Circuit and California,” (pts. 1 & 2),
Securities Litigation Report (West Legalworks May & June 2005); Editor-in-Chief, California
Class Actions Practice and Procedures (2003); “A Plaintiffs’ Perspective On The Effect of State
Farm v. Campbell On Punitive Damages in Mass Torts” (May 2003); Co-Author, “Decisions
Interpreting California’s Rules of Class Action Procedure,” Survey of State Class Action Law,
updated and re-published in 5 Newberg on Class Actions (ABA 2001-2004); Co-Author, “Mass
But Not (Necessarily) Class: Emerging Aggregation Alternatives Under the Federal Rules,” ABA
8th Annual National Institute on Class Actions, New York (Oct. 15, 2004), New Orleans (Oct.
29, 2004); Co-Author, “2004 ABA Toxicology Monograph-California State Law,” (January
2004); “Mass Tort Class Actions,” ATLA's Litigating Tort Cases, Vol. 1, Chapter 9 (June 2003);
“Human Rights Violations as Mass Torts: Compensation as a Proxy for Justice in the United
States Civil Litigation System”; Co-Author with Fabrice N. Vincent, “Ethics and Admissibility:
Failure to Disclose Conflicts of Interest in and/or Funding of Scientific Studies and/or Data May
Warrant Evidentiary Exclusions,” Mealey’s December Emerging Drugs Reporter (December
2002); Co-Author with Fabrice N. Vincent, “The Shareholder Strikes Back: Varied Approaches
to Civil Litigation Claims Are Available to Help Make Shareholders Whole,” Mealey’s Emerging
Securities Litigation Reporter (September 2002); Coordinating Editor and Co-Author of
California section of the ABA State Class Action Survey (2001-2002); “Unfinished Business:
Reaching the Due Process Limits of Punitive Damages in Tobacco Litigation Through Unitary
Classwide Adjudication,” 36 Wake Forest Law Review 979 (Winter 2001); “Symposium:
Enforcing the Social Contract through Representative Litigation,” 33 Connecticut Law Review
1239 (Summer 2001); “Equity for the Victims, Equity for the Transgressor: The Classwide
Treatment of Punitive Damages Claims,” 74 Tulane Law Review 2005 (June 2000); “Class
Action Trends and Developments After Amchem and Ortiz,” in Civil Practice and Litigation
Techniques in Federal and State Courts (ALI-ABA Course of Study 1999); Contributor/Editor,
Moore’s Federal Practice (1999); Co-Author, “Preliminary Issues Regarding Forum Selection,
Jurisdiction, and Choice of Law in Class Actions,” (December 1999); “Life After Amchem: The
Class Struggle Continues,” 31 Loyola Law Review 373 (1998); “Recent Developments in


1043044.1                                    - 105 -
Nationwide Products Liability Litigation: The Phenomenon of Non-Injury Products Cases, the
Impact of Amchem and the Trend Toward State Court Adjudication,” Products Liability (ABA
February 1998); Contributor/Editor, California Causes of Action (1998); “Beyond Bifurcation:
Multi-Phase Structure in Mass Tort Class Actions,” Class Actions & Derivative Suits (Spring
1997); “The Road Not Taken: Thoughts on the Fifth Circuit’s Decertification of the Castano
Class,” SB24 ALI-ABA 433 (1996); “Getting the Word Out: Pre-Certification Notice to Class
Members Under Rule 23(d)(2),” Class Actions & Derivative Suits Newsletter (October 1995);
“Mass Tort Class Action Settlements,” 24 CTLA Forum 11 (January-February 1994); “Do You
Know the Way from San Jose? The Evolution of Environmental and Toxic Nuisance Class
Actions,” Class Actions & Derivative Suits (Spring 1994); “An Oracle of Change? Realizing the
Potential of Emerging Fee Award Methodologies for Enhancing The Role and Control of
Investors in Derivative and Class Action Suits,” Principles of Corporate Governance (ALI
October 1994); “How To Streamline Complex Litigation: Tailor a Case Management Order to
Your Controversy,” 21 The Brief 12 (ABA/TIPS Summer 1992); “The Applicability of the Fraud-
On-The-Market Theory to Undeveloped Markets: When Fraud Creates the Market,” 12 Class
Action Reports 402 (1989); “Mandatory Certification of Settlement Classes,” 10 Class Action
Reports 151 (1987). Member: American Academy of Arts and Sciences (Fellow); American
Association for Justice (Fight for Justice Campaign; Women Trial Lawyers Caucus; California
State Liaison); American Bar Association (Committee on Mass Torts, Past Co-Chair; Committee
on Class Actions and Derivative Suits; Tort and Insurance Practice Section; Rules & Procedures
Committee, Past Vice-Chair; Civil Procedure & Evidence News Letter, Contributor; Business
Law Section); American Constitution Society, Board of Advisors; American Law Institute (1993 -
present; Council, 1999 - present; Adviser, the Restatement Third, Consumer Contracts project
and the Restatement Third, Torts: Liability for Economic Harm; Members Consultative Group,
the Restatement Third, Torts: Liability for Physical Harm; past Adviser, the Recognition &
Enforcement of Foreign Judgments project and the Principles of the Law of Aggregate Litigation
project); Association of Business Trial Lawyers; Bar Association of the Fifth Federal Circuit; Bar
Association of San Francisco (Past President, Securities Litigation Section; Board of Directors,
1997 - 1998; Judiciary Committee); Bay Area Lawyers for Individual Freedom; California
Constitution Revision Commission (1993 -1996); California Women Lawyers; Consumer
Attorneys of California; Federal Bar Association; Federal Bar Association (Northern District of
California Chapter); Federal Civil Rules Advisory Committee (Appointed by Supreme Court,
2011); Lawyers Club of San Francisco; National Center for State Courts (Board Member; Mass
Tort Conference Planning Committee); National Judicial College (Board of Trustees); Ninth
Circuit Judicial Conference (Lawyer Delegate, 1992 - 1995); Northern District of California Civil
Justice Reform Act (Advisory Committee; Advisory Committee on Professional Conduct);
Northern District of California Civil Justice Reform Act (CJRA) Advisory Committee; Public
Justice Foundation; Queen’s Bench; State Bar of California.

        RICHARD M. HEIMANN, Admitted to practice in Pennsylvania, 1972; District of
Columbia, 1974; California, 1975; New York, 2000; U.S. Supreme Court, 1980; U.S. Court of
Appeals, Second Circuit, 2013; U.S. Court of Appeals, Ninth Circuit, 1999; U.S. Court of Appeals,
Eleventh Circuit, 2015; U.S. Court of Appeals, D.C. Circuit, 1973; U.S. District Court, Central
District of California, 2001; U.S. District Court, Northern District of California, 1975; U.S.
District Court, Southern District of California, 2005; U.S. District Court, District of Hawaii,
1985;U.S. District Court, District of Colorado, 2006. Education: Georgetown University (J.D.,


1043044.1                                    - 106 -
1972); Georgetown Law Journal, 1971-72; University of Florida (B.S.B.A., with honors, 1969).
Prior Employment: Mr. Heimann served as Deputy District Attorney and Acting Assistant
District Attorney for Tulare County, California, 1974-75, and as an Assistant Public Defender in
Philadelphia, Pennsylvania, 1972-74. As a private civil law attorney, Mr. Heimann has tried over
30 civil jury cases, including complex cases such as the successful FPI/Agretech and Edsaco
securities class action trials. In April 2002 in the Edsaco case, a federal jury in San Francisco,
California returned a $170.7 million verdict against Edsaco Ltd., which included $165 million in
punitive damages. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
Selected for inclusion by peers in The Best Lawyers in America in fields of “Bet the Company
Litigation,” “Litigation – Antitrust,” “Litigation – Securities,” and “Mass Tort Litigation/Class
Actions – Plaintiffs,” 2007-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-
2019; “Lawyer of the Year,” Best Lawyers, Litigation-Securities for San Francisco, 2017; “Top
100 Trial Lawyers in America,” Benchmark Litigation, 2017; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017; “Lawyer of the Year,” Best
Lawyers, Litigation-Securities for San Francisco, 2016; “California Litigation Star,” Benchmark
Litigation, 2013-2016; “Trial Ace,” Law360 (one of 50 attorneys in the U.S. recognized by
Law360 in 2015 as the foremost trial lawyers in America); Legal 500 recommended lawyer,
LegalEase, 2013; "Top 100 Northern California Super Lawyers," Super Lawyers, 2013;
“Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2011; California
Lawyer of the Year (CLAY) Award, California Lawyer, 2011, 2013; “Lawdragon Finalist,”
Lawdragon, 2009-2011; “Top 100 Attorneys in California,” Daily Journal, 2010-2011; “Top
Attorneys In Securities Law,” Super Lawyers Corporate Counsel Edition, 2010, 2012.
Publications & Presentations: Securities Law Roundtable, California Lawyer (March 2013);
Securities Law Roundtable, California Lawyer (September 2010); Securities Law Roundtable,
California Lawyer (March 2009); Securities Law Roundtable, California Lawyer (April 2008);
Securities Law Roundtable, California Lawyer (April 2007); Co-Author, “Preliminary Issues
Regarding Forum Selection, Jurisdiction, and Choice of Law in Class Actions” (December 1999).
Member: State Bar of California; Bar Association of San Francisco.

        WILLIAM BERNSTEIN, Admitted to practice in California, 1975; U.S. Court of
Appeals, Ninth Circuit, 1987; U.S. District Court, Northern District of California, 1975; New York
and U.S. Supreme Court, 1985; U.S. District Court, Central and Eastern Districts of California,
1991; U.S. District Court, Southern District of California, 1992; U.S. Court of Appeals, Third
Circuit, 2008. Education: University of San Francisco (J.D., 1975); San Francisco Law Review,
1974-75; University of Pennsylvania (B.A., general honors, 1972). Community Service: Adjunct
Professor of Law, University of San Francisco, Settlement Law, 2006-present; Judge Pro Tem
for San Francisco Superior Court, 2000-present; Marin Municipal Court, 1984; Discovery
Referee for the Marin Superior Court, 1984-89; Arbitrator for the Superior Court of Marin,
1984-1990. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
“California Litigation Star,” Benchmark Plaintiff (ranked as one of California’s leading litigators
in antitrust law); Selected for inclusion by peers in The Best Lawyers in America in field of
“Litigation - Antitrust,” 2013-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-
2019; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2014;
“Lawdragon Finalist,” Lawdragon, 2009-2011; “Top Attorneys In Antitrust Law,” Super
Lawyers Corporate Counsel Edition, 2010, 2012; Princeton Premier Registry, Business Leaders
and Professionals, 2008-2009; “Top 100 Trial Lawyers in California,” American Trial Lawyers


1043044.1                                     - 107 -
Association, 2008; Who’s Who Legal, 2007; Unsung Hero Award, Appleseed, 2006.
Publications & Presentations: “The Rise and Fall of Enron’s One-To-Many Trading Platform,”
American Bar Association Antitrust Law Section, Annual Spring Meeting (2005); Co-Author
with Donald C. Arbitblit, “Effective Use of Class Action Procedures in California Toxic Tort
Litigation,” Hastings West-Northwest Journal of Environmental and Toxic Torts Law and
Policy, No. 3 (Spring 1996). Member: Board of Governors, Association of Business Trial
Lawyers; Bar Association of San Francisco; Marin County Bar Association (Admin. of Justice
Committee, 1988); State Bar of California.

        DONALD C. ARBITBLIT, Admitted to practice in Vermont, 1979; California and U.S.
District Court, Northern District of California, 1986. Education: University of California,
Berkeley, School of Law (Berkeley Law) (J.D., 1979); Order of the Coif; Tufts University (B.S.,
magna cum laude, 1974). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions - Plaintiffs” and “Personal Injury Litigation – Plaintiffs,”
2012-2019; Northern California Super Lawyers,” Super Lawyers, 2004, 2006-2008, 2014-2019;
Legal 500 recommended lawyer, LegalEase, 2013; “Lawdragon Finalist,” Lawdragon, 2009-
2011. Publications & Presentations: Co-Author with Wendy Fleishman, “The Risky Business of
Off-Label Use,” Trial (March 2005); “Comment on Joiner: Decision on the Daubert Test of
Admissibility of Expert Testimony,” 6 Mealey’s Emerging Toxic Torts, No. 18 (December 1997);
Co-author with William Bernstein, “Effective Use of Class Action Procedures in California Toxic
Tort Litigation,” 3 Hastings West-Northwest Journal of Environmental Law and Policy, No. 3
(Spring 1996); “The Plight of American Citizens Injured by Transboundary River Pollution,”
8 Ecology Law Quarterly, No. 2 (1979). Appointments: Co-Chair, California JCCP Yaz Science
Committee, 2010-Present; Member of the Federal Court-appointed Science Executive
Committee, and Chair of the Epidemiology/Clinical Trials Subcommittee, In re Vioxx Products
Liability Litigation, MDL No. 1657 (E.D. La.); Member of the Federal Court-appointed Science
and Expert Witness Committees in In re Diet Drugs (Phentermine/Fenfluramine
/Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D. Pa.), In re Baycol
Products Litigation, MDL No. 1431 (D. Minn.) and Rezulin Products Liability Litigation, MDL
No. 1348 (S.D.N.Y.). Member: State Bar of California; Bar Association of San Francisco.

        STEVEN E. FINEMAN, Managing Partner. Admitted to practice in California, 1989;
U.S. District Court, Northern, Eastern and Central Districts of California and U.S. Court of
Appeals, Ninth Circuit, 1995; U.S. Court of Appeals, Fifth Circuit, 1996; New York, U.S. District
Court, Eastern and Southern Districts of New York, U.S. District Court, District of Colorado,
2006; U.S. Court of Appeals, Second Circuit and U.S. Supreme Court, 1997; U.S. District Court
for the District of Columbia, 1997. Education: University of California, Hastings College of the
Law (J.D., 1988); University of California, San Diego (B.A., 1985); Stirling University, Scotland
(English Literature and Political Science, 1983-84). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2006-2019; “Super Lawyer for New York Metro,” Super Lawyers, 2006-2017;
“Lawyer of the Year,” Best Lawyers, recognized in the category of Mass Tort Litigation/Class
Actions – Plaintiffs for New York City, 2016; "New York Litigation Star," Benchmark Litigation,
2013-2016; Member, Best Lawyers Advisory Board, a select group of U.S. and international law
firm leaders and general counsel, 2011-2012; “Lawdragon Finalist,” Lawdragon, 2009-present;


1043044.1                                    - 108 -
“Top Attorneys In Securities Law,” Super Lawyers Business Edition, 2008-present; Consultant
to the Office of Attorney General, State of New York, in connection with an industry-wide
investigation and settlement concerning health insurers’ use of the “Ingenix database” to
determine usual and customary rates for out-of-network services, April 2008-February 2009;
“100 Managing Partners You Need to Know,” Lawdragon, 2008; “40 Under 40,” selected as one
of the country’s most successful litigators under the age of 40, The National Law Journal, 2002.
Publications & Presentations: American Association for Justice, The Future of Class Actions:
Teamwork, Savvy Defense, and Smart Offense, Panel Member, “Going on Offense: Developing a
Proactive Plan” (May 11, 2017, Nashville, Tennessee); University of Haifa Faculty of Law,
Dispute Resolution of Consumer Mass Disputes, Panelist, “The Role of the Lead Lawyer in
Consumer Class Actions” (March 17, 2017, Haifa, Israel); Global Justice Forum, Presented by
Robert L. Lieff – Moderator of Financial Fraud Litigation Panel and Participant on Financing of
Litigation Panel (October 4, 2011, Columbia Law School, New York, New York); The Canadian
Institute, The 12th Annual Forum on Class Actions – Panel Member, Key U.S. and Cross-Border
Trends: Northbound Impacts and Must-Have Requirements (September 21, 2011, Toronto,
Ontario, Canada); Co-Author with Michael J. Miarmi, “The Basics of Obtaining Class
Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting Fifth
Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011); Stanford
University Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex
Litigation, Representing Plaintiffs in Large-Scale Litigation (March 2, 2011, Stanford,
California); Stanford University Law School — Panel Member, Symposium on the Future of the
Legal Profession, (March 1, 2011, Stanford, California); Stanford University Law School,
Member, Advisory Forum, Center of the Legal Profession (2011-Present); 4th Annual
International Conference on the Globalization of Collective Litigation — Panel Member, Funding
Issues: Public versus Private Financing (December 10, 2010, Florida International University
College of Law, Miami, Florida); “Bill of Particulars, A Review of Developments in New York
State Trial Law,” Column, The Supreme Court’s Decisions in Iqbol and Twombly Threaten
Access to Federal Courts (Winter 2010); American Constitution Society for Law and Policy,
Access to Justice in Federal Courts — Panel Member, The Iqbal and Twombly Cases (January 21,
2010, New York, New York); American Bar Association, Section of Litigation, The 13th Annual
National Institute on Class Actions — Panel Member, Hydrogen Peroxide Will Clear It Up Right
Away: Developments in the Law of Class Certification (November 20, 2009, Washington, D.C.);
Global Justice Forum, Presented by Robert L. Lieff and Lieff, Cabraser, Heimann & Bernstein,
LLP — Conference Co-Host and Moderator of Mediation/Arbitration Panel (October 16, 2009,
Columbia Law School, New York, New York); Stanford University Law School, Guest Lecturer
for Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S.
Courts/U.S. Lawyers in Foreign Courts (April 6, 2009, Stanford, California); Consultant to the
Office of Attorney General, State of New York, in connection with an industry-wide investigation
and settlement concerning health insurers’ use of the “Ingenix database” to determine usual and
customary rates for out-of-network services, April 2008-February 2009; Stanford University
Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex Litigation,
Foreign Claimants in U.S. Courts/U.S. Lawyers in Foreign Courts (April 16, 2008, Stanford,
California); Benjamin N. Cardozo Law School, The American Constitution Society for Law &
Policy, and Public Justice, Co-Organizer of conference and Master of Ceremonies for conference,
Justice and the Role of Class Actions (March 28, 2008, New York, New York); Stanford
University Law School and The Centre for Socio-Legal Studies, Oxford University, Conference


1043044.1                                   - 109 -
on The Globalization of Class Actions, Panel Member, Resolution of Class and Mass Actions
(December 13 and 14, 2007, Oxford, England); Editorial Board and Columnist, “Federal Practice
for the State Court Practitioner,” New York State Trial Lawyers Association’s “Bill of
Particulars,” (2005-present); “Bill of Particulars, A Review of Developments in New York State
Trial Law,” Federal Multidistrict Litigation Practice (Fall 2007); “Bill of Particulars, A Review
of Developments in New York State Trial Law,” Pleading a Federal Court Complaint (Summer
2007); Stanford University Law School, Guest Lecturer for Professor Deborah Hensler’s course
on Complex Litigation, Foreign Claimants in U.S. Courts (April 17, 2007, Palo Alto, California);
“Bill of Particulars, A Review of Developments in New York State Law,” Initiating Litigation
and Electronic Filing in Federal Court (Spring 2007); “Bill of Particulars, A Review of
Developments in New York State Trial Law,” Column, Federal Court Jurisdiction: Getting to
Federal Court By Choice or Removal (Winter 2007); American Constitution Society for Law and
Policy, 2006 National Convention, Panel Member, Finding the Balance: Federal Preemption of
State Law (June 16, 2006, Washington, D.C.); Global Justice Forum, Presented by Lieff,
Cabraser, Heimann & Bernstein, LLP — Conference Moderator and Panel Member on Securities
Litigation (May 19, 2006, Paris, France); Stanford University Law School, Guest Lecturer for
Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S. Court
(April 25, 2006, Stanford, California); Global Justice Forum, Presented by Lieff, Cabraser,
Heimann & Bernstein, LLP — Conference Moderator and Speaker and Papers, The Basics of
Federal Multidistrict Litigation: How Disbursed Claims are Centralized in U.S. Practice and
Basic Principles of Securities Actions for Institutional Investors (May 20, 2005, London,
England); New York State Trial Lawyers Institute, Federal Practice for State Practitioners,
Speaker and Paper, Federal Multidistrict Litigation Practice, (March 30, 2005, New York, New
York), published in “Bill of Particulars, A Review of Developments in New York State Trial Law”
(Spring 2005); Stanford University Law School, The Stanford Center on Conflict and
Negotiation, Interdisciplinary Seminar on Conflict and Dispute Resolution, Guest Lecturer, In
Search of “Global Settlements”: Resolving Class Actions and Mass Torts with Finality (March 16,
2004, Stanford, California); Lexis/Nexis, Mealey’s Publications and Conferences Group, Wall
Street Forum: Mass Tort Litigation, Co-Chair of Event (July 15, 2003, New York, New York);
Northstar Conferences, The Class Action Litigation Summit, Panel Member on Class Actions in
the Securities Industry, and Paper, Practical Considerations for Investors’ Counsel - Getting the
Case (June 27, 2003, Washington, D.C.); The Manhattan Institute, Center for Legal Policy,
Forum Commentator on Presentation by John H. Beisner, Magnet Courts: If You Build Them,
Claims Will Come (April 22, 2003, New York, New York); Stanford University Law School,
Guest Lecturer for Professor Deborah Hensler’s Courses on Complex Litigation, Selecting The
Forum For a Complex Case — Strategic Choices Between Federal And State Jurisdictions, and
Alternative Dispute Resolution ADR In Mass Tort Litigation, (March 4, 2003, Stanford,
California); American Bar Association, Tort and Insurance Practice Section, Emerging Issues
Committee, Member of Focus Group on Emerging Issues in Tort and Insurance Practice
(coordinated event with New York University Law School and University of Connecticut Law
School, August 27, 2002, New York, New York); Duke University and University of Geneva,
“Debates Over Group Litigation in Comparative Perspective,” Panel Member on Mass Torts and
Products Liability (July 21-22, 2000, Geneva, Switzerland); New York Law Journal, Article,
Consumer Protection Class Actions Have Important Position, Applying New York’s Statutory
Scheme (November 23, 1998); Leader Publications, Litigation Strategist, “Fen-Phen,” Articles,
The Admissibility of Scientific Evidence in Fen-Phen Litigation and Daubert Developments:


1043044.1                                    - 110 -
Something For Plaintiffs, Defense Counsel (June 1998, New York, New York); “Consumer
Protection Class Actions Have Important Position, Applying New York’s Statutory Scheme,”
New York Law Journal (November 23, 1998); The Defense Research Institute and Trial Lawyer
Association, Toxic Torts and Environmental Law Seminar, Article and Lecture, A Plaintiffs’
Counsels’ Perspective: What’s the Next Horizon? (April 30, 1998, New York, New York);
Lexis/Nexis, Mealey’s Publications and Conference Group, Mealey’s Tobacco Conference:
Settlement and Beyond 1998, Article and Lecture, The Expanding Litigation (February 21, 1998,
Washington, D.C.); New York State Bar Association, Expert Testimony in Federal Court After
Daubert and New Federal Rule 26, Article and Lecture, Breast Implant Litigation: Plaintiffs’
Perspective on the Daubert Principles (May 23, 1997, New York, New York); Plaintiff Toxic Tort
Advisory Council, Lexis/Nexis, Mealey’s Publications and Conferences Group (January 2002-
2005). Member: American Association for Justice; American Bar Association; American
Constitution Society (Board of Directors, 2016-present); Association of the Bar of the City of
New York; Bar Association of the District of Columbia; Civil Justice Foundation (Board of
Trustees, 2004-present); Fight for Justice Campaign; Human Rights First; National Association
of Shareholder and Consumer Attorneys (Executive Committee, 2009-present); New York State
Bar Association; New York State Trial Lawyers Association (Board of Directors, 2001-2004);
New York State Trial Lawyers Association’s “Bill of Particulars” (Editorial Board and Columnist,
“Federal Practice for the State Court Practitioner,” 2005-present); Plaintiff Toxic Tort Advisory
Council (Lexis/Nexis, Mealey’s Publications and Conferences Group, 2002-2005); Public
Justice Foundation (President, 2011-2012; Executive Committee, July 2006-present; Board of
Directors, July 2002-present); Co-Chair, Major Donors/Special Gifts Committee, July 2009-
present; Class Action Preservation Project Committee, July 2005-present); State Bar of
California; Supreme Court Historical Society.

        ROBERT J. NELSON, Admitted to practice in California, 1987; California Supreme
Court; U.S. District Court, Central District of California, 1987; U.S. District Court, Northern
District of California, 1988; U.S. Court of Appeals, Ninth Circuit, 1988; U.S. Court of Appeals,
Sixth Circuit, 1995; U.S. Court of Appeals, Seventh Circuit, 2016; District of Columbia, 1998;
U.S. District Court, Eastern District of California, 2006; U.S. District Court, Northern District of
Ohio; U.S. District Court, Southern District of Ohio; U.S. District Court, Middle District of
Tennessee. Education: New York University School of Law (J.D., 1987): Order of the Coif,
Articles Editor, New York University Law Review; Root-Tilden-Kern Scholarship Program.
Cornell University (A.B., cum laude 1982): Member, Phi Beta Kappa; College Scholar Honors
Program. London School of Economics (General Course, 1980-81): Graded First. Prior
Employment: Judicial Clerk to Judge Stephen Reinhardt, U.S. Court of Appeals, Ninth Circuit,
1987-88; Assistant Federal Public Defender, Northern District of California, 1988-93; Legal
Research and Writing Instructor, University of California-Hastings College of the Law, 1989-91
(Part-time position). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in
America in fields of “Personal Injury Litigation – Plaintiffs” and “Product Liability Litigation –
Plaintiffs,” 2012-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-2019;
“California Litigation Star,” Benchmark Litigation, 2013-2016; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2007, 2010, 2014-2015; Legal 500 recommended
lawyer, LegalEase, 2013-Present; “Lawdragon Finalist,” Lawdragon, 2009-2011; “California
Lawyer Attorney of the Year (CLAY)” Award, California Lawyer, 2008, 2010; “San Francisco
Trial Lawyer of the Year Finalist,” San Francisco Trial Lawyers’ Association, 2007.


1043044.1                                      - 111 -
Publications: False Claims Roundtable, California Lawyer (January 2013); False Claims
Roundtable, California Lawyer (April 2012); False Claims Roundtable, California Lawyer (June
2011); False Claims Roundtable, California Lawyer (June 2010); Product Liability Roundtable,
California Lawyer (March 2010); Product Liability Roundtable, California Lawyer (July
2009); “Class Action Treatment of Punitive Damages Issues after Philip Morris v. Williams: We
Can Get There from Here,” 2 Charleston Law Review 2 (Spring 2008) (with Elizabeth J.
Cabraser); Product Liability Roundtable, California Lawyer (December 2007); Contributing
Author, California Class Actions Practice and Procedures (Elizabeth J. Cabraser editor in chief,
2003); “The Importance of Privilege Logs,” The Practical Litigator, Vol. II, No. 2 (March 2000)
(ALI-ABA Publication); “To Infer or Not to Infer a Discriminatory Purpose: Rethinking Equal
Protection Doctrine,” 61 New York University Law Review 334 (1986). Member: American
Association for Justice, Fight for Justice Campaign; American Bar Association; American Civil
Liberties Union of Northern California; Bar Association of San Francisco; Bar of the District of
Columbia; Consumer Attorneys of California; Human Rights Watch California Committee
North; RE-volv, Board Member; San Francisco Trial Lawyers Association; State Bar of
California.

        KELLY M. DERMODY, Admitted to practice in California (1994); U.S. Supreme Court
(2013); U.S. Court of Appeals for the First Circuit (2012); U.S. Court of Appeals for the Second
Circuit (2010); U.S. Court of Appeals for the Third Circuit (2001); U.S. Court of Appeals for the
Fourth Circuit (2008); U.S. Court of Appeals for the Sixth Circuit (2008); U.S. Court of Appeals
for the Seventh Circuit (2006); U.S. Court of Appeals for the Ninth Circuit (2007); U.S. District
Court, Northern District of California (1995); U.S. District Court, Central District of California
(2005); U.S. District Court, Eastern District of California (2012); U.S. District Court of Colorado
(2007). Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
1993); Moot Court Executive Board (1992-1993); Articles Editor, Industrial Relations Law
Journal/Berkeley Journal of Employment and Labor Law (1991-1992); Harvard University
(A.B. magna cum laude, 1990), Senior Class Ames Memorial Public Service Award. Prior
Employment: Law Clerk to Chief Judge John T. Nixon, U.S. District Court, Middle District of
Tennessee, 1993-1994; Adjunct Professor of Law, Golden Gate University School of Law,
Employment Law (Spring 2001). Awards & Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; “Top California Women Lawyers,” Daily Journal, 2007, 2010, 2012-2018;
Selected for inclusion by peers in The Best Lawyers in America in fields of “Employment Law –
Individuals” and “Litigation – Labor and Employment,” 2010-2019; “Northern California Super
Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, Employment Law-
Individuals for San Francisco, 2014, 2018; “Top Labor & Employment Lawyers," Daily Journal,
2018; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Gender Justice
Honoree,” Equal Rights Advocates, 2017; “California Litigation Star,” Benchmark Litigation,
2013-2016; Fellow, The College of Labor and Employment Lawyers, 2015; “Top 100 Attorneys in
California, Daily Journal, 2012-2015; “Top 75 Labor and Employment Attorneys in California,”
Daily Journal, 2011-2015; “500 Leading Lawyers in America,” Lawdragon, 2010-2015; “Top 50
Women Northern California Super Lawyers,” Super Lawyers, 2007-2015, 2018; “Top 100
Northern California Super Lawyers,” Super Lawyers, 2007, 2009-2015, 2018; Distinguished
Jurisprudence Award, Anti-Defamation League, 2014; “Lawyer of the Year,” Best Lawyers,
recognized in the category of Employment Law – Individuals for San Francisco, 2014; “Top 10
Northern California Super Lawyers, Super Lawyers, 2014; “Dolores Huerta Adelita Award,”


1043044.1                                     - 112 -
California Rural Assistance, 2013; “Recommended Lawyer,” The Legal 500 (U.S. edition, 2013);
“Women of Achievement Award,” Legal Momentum (formerly the NOW Legal Defense &
Education Fund), 2011; “Irish Legal 100” Finalist, The Irish Voice, 2010; “Florence K. Murray
Award,” National Association of Women Judges, 2010 (for influencing women to pursue legal
careers, opening doors for women attorneys, and advancing opportunities for women within the
legal profession); “Lawdragon Finalist,” Lawdragon, 2007-2009; “Community Service Award,”
Bay Area Lawyers for Individual Freedom, 2008; “Community Justice Award,” Centro Legal de
la Raza, 2008; “Award of Merit,” Bar Association of San Francisco, 2007; “California Lawyer
Attorney of the Year (CLAY) Award,” California Lawyer, 2007; “500 Leading Plaintiffs’ Lawyers
in America,” Lawdragon, Winter 2007; “Trial Lawyer of the Year Finalist,” Public Justice
Foundation, 2007; “Consumer Attorney of the Year” Finalist, Consumer Attorneys of California,
2006; “California’s Top 20 Lawyers Under 40,” Daily Journal, 2006; “Living the Dream
Partner,” Lawyers’ Committee for Civil Rights of the San Francisco Bay Area, 2005; “Top Bay
Area Employment Attorney,” The Recorder, 2004. Member: American Law Institute, Elected
Member, 2019; American Bar Association, Labor and Employment Law Section (Governing
Council, 2009-present; Co-Chair, Section Conference, 2008-2009; Vice-Chair, Section
Conference, 2007-2008; Co-Chair, Committee on Equal Opportunity in the Legal Profession,
2006-2007); American Bar Association, Section of Litigation (Attorney Client Privilege Task
Force, 2017-2018); Bar Association of San Francisco (Board of Directors, 2005-2012; President,
2011-2012; President-Elect, 2010-2011; Treasurer, 2009-2010; Secretary, 2008-2009;
Litigation Section; Executive Committee, 2002-2005); Bay Area Lawyers for Individual
Freedom; Lawyers’ Committee for Civil Rights of the San Francisco Bay Area (Board of
Directors, 1998-2005; Secretary, 1999-2003; Co-Chair, 2003-2005; Member, 1997-Present);
Carver Healthy Environments and Response to Trauma in Schools (Steering Committee, 2007);
College of Labor and Employment Lawyers (Fellow, 2015); Consumer Attorneys of California;
Equal Rights Advocates (Litigation Committee, 2000-2002); National Association of Women
Judges (Independence of the Judiciary Co-Chair, 2011-2014; Resource Board, Co-Chair, 2009-
2011, Member, 2005-2014); National Center for Lesbian Rights (Board of Directors, 2002-
2008; Co-Chair, 2005-2006); National Employment Lawyers’ Association; Northern District of
California Historical Society (Board of Directors, 2015- Present); Northern District of California
Lawyer Representative to the Ninth Circuit Judicial Conference (2007-2010); Pride Law Fund
(Board of Directors, 1995-2002; Secretary, 1995-1997; Chairperson, 1997-2002); Public Justice
Foundation; State Bar of California.

        JONATHAN D. SELBIN, Admitted to practice in California, 1994; District of
Columbia, 2000; New York, 2001; U.S. Supreme Court, 2012; U.S. Court of Appeals, Second
Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2009; U.S. Court of Appeals, Fifth Circuit,
2002; U.S. Court of Appeals, Sixth Circuit, 2012; U.S. Court of Appeals, Ninth Circuit, 2007;
U.S. Court of Appeals, Tenth Circuit, 2014; U.S. District Court, Northern District of California,
1997; U.S. District Court, Central District of California, 1995; U.S. District Court, Northern
District of Florida, 2009; U.S. District Court Northern District of Illinois, 2010; U.S. District
Court, Southern District of New York, 2001; U.S. District Court, Eastern District of New York,
2008; U.S. District Court, Eastern District of Michigan, 2007; U.S. District Court, Eastern
District of Wisconsin, 2013. Education: Harvard Law School (J.D., magna cum laude, 1993);
University of Michigan (B.A., summa cum laude, 1989). Prior Employment: Law Clerk to
Judge Marilyn Hall Patel, U.S. District Court, Northern District of California, 1993-95.


1043044.1                                     - 113 -
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in field of
“ Product Liability Litigation – Plaintiffs,” 2013-2019; “New York Super Lawyers,” Super
Lawyers, 2006-2018; Distinguished Service Award, American Association for Justice, 2016;
“New York Litigation Star,” Benchmark Litigation, 2013-2016; “Lawdragon Finalist,”
Lawdragon, 2009. Publications & Presentations: On Class Actions (2009); Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012); Contributing Author, California Class Actions Practice and Procedures
(Elizabeth J. Cabraser editor-in-chief, 2003); “Bashers Beware: The Continuing
Constitutionality of Hate Crimes Statutes After R.A.V.,” 72 Oregon Law Review 157 (Spring,
1993). Member: American Association for Justice; American Bar Association; District of
Columbia Bar Association; Equal Justice Works, Board of Counselors; New York Advisory
Board, Alliance for Justice; New York State Bar Association; New York State Trial Lawyers
Association; State Bar of California.

        MICHAEL W. SOBOL, Admitted to practice in Massachusetts, 1989; California, 1998;
United States District Court, District of Massachusetts, 1990; U.S. District Court, Northern
District of California, 2001; U.S. District Court, Central District of California, 2005; U.S. District
Court, Eastern District of California, 2011; U.S. District Court, Southern District of California,
2010; U.S. Court of Appeals for the Ninth Circuit (2009); U.S. Court of Appeals for the Eleventh
Circuit (2012). Education: Boston University (J.D., 1989); Hobart College (B.A., cum laude,
1983). Prior Employment: Lecturer in Law, Boston University School of Law, 1995-1997.
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions – Plaintiffs” and “Product Liability Litigation – Plaintiffs,”
2013-2019; “Super Lawyer for Northern California,” Super Lawyers, 2012 – 2019; “Top
Cyber/Artificial Intelligence Lawyer,” Daily Journal, 2018; “MVP for Cybersecurity and Privacy,”
Law360, 2017; “Cybersecurity & Data Privacy Trailblazer,” The National Law Journal, 2017;
California Litigation Star,” Benchmark Litigation, 2013-2015; “Top 100 Northern California
Super Lawyers,” Super Lawyers, 2013; “Top 100 Attorneys in California,” Daily Journal, 2012-
2013; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2011; “Lawdragon Finalist,” Lawdragon, 2009.
Publications & Presentations: Panelist, National Consumer Law Center’s 15th Annual Consumer
Rights Litigation Conference, Class Action Symposium; Panelist, Continuing Education of the
Bar (C.E.B.) Seminar on Unfair Business Practices—California’s Business and Professions Code
Section 17200 and Beyond; Columnist, On Class Actions, Association of Business Trial Lawyers,
2005 to present; The Fall of Class Action Waivers (2005); The Rise of Issue Class Certification
(2006); Proposition 64’s Unintended Consequences (2007); The Reach of Statutory Damages
(2008). Member: State Bar of California; Bar Association of San Francisco; Consumer
Attorneys of California, Board of Governors, (2007-2008, 2009-2010); National Association of
Consumer Advocates.

        FABRICE N. VINCENT, Admitted to practice in California, 1992; U.S. District Court,
Northern District of California, Central District of California, Eastern District of California,
Ninth Circuit Court of Appeals, 1992. Education: Cornell Law School (J.D., cum laude, 1992);
University of California at Berkeley (B.A., 1989). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” “Product Liability Litigation – Plaintiffs,” and “Personal Injury Litigation –


1043044.1                                      - 114 -
Plaintiffs,” 2012-2019; “Super Lawyer for Northern California,” Super Lawyers, 2006–2019;
"Outstanding Subcommittee Chair for the Class Actions & Derivative Suits," ABA Section of
Litigation, 2013. Publications & Presentations: Lead Author, Citizen Report on Utility Terrain
Vehicle (UTV) Hazards and Urgent Need to Improve Safety and Performance Standards; and
Request for Urgent Efforts To Increase Yamaha Rhino Safety and Avoid Needless New
Catastrophic Injuries, Amputations and Deaths, Lieff Cabraser Heimann & Bernstein, LLP
(2009); Co-Author with Elizabeth J. Cabraser, “Class Actions Fairness Act of 2005,” California
Litigation, Vol. 18, No. 3 (2005); Co-Editor, California Class Actions Practice and Procedures
(2003-06); Co-Author, “Ethics and Admissibility: Failure to Disclose Conflicts of Interest in
and/or Funding of Scientific Studies and/or Data May Warrant Evidentiary Exclusions,”
Mealey’s December Emerging Drugs Reporter (December 2002); Co-author, “The Shareholder
Strikes Back: Varied Approaches to Civil Litigation Claims Are Available to Help Make
Shareholders Whole,” Mealey’s Emerging Securities Litigation Reporter (September 2002);
Co-Author, “Decisions Interpreting California’s Rules of Class Action Procedure,” Survey of
State Class Action Law (ABA 2000-09), updated and re-published in 5 Newberg on Class
Actions (2001-09); Coordinating Editor and Co-Author of California section of the ABA State
Class Action Survey (2001-06); Co-Editor-In-Chief, Fen-Phen Litigation Strategist (Leader
Publications 1998-2000); Author of “Off-Label Drug Promotion Permitted” (Oct. 1999); Co-
Author, “The Future of Prescription Drug Products Liability Litigation in a Changing
Marketplace,” and “Six Courts Certify Medical Monitoring Claims for Class Treatment,”
29 Forum 4 (Consumer Attorneys of California 1999); Co-Author, Class Certification of Medical
Monitoring Claims in Mass Tort Product Liability Litigation (ALI-ABA Course of Study 1999);
Co-Author, “How Class Proofs of Claim in Bankruptcy Can Help in Medical Monitoring Cases,”
(Leader Publications 1999); Author, “AHP Loses Key California Motion In Limine,” (February
2000); Co-Author, Introduction, “Sanctioning Discovery Abuses in the Federal Court,” (LRP
Publications 2000); “With Final Approval, Diet Drug Class Action Settlement Avoids Problems
That Doomed Asbestos Pact,” (Leader Publications 2000); Author, “Special Master Rules
Against SmithKline Beecham Privilege Log,” (November 1999). Member: American Association
for Justice; Association of Business Trial Lawyers; State Bar of California; Bar Association of
San Francisco; American Bar Association; Fight for Justice Campaign; Association of Business
Trial Lawyers; Society of Automotive Engineers.

       DAVID S. STELLINGS, Admitted to practice in New York, 1994; New Jersey; 1994;
U.S. District Court, Southern District of New York, 1994. Education: New York University
School of Law (J.D., 1993); Editor, Journal of International Law and Politics; Cornell
University (B.A., cum laude, 1990). Awards & Honors: “Super Lawyer for New York Metro,”
Super Lawyers, 2012-2017; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of
California, 2017; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Lawdragon Finalist,
Lawdragon, 2009. Member: New York State Bar Association; New Jersey State Association;
Bar Association of the City of New York; American Bar Association.

        ERIC B. FASTIFF, Admitted to practice in California, 1996; District of Columbia, 1997;
U.S. Courts of Appeals for the Third, Ninth and Federal Circuit; U.S. District Courts for the
Northern, Southern, Eastern, and Central Districts of California, District of Columbia; U.S.
District Court, Eastern District of Wisconsin; U.S. Court of Federal Claims. Education: Cornell
Law School (J.D., 1995); Editor-in-Chief, Cornell International Law Journal; London School of


1043044.1                                     - 115 -
Economics (M.Sc.(Econ.), 1991); Tufts University (B.A., cum laude, magno cum honore in thesi,
1990). Prior Employment: Law Clerk to Hon. James T. Turner, U.S. Court of Federal Claims,
1995-1996; International Trade Specialist, Eastern Europe Business Information Center, U.S.
Department of Commerce, 1992. Awards & Honors: Selected for inclusion by peers in The Best
Lawyers in America in the field of “Litigation - Antitrust,” 2013-2019; “Northern California
Super Lawyer,” Super Lawyers, 2010-2019; “Top Plaintiff Lawyers,” Daily Journal, 2016-2017;
“Plaintiffs’ Law Trailblazer,” National Law Journal, 2018; “Leader in the Field” for Antitrust
(California), Antitrust (National), Chambers USA, 2017; “Outstanding Private Practice Antitrust
Achievement,” American Antitrust Institute, 2017; “California Litigation Star,” Benchmark
Litigation, 2013-2015; Legal 500 recommended lawyer, LegalEase, 2013; ”Top 100 Lawyers in
California,” Daily Journal, 2013; “Top Attorneys in Business Law,” Super Lawyers Corporate
Counsel Edition, 2012; “Lawdragon Finalist,” Lawdragon, 2009. Publications &
Presentations: General Editor, California Class Actions Practice and Procedures, (2003-
2009); Coordinating Editor and Co-Author of California section of the ABA State Class Action
Survey (2003-2008); Author, “US Generic Drug Litigation Update,” 1 Journal of Generic
Medicines 212 (2004); Author, “The Proposed Hague Convention on the Recognition and
Enforcement of Civil and Commercial Judgments: A Solution to Butch Reynolds’s Jurisdiction
and Enforcement Problems,” 28 Cornell International Law Journal 469 (1995). Member:
American Antitrust Institute (Advisory Board, 2012-Present); Committee to Support the
Antitrust Laws, President, 2017; Bar Association of San Francisco; Children’s Day School (Board
of Trustees); District of Columbia Bar Association; Journal of Generic Medicines (Editorial
Board Member, 2003-Present); State Bar of California; U.S. Court of Federal Claims Bar
Association.

        WENDY R. FLEISHMAN, Admitted to practice in New York, 1992; Pennsylvania,
1977; U.S. Supreme Court, 2000; U.S. Court of Appeals 2nd Circuit, 1998; U.S. Court of Appeals
3rd Circuit, 2010; U.S. Court of Appeals 8th Circuit, 2009; U.S. Court of Appeals 9th Circuit,
2010; U.S. District Court, District of Arizona, 2013; U.S. District Court, Western District of New
York, 2012; U.S. District Court Eastern District of New York, 1999; U.S. District Court Northern
District of New York, 1999; U.S. District Court Southern District of New York, 1995; U.S. District
Court, Eastern District of Wisconsin, 2013; U.S. District Court, Eastern District of Pennsylvania,
1984; U.S. District Court, Western District of Pennsylvania, 2001; U.S. Court of Appeals 5th
Circuit, March 5, 2014. Education: University of Pennsylvania (Post-Baccalaureate Pre-Med,
1982); Temple University (J.D., 1977); Sarah Lawrence College (B.A., 1974). Prior Employment:
Skadden, Arps, Slate, Meagher & Flom LLP in New York (Counsel in the Mass Torts and
Complex Litigation Department), 1993-2001; Fox, Rothschild O’Brien & Frankel (partner),
1988-93 (tried more than thirty civil, criminal, employment and jury trials, and AAA
arbitrations, including toxic tort, medical malpractice and serious injury and wrongful death
cases); Ballard Spahr Andrews & Ingersoll (associate), 1984-88 (tried more than thirty jury
trials on behalf of the defense and the plaintiffs in civil personal injury and tort actions as well as
employment—and construction—related matters); Assistant District Attorney in Philadelphia,
PA, 1977-84 (in charge of and tried major homicide and sex crime cases). Awards and Honors:
Fellow, American Bar Foundation; AV Preeminent Peer Review Rated, Martindale-Hubbell;
“Top 100 Trial Lawyers,” The National Trial Lawyers; Selected for inclusion by peers in The Best
Lawyers in America in the field of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2019; “New
York Super Lawyers,” Super Lawyers, 2006-2018; “New York Litigation Star,” Benchmark


1043044.1                                       - 116 -
Litigation, 2013-2016; Legal 500 recommended lawyer, LegalEase, 2013; Officer of New York
State Trial Lawyers Association, 2010-present; New York State Academy of Trial Lawyers, 2011;
“Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: Moderator,
“Jurisdiction: Defining State Courts’ Authority,” Pound Civil Justice Institute Judges Forum;
Boston, MA, July 2017; Speaker, “Diversity in Mass Torts,” AAJ Education Programs, Boston,
MA, July 2017; Speaker, “Mass Torts & Criminality,” JAMS Mass Torts Judicial Forum, New
York, NY, April 2017; Speaker, “Settling Strategies for MDLs,” JAMS Mass Torts Judicial
Forum, New York, NY, April 2016; Moderator & Chair, “Toxic, Environmental & Pharmaceutical
Torts,” American Association for Justice Annual Convention, Baltimore, MD, July 2014; "Where
Do You Want To Be? Don't Get Left Behind, Creating a Vision for Your Practice," Minority
Caucus and Women Trial Lawyers Caucus (July 22, 2013); Editor, Brown & Fleishman, “Proving
and Defending Damage Claims: A Fifty-State Guide” (2007-2010); Co-Author with Donald
Arbitblit, “The Risky Business of Off-Label Use,” Trial (March 2005); Co-Author, “From the
Defense Perspective,” Scientific Evidence, Chapter 6, Aspen Law Pub (1999); Editor, Trial
Techniques Newsletter, Tort and Insurance Practices Section, American Bar Association (1995-
1996; 1993-1994); “How to Find, Understand, and Litigate Mass Torts,” NYSTLA Mass Torts
Seminar (April 2009); “Ethics of Fee Agreements in Mass Torts,” AAJ Education Programs (July
2009). Appointments: Plaintiffs’ Executive Committee, IVC Filters Litigation; Lead Counsel,
Joint Coordinated California Litigation, Amo Lens Solution Litigation; Co-Liaison, In re
Zimmer Durom Cup Hip Implant Litigation; Plaintiffs’ Steering Committee, DePuy ASR Hip
Implant Litigation; Liaison, NJ Ortho Evra Patch Product Liability Litigation; Co-Liaison, NJ
Reglan Mass Tort Litigation; Co-Chair, Mealey’s Drug & Medical Device Litigation Conference
(2007); Executive Committee, In re ReNu MoistureLoc Product Liability Litigation, MDL;
Discovery Chair, In re Guidant Products Liability Litigation; Co-Chair Science Committee, In re
Baycol MDL Litigation; Pricing Committee, In re Vioxx MDL Litigation. Member: New York
State Trial Lawyers Association (Treasurer, 2010-present; Board of Directors, 2004-Present);
Association of the Bar of the City of New York (Product Liability Committee, 2007-present;
Judiciary Committee, 2004-Present); American Bar Association (Annual Meeting, Torts &
Insurance Practices Section, NYC, Affair Chair, 1997; Trial Techniques Committee, Torts and
Insurance Practices, Chair-Elect, 1996); American Association for Justice (Board of Governors);
American Association for Justice (Board of Governors, Women Trial Lawyers’ Caucus);
Pennsylvania Bar Association (Committee on Legal Ethics and Professionalism, 1993-Present;
Committee on Attorney Advertising, 1993-Present; Vice-Chair, Task Force on Attorney
Advertising, 1991-92); State Bar of New York; Federal Bar Association; Member, Gender and
Race Bias Task Force of the Second Circuit, 1994-present; Deputy Counsel, Governor Cuomo’s
Screening Committee for New York State Judicial Candidates, 1993-94; New York Women’s Bar
Association; New York County Lawyers; Fight for Justice Campaign; PATLA; Philadelphia Bar
Association (Member of Committee on Professionalism 1991-92).

        RACHEL GEMAN, Admitted to practice in New York, 1998; Southern and Eastern
Districts of New York, 1999; U.S. District Court, Eastern District of Michigan, 2005; U.S.
District Court of Colorado, 2007; U.S. Supreme Court, 2013. Education: Columbia University
School of Law (J.D. 1997); Stone Scholar; Equal Justice America Fellow; Human Rights Fellow;
Editor, Columbia Journal of Law and Social Problems; Harvard University (A.B. cum laude
1993). Prior Employment: Adjunct Professor, New York Law School; Special Advisor, United
States Mission to the United Nations, 2000; Law Clerk to Judge Constance Baker Motley, U.S.


1043044.1                                   - 117 -
District Court, Southern District of New York, 1997-98. Awards & Honors: AV Preeminent Peer
Review Rated, Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in
America in field of “Employment Law – Individuals,” 2012-2019; “Lawyer of the Year,” Best
Lawyers, recognized in the category of Employment Law – Individuals for San Francisco, 2014,
2019; "Super Lawyer for New York Metro," Super Lawyers, 2013-2017; Legal 500
recommended lawyer, LegalEase, 2013; “Rising Star for New York Metro,” Super Lawyers,
2011; Distinguished Honor Award, United States Department of State, 2001. Publications &
Presentations: Speaker and Moderator, “Statistics for Lawyers - Even Those Who Hate Math,”
National Employment Lawyers Association Annual Convention (2015); Speaker, “Gender Pay
Disparities: Enforcement, Litigation, and Remedies,” New York City Conference on
Representing Employees (2015); Speaker, “Protecting Pay: Representing Workers With Wage
and Hour Claims,” National Employment Lawyers Association (2015); Speaker and Author,
“What Employment Lawyers Need to Know About Non-Employment Class Actions,” ABA
Section of Labor and Employment Law Conference (2014); Moderator, “Dodd-Frank and
Sarbanes-Oxley Whistleblower Issues,” National Employment Lawyers Association/New York
(2014); Author, “Whistleblower Under Pressure,” Trial Magazine (April 2013); Panelist, “Class
Certification Strategies: Dukes in the Rear View Mirror,” Impact Fund Class Action Conference
(2013); Author & Panelist, “Who is an Employer Under the FLSA?” National Employment
Lawyers Association Conference (2013); Panelist, “Fraud and Consumer Protection: Plaintiff
and Defense Strategies,” Current Issues in Pharmaceutical and Medical Device Litigation, ABA
Section of Litigation (2012); Participant and Moderator, “Ask the EEOC: Current Insights on
Enforcement and Litigation,” ABA Section of Labor and Employment Law (2011); Panelist,
“Drafting Class Action Complaints,” New York State Bar Association (2011); Participant and
Moderator, “Ask the EEOC: Current Insights on Enforcement and Litigation,” ABA Section of
Labor and Employment Law (2011); The New York Employee Advocate, Co-Editor (2005-
2009), Regular Contributor (2008-present); Moderator, “Hot Topics in Wage and Hour Class
and Collective Actions,” American Association for Justice Tele-Seminar (2010); Author &
Panelist, “Class Action Considerations: Certification, Settlement, and More,” American
Conference Institute Advanced Forum (2009); Panelist, “Rights Without Remedies,” American
Constitutional Society National Convention, Revitalizing Our Democracy: Progress and
Possibilities (2008); Panelist, Fair Measure: Toward Effective Attorney Evaluations, American
Bar Association Annual Meeting (2008); Panelist, “Getting to Know You: Use and Misuse of
Selection Devices for Hiring and Promotion,” ABA Labor & Employment Section Annual
Meeting (2008); Author, “’Don’t I Think I Know You Already?’: Excessive Subjective Decision-
Making as an Improper Tool for Hiring and Promotion,” ABA Labor & Employment Section
Annual Meeting (2008); Author & Panelist, “Ethical Issues in Representing Workers in Wage &
Hour Actions,” Representing Workers in Individuals & Collective Actions under the FLSA
(2007); Author & Panelist, “Evidence and Jury Instructions in FLSA Actions,” Georgetown Law
Center/ACL-ABA (2007); Author & Panelist, “Crucial Events in the ‘Life’ of an FLSA Collective
Action: Filing Considerations and the Two-step ‘Similarly-Situated’ Analysis,” National
Employment Lawyers Association, Annual Convention (2006); Author & Panelist, “Time is
Money, Except When It’s Not: Compensable Time and the FLSA,” National Employment
Lawyers Association, Impact Litigation Conference (2005); Panelist, “Electronic Discovery,”
Federal Judicial Center & Institute of Judicial Administration, Workshop on Employment Law
for Federal Judges (2005); “Image-Based Discrimination and the BFOQ Defense,” EEO Today:
The Newsletter of the EEO Committee of the ABA’s Section of Labor and Employment Law,


1043044.1                                  - 118 -
Vol. 9, Issue 1 (2004); “Fair Labor Standards Act Overtime Exemptions: Proposed Regulatory
Changes,” New York State Bar Association Labor and Employment Newsletter (2004); Chair &
Panelist, “Current Topics in Fair Labor Standards Act Litigation,” Conference, Association of the
Bar of the City of New York (2003); Moderator, “Workforce Without Borders,” ABA Section of
Labor & Employment Law, EEOC Midwinter Meeting (2003). Member: American Bar
Association [Labor and Employment Law Section, Standing Committee on Equal Employment
Opportunity (Member, Past Employee Co-Chair, 2009-2011)]; Association of the Bar of the City
of New York; Certified Fraud Examiners, New York Chapter, Member; National Employment
Lawyers’ Association - New York Chapter (Chair of Amicus Committee, 2017; Board Member,
2005-2011); National Employment Lawyers’ Association – National; Public Justice Foundation;
Rutter Federal Employment Guide, Contributing Editor (2017-present); Taxpayers Against
Fraud Education Fund.

        BRENDAN P. GLACKIN, Admitted to practice in California, 1998; New York, 2000;
U.S. District Court, Northern, Central, Eastern and Southern Districts of California, 2001; U.S.
Court of Appeals for the Ninth Circuit, 2004; U.S. District Court, Southern District of New York,
2001; U.S. Court of Appeals for the Second Circuit, 2013; U.S. Court of Appeals for the Fourth
Circuit, 2016; U.S. Court of Appeals for the Ninth Circuit. Education: Harvard Law School
(J.D., cum laude, 1998); University of Chicago (A.B., Phi Beta Kappa, 1995). Prior
Employment: Contra Costa Public Defender, 2005-2007; Boies, Schiller & Flexner, 2000-2005;
Willkie Farr & Gallagher, 1999-2000; Law Clerk to Honorable William B. Shubb, U.S. District
Court, Eastern District of California, 1998-1999. Awards & Honors: “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “California Lawyer Attorney of the Year,” California
Lawyer, 2016. Member: State Bar of California; BASF Antitrust Section, Executive Committee.
Seminars: Ramifications of American Needle, Inc. v. National Football League, 2010; Antitrust
Institute 2011: Developments & Hot Topics, 2011; Antitrust Trials: The View From the Trenches,
2013; Applying Settlement Offsets to Antitrust Judgments, ABA Spring Meetings, 2013;
California Trial Advocacy, PLI, 2013; Building Trial Skills, NITA, 2013.

        MARK P. CHALOS, Admitted to practice in Tennessee, 1998; U.S. Court of Appeals,
Sixth Circuit, 1998; U.S. Court of Appeals, Seventh Circuit, 2012; U.S. District Court, Middle
District of Tennessee, 2000; U.S. District Court, Western District of Tennessee, 2002; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Northern District of
Florida, 2006; U.S. District Court, Northern District of California, 2007; U.S. Supreme Court,
2012. Education: Emory University School of Law (J.D., 1998); Dean’s List; Award for Highest
Grade, Admiralty Law; Research Editor, Emory International Law Review; Phi Delta Phi Legal
Fraternity; Vanderbilt University (B.A., 1995). Honors & Awards: AV Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2012-2019; American Bar Foundation
Fellow, 2016; “Tennessee Litigation Star,” Benchmark Litigation, 2013-2015; “Best of the Bar,”
Nashville Business Journal, 2008-2010, 2015-2016; "Super Lawyer for Mid-South," Super
Lawyers, 2011 - 2017; “Tennessee Top 100,” Super Lawyers, 2015; "Rising Star for Mid-South,"
Super Lawyers, 2008 - 2010; “Top 40 Under 40,” The Tennessean, 2004. Publications &
Presentations: "Supreme Court Limits The Reach Of Alien Tort Statute In Kiobel," Legal
Solutions Blog, April 2013; “The Rise of Bellwether Trials,” Legal Solutions Blog, March 2013;
“Amgen: The Supreme Court Refuses to Erect New Class Action Bar,” Legal Solutions Blog,


1043044.1                                    - 119 -
March 2013; “Are International Wrongdoers Above the Law?,” The Trial Lawyer Magazine,
January 2013; “Kiobel v. Royal Dutch Petroleum: Supreme Court to Decide Role of US Courts
Abroad,” ABA Journal, January 2013. “Legislation Protects the Guilty [in Deadly Meningitis
Outbreak],” The Tennessean, December 2012; Litigating International Torts in United States
Courts, 2012 ed., Thomson Reuters/West (2012); “Successfully Suing Foreign Manufacturers,”
TRIAL Magazine, November 2008; “Washington Regulators Versus American Juries: The
United States Supreme Court Shifts the Balance in Riegel v. Medtronic,” Nashville Bar Journal,
2008; “Washington Bureaucrats Taking Over American Justice System,” The Tennessean
(December 2007); “The End of Meaningful Punitive Damages,” Nashville Bar Journal,
November 2001; “Is Civility Dead?” Nashville Bar Journal, October 2003; “The FCC: The
Constitution, Censorship, and a Celebrity Breast,” Nashville Bar Journal, April 2005. Member:
American Bar Foundation (Fellow, 2016); American Association for Justice (Chair, Public
Education Committee, 2015); American Bar Association (Past-Chair, YLD Criminal & Juvenile
Justice Committee; Tort Trial and Insurance Practice Section Professionalism Committee); First
Center for the Visual Arts (Founding Member, Young Professionals Program); Harry Phillips
American Inn of Court; Kappa Chapter of Kappa Sigma Fraternity Alumni Association
(President); Metropolitan Nashville Arts Commission (Grant Review Panelist); Nashville Bar
Association (YLD Board of Directors; Nashville Bar Association YLD Continuing Legal
Education and Professional Development Director); Nashville Bar Journal (Editorial Board);
Tennessee Association for Justice (Board of Directors, 2008-2011; Legislative Committee);
Tennessee Bar Association (Continuing Legal Education Committee); Tennessee Trial Lawyers
Association (Board of Directors); Historic Belcourt Theatre (Past Board Chair; Board of
Directors); Nashville Cares (Board of Directors).

        PAULINA do AMARAL, Admitted to practice in New York, 1997; California, 1998;
U.S. Court of Appeals, Ninth Circuit, 1999; U.S. District Court, Southern District of New York,
2004; U.S. District Court, Western District of Michigan, 2004; U.S. District Court, Eastern
District of Michigan, 2007. Education: University of California Hastings College of Law (J.D.,
1996); Executive Editor, Hastings Constitutional Law Quarterly; National Moot Court
Competition Team, 1995; Moot Court Executive Board; University of Rochester (B.A., 1988).
Employment: Law Clerk to Chief Judge Richard Alan Enslen, U.S. District Court, Western
District of Michigan, 1996-98. Publications & Presentations: Co-Chair, HarrisMartin Opioid
Litigation Conference, San Francisco, 2018; “Rapid Response: Opioid Litigation,” American
Association for Justice Seminar, September 2017; Co-Author, “Class Action Fairness Act of
2005,” California Litigation, Vol. 18, No. 3, 2005. Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the field of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2017-2019; Legal 500 recommended lawyer, LegalEase, 2013. Member: Association
of the Bar of the City of New York, (2007-2010, Committee on the Judiciary); American Bar
Association; State Bar of New York; State Bar of California; Bar Association of San Francisco;
American Trial Lawyers Association; New York State Trial Lawyers Association.

        KENNETH S. BYRD, Admitted to practice in Tennessee, 2004; U.S. District Court of
Appeals, 6th Circuit, 2009; U.S. District Court, Western District of Tennessee, 2007; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Middle District of
Tennessee, 2005. Education: Boston College Law School (J.D., cum laude, 2004), Law Student
Association (President, 2003-2004), National Moot Court Team (Regional Champion, 2003-


1043044.1                                   - 120 -
2004), American Constitution Society (Secretary, 2002-2003), Judicial Process Clinic (2003),
Criminal Justice Clinic (2003-2004); Samford University (B.S., cum laude, in Mathematics with
Honors, minor in Journalism, 1995). Prior Employment: Harwell Howard Hyne Gabbert &
Manner, P.C., 2004-2010; Summer Associate, Harwell Howard Hyne Gabbert & Manner, P.C.,
2003; Summer Associate, Edward, Angell, Palmer, Dodger, LLP, 2003. Awards: Selected for
inclusion by peers in The Best Lawyers in America in fields of Consumer Protection Law,
Personal Injury Litigation-Plaintiffs, and Product Liability Litigation-Plaintiffs, 2018-2019;
“Paladin Award,” Tennessee Association for Justice, 2015; “Rising Star for Mid-South,” Super
Lawyers, 2014. Member: American Bar Association; American Constitution Society, Nashville
Chapter (Member & Chair of 2008 Supreme Court Preview Event); Camp Ridgecrest Alumni &
Friends (Board Member); Harry Phillips American Inn of Court, Nashville Chapter (Associate
Member, 2008-2010; Barrister, 2010-2014); Historic Edgefield, Inc. (President, 2009-2011);
Nashville Bar Association; Tennessee Bar Association.

        LIN Y. CHAN, Admitted to practice in California, 2008; U.S. District Court, Northern
District of California, 2008; U.S. District Court, Central District of California, 2010; U.S. Court
of Appeals for the Fifth Circuit, 2011; U.S. Court of Appeals for the Ninth Circuit, 2011; U.S.
Court of Appeals for the Tenth Circuit, 2010. Education: Wellesley College (B.A. summa cum
laude 2001); Stanford Law School (J.D. 2007); Editor-in-Chief, Stanford Journal of Civil Rights
and Civil Liberties; Fundraising Chair, Shaking the Foundations Progressive Lawyering
Conference. Prior Employment: Associate, Goldstein, Borgen, Dardarian & Ho (formerly
Goldstein, Demchak Baller Borgen & Dardarian), 2008-2013; Law Clerk to Judge Damon J.
Keith, Sixth Circuit Court of Appeals, 2007-2008; Clinic Student, Stanford Immigrants’ Rights
Clinic, 2006-2007; Union Organizer, SEIU and SEIU Local 250, 2002-2004; Wellesley-
Yenching Teaching Fellow, Chinese University of Hong Kong, 2001-2002. Awards & Honors:
“Super Lawyer for Northern California,” Super Lawyers, 2019; “Rising Star for Northern
California,” Super Lawyers, 2015-2018; “Outstanding Antitrust Litigation Achievement by a
Young Lawyer,” American Antitrust Institute, 2017; “Outstanding Private Practice Antitrust
Achievement,” American Antitrust Institute, 2017. Presentations & Publications: Moderator,
“Antitrust for HR: No-Poach and Wage Fixing Agreements,” Bar Association of San Francisco
(January 2018); Author, “Do Federal Associated General Contractors Standing Requirements
Apply to State Illinois Brick Repealer Statutes?,” Business Torts & Rico News, Winter 2015;
Panelist, “Federal and State Whistleblower Laws: What You Need to Know,” Asian American Bar
Association (November 2014); Author, "California Supreme Court Clarifies State Class
Certification Standards in Brinker,” American Bar Association Labor & Employment Law
Newsletter (April 2013); Presenter, “Rule 23 Basics in Employment Cases,” Impact Fund’s 11th
Annual Employment Discrimination Class Action Conference (February 2013); Chapter Author,
The Class Action Fairness Act: Law and Strategies; Co-Author, “Clash of the Titans: Iqbal and
Wage and Hour Class/Collective Actions,” BNA, Daily Labor Report, 80 DLR L-1 (April 2010);
Chapter Co-Chair, Lindemann & Grossman, Employment Discrimination Law Treatise, Fifth
Edition; Chapter Monitor, Lindemann & Grossman, Employment Discrimination Law Treatise
2010 Cumulative Supplement. Member: American Antitrust Institute, Advisory Board, 2018;
Asian Americans Advancing Justice - Asian Law Caucus, Board Member, 2013 – Present,
Annual Dinner Committee Co-Chair, 2015; Asian American Bar Association, Civil Rights
Committee Co-Chair, 2011 - Present; American Bar Association, Fair and Impartial Courts



1043044.1                                     - 121 -
Committee Vice-Chair, 2014 – Present; Bar Association of San Francisco; Public Justice; State
Bar of California.

        DANIEL P. CHIPLOCK, Admitted to practice in New York, 2001; U.S. District Court,
Southern District of New York, 2001; U.S. District Court, Eastern District of New York, 2001;
U.S. District Court, District of Colorado, 2006; U.S. Court of Appeals for the Second Circuit,
2009; U.S. Court of Appeals for the Third Circuit, 2016; U.S. Court of Appeals for the Sixth
Circuit, 2011; U.S. Supreme Court, 2011. Education: Stanford Law School (J.D., 2000); Article
Review Board, Stanford Environmental Law Journal; Recipient, Keck Award for Public Service;
Columbia University (B.A., summa cum laude, 1994); Phi Beta Kappa. Awards & Honors:
“Super Lawyer for New York Metro,” Super Lawyers, 2016-2017. Member: State Bar of New
York; American Association for Justice; Fight for Justice Campaign; Public Justice; National
Association of Shareholder and Consumer Attorneys (Executive Committee/Secretary);
American Constitution Society for Law and Policy (Advocate’s Circle). Classes/Seminars:
“Fraud on the Market,” Federal Bar Council, Feb. 25, 2014 (CLE panel participant).

        DOUGLAS CUTHBERTSON, Admitted to practice in New York, 2008; U.S. Court of
Appeals for the Eleventh Circuit, 2017; U.S. Court of Appeals for the Second Circuit, 2016; U.S.
Court of Appeals for the Seventh Circuit, 2015; U.S. District Court, District of Connecticut, 2017;
U.S. District Court, Northern District of New York, 2018; U.S. District Court, Eastern District of
New York, 2008; U.S. District Court, Southern District of New York, 2008; U.S. District Court,
District of Colorado, 2013; U.S. District Court, Eastern District of Wisconsin, 2013; U.S. District
Court, Western District of Wisconsin, 2014; U.S. District Court, Northern District of Illinois,
2014. Education: Fordham University School of Law (J.D. cum laude 2007); President,
Fordham Law School Chapter of Just Democracy; Senior Articles Editor, Fordham Urban Law
Journal; Fordham University School of Law Legal Writing Award, 2004-2005; Legal Writing
Teaching Assistant, 2005-2006; Dean’s List, 2004-2007; Alpha Sigma Nu Jesuit Honor Society.
Bowdoin College (B.A. summa cum laude, 1999), Sarah and James Bowdoin Scholar for
Academic Excellence (1995-1999). Prior Employment: Associate, Debevoise & Plimpton, LLP,
2009-2012; Law Clerk to Honorable Magistrate Judge Andrew J. Peck, U.S. District Court,
Southern District of New York, 2007-2009. Awards & Honors: “Rising Star for New York
Metro,” Super Lawyers, 2013-2017. Member: Federal Bar Council; New York Civil Liberties
Union, Board of Directors; New York State Bar Association.

        NIMISH R. DESAI, Admitted to practice in California, 2006; US District Court,
Northern District of California, 2007; Texas, 2017; US District Court, Central District of
California, 2008; US District Court, Northern District of Florida, 2009; US District Court,
Eastern District of Texas, 2017; U.S. Court of Appeals, Ninth Circuit, 2009. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2006), Finalist and Best
Brief, McBaine Moot Court Competition (2006), Moot Court Best Brief Award (2004);
University of Texas, Austin, (B.S. & B.A., High Honors, 2002). Prior Employment: Extern,
Sierra Club Environmental Law Program, 2004; Researcher, Public Citizen, 2003; Center for
Energy and Environmental Resources, 2001-2002. Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in field of “Qui Tam Law,” 2016-2019; “Northern
California Super Lawyer,” Super Lawyers, 2013-2019; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2014; “Rising Star for Northern California,” Super


1043044.1                                     - 122 -
Lawyers, 2012. Publications & Presentations: “BP, Exxon Valdez, and Class-Wide Punitive
Damages,” 21 Class Action and Derivative Suit Committee Newsletter (Fall 2010); “American
Chemistry Council v. Johnson: Community Right to Know, But About What? D.C. Circuit Takes
Restrictive View of EPCRA,” 33 Ecology L.Q. 583 (Winter 2006); “Lessons Learned and
Unlearned: A Case Study of Medical Malpractice Award Caps in Texas,” The Subcontinental,
(Winter 2004, Vol. 1, Issue 4, pp. 81-87); “Separation of Fine Particulate Matter Emitted from
Gasoline and Diesel Vehicles Using Chemical Mass Balancing Techniques,” Environmental
Science Technology, (2003; 37(17) pp. 3904-3909); “Analysis of Motor Vehicle Emissions in a
Houston Tunnel during Texas Air Quality Study 2000,” Atmospheric Environment, 38, 3363-
3372 (2004). Member: State Bar of California; Bar Association of San Francisco; Consumer
Attorneys of California; American Bar Association; American Constitution Society; East Bay
Community Law Center (Board Member, 2010-present); South Asian Bar Association (Board
Member, 2010-present). Languages: Gujarati (conversational).

        NICHOLAS DIAMAND, Admitted to practice in England & Wales, 1999; New York,
2003; U.S. District Court for the District of Colorado, 2007; U.S. District Court, Southern,
Eastern, and Western Districts of New York; US. Court of Appeals, Seventh Circuit, Ninth
Circuit; U.S. Supreme Court, 2013; U.S. Court of Appeals, Second Circuit, 2016. Education:
Columbia University School of Law (LL.M., Stone Scholar, 2002); College of Law, London,
England (C.P.E.; L.P.C.; Commendation, 1997); Columbia University (B.A., magna cum laude,
1992). Awards & Honors: “Super Lawyer for New York Metro,” Super Lawyers, 2013-2017;
“Rising Star for New York Metro,” Super Lawyers, 2012. Prior Employment: Solicitor, Herbert
Smith, London (1999-2001); Law Clerk to the Honorable Edward R. Korman, Chief Judge, U.S.
District Court, Eastern District of New York (2002-03). Publications & Presentations: Panelist,
Federal Bar Council: Webinar on Amendment to Fed R. Civ. P. 23: Impact on Securities,
Antitrust, Consumer & Date Breach Class Action Practice, December 2018; “Spokeo Still
Standing: No Sign of a Circuit Split” (with Andrew Kaufman), Law360, 2016; “Spotlight on
Spokeo: A Win for Consumers” (with Andrew Kaufman), Law360, 2016; “U.S. Securities
Litigation & Enforcement Action,” Corporate Disputes magazine, April-June 2015; Speaker,
Strafford CLE webinar “Ethical Risks in Class Litigation,” 2015; Speaker, International
Corporate Governance Network Conference, 2014; “Fraud on the Market in a Post-Amgen
World” (with M. Miarmi), Trial Magazine, November 2013; Contributing Author, California
Class Actions Practice and Procedure (Elizabeth J. Cabraser, Editor-in-Chief), 2006; Panelist,
“Obstacles to Access to Justice in Pharmaceutical Cases,” Pharmaceutical Regulation and
Product Liability, British Institute of International and Comparative Law, April 21, 2006;
Panelist, “Pre-Trial Discovery in the United States,” Union Internationale des Avocats, Winter
Seminar, February 2006. Member: American Association for Justice (Chair, Consumer
Privacy/Data Breach Litigation Group, 2016); New York City Bar Association; New York State
Bar Association; Public Justice Foundation; International Corporate Governance Network; Peer
Articles Reviewer; Trial magazine.

        DEAN M. HARVEY, Admitted to practice in California, 2007; U.S. District Court,
Northern District of California, 2007; U.S. District Court, Central District of California, 2007;
U.S. District Court, Eastern District of California, 2008; U.S. District Court, Southern District of
California, 2008; U.S. Court of Appeals for the Ninth Circuit, 2008; U.S. District Court, Eastern
District of Wisconsin, 2013; U.S. Court of Appeals for the Fourth Circuit, 2016; U.S. Supreme


1043044.1                                      - 123 -
Court, 2018. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
2006); Articles Editor, California Law Review (2005-2006); Assistant Editor, Berkeley Journal
of International Law (2004); University of Minnesota, Twin Cities (B.A. summa cum laude,
2002). Prior Employment: Partner, Lieff Cabraser Heimann & Bernstein, LLP (2013-Present);
Associate, Lieff Cabraser Heimann & Bernstein, LLP (2009-2013); Associate, Boies, Schiller &
Flexner LLP (2007-2008); Law Clerk, The Honorable James V. Selna, U.S. District Court for the
Central District of California (2006-2007); Law Clerk, U.S. Department of Justice, Antitrust
Division, San Francisco Field Office (2006); Summer Law Intern, U.S. Department of Justice
(2005); Summer Associate, Boies, Schiller & Flexner LLP (2005). Awards & Honors: “Super
Lawyer for Northern California,” Super Lawyers, 2013-2019; “On the Rise – Top 40 Young
Lawyers,” American Bar Association, 2017; “Top 40 Under 40” Lawyer in California, Daily
Journal, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust
Institute, 2017; “California Lawyer Attorney of the Year (CLAY) Award,” California Lawyer,
2016; "Lawyers on the Fast Track," The Recorder, 2013; “Rising Star for Northern California,”
Super Lawyers, 2010-2012; “William E. Swope Antitrust Writing Prize,” 2006. Publications &
Presentations: Speaker, “Antitrust Analysis in Two-Sided Markets,” California Lawyers
Association, February 2019; Speaker, “Latest Developments in No-Poach Agreements,”
California Lawyers Association (January 2019); Panelist, “Antitrust and Workers — Agreements,
Mergers, and Monopsony,” American Antitrust Institute Conference (June 2018); Speaker,
“Anticompetitive Practices in the Labor Market,” Unrigging the Market Program, Harvard Law
School (June 2018); Speaker, “Tech-Savvy and Talented: Competition in Employment
Practices,” American Bar Association (May 2018); Speaker, “Antitrust for HR: No-Poach and
Wage Fixing Agreements,” Bar Association of San Francisco (January 2018); Moderator,
“Competition Torts in the Trenches: Lessons From Recent High-Profile Cases,” American Bar
Association (November 2016); Speaker, “Are Computers About to Eat Your Lunch (Or At Least
Change the Way You Practice)?”, Association of Business Trial Lawyers Panel (August 2016);
Moderator, “The Law and Economics of Employee Non-Compete Agreements,” American Bar
Association Panel (June 2016); Speaker, “Lessons from the Headlines: In re: High-Tech
Employee Antitrust Litigation,” The Recorder and Corporate Counsel’s 13th Annual General
Counsel Conference West Coast (November 2015); Speaker, “The Future of Private Antitrust
Enforcement,” American Antitrust Institute Panel (November 2015); Moderator, “From High-
Tech Labor to Sandwich Artists: The Law and Economics of Employee Solicitation and Hiring,”
American Bar Association Panel (March 2015); Panelist, "Tech Sector 'No Poaching' Case
Update - What Antitrust Counselors and HR Departments Need to Know," American Bar
Association (2015); Speaker, "Cases at the Intersection of Class Actions and Employee
Protection Regulations," Law Seminars International (2015); Speaker, Town Hall Meeting,
American Bar Association Section of Antitrust Law Business Torts & Civil RICO Committee
(December 2014); Panelist, "If You Don't Steal My Employees, I Won't Steal Yours: The
Antitrust Treatment of Non-Poaching and Non-Solicitation Agreements," American Bar
Association (2013); Panelist, "In the Wake of AT&T Mobility v. Concepcion: Perspectives on the
Future of Class Litigation," American Bar Association (2011);Co-Author, “Play Ball: Potential
Private Rights of Action Emerging From the FIFA Corruption Scandal,” 11 Business Torts &
RICO News 1 (Summer 2015); Contributing Author, The Class Action Fairness Act: Law and
Strategy, American Bar Association, 2013; Contributing Author, Concurrent Antitrust Criminal
and Civil Proceedings: Identifying Problems and Planning for Success, American Bar
Association (2013); Co-Editor, California Class Actions Practice and Procedures (2010-2013);


1043044.1                                   - 124 -
Articles Editor, Competition (the Journal of the Antitrust and Unfair Competition Law Section
of the State Bar of California) (2012); Contributing Author, ABA Annual Review of Antitrust
Law Developments (2011); New Guidance for Standard Setting Organizations: Broadcom
Corp. v. Qualcomm Inc. and In the Matter of Rambus, Inc., 5 ABA Sherman Act Section 1
Newsl. 35 (2008); Anticompetitive Social Norms as Antitrust Violations, 94 Calif. L. Rev. 769
(2006). Member: American Antitrust Institute, Advisory Board, 2018; American Bar Association
(Antitrust Section), and Co-Chair, Competition Torts Committee; Bar Association of San
Francisco; San Francisco Trial Lawyers Association.

        LEXI J. HAZAM, Admitted to practice in California, 2003; U.S. Court of Appeals for
the Second Circuit, 2008; U.S. Court of Appeals for the Seventh Circuit, 2006; U.S. Court of
Appeals for the Eighth Circuit, 2008; U.S. District Court, Northern District of California, 2003;
U.S. District Court, Southern District of CA, 2013; U.S. District Court, Western District of
Michigan, 2017. Education: Stanford University (B.A., 1995, M.A., 1996), Phi Beta Kappa.
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2001); California Law
Review and La Raza Law Journal (Articles Editor); Berkeley Law Foundation Summer Grant
for Public Service; Federal Practice Clinic; Hopi Appellate Clinic). Prior Employment: Law
Clerk, Mexican American Legal Defense and Education Fund, 1999; Law Clerk, Judge Henry H.
Kennedy, Jr., U.S. District Court for the District of Columbia, 2001-2002; Associate, Lieff
Cabraser Heimann & Bernstein, LLP, 2002-2006; Partner, Lieff Global LLP, 2006-2008.
Honors & Awards: Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Qui Tam Law,” 2015-2019; “Northern
California Super Lawyer,” Super Lawyers, 2015-2019; “Lawyer of the Year,” The Best Lawyers
in America, Mass Tort Litigation/Class Actions-Plaintiffs for San Francisco, 2017; “California
Litigation Star,” Benchmark Litigation, 2016; “California Future Star,” Benchmark Litigation,
2015; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2015; Legal
500 recommended lawyer, LegalEase, 2013; “Northern California Rising Stars,” Super
Lawyers, 2009-2011, 2013. Publications & Presentations: “Supreme Court Review of Escobar,”
Qui Tam Litigation Group and “Opioid Litigation: the Next Tobacco?” Litigation at Sunrise,
American Association for Justice Annual Convention, Boston, 2017; “Discovery Following the
2015 Federal Rules Amendments: What Does Proportionality Mean in the Class Action and
Mass Tort Contexts?” ABA 4th Annual Western Regional CLE on Class Actions & Mass Torts,
San Francisco, 2017; “Increasing the Number of Women & Minority Lawyers Appointed to
Leadership Positions in Class Actions & MDLs,” Duke Law Center for Judicial Studies
Conference, Atlanta, 2017; “2015 Rules Amendments,” “Search Methodology and Technology,”
“New Forms of Communications and Data Protection,” Innovation in eDiscovery Conference,
San Francisco, 2016; “Technology-Assisted Review: Advice for Requesting Parties,” Practical
Law, October/November 2016; “Technology-Assisted Review,” Sedona Conference Working
Group 1 Drafting Team, 2015; “The Benicar Litigation,” Mass Torts Made Perfect, Las Vegas,
2015; “The Benicar Litigation,” HarrisMartin’s MDL Conference, San Diego, 2015; “Now You
See Them, Now You Don’t: The Skill of Finding, Retaining, and Preparing Expert Witnesses For
Trial,” Women En Mass, Aspen; 2014. Member: American Association for Justice (Chair,
Section on Toxic, Environmental, and Pharmaceutical Torts, 2017); American Association for
Justice (Co-Secretary, Section on Qui Tam Litigation, 2016); Consumer Attorneys of California;
Board of Governors, Consumer Attorneys of California (2015); Bar Association of San Francisco;
San Francisco Trial Lawyers Association; State Bar of California.


1043044.1                                    - 125 -
        ROGER N. HELLER, Admitted to practice in California, 2001; U.S. District Court,
Northern District of California, 2001; U.S. District Court, Eastern District of California, 2017;
U.S. District Court, District of Colorado, 2015; U.S. Court of Appeals for the Second Circuit,
2017; U.S. Court of Appeals for the Ninth Circuit, 2001. Education: Columbia University School
of Law (J.D., 2001); Columbia Law Review, Senior Editor. Emory University (B.A., 1997). Prior
Employment: Extern, Honorable Michael Dolinger, U.S. District Court, Southern District of
New York, 1999; Associate, O’Melveny & Myers LLP, 2001-2005; Senior Staff Attorney,
Disability Rights Advocates, 2005-2008. Honors & Awards: “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “Partners Council Rising Star,” National Consumer Law
Center, 2015; “Rising Star,” Law 360, 2014-2015; “Finalist for Consumer Attorney of the Year,”
Consumer Attorneys of California, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice,
2012; “Northern California Rising Star,” Super Lawyers, 2011-2012; Harlan Fiske Stone
Scholar, 1998-2001. Publications & Presentations: Co-author, Fighting For Troops on the
Homefront, Trial Magazine (September 2006). Member: American Bar Association; Bar
Association of San Francisco; Consumer Attorneys of California; State Bar of California;
Advisory Committee Member, Santa Venetia Community Plan.

        DANIEL M. HUTCHINSON, Admitted to practice in California, 2005; U.S. District
Court, Central District of California, 2012; U.S. District Court, Southern District of California,
2012; U.S. Court of Appeals for the Eleventh Circuit, 2018; U.S. Court of Appeals for the First
Circuit, 2012; U.S. Court of Appeals for the Ninth Circuit, 2006; U.S. District Court, Northern
District of California, 2006; U.S. Court of Appeals for the Fourth Circuit, 2008; U.S. District
Court Eastern District of Wisconsin, 2013; U.S. District, Northern District of Illinois, 2014.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2005),
Senior Articles Editor, African-American Law & Policy Report, Prosser Prizes in Constitutional
Law and Employment Law; University of California, Berkeley, School of Law (Berkeley Law)
Teaching & Curriculum Committee (2003-2004); University of California, Berkeley Extension
(Multiple Subject Teaching Credential, 2002); Brown University (B.A., 1999), Mellon Mays
Fellowship (1997-1999). Prior Employment: Judicial Extern to the Hon. Martin J. Jenkins, U.S.
District Court, Northern District of California, 2004; Law Clerk, Lewis & Feinberg, P.C., 2003-
2004; Teacher, Oakland Unified School District, 1999-2002. Honors & Awards: “Northern
California Super Lawyer,” Super Lawyers, 2013-2019; “Rising Star,” Law360, 2014; Legal 500
recommended lawyer, LegalEase, 2013; “50 Lawyers on the Fast Track,” The Recorder, 2012;
“Northern California Rising Stars,” Super Lawyers, 2009-2012. Publications & Presentations:
Panelist, “Employment Discrimination Class Actions Post-Dukes,” Consumer Attorneys of
California 50th Annual Convention (2011); “Ten Points from Dukes v. Wal-Mart Stores, Inc.,”
20(3) CADS Report 1 (Spring 2010); Panelist, “Rethinking Pro Bono: Private Lawyers and
Public Service in the 21st Century,” UCLA School of Law (2008); Author and Panelist, “Pleading
an Employment Discrimination Class Action” and “EEO Litigation: From Complaint to the
Courthouse Steps,” ABA Section of Labor and Employment Law Second Annual CLE Conference
(2008); Co-Presenter, “Rule 23 Basics in Employment Cases,” Strategic Conference on
Employment Discrimination Class Actions (2008). Member: American Bar Association (Section
of Labor & Employment Law Leadership Development Program, 2009 - 2010); Association of
Business Trial Lawyers (Leadership Development Committee, 2008 - 2010); Bar Association of
San Francisco (Vice Chair, Cybersecurity and Privacy Law Section); Consumer Attorneys of


1043044.1                                    - 126 -
California; Lawyer’s Committee for Civil Rights of the San Francisco Bay Area (Board Chair,
2015; Chair-Elect, 2014; Board Secretary, 2011 - 2013; Board of Directors, 2009 - Present);
National Bar Association; National Employment Lawyers Association; State Bar of California.

       SHARON M. LEE, Admitted to practice in New York, 2002; U.S. District Court,
Southern District of New York, 2003; U.S. District Court, Eastern District of New York, 2003;
Washington State, 2005; U.S. District Court, Western District of Washington, 2015. Education:
St. John’s University School of Law (J.D. 2001); New York International Law Review, Notes &
Comments Editor, 2000-2001; St. John’s University (M.A. 1998); St. John’s University (B.A.
1997). Prior Employment: Milberg Weiss & Bershad, LLP, 2003-2007. Publications &
Presentations: Author, The Development of China’s Securities Regulatory Framework and the
Insider Trading Provisions of the New Securities Law, 14 N.Y. Int’l L.Rev. 1 (2001); Co-author,
Post-Tellabs Treatment of Confidential Witnesses in Federal Securities Litigation, 2 J. Sec.
Law, Reg. and Compliance 205 (3d ed. 2009). Member: American Bar Association; Asian Bar
Association of Washington; Washington State Bar Association; Washington State Joint Asian
Judicial Evaluation Committee.

        BRUCE W. LEPPLA, Admitted to practice in California, 1976; New York, 1978;
Colorado, 2006; U.S. Court of Appeals Ninth Circuit, 1976; U.S. District Court Central District of
California, 1976; U.S. District Court Eastern District of California, 1976; U.S. District Court
Northern District of California, 1976; U.S. District Court Southern District of New York, 2015.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., M.G. Reade
Scholarship Award); University of California at Berkeley (M.S., Law and Economics,
Quantitative Economics); Yale University (B.A., magna cum laude, Highest Honors in
Economics). Prior Employment: California-licensed Real Estate Broker (2009-present); FINRA
and California-licensed Registered Investment Adviser (2008-present); Chairman, Leppla
Capital Management LLC (2008-present); Chairman, Susquehanna Corporation (2006-
present); Partner, Lieff Cabraser Heimann & Bernstein, LLP (2004-2008), Counsel (2002-
2003); CEO and President, California Bankers Insurance Services Inc., 1999-2001; CEO and
President, Redwood Bank (1985-1998), CFO and General Counsel (1981-1984); Brobeck,
Phleger & Harrison (1980); Davis Polk & Wardwell (1976-80). Publications: Author or co-
author of 11 different U.S. and International patents in electronic commerce and commercial
product design, including “A Method for Storing and Retrieving Digital Data Transmissions,”
United States Patent No. 5,659,746, issued August 19, 1997; “Stay in the Class or Opt-Out?
Institutional Investors Are Increasingly Opting-Out of Securities Class Litigation,” Securities
Litigation Report, Vol. 3, No. 8, September 2006, West LegalWorks; reprinted by permission of
the author in Wall Street Lawyer, October 2006, Vol. 10, No. 10, West LegalWorks; “Selected
Waiver: Recent Developments in the Ninth Circuit and California, Part 1;” Elizabeth J.
Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report, May 2005, Vol. I,
No. 9, pp. 1, 3-7; “Selected Waiver: Recent Developments in the Ninth Circuit and California,
Part 2;” Elizabeth J. Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report,
June 2005, Vol. I, No. 10, pp. 1, 3-9; Author, “Securities Powers for Community Banks,”
California Bankers Association Legislative Journal (Nov. 1987). Teaching Positions: Lecturer,
University of California at Berkeley, Haas School of Business, Real Estate Law and Finance
(1993-96); Lecturer, California Bankers Association General Counsel Seminars, Lending
Documentation, Financial Institutions Litigation and similar topics (1993-96). Panel


1043044.1                                    - 127 -
Presentations: Union Internationale des Avocats, Spring Meeting 2010, Frankfurt, Germany,
“Recent Developments in Cross-Border Litigation;” Union Internationale des Avocats, Winter
Meeting 2010, Park City, Utah, “Legal and Economic Aspects of Securities Class and Opt-out
Litigation;” EPI European Pension Fund Summit, Montreux, Switzerland, “Legal and Global
Economic Implications of the U.S. Subprime Lending Crisis,” May 2, 2008; Bar Association of
San Francisco, “Impact of Spitzer’s Litigation and Attempted Reforms on the Investment
Banking and Insurance Industries,” May 19, 2005; Opal Financial Conference, National Public
Fund System Legal Conference, Phoenix, AZ, “Basic Principles of Securities Litigation,”
January 14, 2005; American Enterprise Institute, “Betting on the Horse After the Race is Over—
In Defense of Mutual Fund Litigation Related to Undisclosed After Hours Order Submission,”
September 30, 2004. Member: American Association for Justice; Bar Association of San
Francisco, Barrister’s Club, California Bankers Association, Director, 1993 – 1999, California
State Small Business Development Board, 1989 – 1997, Community Reinvestment Institute,
Founding Director, 1989 – 1990, National Association of Public Pension Attorneys, New York
State Bar Association, San Francisco Chamber of Commerce, Leadership Council, 1990 – 1992,
State Bar of California, Union Internationale des Avocats, Winter Corporate Governance
Seminar, Seminar Chairman, 2012; University of California at Berkeley, University of California,
Berkeley, School of Law (Berkeley Law) Alumni, Board of Directors, 1993 – 1996, Wall Street
Lawyer, Member, Editorial Board, Yale University Alumni Board of Directors, Director, 2001 -
2005.

        JASON L. LICHTMAN, Admitted to practice in Illinois, 2006; New Jersey, 2011; New
York, 2011; U.S. Supreme Court, 2012; District of Columbia, 2007; U.S. Court of Appeals,
Second Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2012; U.S. Court of Appeals, Fifth
Circuit, 2016; U.S. Court of Appeals, Sixth Circuit, 2010; U.S. Court of Appeals, Seventh Circuit,
2011; U.S. Court of Appeals, Ninth Circuit, 2012; U.S. Court of Appeals, Tenth Circuit, 2014;
U.S. Court of Appeals, Eleventh Circuit, 2013; U.S. District Court, Northern District of Illinois,
2006; U.S. District Court, New Jersey, 2011; U.S. District Court, Northern District of Ohio,
2010; U.S. District Court, Eastern District of New York, 2012, U.S. District Court, Southern
District of New York, 2012; U.S. Court of Appeals Federal Circuit, 2015; U.S. District Court,
Eastern District of Wisconsin, 2014; U.S. District Court, Eastern District of Texas, 2016.
Education: University of Michigan Law School (J.D., cum laude, 2006), Campbell Moot Court
Executive Board; Clarence T. Darrow Scholar; Northwestern University (B.A. in Economics,
2000). Prior Employment: Judicial Law Clerk to Honorable Kathleen M. O’Malley, United
States District Court, Northern District of Ohio, 2008-2010; Litigation Associate, Howrey LLP,
2006-2008; Summer Associate, Howrey LLP, 2005; Summer Associate, Reed Smith LLP, 2004.
Awards & Honors: “Rising Star,” Consumer Protection, Law360, 2017; “Super Lawyer for New
York Metro,” Super Lawyers, 2017; “Rising Star for New York Metro,” Super Lawyers, 2013-
2016. Member: American Association for Justice; Public Justice; Chair, Class Action
Committee, Public Justice; Sedona Conference. Publications and Presentations: Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012).

        SARAH R. LONDON, Admitted to practice in California, 2009; U.S. District Court,
Northern District of California, 2009; U.S. Court of Appeals for the Ninth Circuit, 2009; U.S.
District Court, Central District of California, 2010; U.S. Court of Appeals for the Eleventh


1043044.1                                     - 128 -
Circuit, 2012. Education: National Institute for Trial Advocacy, Building Trial Skills: Boston
(Winter 2013); University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2009),
Order of the Coif, National Runner-Up Constance Baker Motley Moot Court Competition;
Northwestern University (B.A., cum laude, 2002). Prior Employment: Public Policy Manager,
Planned Parenthood of Kansas and Mid-Missouri (2004-2006). Publications & Presentations:
“Reproductive Justice: Developing a Lawyering Model,” Berkeley Journal of African-American
Law & Policy (Volume 13, Numbers 1 & 2, 2011); “Building the Case for Closing Argument: Mass
Torts,” Presentation at Consumer Attorneys of California Annual Conference (Fall
2014). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in the
fields of “Mass Tort Litigation/Class Actions - Plaintiffs,” 2017-2019; "Rising Star for Northern
California," Super Lawyers, 2012-2019; “Street Fighter of the Year Award Finalist,” Consumer
Attorneys of California,”2015; Coro Fellow in Public Affairs (St. Louis, 2002-2003). Member:
American Association for Justice (Executive Committee Member, Section on Toxic,
Environmental, and Pharmaceutical Torts, 2016); The Bar Association of San Francisco;
Consumer Attorneys of California (Board of Governors 2012-2013); San Francisco Trial Lawyers
Association; State Bar of California; Bar Association San Francisco; American Association for
Justice; YWCA San Francisco and Marin County (Board of Directors 2014-2016).

        ANNIKA K. MARTIN, Admitted to practice in New York, 2005; U.S. District Court,
Southern District of New York, 2005; U.S. District Court Eastern District of New York, 2005.
Education: Law Center, University of Southern California (J.D., 2004); Review of Law &
Women’s Studies; Jessup Moot Court; Medill School of Journalism, Northwestern University
(B.S.J., 2001); Stockholm University (Political Science, 1999). Publications & Presentations:
Speaker, “Lawyers as Managers,” Emory Law’s Institute for Complex Litigation & Mass Claims
Leadership Conference - Atlanta, GA, January 19, 2018; Speaker, “From Terabytes to Binders:
Fusing Discovery and Advocacy Strategies,” Georgetown Law’s 14th Annual Advanced
eDiscovery Institute - Washington DC, November 17, 2017; Co-Editor-in-Chief & Steering
Committee Liaison, “The Sedona Conference Federal Rule of Civil Procedure 34 Primer,” The
Sedona Conference Working Group Series, September 2017; Drafting Team Member, “The
Sedona Conference Commentary on Proportionality in Electronic Discovery,” The Sedona
Conference Journal, Volume 18, May 2017; Producer & Moderator, “The Future of Class
Actions,” AAJ Class Action Litigation Group seminar – Nashville, TN, May 11, 2017; Producer &
Speaker, “Examining Amended Rule 34,” The Sedona Conference Working Group 1 Mid-Year
Meeting – Minneapolis, MN, May 4-5, 2017; Speaker, “The Economic Influence and Role of the
Class Representative – Ethical and Policy Issues,” Class Action Money & Ethics Conference –
New York, NY, May 1, 2017; Producer & Speaker, “Diversity in Law: The Challenges and How to
Overcome Them,” AAJ Education webinar, March 27, 2017; Co-chair, “Staying Ahead of the
eDiscovery Curve: Retooling Your Practice Under the New Federal Rules,” 10th Annual Sedona
Conference Institute Program on eDiscovery, March 2-3, 2017; Faculty Member, “The Sedona
Conference eDiscovery Negotiation Training: Practical Cooperative Strategies,” Miami, FL,
February 8-9, 2017; Speaker, “Proportionality: What’s Happened since the Amendments,”
Western Trial Lawyers Association CLE, Steamboat Springs, CO, February 2017; “Quality In,
Quality Out,” Trial Magazine, January 2017; Testified before the Federal Rules Advisory
Committee concerning proposed amendments to Federal Rule 23, Phoenix, AZ, January 4, 2017;
Profiled in “Women of Legal Tech: From Journalism to Law”, LegalTech News – December 8,
2016; Speaker, "Closure Mechanisms,” Federal Judicial Center / Judicial Panel on Multidistrict


1043044.1                                    - 129 -
Litigation Conference, Atlanta, GA, December 15, 2016; Speaker, “Getting Selected for
Leadership – What Decisionmakers Look For and How to Overcome Common Barriers,” Emory
Law Insitute for Complex Litigation & Mass Claims, Atlanta, GA, December 14, 2016; Producer
& Speaker, “Mitigating Explicit and Implicit Bias in Associate Recruitment and Retention,” AAJ
Hot Topics: Diversity in the Law, Charlotte, NC, November 30, 2016; Speaker, “The New Rules x
1 Year: Sanctions,” Georgetown Law Advanced E-Discovery Institute, Washington DC,
November 10-11, 2016; Faculty Member, AAJ Effective Legal Writing Workshop, Washington
DC, November 3-4, 2016; Speaker, “Proportionality under the Amended FRCP 26”, Complex
Litigation E-Discovery Forum, Minneapolis, MN, September 25, 2016; Speaker,
“Proportionality: What’s Happened since the Amendments,” Complex Litigation E-Discovery
Forum, Minneapolis, MN, September 23, 2016; Moderator, “Who Will Write Your Rules—Your
State Court or the Federal Judiciary?,” Pound Civil Justice Institute Forum for State Appellate
Court Judges, Los Angeles, CA, July 23, 2016; Producer, Moderator & Speaker, “Dissecting the
U.S. Supreme Court Decision in Spokeo, Inc. v. Robins,” American Association for Justice
webinar, May 26, 2016; Moderator & Speaker, “Consumer Class Actions,” HB Litigation
Conference, San Juan, PR, May 4, 2016; Faculty Member, The Sedona Conference eDiscovery
Negotiation Training: Practical Cooperative Strategies, Washington, DC, March 1-2, 2016;
Producer & Speaker, “The 2015 Amendments to the Federal Rules of Civil Procedure,” New
York, NY, February 9, 2016; “How to Stop Worrying and Love Predictive Coding,” Trial
Magazine, January 2016; Speaker, “How Will New Rule 26(b)(1) on Proportionality Impact
Search and the Use of Search Technology?,” Innovation in E-Discovery Conference, New York,
NY, December 9, 2015; Speaker, “New Forms of Communication,” Innovation in E-Discovery
Conference, New York, NY, December 9, 2015; Speaker, “2015 Amendments to Federal Civil
Rules,” Tennessee Bar Association CLE, Nashville, TN, December 2, 2015; “Discovery
Proportionality Guidelines and Practices,” 99 Judicature, no. 3, Winter 2015, at 47–60
(Complex Litigation Drafting Team Leader); Speaker, “Check Your Sources: Understanding the
Technical Aspects of Data Collection”, Georgetown Advanced E-Discovery Institute,
Washington, DC, November 19, 2015; Speaker, “The Contentious Battle over Search Protocols in
e-Discovery”, Association of Certified E-Discovery Specialists webinar, October 8, 2015;
Speaker, “Proportionality in Preservation and Discovery,” The Sedona Conference Working
Group 1 Mid-Year Meeting, Dallas, TX, April 30, 2015; Speaker, “Ethical Challenges in
eDiscovery: Representing Clients Responsibly,” The Sedona Conference Institute, Nashville, TN,
March 20, 2015; Speaker, “Issue Classes under Rule 23,” Western Trial Lawyers Association
CLE, Squaw Valley, NV, February 2015; Speaker, “Issue Classes under Rule 23,” American
Association for Justice Winter Convention, Palm Desert, CA, February 24, 2015; “An
Introduction to Issue Classes under Rule 23(c)(4),” American Association for Justice Winter
Convention published materials, February 2015; Speaker, “Shifting and Sharing the Costs of
Preservation and Discovery: How, When, and Why,” Bloomberg BNA webinar, November 18,
2014; Speaker, “Application of Proportionality in Preservation and Discovery,” The Sedona
Conference All Voices Meeting, New Orleans, LA, November 5, 2014; Speaker, “A Tour of TAR
(Technology-Assisted Review),” The Sedona Conference All Voices Meeting, New Orleans, LA,
November 7, 2014; Speaker, “Data Privacy and Security Are Front and Center in Litigation News
– Substantive Claims and eDiscovery Issues Abound,” Georgetown Advanced E-Discovery
Institute, Tysons Corner, VA, November 21, 2014; Interviewed re class action litigation
regarding defective products on China Central Television for China’s national “Consumer
Protection Week” feature programming – CCTV, March 15, 2014; Organizer & Speaker,


1043044.1                                   - 130 -
“Introduction to TAR,” Lieff Cabraser Heimann & Bernstein CLE, New York, NY, August 18,
2014; Speaker, “Motions to Strike Class Allegations Using ‘Predominance’,” Strafford webinar,
August 6, 2014; “Wit and Wisdom,” Trial Magazine, Volume 49, No. 12, December
2013;Speaker, “Status of Subsistence Claims in BP Oil Spill Settlement,” American Association
for Justice Annual Convention, San Francisco, CA, July 2013; “Stick a Toothbrush Down Your
Throat: An Analysis of the Potential Liability of Pro-Eating Disorder Websites,” Texas Journal of
Women & the Law, Volume 14 Issue 2, Spring 2005; “The Gift of Legal Vision,” USC Law, Spring
2003; “Welcome to Law School,” monthly column on www.vault.com, 2001 - 2004. Awards
and Honors: “Leaders in the Field - Litigation: E-Discovery,” Chambers USA, 2017; “Rising Star
for New York Metro,” Super Lawyers, 2013-2015; Wiley W. Manuel Award for Pro Bono Legal
Services awarded by the State Bar of California for voluntary provision of legal services to the
poor, 2005. Member: American Association for Justice (Co-Chair, Class Action Litigation
Group, 2016); American Association for Justice (Steering Committee of the Public Education
Committee); Barrister of the New York American Inn of Court; Emory University Law School
Institute for Complex Litigation & Mass Claims (Next Generation Advisory Board Member);
Georgetown Law Advanced E-Discovery Institute (Advisory Board and Planning Committee);
New York City Bar Association; New York County Lawyer’s Association; New York State Bar
Association; Swedish American Bar Association; The Sedona Conference Working Group 1
(Steering Committee Member). Languages: Swedish (fluent); French (DFA1-certified in
Business French); Spanish (conversational).

        MICHAEL J. MIARMI, Admitted to practice New York, 2006; U.S. District Court,
Eastern District of New York, 2012; U.S. District Court, Southern District of New York, 2012;
U.S. Court of Appeals for the Second Circuit, 2011; U.S. Court of Appeals for the Third Circuit,
2007; U.S. Court of Appeals for the Sixth Circuit; U.S. Court of Appeals for the Eighth Circuit,
2007; U.S. Supreme Court, 2011. Education: Fordham Law School (J.D., 2005); Yale University
(B.A., cum laude, 2000). Prior Employment: Milberg Weiss LLP, Associate, 2005-2007.
Awards & Honors: “Rising Star for New York Metro,” Super Lawyers, 2013-2017.
Publications & Presentations: Co-Author with Steven E. Fineman, “The Basics of Obtaining
Class Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting
Fifth Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011). Member:
State Bar of New York; New York State Trial Lawyers Association; Public Justice Foundation;
American Bar Association; New York State Bar Association.

       DAVID RUDOLPH, Admitted to practice in California, 2004; U.S. District Court,
Northern District of California, 2008; U.S. District Court, Southern District of California, 2008;
U.S. Court of Appeals for the Ninth Circuit, 2009; U.S. Court of Appeals for the Federal Circuit,
2012. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2004);
Moot Court Board; Appellate Advocacy Student Advisor; Berkeley Technology Law Journal;
Berkeley Journal of International Law; Rutgers University (Ph.D. Program, 1999-2001);
University of California, Berkeley (B.A. 1998). Awards & Honors: “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Associate,
Quinn Emanuel Urquhart & Sullivan, LLP, 2008-2012; Law Clerk to the Honorable Saundra
Brown Armstrong, U.S. District Court for the Northern District of California, 2007-2008.




1043044.1                                     - 131 -
        DANIEL E. SELTZ, Admitted to practice in New York, 2004; U.S. District Court,
Southern District of New York, 2005; U.S. District Court, Eastern District of New York, 2011;
U.S. Court of Appeals for the First Circuit, 2011; U.S. Court of Appeals for the Fourth Circuit,
2013; U.S. Court of Appeals for the Ninth Circuit, 2011. Education: New York University School
of Law (J.D., 2003); Review of Law and Social Change, Managing Editor; Hiroshima University
(Fulbright Fellow, 1997-98); Brown University (B.A., magna cum laude, Phi Beta Kappa, 1997).
Awards & Honors: Super Lawyers, 2016-2017. Prior Employment: Law Clerk to Honorable
John T. Nixon, U.S. District Court, Middle District of Tennessee, 2003-04. Publications &
Presentations: Co-Author with Jordan Elias, “The Limited Scope of the Ascertainability
Requirement,” American Bar Association, Section of Litigation, March 2013; Panelist, “Taking
and Defending Depositions,” New York City Bar, May 20, 2009; Contributing Author, California
Class Actions Practice & Procedures (Elizabeth J. Cabraser, Editor-in-Chief, 2008);
“Remembering the War and the Atomic Bombs: New Museums, New Approaches,” in Memory
and the Impact of Political Transformation in Public Space (Duke University Press, 2004),
originally published in Radical History Review, Vol. 75 (1998); “Issue Advocacy in the 1998
Congressional Elections,” with Jonathan S. Krasno (Urban Institute, 2001); Buying Time:
Television Advertising in the 1998 Congressional Elections, with Jonathan S. Krasno (Brennan
Center for Justice, 2000); “Going Negative,” in Playing Hardball, with Kenneth Goldstein,
Jonathan S. Krasno and Lee Bradford (Prentice-Hall, 2000). Member: American Association
for Justice; State Bar of New York.

        ANNE B. SHAVER, Admitted to practice in California, 2008; Colorado, 2008; U.S.
District Court, Northern District of California, 2009; U.S. Court of Appeals for the Second
Circuit, 2012; U.S. Supreme Court, 2013; U.S. Court of Appeals of the Ninth Circuit, 2009.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2007), Order
of the Coif; University of California, Santa Cruz (B.A. cum laude, 2003), Phi Beta Kappa.
Awards & Honors: “Rising Star for Northern California,” Super Lawyers, 2012-2019; “40 &
Under Hot List," Benchmark Litigation, 2018, “Top Labor & Employment Lawyers," Daily
Journal, 2018; “Plaintiff Employment Lawyers," Lawdragon 500, 2018. Prior Employment:
Law Clerk to Honorable Betty Fletcher, U.S. Court of Appeals for the Ninth Circuit, 2008-2009;
Davis, Graham & Stubbs, LLP, Litigation Associate, 2008; Public Defender’s Office of Contra
Costa County, 2007; Davis, Cowell & Bowe, LLP, Summer Law Clerk, 2006; Centro Legal de la
Raza, Student Director, Workers’ Rights Clinic, 2005-2006; Human Rights Watch, Legal Intern,
2005. Publications: “Winning Your Class Certification Motion Post-Brinker,” Consumer
Attorneys of California, November 2013 (panelist); “Counseling HR on National Origin &
Language Issues in the Workplace,” ABA Labor & Employment Section, November 2012
(moderator); “U.S. v. Fort and the Future of Work-Product in Criminal Discovery,” 44 Cal. W. L.
Rev. 127, 12293 (Fall 2007); “Rule 23 Basics,” Impact Fund Class Action Training Institute, May
2011; “A Place At The Table? Recent Developments in LBGT Rights,” ABA Labor & Employment
Section Conference, April 2012 (moderator); “Transgender Workplace Issues After the EEOC’s
Landmark Macy Ruling,” Bar Association of San Francisco, September 2012 (moderator);
CAOC, “Latest Developments in Employment and Wage and Hour Law,” February 25, 2014
(speaker). Member: Bar Association of San Francisco; Consumer Attorneys of California;
National Employment Lawyers Association; American Bar Association Equal Employment
Opportunity Committee (Co-Chair); Programs Committee.



1043044.1                                   - 132 -
        KATHERINE LUBIN BENSON, Admitted to practice in California, 2008; Ninth
Circuit Court of Appeals; U.S. District Court, Northern District of California; U.S. District Court,
Southern District of California; U.S. District Court, Central District of California. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2008); University of
California, Berkeley, School of Law (Berkeley Law) Mock Trial Team, 2006-2008; First Place,
San Francisco Lawyer’s Mock Trial Competition. University of California Los Angeles (B.A.,
Political Science, minor in Spanish, cum laude); Phi Beta Kappa; UCLA Honors Program;
Political Science Departmental Honors; GPA 3.8. Universidad de Sevilla (2003). Awards &
Honors: “Rising Star for Northern California,” Super Lawyers, 2016-2019. Prior Employment:
Associate, Orrick, Herrington & Sutcliff, LLP, 2008-2013; Summer Associate, Orrick,
Herrington & Sutcliff, LLP, 2007; Judicial Extern to Honorable Dean D. Pregerson, 2006.
Member: American Bar Association; State Bar of California; Board of Directors, Northern
District Court Practice Program; Board of Directors, East Bay Community Law Center.

         KEVIN R. BUDNER, Admitted to practice in California; U.S. Court of Appeals,
Seventh Circuit, 2016; U.S. Court of Appeals, Ninth Circuit, 2016; U.S. District Court, Northern
District of California, 2014; U.S. District Court, Central District of California, 2014; U.S. District
Court of Colorado, February 25, 2014. Education: University of California, Berkeley, School of
Law (Berkeley Law) (J.D. 2012); American Jurisprudence Award in Advanced Legal Research
(first in class); Prosser Prize in Negotiation (second in class); Edwin A. Heafey, Jr. Trial
Fellowship Recipient; Board of Advocates Trial Team Member; American Association of Justice
Trial Competition, 2012 National Semi-finalist, 2011 Regional Finalist; Berkeley Journal of
International Law, Senior Editor. University of California Hastings College of the Law (2009-
2010); CALI and Witkins Awards (first in class); Wesleyan University (B.A., Political Science,
2005). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019;
“California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2017. Prior Employment: Judicial Clerk to U.S.
District Judge Barbara M.G. Lynn, 2012-2013; Certified Student Counsel, East Bay Community
Law Center, 2011-2012; Research Assistant, Duckworth Peters Lebowitz Olivier, LLP, 2011-
2012; Summer Associate, Lieff Cabraser Heimann & Bernstein, LLP , 2011-2012; Judicial Extern
to U.S. District Judge Phyllis J. Hamilton, 2010; Homeless Policy Assistant, Office of Mayor
Gavin Newsom, 2009; Project Manager, Augustyn & Co. 2007-2009; Visiting Professor,
University of Liberal Arts Bangladesh, 2006-2007; Researcher, Rockridge Institute, 2005,
2006. Languages: Spanish (proficient), Portuguese (proficient), Bengali (basic). Publications:
Co-Author, “Play Ball: Potential Private Rights of Action Emerging From the FIFA Corruption
Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member: American Association for
Justice, Bar Association of San Francisco, Consumer Attorneys of California, State Bar of
California, San Francisco Trial Lawyers Association.

       PHONG-CHAU G. NGUYEN, Admitted to practice in California, 2012; U.S. District
Court, Northern District of California, 2013; U.S. District Court, Central District of California,
2013; U.S. Court of Appeals for the Ninth Circuit, 2013. Education: University of San Francisco
School of Law (J.D. 2012); Development Director, USF Moot Court Board; Merit Scholar; Zief
Scholarship Recipient; University of California, Berkeley (B.A., Highest Honors; Distinction in
General Scholarship, 2008). Honors & Awards: “Rising Star for Northern California,” Super
Lawyers, 2018-2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer


1043044.1                                      - 133 -
Attorney of the Year Finalist,” Consumer Attorneys of California, 2017. Prior Employment:
Attorney, Minami Tamaki, 2013; Post-Bar Law Clerk, Velton Zegelman PC, 2012; Law Clerk,
Minami Tamaki, 2011-2012; Housing and Economic Rights Advocates, 2011; Greenlining
Institute, 2008-2009, 2012. Member: State Bar of California; Asian American Bar Association
for the Greater Bay Area; Barristers Club of the San Francisco Bar Association, Board of
Directors; San Francisco Trial Lawyers Association.

        MELISSA GARDNER, Admitted to practice in California, 2013; New York, 2013; U.S.
District Court, Northern District of California, 2013; Central District of California, 2019.
Education: Harvard Law School (J.D. 2011); Student Attorney, Harvard Prison Legal Assistance
Project and South Brooklyn Legal Services; Semi-Finalist, Harvard Ames Moot Court
Competition; Harvard International Law Journal. Western Washington University (B.A.
magna cum laude, 2005). Awards & Honors: “Rising Star for Northern California,” Super
Lawyers, 2017-2019. Prior Employment: Associate, Emery Celli Brinckherhoff & Abady (2012);
Law Clerk, South Brooklyn Legal Services (2011-2012); Peace Corps Volunteer, China (2005-
2008). Publications: Co-Author, “Play Ball: Potential Private Rights of Action Emerging From
the FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member:
American Association for Justice; American Bar Association; Bar Association of San Francisco;
California Women Lawyers; Consumer Attorneys of California; Ms. JD; State Bar of New York;
State Bar of California.

            OF COUNSEL

        ROBERT L. LIEFF, Admitted to practice in California, 1966; U.S. District Court,
Northern District of California and U.S. Court of Appeals, Ninth Circuit, 1969; U.S. Supreme
Court, 1969; U.S. Court of Appeals, Seventh Circuit, 1972; U.S. Tax Court, 1974; U.S. District
Court, District of Hawaii, 1986. Education: Columbia University (M.B.A., 1962; J.D., 1962);
Cornell University; University of Bridgeport (B.A., 1958). Member, Columbia Law School
Dean’s Council; Member, Columbia Law School Board of Visitors (1992-2006); Member,
Columbia Law School Center on Corporate Governance Advisory Board (2004). Awards &
Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell; Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2015-2019; “Super Lawyer for Northern California,” Super Lawyers, 2005-2009,
“Lawdragon Finalist,” Lawdragon, 2005. Member: Bar Association of San Francisco; State Bar
of California (Member: Committee on Rules of Court, 1971-74; Special Committee on Multiple
Litigation and Class Actions, 1972-73); American Bar Association (Section on Corporation,
Banking and Business Law); Lawyers Club of San Francisco; San Francisco Trial Lawyers
Association; California Trial Lawyers Association; Consumer Attorneys of California; Fight for
Justice Campaign.

       LYDIA LEE, Admitted to practice in Oklahoma 1983; U.S. District Court, Western and
Eastern Districts of Oklahoma; U.S. Court of Appeals, 10th Circuit. Education: Oklahoma City
University, School of Law (J.D., 1983); University of Central Oklahoma (B.A., 1980). Prior
Employment: Partner, Law Office of Lydia Lee (2005-2008); Partner, Oklahoma Public
Employees Retirement System (1985-2005); Associate, law firm of Howell & Webber (1983-
1985). Publications & Presentations: “QDROs for Oklahoma’s Public Pension Plans,” Oklahoma


1043044.1                                   - 134 -
Family Law Journal, Vol. 13, September, 1998; Co-Author, “Special Problems in Dividing
Retirement for Employees of the State of Oklahoma,” OBA/FLS Practice Manual, Chapter 27.3,
2002; Featured Guest Speaker, Saturday Night Law, KTOK Radio; Contributor and Editor,
INFRE Course Books for CRA program. Member: Ruth Bader Ginsberg Inn of Court (2015-
present), Outstanding Master of the Bench (2016-2017); Edmond Neighborhood Alliance Board
of Directors (2005-Present), President (2012-2013, 2006-2007); Oklahoma Bar Association,
Member (1983-present); OBA Women in Law Committee (2007-2013); Bench and Bar
Committee (2013-present); National Association of Public Pension Attorneys (1988-Present),
President (2002-2004), Vice-President (2001-2002), Executive Board member (1998-2004),
Chair of Benefits Section, Emeritus Board member (2004); Edmond Planning Commission
(2008-2010); Central Edmond Urban Development Board (2006-2008); Midwest City Regional
Hospital, Board of Governors, Served on Physician/Hospital Organization Board, Pension and
Insurance Trust Committees, and Chairman of Woman’s Health Committee (1992-1996); City of
Midwest City, Planning Commission (1984-1998), Chairman (1990-1995), Vice-Chairman
(1987-1990), Served on Capital Improvement Committee, Airport Zoning Commission (Tinker
AFB), and Parkland Review Board, served on Midwest City Legislative Reapportionment
Committee (1991).

            ASSOCIATES

        EVAN J. BALLAN, Admitted to practice in California, 2017; U.S. Court of Appeals,
Fourth Circuit, 2018; U.S. District Court, Northern District of California, 2018. Education:
University of Michigan Law School (J.D. Magna cum laude, Order of the Coif, 2017); Articles
Editor, Michigan Law Review; McGill University (B.A., 2010). Publications: Protecting
Whistleblowing (and Not Just Whistleblowers), Note, 116 Mich. L. Rev. 475 (2017). Prior
Employment: Clerk to the Honorable Albert Diaz of the U.S. Court of Appeals for the Fourth
Circuit. Member: State Bar of California.

        FACUNDO BOUZAT, Admitted to practice in California, 2017; U.S. District Court,
Northern District of California, 2017; U.S. District Court, Central District of California, 2019.
Education: University of Michigan Law School (J.D. 2017); Michigan Law Review, Associate
Editor; Judge Avern Cohn Summer Fellowship; Vice-President, ACLU Michigan Law Chapter;
Bowling Green State University(B.A., summa cum laude, 2013). Publications: American Medical
Tourism: Regulating a Cure that Can Damage Consumer Health, 25 L. Consumer L. Rev. 319
(2013); The Contingent Ethics of Market Transactions: Linking the Regulation of Business to
Specific Forms of Markets, 6 Charleston L. Rev. 163 (2012); Changing Demographics and
Language: A New Challenge to Legal Services Programs, 26 J. Mgmt. Info. Exchange (Winter
Issue) 9 (2011). Member: State Bar of California.

        WILSON M. DUNLAVEY, Admitted to practice in California, 2015; U.S. Court of
Appeals, Ninth Circuit, 2016; U.S. District Court, Central District of California, 2016; U.S.
District Court, Northern District of California, 2016; U.S. District Court, Middle District of
North Carolina, 2016. Education: University of California, Berkeley, School of Law (Berkeley
Law) (J.D. 2015); Berkeley Technology Law Journal, Associate Editor; University of California,
Berkeley, School of Law (Berkeley Law) Queer Caucus, Co-Chair; Board of Advocates Moot
Court Team. Humboldt University in Berlin (Ph.D., cum laude, Modern History, 2015; Dual


1043044.1                                    - 135 -
M.A., Magister Artium, History and Philosophy, 2015); Friedrich-Naumann Foundation;
Master's and Ph.D. Fellow; Queer Initiative, Director; Student Government, Executive Counsel.
St. John's College (B.A., History of Math and Science, Philosophy, 2003); Faculty Toast Prize;
Delegate Council. Honors & Awards: "Rising Star for Northern California," Super Lawyers,
2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of
the Year Finalist,” Consumer Attorneys of California, 2017; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Summer
Associate, McDermott Will & Emery (2014); Law Clerk, Transgender Law Center (2014); Legal
Research and Writing Teaching Assistant, First Year Skills Program, UC Berkeley School of Law
(2013-2014); Judicial Extern to the Honorable William A. Alsup, U.S. District Court for the
Northern District of California (2013); Legal Counselor, Berkeley Workers' Rights Clinic (2012-
2013). Member: State Bar of California.

        ADAM GITLIN, Admitted to practice in California, 2017; New York, 2009; U.S. District
Court, Central District of California, 2018; U.S. District Court, Southern District of California,
2018. Education: University of Michigan Law School (J.D., 2007), Executive Editor and
Editorial Board Member, University of Michigan Law Review. Princeton University (A.B.,
2003). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019.
Publications & Presentations: The Justice Department’s Voter Fraud Scandal: Lessons (with
Wendy Weiser), New York: Brennan Center for Justice (January 2017); Lecturer, “Voter
Intimidation and Discrimination in the 2016 Election: Rhetoric and Reality,” U.S. Presidential
Election of 2016 Conference on Domestic & International Aspects, Inter-Disciplinary Center,
Herzliya, Israel (January 2017); Lecturer, “Modernizing Elections,” Washington House of
Representatives State Government Committee (January 2017); Dangers of “Ballot Security”
Operations: Preventing Intimidation, Discrimination, and Disruption (with Wendy Weiser),
New York: Brennan Center for Justice (August 2016); Automatic Motor-Voter Registration Now
Law in Four States, BillMoyers.com (May 2016); Lecturer, “Nonpartisan Voter Education
Workshop,” Nassau County, NY (October 2016); Lecturer, “Voting in 2016: The Good, the Bad,
and the Potentially Very Ugly,” Westchester Women’s Bar Association, White Plains, NY
(September 2016); Witness, Voting Rights Town Hall Meeting: “Setting the Democracy Agenda,”
Hon. John Conyers & Hon. Brenda Lawrence, U.S. House of Representatives, Detroit, MI (June
2016); Witness, Congressional Forum: “Fragile at fifty: The urgent need to strengthen and
restore the Voting Rights Act,” Hon. Nydia Velazquez, Hon. Hakeem Jeffries, and Hon. Grace
Meng, U.S. House of Representatives Democratic Outreach and Engagement Task Force, New
York, NY (May 2016); Witness, Hearing on SB 350 [automatic voter registration bill], Senate
Education, Health, and Environmental Affairs Committee, Maryland Senate (February 2016);
Christie Misses a Golden Opportunity for the Garden State, The Huffington Post (November
2015); Panelist, “Voting Rights Panel,” SiX National Legislator Conference, Washington, DC
(October 2015). Prior Employment: Counsel, Brennan Center for Justice at NYU School of Law
(2015-2017); Trial Attorney, U.S. Department of Justice Antitrust Division, Litigation I Section
(2008-2015); Law Clerk to Judge Noël A. Kramer, District of Columbia Court of Appeals (2007-
2008).

       AVERY S. HALFON, Admitted to practice in New York, 2016; District of Columbia,
2017; U.S. Court of Appeals for the Sixth Circuit, 2017. Education: Harvard Law School (J.D.
cum laude 2015) (Editor-in-Chief, Harvard Law & Policy Review). Stanford University (B.A.


1043044.1                                    - 136 -
2010). Prior employment: Judicial Clerk to Judge Jane B. Stranch of the U.S. Court of Appeals
for the Sixth Circuit; Fellow, Cohen Milstein Sellers & Toll, PLLC. Member: State Bar of New
York, Bar Association of the District of Columbia.

        ANDREW KAUFMAN, Admitted to practice in New York, 2013; Tennessee, 2015; U.S.
District Court, Middle District of Tennessee, 2015. Education: Harvard Law School (J.D. cum
laude, 2012); Executive Editor, Harvard Law and Policy Review; Dean’s Scholar Prizes in
Federal Courts, Civil Procedure, and Legislation & Regulation. Carleton College (B.A. magna
cum laude, Political Science, 2007). Professional Associations & Memberships: Member,
Nashville Bar Foundation Leadership Forum, 2017 – 2018, Publications: “Spokeo Still
Standing: No Sign of a Circuit Split” (with Nicholas Diamand), Law360, 2016; “Spotlight on
Spokeo: A Win for Consumers” (with Nicholas Diamand), Law360, 2016; “Lochner for the
Executive Branch: The Torture Memo as Anticanon,” 7 Harv. L. & Pol’y Rev. 199 (2013);
“American Foreign Policy Opinion in 2004: Exploring Underlying Beliefs,” 27 Am. Rev. of Pol.
295 (2007). Prior Employment: Law clerk to the Honorable Martha Craig Daughtrey, U.S.
Court of Appeals, Sixth Circuit (2014-15); Law Clerk to the Honorable Stephen Glickman, D.C.
Court of Appeals (2013-14); Fellow, Public Citizen Litigation Group (2012-13).

        ABBYE R. KLAMANN, Admitted to practice in California, 2016; District of Columbia,
2018; New York, 2018. Education: University of Michigan Law School (J.D. 2016); Excellence in
Pro Bono Service Award: Outstanding 2L Student of the Year (2015); American Association for
Justice Mike Eidson Scholarship (2015); Campbell Moot Court, Semi-Finalist (2014-2015);
Williams Moot Court (2015-2016); Michigan Law School Associate International Law Dean
Selection Advisory Board (2015); Jessup International Moot Court, President (2014-2016), 7th
Place Individual Oralist (Regionals 2015); National Lawyer’s Guild Chapter, Board Member and
Legal Observer Coordinator (2014-2016); Outlaws LGBT Student Group, Co-President (2014-
2015) and 1L Representative (2013-2014); Syrian Accountability Project (2015-2016); American
Civil Liberties Union Chapter, Social Chair (2013-2014). University of Missouri-Columbia
(Bachelor of Journalism, Multicultural Certificate 2009-2011); Mock Trial, All-Region Attorney
Award, Regional Champion (2010). Northwestern University (2008-2009).

        MICHELLE LAMY, Admitted to practice in California, 2015; U.S. Court of Appeals for
the Ninth Circuit, 2017; U.S. District Court, Northern District of California, 2017; U.S. District
Court, Western District of Wisconsin, 2016. Education: Stanford Law School (J.D. 2015); Gerald
Gunther Prize for Outstanding Performance in Research and Legal Writing; Gerald Gunther
Prize for Outstanding Performance in Statutory Interpretation; Executive Board, Stanford
Journal of Civil Rights & Civil Liberties. College of Arts & Sciences, Boston College (B.A. summa
cum laude, 2009); Phi Beta Kappa; Dean’s List First Honors, Dean’s Scholar - Economics; Rev.
Robert Cheney Economics Scholar. Prior Employment: Law Clerk to the Honorable Thelton E.
Henderson, U.S. District Court for the Northern District of California. Member: American Bar
Association; State Bar of California. Honors & Awards: "Rising Star for Northern California,"
Super Lawyers, 2019.

      DANIEL R. LEATHERS, Admitted to practice in New Jersey, 2010; New York, 2010;
Pennsylvania, 2009; U.S. Court of Appeals, 3rd Circuit, 2012; U.S. District Court, District of
New Jersey, 2010; U.S. District Court, Eastern District of New York, 2012; U.S. District Court,


1043044.1                                    - 137 -
Southern District of New York, 2012; U.S. District Court, Eastern District of Wisconsin, 2013.
Education: Case Western Reserve University Law School, Cleveland, Ohio (J.D. cum laude,
2009), Case Western Reserve Journal of International Law, Executive Articles Editor;
Pennsylvania State University (B.A., History & Journalism, 2005). Professional Associations:
American Association of Justice; American Bar Association; New Jersey Association of Justice.
Honors & Awards: “Rising Star for New York Metro Area in Class Action/Mass Torts,” Super
Lawyers, 2013, 2014, 2015, 2016, 2017; “Rising Star for New Jersey in Class Action/Mass Torts,”
Super Lawyers, 2019; Federal Bar Association Award for Excellence in Constitutional Law,
2009; International Academy of Trial Lawyers Award for Overall Trial Advocacy Excellence,
2009; CALI Excellence for the Future Awards: Trial Tactics, 2009; Constitutional Law II, 2007.
Prior Employment: Clerk to the Honorable Carol Higbee, New Jersey Superior Court Civil
Division Presiding Judge (deceased). Member: New Jersey State Bar Association; New York
State Bar Association; Pennsylvania State Bar Association.

        MICHAEL LEVIN-GESUNDHEIT, Admitted to practice in California, 2013; U.S.
District Court, District of New Mexico, 2017; U.S. District Court, Northern District of California,
2015; U.S. Court of Appeals for the Second Circuit, 2019; U.S. Court of Appeals for the Ninth
Circuit, 2018. Education: Stanford Law School (J.D. 2013), Managing Editor, Stanford Law &
Policy Review; Gerald Gunther Prize for Outstanding Performance in Intellectual Property.
Harvard University (A.B. magna cum laude, 2008). Professional Associations: American Bar
Association, Equal Employment Opportunity Committee; Bar Association of San Francisco;
Consumer Attorneys of California. Prior Employment: Law Clerk to the Honorable Jacqueline
Nguyen, Ninth Circuit Court of Appeals (2014-2015); Law Clerk to the Honorable Garland
Burrell, Jr., U.S. District Court, Sacramento, California (2013-2014).

        KATHERINE MCBRIDE, Admitted to practice in New York, 2016. Education:
Stanford Law School (J.D. pro bono distinction 2015) (Levin Center Public Interest Fellow;
Stanford Law Association; Stanford Journal of International Law; Iraqi Legal Education
Initiative Rule of Law Project; Policy Director, Iraqi Refugee Assistance Project; Student Leader,
DACA Pro Bono Project). Boston College (B.A. summa cum laude, 2011) (Phi Beta Kappa, Alpha
Sigma Nu). Prior employment: Judicial Clerk to Judge I. Leo Glasser of the U.S. District Court
for the Eastern District of New York; Ford Foundation Public Interest Fellow, Human Rights
First. Member: State Bar of New York.

        KELLY MCNABB, Admitted to practice in Minnesota, 2012; New York, 2015; U.S.
District Court, District of Minnesota, 2012. Education: University of Minnesota Law School
(J.D. cum laude 2012); Managing/Research Editor, Minnesota Law Review, 2010-2012;
University of Minnesota Twin Cities College of Liberal Arts (B.A. 2008). Honors & Awards:
“Rising Star for NY Metro,” Super Lawyers, 2016-2017; Attorney of the Year – Pritzker Trial
Team, Minnesota Lawyer, 2014. Publications: “The Relevant Scope of General Causation:
Internal Company Documents and Communications,” American Association for Justice
Newsletter, 2018 ; “What ‘Being a Watchdog’ Really Means: Removing the Attorney General
from the Supervision of Charitable Trusts,” Minnesota Law Review, 2012. Prior Employment:
Pritzker Olsen, P.A., Attorney, 2012-2014. Member: American Association for Justice,
Minnesota Association for Justice, Minnesota Women Lawyers.



1043044.1                                     - 138 -
       VALERIE COMENENCIA ORTIZ, Admitted to practice in California, 2018.
Education: Yale Law School (J.D. 2018), Articles Editor, Yale Journal of International Law;
Community Service Chair, Black Law Students Association & Latino Law Students Association;
Vice President for Membership and Community Engagement, American Constitution Society.
Columbia University, School of International and Public Affairs (M.A. 2015). Columbia
University (B.A. 2014). Prior Employment: Jerome N. Frank Legal Services Organization;
Asylum Seeker Advocacy Project. Member: State Bar of California.

        SEAN A. PETTERSON, Admitted to practice in New York, 2016; U.S. District Court,
Eastern District of New York, 2017; U.S. District Court, Southern District of New York, 2017.
Education: New York University School of Law (J.D., 2015); Senior Quorum Editor, Journal of
Legislation and Public Policy; Robert McKay Scholar; Brandeis University (B.A., Summa Cum
Laude 2011). Prior Employment: Civil Litigation Extern, U.S. District Court for the Southern
District of New York; Boies Schiller Flexner, LLP. Member: State Bar of New York.

        YAMAN SALAHI, Admitted to practice in California, 2013; U.S. District Court, Central
District of California, 2013; U.S. District Court, Northern District of California, 2014; U.S. Court
of Appeals, Ninth Circuit, 2013. Education: Yale Law School (J.D. 2012); University of
California, Berkeley (B.A. 2009). Prior Employment: Judicial Clerk to Judge Edward M. Chen
in the U.S. District Court for the Northern District of California; Arthur Liman Fellow, American
Civil Liberties Union of Southern California; National Security and Civil Rights program,
Advancing Justice-Asian Law Caucus. Awards & Honors: Kathi Pugh Award for Exceptional
Mentorship, U.C. Berkeley School of Law; American Antitrust Institute’s 2017 Antitrust
Enforcement Award for Outstanding Antitrust Litigation Achievement in Private Law Practice in
In re Cipro Cases I & II. Member: State Bar of California.

        MIKE SHEEN, Admitted to practice in California, 2012; U.S. District Court, Northern
District of California, 2013; U.S. District Court, Southern District of California, 2013; U.S. Court
of Appeals, Ninth Circuit, 2018; U.S. Court of Appeals, Federal Circuit, 2015. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2012); Articles Editor
(2010-2012), Executive Editor (2011-2012), Berkeley Technology Law Journal; Senior Articles
Editor, Asian American Law Journal; Student Member, Berkeley Law Admissions Committee;
Funding Officer, U.C. Berkeley Graduate Assembly. University of California, Berkeley (B.A.
2004). Prior Employment: Judicial Clerk to Judge Dale A. Drozd of the U.S. District Court for
the Eastern District of California; Milbank, Tweed, Hadley & McCloy LLP. Member: State Bar of
California.

        JOHN T. SPRAGENS, Admitted to practice in Tennessee, 2012; U.S. District Court,
Middle District of Tennessee, 2014, U.S. District Court, Northern District of Ohio, 2015, U.S.
District Court, Northern District of Illinois, 2015, U.S. District Court, Eastern District of Texas,
2016. Education: Vanderbilt University Law School, Nashville, Tennessee (J.D. 2012);
Executive Editor, Environmental Law and Policy Annual Review. Kenyon College (B.A., magna
cum laude, International Studies, 2004); Phi Beta Kappa. Honors & Awards: “Rising Star for
Mid-South,” Super Lawyers, 2016-2018; “Top 40 Young Lawyer,” American Bar Association,
2018; “Top 100 Trial Lawyers in Tennessee,” National Trial Lawyers. Prior Employment:
Associate, Bass, Berry & Sims, 2013-14; Law Clerk, United States District Judge Kevin H. Sharp,


1043044.1                                      - 139 -
2012-13; Legal Intern, Metropolitan Nashville Public Defender’s Office, 2011; Summer
Associate, Lieff Cabraser Heimann & Bernstein, 2011; Legal Clerk, New Orleans Workers’ Center
for Racial Justice, 2010; Strategic Advisor, Center for Charter School Excellence, 2010;
Communications Director and Legislative Assistant to U.S. Congressman Jim Cooper, 2006-09;
Staff Writer, Nashville Scene, 2004-06. Member: Tennessee Bar Association; Tennessee
Association for Justice.

        ABBY R. WOLF, Admitted to practice in California, 2016; U.S. Court of Appeals, 4th
Circuit, 2017. Education: University of California, Davis School of Law (J.D. 2016) (Senior
Articles Editor, Business Law Journal; Co-Chair, King Hall Women’s Law; Member of Civil
Rights Clinic; Four Witkin Awards for Excellence). University of California, Berkeley (B.A. 2011)
(Phi Alpha Theta). Prior employment: Judicial Clerk to Judge Joseph R. Goodwin of the U.S.
District Court for the Southern District of West Virginia. Member: State Bar of California.

        TISEME ZEGEYE, Admitted to practice in California, 2018; New York, 2013; U.S.
Court of Appeals for the 2nd Circuit, 2014; U.S. Court of Appeals for the Ninth Circuit, 2014;
U.S. Supreme Court, 2016. Education: New York University School of Law (J.D. 2011), BLAPA
Kim Barry ’98 Memorial Graduation Prize for Academic Excellence and Commitment to
International and Human Rights Work; Dean’s Scholarship. The College of William and Mary
(B.A. cum laude, 2008). Prior Employment: Staff Attorney, Center for Reproductive Rights,
New York; Legal Fellow, American Civil Liberties Union Women’s Rights Project. Member:
American Bar Association, Labor & Employment Law Section (Employee-side Vice-Chair of the
Member Services Committee); American Constitution Society Bay Area Lawyer Chapter (Board
Member); Equal Rights Advocates (Litigation Committee Member).


Notice on the Firm’s AV Rating: AV is a registered certification mark of Reed Elsevier
Properties, Inc., used in accordance with the Martindale-Hubbell certification procedures,
standards and policies. Martindale-Hubbell is the facilitator of a peer review process that rates
lawyers. Ratings reflect the confidential opinions of members of the Bar and the Judiciary.
Martindale-Hubbell Ratings fall into two categories—legal ability and general ethical standards.




1043044.1                                    - 140 -
